

114 S2848 ES: Water Resources Development Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2848IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the conservation and development of water and related resources, to authorize the
			 Secretary of the Army to construct various projects for improvements to
			 rivers and harbors of the United States, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Water Resources Development Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.Sec. 3. Limitations.TITLE I—Program reforms Sec. 1001. Study of water resources development projects by non-Federal interests.Sec. 1002. Advanced funds for water resources development studies and projects.Sec. 1003. Authority to accept and use materials and services.Sec. 1004. Partnerships with non-Federal entities to protect the Federal investment.Sec. 1005. Non-Federal study and construction of projects.Sec. 1006. Munitions disposal.Sec. 1007. Challenge cost-sharing program for management of recreation facilities.Sec. 1008. Structures and facilities constructed by the Secretary.Sec. 1009. Project completion.Sec. 1010. Contributed funds.Sec. 1011. Application of certain benefits and costs included in final feasibility studies.Sec. 1012. Leveraging Federal infrastructure for increased water supply.Sec. 1013. New England District headquarters.Sec. 1014. Buffalo District headquarters.Sec. 1015. Completion of ecosystem restoration projects.Sec. 1016. Credit for donated goods.Sec. 1017. Structural health monitoring.Sec. 1018. Fish and wildlife mitigation.Sec. 1019. Non-Federal interests.Sec. 1020. Discrete segment.Sec. 1021. Funding to process permits.Sec. 1022. International Outreach Program.Sec. 1023. Wetlands mitigation.Sec. 1024. Use of Youth Service and Conservation Corps.Sec. 1025. Debris removal.Sec. 1026. Aquaculture study.Sec. 1027. Levee vegetation.Sec. 1028. Planning assistance to States.Sec. 1029. Prioritization.Sec. 1030. Kennewick Man.Sec. 1031. Disposition studies.Sec. 1032. Transfer of excess credit.Sec. 1033. Surplus water storage.Sec. 1034. Hurricane and storm damage reduction.Sec. 1035. Fish hatcheries.Sec. 1036. Feasibility studies and watershed assessments.Sec. 1037. Shore damage prevention or mitigation.Sec. 1038. Enhancing lake recreation opportunities.Sec. 1039. Cost estimates.Sec. 1040. Tribal partnership program.Sec. 1041. Cost sharing for territories and Indian tribes.Sec. 1042. Local government water management plans.Sec. 1043. Credit in lieu of reimbursement.Sec. 1044. Retroactive changes to cost-sharing agreements.Sec. 1045. Easements for electric, telephone, or broadband service facilities eligible for
			 financing under the Rural Electrification Act of 1936.Sec. 1046. Study on the performance of innovative materials.Sec. 1047. Deauthorization of inactive projects.Sec. 1048. Review of reservoir operations.Sec. 1049. Written agreement requirement for water resources projects.Sec. 1050. Maximum cost of projects.Sec. 1051. Conversion of surplus water agreements.Sec. 1052. Authorized funding for interagency and international support.Sec. 1053. Surplus water storage.Sec. 1054. GAO review and report.TITLE II—Navigation Sec. 2001. Projects funded by the Inland Waterways Trust Fund.Sec. 2002. Operation and maintenance of fuel-taxed inland waterways.Sec. 2003. Funding for harbor maintenance programs.Sec. 2004. Dredged material disposal.Sec. 2005. Cape Arundel disposal site, Maine.Sec. 2006. Maintenance of harbors of refuge.Sec. 2007. Aids to navigation.Sec. 2008. Beneficial use of dredged material.Sec. 2009. Operation and maintenance of harbor projects.Sec. 2010. Additional measures at donor ports and energy transfer ports.Sec. 2011. Harbor deepening.Sec. 2012. Operations and maintenance of inland Mississippi River ports.Sec. 2013. Implementation guidance.Sec. 2014. Remote and subsistence harbors.Sec. 2015. Non-Federal interest dredging authority.Sec. 2016. Transportation cost savings.Sec. 2017. Dredged material.Sec. 2018. Great Lakes Navigation System.Sec. 2019. Harbor Maintenance Trust Fund.TITLE III—Safety improvements Sec. 3001. Rehabilitation assistance for non-Federal flood control projects.Sec. 3002. Rehabilitation of existing levees.Sec. 3003. Maintenance of high risk flood control projects.Sec. 3004. Rehabilitation of high hazard potential dams.Sec. 3005. Expedited completion of authorized projects for flood damage reduction.Sec. 3006. Cumberland River Basin Dam repairs.Sec. 3007. Indian dam safety.Sec.  3008. Rehabilitation of Corps of Engineers constructed flood control dams.TITLE IV—River basins, watersheds, and coastal areas Sec. 4001. Gulf Coast oyster bed recovery plan.Sec. 4002. Columbia River, Platte River, and Arkansas River.Sec. 4003. Missouri River.Sec. 4004. Puget Sound nearshore ecosystem restoration.Sec. 4005. Ice jam prevention and mitigation.Sec. 4006. Chesapeake Bay oyster restoration.Sec. 4007. North Atlantic coastal region.Sec. 4008. Rio Grande.Sec. 4009. Texas coastal area.Sec. 4010. Upper Mississippi and Illinois Rivers flood risk management.Sec. 4011. Salton Sea, California.Sec. 4012. Adjustment.Sec. 4013. Coastal resiliency.Sec. 4014. Regional intergovernmental collaboration on coastal resilience.Sec. 4015. South Atlantic coastal study.Sec. 4016. Kanawha River Basin.Sec. 4017. Consideration of full array of measures for coastal risk reduction.Sec. 4018. Waterfront community revitalization and resiliency.Sec. 4019. Table Rock Lake, Arkansas and Missouri.Sec. 4020. Pearl River Basin, Mississippi.TITLE V—DeauthorizationsSec. 5001. Deauthorizations.Sec. 5002. Conveyances.TITLE VI—Water resources infrastructure Sec. 6001. Authorization of final feasibility studies.Sec. 6002. Authorization of project modifications recommended by the Secretary.Sec. 6003. Authorization of study and modification proposals submitted to Congress by the
			 Secretary.Sec. 6004. Expedited completion of reports.Sec. 6005. Extension of expedited consideration in Senate.Sec. 6006. GAO study on Corps of Engineers methodology and performance metrics.Sec. 6007. Inventory assessment.Sec. 6008. Saint Lawrence Seaway modernization.Sec. 6009. Yazoo Basin, Mississippi.TITLE VII—Safe drinking water and clean water infrastructure Sec. 7001. Definition of Administrator.Sec. 7002. Sense of the Senate on appropriations levels and findings on economic impacts.Subtitle A—Drinking waterSec. 7101. Preconstruction work.Sec. 7102. Priority system requirements.Sec. 7103. Administration of State loan funds.Sec. 7104. Other authorized activities.Sec. 7105. Negotiation of contracts.Sec. 7106. Assistance for small and disadvantaged communities.Sec. 7107. Reducing lead in drinking water.Sec. 7108. Regional liaisons for minority, tribal, and low-income communities.Sec. 7109. Notice to persons served.Sec. 7110. Electronic reporting of drinking water data.Sec. 7111. Lead testing in school and child care drinking water.Sec. 7112. WaterSense program.Sec. 7113. Water supply cost savings.Sec. 7114. Small system technical assistance.Sec. 7115. Definition of Indian tribe.Sec. 7116. Technical assistance for tribal water systems.Sec. 7117. Requirement for the use of American materials.Subtitle B—Clean waterSec. 7201. Sewer overflow control grants.Sec. 7202. Small and medium treatment works.Sec. 7203. Integrated plans.Sec. 7204. Green infrastructure promotion.Sec. 7205. Financial capability guidance.Sec. 7206. Chesapeake Bay Grass Survey.Sec. 7207. Great Lakes harmful algal bloom coordinator.Subtitle C—Innovative financing and promotion of innovative technologiesSec. 7301. Water infrastructure public-private partnership pilot program.Sec. 7302. Water infrastructure finance and innovation.Sec. 7303. Water Infrastructure Investment Trust Fund.Sec. 7304. Innovative water technology grant program.Sec. 7305. Water Resources Research Act amendments.Sec. 7306. Reauthorization of Water Desalination Act of 1996.Sec. 7307. National drought resilience guidelines.Sec. 7308. Innovation in State water pollution control revolving loan funds.Sec. 7309. Innovation in drinking water State revolving loan funds.Subtitle D—Drinking water disaster relief and infrastructure investmentsSec. 7401. Drinking water infrastructure.Sec. 7402. Loan forgiveness.Sec. 7403. Registry for lead exposure and advisory committee.Sec. 7404. Additional funding for certain childhood health programs.Sec. 7405. Review and report.Subtitle E—Report on groundwater contaminationSec. 7501. Definitions.Sec. 7502. Report on groundwater contamination.Subtitle F—RestorationPART I—Great Lakes Restoration Sec. 7611. Great Lakes Restoration Initiative.Sec. 7612. Amendments to the Great Lakes Fish and Wildlife Restoration Act of 1990.PART II—Lake Tahoe Restoration Sec. 7621. Findings and purposes.Sec. 7622. Definitions.Sec. 7623. Improved administration of the Lake Tahoe Basin Management Unit.Sec. 7624. Authorized programs.Sec. 7625. Program performance and accountability.Sec. 7626. Conforming amendments; updates to related laws.Sec. 7627. Authorization of appropriations.Sec. 7628. Land transfers to improve management efficiencies of Federal and State land.PART III—Long Island Sound Restoration Sec. 7631. Restoration and stewardship programs.Sec. 7632. Reauthorization.PART IV—Delaware River Basin ConservationSec. 7641. Findings.Sec. 7642. Definitions.Sec. 7643. Program establishment.Sec. 7644. Grants and assistance.Sec. 7645. Annual reports.Sec. 7646. Authorization of appropriations.PART V—Columbia River Basin RestorationSec. 7651. Columbia River Basin restoration.Subtitle G—Innovative water infrastructure workforce development Sec. 7701. Innovative water infrastructure workforce development program.Subtitle H—OffsetSec. 7801. Offset.TITLE VIII—Miscellaneous provisionsSec. 8001. Approval of State programs for control of coal combustion residuals.Sec. 8002. Choctaw Nation of Oklahoma and the Chickasaw Nation water settlement.Sec. 8003. Land transfer and trust land for the Muscogee (Creek) Nation.Sec. 8004. Reauthorization of Denali Commission.Sec. 8005. Recreational access of floating cabins.Sec. 8006. Regulation of aboveground storage at farms.Sec. 8007. Salt cedar removal permit reviews.Sec. 8008. International outfall interceptor repair, operations, and maintenance.Sec. 8009. Pechanga Band of Luiseño Mission Indians water rights settlement.Sec. 8010. Gold King Mine spill recovery.Sec. 8011. Reports by the Comptroller General.Sec. 8012. Sense of Congress.Sec. 8013. Bureau of Reclamation Dakotas Area Office permit fees for cabins and trailers.
					Sec. 8014. Use of trailer homes at heart butte dam and reservoir (Lake Tschida).TITLE IX—Blackfeet Water Rights Settlement Act
					Sec. 9001. Short title.
					Sec. 9002. Purposes.
					Sec. 9003. Definitions.
					Sec. 9004. Ratification of compact.
					Sec. 9005. Milk River water right.
					Sec. 9006. Water delivery through Milk River project.
					Sec. 9007. Bureau of Reclamation activities to improve water management.
					Sec. 9008. St. Mary canal hydroelectric power generation.
					Sec. 9009. Storage allocation from Lake Elwell.
					Sec. 9010. Irrigation activities.
					Sec. 9011. Design and construction of MR&I System.
					Sec. 9012. Design and construction of water storage and irrigation facilities.
					Sec. 9013. Blackfeet water, storage, and development projects.
					Sec. 9014. Easements and rights-of-way.
					Sec. 9015. Tribal water rights.
					Sec. 9016. Blackfeet settlement trust fund.
					Sec. 9017. Blackfeet water settlement implementation fund.
					Sec. 9018. Authorization of appropriations.
					Sec. 9019. Water rights in Lewis and Clark National Forest and Glacier National Park.
					Sec. 9020. Waivers and releases of claims.
					Sec. 9021. Satisfaction of claims.
					Sec. 9022. Miscellaneous provisions.
					Sec. 9023. Expiration on failure to meet enforceability date.
					Sec. 9024. Antideficiency.
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army. 3.LimitationsNothing in this Act—
 (1)supersedes or modifies any written agreement between the Federal Government and a non-Federal interest that is in effect on the date of enactment of this Act;
 (2)supersedes or authorizes any amendment to a multistate water control plan, including the Missouri River Master Water Control Manual (as in effect on the date of enactment of this Act);
 (3)affects any water right in existence on the date of enactment of this Act; (4)preempts or affects any State water law or interstate compact governing water; or
 (5)affects any authority of a State, as in effect on the date of enactment of this Act, to manage water resources within the State.
			IProgram reforms 
 1001.Study of water resources development projects by non-Federal interestsSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended by adding at the end the following:
				
 (e)Technical assistanceOn the request of a non-Federal interest, the Secretary may provide technical assistance relating to any aspect of the feasibility study if the non-Federal interest contracts with the Secretary to pay all costs of providing the technical assistance..
 1002.Advanced funds for water resources development studies and projectsThe Act of October 15, 1940 (33 U.S.C. 701h–1), is amended— (1)in the first sentence—
 (A)by striking Whenever any and inserting the following:  (a)In generalWhenever any; 
 (B)by striking a flood-control project duly adopted and authorized by law and inserting an authorized water resources development study or project,; and (C)by striking such work and inserting such study or project;
 (2)in the second sentence— (A)by striking The Secretary of the Army and inserting the following:
						
 (b)RepaymentThe Secretary of the Army; and (B)by striking from appropriations which may be provided by Congress for flood-control work and inserting if specific appropriations are provided by Congress for such purpose; and
 (3)by adding at the end the following:  (c)Definition of StateIn this section, the term State means—
 (1)a State; (2)the District of Columbia;
 (3)the Commonwealth of Puerto Rico; (4)any other territory or possession of the United States; and
 (5)a federally recognized Indian tribe or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602))..
 1003.Authority to accept and use materials and servicesSection 1024 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2325a) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalSubject to subsection (b), the Secretary is authorized to accept and use materials, services, or funds contributed by a non-Federal public entity, a nonprofit entity, or a private entity to repair, restore, replace, or maintain a water resources project in any case in which the District Commander determines that—
 (1)there is a risk of adverse impacts to the functioning of the project for the authorized purposes of the project; and
 (2)acceptance of the materials and services or funds is in the public interest.; and (2)in subsection (c), in the matter preceding paragraph (1)—
 (A)by striking Not later than 60 days after initiating an activity under this section, and inserting Not later than February 1 of each year after the first fiscal year in which materials, services, or funds are accepted under this section,; and
 (B)by striking a report and inserting an annual report. 1004.Partnerships with non-Federal entities to protect the Federal investment (a)In generalSubject to subsection (c), the Secretary is authorized to partner with a non-Federal interest for the maintenance of a water resources project to ensure that the project will continue to function for the authorized purposes of the project.
 (b)Form of partnershipUnder a partnership referred to in subsection (a), the Secretary is authorized to accept and use funds, materials, and services contributed by the non-Federal interest.
 (c)No credit or reimbursementAny entity that contributes materials, services, or funds under this section shall not be eligible for credit, reimbursement, or repayment for the value of those materials, services, or funds.
				1005.Non-Federal study and construction of projects
 (a)In generalThe Secretary may accept and expend funds provided by non-Federal interests to undertake reviews, inspections, monitoring, and other Federal activities related to non-Federal interests carrying out the study, design, or construction of water resources development projects under section 203 or 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2231, 2232) or any other Federal law.
 (b)Inclusion in costsIn determining credit or reimbursement, the Secretary may include the amount of funds provided by a non-Federal interest under this section as a cost of the study, design, or construction.
 1006.Munitions disposalSection 1027 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 426e–2) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by inserting , at full Federal expense, after The Secretary may; and (2)in subsection (b), by striking funded and inserting reimbursed.
 1007.Challenge cost-sharing program for management of recreation facilitiesSection 225 of the Water Resources Development Act of 1992 (33 U.S.C. 2328) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)User fees (1)Collection of fees (A)In generalThe Secretary may allow a non-Federal public or private entity that has entered into an agreement pursuant to subsection (b) to collect user fees for the use of developed recreation sites and facilities, whether developed or constructed by that entity or the Department of the Army.
 (B)Use of visitor reservation servicesA public or private entity described in subparagraph (A) may use to manage fee collections and reservations under this section any visitor reservation service that the Secretary has provided for by contract or interagency agreement, subject to such terms and conditions as the Secretary determines to be appropriate.
 (2)Use of feesA non-Federal public or private entity that collects user fees under paragraph (1) may— (A)retain up to 100 percent of the fees collected, as determined by the Secretary; and
 (B)notwithstanding section 210(b)(4) of the Flood Control Act of 1968 (16 U.S.C. 460d–3(b)(4)), use that amount for operation, maintenance, and management at the recreation site at which the fee is collected.
 (3)Terms and conditionsThe authority of a non-Federal public or private entity under this subsection shall be subject to such terms and conditions as the Secretary determines necessary to protect the interests of the United States..
 1008.Structures and facilities constructed by the SecretarySection 14 of the Act of March 3, 1899 (33 U.S.C. 408) (commonly known as the Rivers and Harbors Act of 1899), is amended— (1)by striking That it shall not be lawful and inserting the following:
					
 (a)Prohibitions and permissionsIt shall not be lawful; and (2)by adding at the end the following:
					
						(b)Concurrent review
							(1)NEPA review
 (A)In generalIn any case in which an activity subject to this section requires a review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), review and approval under this section shall, to the maximum extent practicable, occur concurrently with any review and decisions made under that Act.
 (B)Corps of Engineers as a cooperating agencyIf the Corps of Engineers is not the lead Federal agency for an environmental review described in subparagraph (A), the Chief of Engineers shall, to the maximum extent practicable—
 (i)participate in the review as a cooperating agency (unless the Chief of Engineers does not intend to submit comments on the project); and
 (ii)adopt and use any environmental document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by the lead agency to the same extent that a Federal agency could adopt or use a document prepared by another Federal agency under—
 (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (II)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (2)Reviews by SecretaryIn any case in which the Secretary of the Army is required to approve an action under this section and under another authority, including sections 9 and 10 of this Act, section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and section 103 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1413), the Secretary shall—
 (A)coordinate the reviews and, to the maximum extent practicable, carry out the reviews concurrently; and
 (B)adopt and use any document prepared by the Corps of Engineers for the purpose of complying with the same law and that addresses the same types of impacts in the same geographic area if the document, as determined by the Secretary, is current and applicable.
 (3)Contributed fundsThe Secretary of the Army may accept and expend funds received from non-Federal public or private entities to evaluate under this section an alteration or permanent occupation or use of a work built by the United States..
 1009.Project completionFor any project authorized under section 219 of the Water Resources Development Act of 1992 (Public Law 102–580; 106 Stat. 4835), the authorization of appropriations is increased by the amount, including in increments, necessary to allow completion of the project if—
 (1)as of the date of enactment of this Act, the project has received more than $4,000,000 in Federal appropriations and those appropriations equal an amount that is greater than 80 percent of the authorized amount;
 (2)significant progress has been demonstrated toward completion of the project or segments of the project but the project is not complete as of the date of enactment of this Act; and
 (3)the benefits of the Federal investment will not be realized without an increase in the authorization of appropriations to allow completion of the project.
				1010.Contributed funds
 (a)Contributed fundsSection 5 of the Act of June 22, 1936 (33 U.S.C. 701h) (commonly known as the Flood Control Act of 1936), is amended— (1)by striking funds appropriated by the United States for; and
 (2)in the first proviso, by inserting after authorized purposes of the project: the following: Provided further, That the Secretary may receive and expend funds from a State or a political subdivision of a State and other non-Federal interests to formulate, review, or revise, consistent with authorized project purposes, operational documents for any reservoir owned and operated by the Secretary (other than reservoirs in the Upper Missouri River, the Apalachicola-Chattahoochee-Flint River system, the Alabama-Coosa-Tallapoosa River system, and the Stones River):
 (b)ReportSection 1015 of the Water Resources Reform and Development Act of 2014 is amended by striking subsection (b) (33 U.S.C. 701h note; Public Law 113–121) and inserting the following:
					
 (b)ReportNot later than February 1 of each year, the Secretary shall submit to the Committees on Environment and Public Works and Appropriations of the Senate and the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives a report that—
 (1)describes the number of agreements executed in the previous fiscal year for the acceptance of contributed funds under section 5 of the Act of June 22, 1936 (33 U.S.C. 701h) (commonly known as the Flood Control Act of 1936); and
 (2)includes information on the projects and amounts of contributed funds referred to in paragraph (1).. 1011.Application of certain benefits and costs included in final feasibility studies (a)In generalFor a navigation project authorized after November 7, 2007, involving offshore oil and gas fabrication ports, the recommended plan by the Chief of Engineers shall be the plan that uses the value of future energy exploration and production fabrication contracts and the transportation savings that would result from a larger navigation channel in accordance with section 6009 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13; 119 Stat. 282).
 (b)Special ruleIn addition to projects described in subsection (a), this section shall apply to— (1)a project that has undergone an economic benefits update; and
 (2)at the request of the non-Federal sponsor, any ongoing feasibility study for which the benefits under section 6009 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13; 119 Stat. 282) may apply.
					1012.Leveraging Federal infrastructure for increased water supply
 (a)In generalAt the request of a non-Federal interest, the Secretary may review proposals to increase the quantity of available supplies of water at Federal water resources projects through—
 (1)modification of a water resources project; (2)modification of how a project is managed; or
 (3)accessing water released from a project. (b)Proposals includedA proposal under subsection (a) may include—
 (1)increasing the storage capacity of the project; (2)diversion of water released or withdrawn from the project—
 (A)to recharge groundwater; (B)to aquifer storage and recovery; or
 (C)to any other storage facility; (3)construction of facilities for delivery of water from pumping stations constructed by the Secretary;
 (4)construction of facilities to access water; and (5)a combination of the activities described in paragraphs (1) through (4).
 (c)ExclusionsThis section shall not apply to a proposal that— (1)reallocates existing water supply or hydropower storage; or
 (2)reduces water available for any authorized project purpose. (d)Other Federal projectsIn any case in which a proposal relates to a Federal project that is not owned by the Secretary, this section shall apply only to activities under the authority of the Secretary.
				(e)Review process
 (1)NoticeOn receipt of a proposal submitted under subsection (a), the Secretary shall provide a copy of the proposal to each entity described in paragraph (2) and if applicable, the Federal agency that owns the project, in the case of a project owned by an agency other than the Department of the Army.
 (2)Public participationIn reviewing proposals submitted under subsection (a), and prior to making any decisions regarding a proposal, the Secretary shall comply with all applicable public participation requirements under law, including consultation with—
 (A)affected States; (B)Power Marketing Administrations, in the case of reservoirs with Federal hydropower projects;
 (C)entities responsible for operation and maintenance costs; (D)any entity that has a contractual right from the Federal Government or a State to withdraw water from, or use storage at, the project;
 (E)entities that the State determines hold rights under State law to the use of water from the project; and
 (F)units of local government with flood risk reduction responsibilities downstream of the project. (f)AuthoritiesA proposal submitted to the Secretary under subsection (a) may be reviewed and approved, if applicable and appropriate, under—
 (1)the specific authorization for the water resources project; (2)section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a);
 (3)section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b); and (4)section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (33 U.S.C. 408).
 (g)LimitationsThe Secretary shall not approve a proposal submitted under subsection (a) that— (1)is not supported by the Federal agency that owns the project if the owner is not the Secretary;
 (2)interferes with an authorized purpose of the project; (3)adversely impacts contractual rights to water or storage at the reservoir;
 (4)adversely impacts legal rights to water under State law, as determined by an affected State; (5)increases costs for any entity other than the entity that submitted the proposal; or
 (6)if a project is subject to section 301(e) of the Water Supply Act of 1958 (43 U.S.C. 390b(e)), makes modifications to the project that do not meet the requirements of that section unless the modification is submitted to and authorized by Congress.
					(h)Cost share
 (1)In generalExcept as provided in paragraph (2), 100 percent of the cost of developing, reviewing, and implementing a proposal submitted under subsection (a) shall be provided by an entity other than the Federal Government.
 (2)Planning assistance to statesIn the case of a proposal from an entity authorized to receive assistance under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary may use funds available under that section to pay 50 percent of the cost of a review of a proposal submitted under subsection (a).
					(3)Operation and maintenance costs
 (A)In generalExcept as provided in subparagraphs (B) and (C), the operation and maintenance costs for the non-Federal sponsor of a proposal submitted under subsection (a) shall be 100 percent of the separable operation and maintenance costs associated with the costs of implementing the proposal.
 (B)Certain water supply storage projectsFor a proposal submitted under subsection (a) for constructing additional water supply storage at a reservoir for use under a water supply storage agreement, in addition to the costs under subparagraph (A), the non-Federal costs shall include the proportional share of any joint-use costs for operation, maintenance, repair, replacement, or rehabilitation of the reservoir project determined in accordance with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b).
 (C)Voluntary contributionsAn entity other than an entity described in subparagraph (A) may voluntarily contribute to the costs of implementing a proposal submitted under subsection (a).
 (i)Contributed fundsThe Secretary may receive and expend funds contributed by a non-Federal interest for the review and approval of a proposal submitted under subsection (a).
 (j)AssistanceOn request by a non-Federal interest, the Secretary may provide technical assistance in the development or implementation of a proposal under subsection (a), including assistance in obtaining necessary permits for construction, if the non-Federal interest contracts with the Secretary to pay all costs of providing the technical assistance.
 (k)ExclusionThis section shall not apply to reservoirs in— (1)the Upper Missouri River;
 (2)the Apalachicola-Chattahoochee-Flint river system; (3)the Alabama-Coosa-Tallapoosa river system; and
 (4)the Stones River. (l)Effect of sectionNothing in this section affects or modifies any authority of the Secretary to review or modify reservoirs.
				1013.New England District headquarters
 (a)In generalSubject to subsection (b), using amounts available in the revolving fund established by section 101 of the Civil Functions Appropriations Act, 1954 (33 U.S.C. 576) and not otherwise obligated, the Secretary may—
 (1)design, renovate, and construct additions to 2 buildings located on Hanscom Air Force Base in Bedford, Massachusetts for the headquarters of the New England District of the Army Corps of Engineers; and
 (2)carry out such construction and infrastructure improvements as are required to support the headquarters of the New England District of the Army Corps of Engineers, including any necessary demolition of the existing infrastructure.
 (b)RequirementIn carrying out subsection (a), the Secretary shall ensure that the revolving fund established by section 101 of the Civil Functions Appropriations Act, 1954 (33 U.S.C. 576) is appropriately reimbursed from funds appropriated for programs that receive a benefit under this section.
				1014.Buffalo District headquarters
 (a)In generalSubject to subsection (b), using amounts available in the revolving fund established by section 101 of the Civil Functions Appropriations Act, 1954 (33 U.S.C. 576) and not otherwise obligated, the Secretary may—
 (1)design and construct a new building in Buffalo, New York, for the headquarters of the Buffalo District of the Army Corps of Engineers; and
 (2)carry out such construction and infrastructure improvements as are required to support the headquarters and related installations and facilities of the Buffalo District of the Army Corps of Engineers, including any necessary demolition or renovation of the existing infrastructure.
 (b)RequirementIn carrying out subsection (a), the Secretary shall ensure that the revolving fund established by section 101 of the Civil Functions Appropriations Act, 1954 (33 U.S.C. 576) is appropriately reimbursed from funds appropriated for programs that receive a benefit under this section.
 1015.Completion of ecosystem restoration projectsSection 2039 of the Water Resources Development Act of 2007 (33 U.S.C. 2330a) is amended by adding at the end the following:
				
 (d)InclusionsA monitoring plan under subsection (b) shall include a description of— (1)the types and number of restoration activities to be conducted;
 (2)the physical action to be undertaken to achieve the restoration objectives of the project; (3)the functions and values that will result from the restoration plan; and
 (4)a contingency plan for taking corrective actions in cases in which monitoring demonstrates that restoration measures are not achieving ecological success in accordance with criteria described in the monitoring plan.
 (e)Conclusion of operation and maintenance responsibilityThe responsibility of the non-Federal sponsor for operation, maintenance, repair, replacement, and rehabilitation of the ecosystem restoration project shall cease 10 years after the date on which the Secretary makes a determination of success under subsection (b)(2)..
 1016.Credit for donated goodsSection 221(a)(4)(D)(iv) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)(D)(iv)) is amended—
 (1)by inserting regardless of the cost incurred by the non-Federal interest, before shall not; and (2)by striking costs and inserting value.
				1017.Structural health monitoring
 (a)In generalThe Secretary shall design and develop a structural health monitoring program to assess and improve the condition of infrastructure constructed and maintained by the Corps of Engineers, including research, design, and development of systems and frameworks for—
 (1)response to flood and earthquake events; (2)pre-disaster mitigation measures;
 (3)lengthening the useful life of the infrastructure; and (4)identifying risks due to sea level rise.
 (b)Consultation and considerationIn developing the program under subsection (a), the Secretary shall— (1)consult with academic and other experts; and
 (2)consider models for maintenance and repair information, the development of degradation models for real-time measurements and environmental inputs, and research on qualitative inspection data as surrogate sensors.
 1018.Fish and wildlife mitigationSection 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283) is amended— (1)in subsection (h)—
 (A)in paragraph (4)— (i)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (ii)by inserting after subparagraph (C) the following:  (D)include measures to protect or restore habitat connectivity; 
 (B)in paragraph (6)(C), by striking impacts and inserting impacts, including impacts to habitat connectivity; and (C)by striking paragraph (11) and inserting the following:
						
 (11)EffectNothing in this subsection— (A)requires the Secretary to undertake additional mitigation for existing projects for which mitigation has already been initiated, including the addition of fish passage to an existing water resources development project; or
 (B)affects the mitigation responsibilities of the Secretary under any other provision of law.; and (2)by adding at the end the following:
					
 (j)Use of fundsThe Secretary may use funds made available for preconstruction engineering and design prior to authorization of project construction to satisfy mitigation requirements through third-party arrangements or to acquire interests in land necessary for meeting mitigation requirements under this section.
 (k)MeasuresThe Secretary shall consult with interested members of the public, the Director of the United States Fish and Wildlife Service, the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration, States, including State fish and game departments, and interested local governments to identify standard measures under subsection (h)(6)(C) that reflect the best available scientific information for evaluating habitat connectivity.. 
 1019.Non-Federal interestsSection 221(b)(1) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)(1)) is amended by inserting or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) after Indian tribe.
 1020.Discrete segmentSection 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232) is amended— (1)by striking project or separable element each place it appears and inserting project, separable element, or discrete segment;
 (2)by striking project, or separable element thereof, each place it appears and inserting project, separable element, or discrete segment of a project; (3)in subsection (a)—
 (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately; and
 (B)by striking the subsection designation and all that follows through In this section, the and inserting the following:  (a)DefinitionsIn this section:
 (1)Discrete segmentThe term discrete segment, with respect to a project, means a physical portion of the project, as described in design documents, that is environmentally acceptable, is complete, will not create a hazard, and functions independently so that the non-Federal sponsor can operate and maintain the discrete segment in advance of completion of the total project or separable element of the project.
 (2)Water resources development projectThe;  (4)in subsection (b)(1), in the matter preceding subparagraph (A), by striking project, or separate element thereof and inserting project, separable element, or discrete segment of a project; and
 (5)in subsection (d)— (A)in paragraph (3)(B), in the matter preceding clause (i), by striking project and inserting project, separable element, or discrete segment;
 (B)in paragraph (4), in the matter preceding subparagraph (A), by striking project, or a separable element of a water resources development project, and inserting project, separable element, or discrete segment of a project; and (C)by adding at the end the following:
						
 (5)Repayment of reimbursementIf the non-Federal interest receives reimbursement for a discrete segment of a project and fails to complete the entire project or separable element of the project, the non-Federal interest shall repay to the Secretary the amount of the reimbursement, plus interest..
 1021.Funding to process permitsSection 214(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2352(a)) is amended— (1)in paragraph (1), by adding at the end the following:
					
 (C)Rail carrierThe term rail carrier has the meaning given the term in section 10102 of title 49, United States Code.;  (2)in paragraph (2), by striking or natural gas company and inserting , natural gas company, or rail carrier;
 (3)in paragraph (3), by striking or natural gas company and inserting , natural gas company, or rail carrier; and (4)in paragraph (5), by striking and natural gas companies and inserting , natural gas companies, and rail carriers, including an evaluation of the compliance with all requirements of this section and, with respect to a permit for those entities, the requirements of all applicable Federal laws.
 1022.International Outreach ProgramSection 401 of the Water Resources Development Act of 1992 (33 U.S.C. 2329) is amended by striking subsection (a) and inserting the following:
				
					(a)Authorization
 (1)In generalThe Secretary may engage in activities to inform the United States of technological innovations abroad that could significantly improve water resources development in the United States.
 (2)InclusionsActivities under paragraph (1) may include— (A)development, monitoring, assessment, and dissemination of information about foreign water resources projects that could significantly improve water resources development in the United States;
 (B)research, development, training, and other forms of technology transfer and exchange; and (C)offering technical services that cannot be readily obtained in the private sector to be incorporated into water resources projects if the costs for assistance will be recovered under the terms of each project..
 1023.Wetlands mitigationSection 2036(c) of the Water Resources Development Act of 2007 (33 U.S.C. 2317b) is amended by adding at the end the following:
				
					(4)Mitigation banks
 (A)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary shall issue implementation guidance that provides for the consideration in water resources development feasibility studies of the entire amount of potential in-kind credits available at mitigation banks and in-lieu fee programs with an approved service area that includes the projected impacts of the water resource development project.
 (B)RequirementsAll potential mitigation bank and in-lieu fee credits that meet the criteria under subparagraph (A) shall be considered a reasonable alternative for planning purposes if the applicable mitigation bank—
 (i)has an approved mitigation banking instrument; and (ii)has completed a functional analysis of the potential credits using the approved Corps of Engineers certified habitat assessment model specific to the region.
 (C)EffectNothing in this paragraph modifies or alters any requirement for a water resources project to comply with applicable laws or regulations, including section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283)..
 1024.Use of Youth Service and Conservation CorpsSection 213 of the Water Resources Development Act of 2000 (33 U.S.C. 2339) is amended by adding at the end the following:
				
 (d)Youth service and conservation corpsThe Secretary shall encourage each district of the Corps of Engineers to enter into cooperative agreements authorized under this section with qualified youth service and conservation corps to perform appropriate projects..
 1025.Debris removalSection 3 of the Act entitled An Act authorizing the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved March 2, 1945 (33 U.S.C. 603a), is amended—
 (1)by striking $1,000,000 and inserting $5,000,000; (2)by striking accumulated snags and other debris and inserting accumulated snags, obstructions, and other debris located in or adjacent to a Federal channel; and
 (3)by striking or flood control and inserting , flood control, or recreation. 1026.Aquaculture study (a)In generalThe Comptroller General shall carry out an assessment of the shellfish aquaculture industry, including—
 (1)an examination of Federal and State laws (including regulations) in each relevant district of the Corps of Engineers;
 (2)the number of shellfish aquaculture leases, verifications, or permits in place in each relevant district of the Corps of Engineers;
 (3)the period of time required to secure a shellfish aquaculture lease, verification, or permit from each relevant jurisdiction; and
 (4)the experience of the private sector in applying for shellfish aquaculture permits from different jurisdictions of the Corps of Engineers and different States.
 (b)Study areaThe study area shall comprise, to the maximum extent practicable, the following applicable locations:
 (1)The Chesapeake Bay. (2)The Gulf Coast States.
 (3)The State of California. (4)The State of Washington.
 (c)FindingsNot later than 225 days after the date of enactment of this Act, the Comptroller General shall submit to the Committees on Environment and Public Works and on Energy and Natural Resources of the Senate and the Committees on Transportation and Infrastructure and on Natural Resources of the House of Representatives a report containing the findings of the assessment conducted under subsection (a).
				1027.Levee vegetation
 (a)In generalSection 3013(g)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 701n note; Public Law 113–121) is amended—
 (1)by inserting remove existing vegetation or after the Secretary shall not; and (2)by striking as a condition or requirement for any approval or funding of a project, or any other action.
 (b)ReportNot later than 30 days after the enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (1)describes the reasons for the failure of the Secretary to meet the deadlines in subsection (f) of section 3013 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 701n note; Public Law 113–121); and
 (2)provides a plan for completion of the activities required in that subsection (f). 1028.Planning assistance to StatesSection 22(a)(1) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16(a)(1)) is amended—
 (1)by inserting , a group of States, or a regional or national consortia of States after working with a State; and (2)by striking located within the boundaries of such State.
 1029.PrioritizationSection 1011 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2341a) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(C), by inserting restore or before prevent the loss; and
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking the date of enactment of this Act and inserting the date of enactment of the Water Resources Development Act of 2016; and
 (ii)in subparagraph (A)(ii), by striking that— and all that follows through (II) and inserting that; and (2)in subsection (b)—
 (A)in paragraph (1), by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (C)in the matter preceding subparagraph (A) (as so redesignated), by striking For and inserting the following:  (1)In generalFor; and
 (D)by adding at the end the following:  (2)Expedited consideration of currently authorized programmatic authoritiesNot later than 180 days after the date of enactment of the Water Resources Development Act of 2016, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that contains—
 (A)a list of all programmatic authorities for aquatic ecosystem restoration or improvement of the environment that—
 (i)were authorized or modified in the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1041) or any subsequent Act; and
 (ii)that meet the criteria described in paragraph (1); and (B)a plan for expeditiously completing the projects under the authorities described in subparagraph (A), subject to available funding..
					1030.Kennewick Man
 (a)DefinitionsIn this section: (1)Claimant tribesThe term claimant tribes means the Indian tribes and band referred to in the letter from Secretary of the Interior Bruce Babbitt to Secretary of the Army Louis Caldera, relating to the human remains and dated September 21, 2000.
 (2)DepartmentThe term Department means the Washington State Department of Archaeology and Historic Preservation. (3)Human remainsThe term human remains means the human remains that—
 (A)are known as Kennewick Man or the Ancient One, which includes the projectile point lodged in the right ilium bone, as well as any residue from previous sampling and studies; and
 (B)are part of archaeological collection number 45BN495. (b)TransferNotwithstanding any other provision of Federal law, including the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), or law of the State of Washington, not later than 90 days after the date of enactment of this Act, the Secretary, acting through the Chief of Engineers, shall transfer the human remains to the Department, on the condition that the Department, acting through the State Historic Preservation Officer, disposes of the remains and repatriates the remains to claimant tribes.
 (c)CostThe Corps of Engineers shall be responsible for any costs associated with the transfer. (d)Limitations (1)In generalThe transfer shall be limited solely to the human remains portion of the archaeological collection.
 (2)SecretaryThe Secretary shall have no further responsibility for the human remains transferred pursuant to subsection (b) after the date of the transfer.
 1031.Disposition studiesIn carrying out any disposition study for a project of the Corps of Engineers (including a study under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a)), the Secretary shall consider the extent to which the property has economic or recreational significance or impacts at the national, State, or local level.
 1032.Transfer of excess creditSection 1020 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2223) is amended— (1)in subsection (a)—
 (A)by striking the subsection designation and heading and all that follows through Subject to subsection (b) and inserting the following:  (a)Application of credit (1)In generalSubject to subsection (b); and
 (B)by adding at the end the following:  (2)Reasonable intervalsOn request from a non-Federal interest, the credit described in subsection (a) may be applied at reasonable intervals as those intervals occur and are identified as being in excess of the required non-Federal cost share prior to completion of the study or project if the credit amount is verified by the Secretary.;
 (2)by striking subsection (d); and (3)by redesignating subsection (e) as subsection (d).
 1033.Surplus water storageSection 1046(c) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1254) is amended by adding at the end the following:
				
					(5)Time limit
 (A)In generalIf the Secretary has documented the volume of surplus water available, not later than 60 days after the date on which the Secretary receives a request for a contract and easement, the Secretary shall issue a decision on the request.
 (B)Outstanding informationIf the Secretary has not documented the volume of surplus water available, not later than 30 days after the date on which the Secretary receives a request for a contract and easement, the Secretary shall provide to the requester—
 (i)an identification of any outstanding information that is needed to make a final decision; (ii)the date by which the information referred to in clause (i) shall be obtained; and
 (iii)the date by which the Secretary will make a final decision on the request..  1034.Hurricane and storm damage reductionSection 3(c)(2)(B) of the Act of August 13, 1946 (33 U.S.C. 426g(c)(2)(B)) is amended by striking $5,000,000 and inserting $10,000,000.
			1035.Fish hatcheries
 (a)In generalNotwithstanding any other provision of law, the Secretary may operate a fish hatchery for the purpose of restoring a population of fish species located in the region surrounding the fish hatchery that is listed as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or a similar State law.
 (b)CostsA non-Federal entity, another Federal agency, or a group of non-Federal entities or other Federal agencies shall be responsible for 100 percent of the additional costs associated with managing a fish hatchery for the purpose described in subsection (a) that are not authorized as of the date of enactment of this Act for the fish hatchery.
				1036.Feasibility studies and watershed assessments
 (a)Vertical integration and acceleration of studiesSection 1001(d) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(d)) is amended by striking paragraph (3) and inserting the following:
					
 (3)ReportNot later than February 1 of each year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies any feasibility study for which the Secretary in the preceding fiscal year approved an increase in cost or extension in time as provided under this section, including an identification of the specific 1 or more factors used in making the determination that the project is complex..
 (b)Cost sharingSection 105(a)(1)(A) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(a)(1)(A)) is amended—
 (1)by striking the subparagraph designation and heading and all that follows through The Secretary and inserting the following:  (A)Requirement (i)In generalExcept as provided in clause (ii), the Secretary; and
 (2)by adding at the end the following:  (ii)ExceptionFor the purpose of meeting or otherwise communicating with prospective non-Federal sponsors to identify the scope of a potential water resources project feasibility study, identifying the Federal interest, developing the cost sharing agreement, and developing the project management plan, the first $100,000 of the feasibility study shall be a Federal expense..
 (c)Non-Federal shareSection 729(f)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2267a(f)(1)) is amended by inserting before the period at the end , except that the first $100,000 of the assessment shall be a Federal expense.
 1037.Shore damage prevention or mitigationSection 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) is amended— (1)in subsection (b), by striking measures and all that follows through project and inserting measures, including a study, shall be cost-shared in the same proportion as the cost-sharing provisions applicable to construction of the project; and
 (2)by adding at the end the following:  (e)Reimbursement for feasibility studiesBeginning on the date of enactment of this subsection, in any case in which the Secretary implements a project under this section, the Secretary shall reimburse or credit the non-Federal interest for any amounts contributed for the study evaluating the damage in excess of the non-Federal share of the costs, as determined under subsection (b)..
 1038.Enhancing lake recreation opportunitiesSection 3134 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1142) is amended by striking subsection (e).
 1039.Cost estimatesSection 2008 of the Water Resources Development Act of 2007 (33 U.S.C. 2340) is amended by striking subsection (c).
 1040.Tribal partnership programSection 203 of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended— (1)in subsection (b)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking the Secretary and all that follows through projects and inserting the Secretary may carry out water-related planning activities, or activities relating to the study, design, and construction of water resources development projects or projects for the preservation of cultural and natural resources,;
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking (2) Matters to be studied.—A study and inserting the following:  (2)Authorized activitiesAny activity; and
 (C)by adding at the end the following:  (3)Feasibility study and reports (A)In generalOn the request of an Indian tribe, the Secretary shall conduct a study, and provide to the Indian tribe a report describing the feasibility of a water resources development project or project for the preservation of cultural and natural resources described in paragraph (1).
 (B)RecommendationA report under subparagraph (A) may, but shall not be required to, contain a recommendation on a specific water resources development project.
 (C)FundingThe first $100,000 of a study under this paragraph shall be at full Federal expense. (4)Design and construction (A)In generalThe Secretary may carry out the design and construction of a water resources development project or project for the preservation of cultural and natural resources described in paragraph (1) that the Secretary determines is feasible if the Federal share of the cost of the project is not more than $10,000,000.
 (B)Specific authorizationIf the Federal share of the cost of a project described in subparagraph (A) is more than $10,000,000, the Secretary may only carry out the project if Congress enacts a law authorizing the Secretary to carry out the project.;
 (2)in subsection (c)— (A)in paragraph (1), by striking studies and inserting any activity; and
 (B)in paragraph (2)(B), by striking carrying out projects studied and inserting any activity conducted; (3)in subsection (d)—
 (A)in paragraph (1)(A), by striking a study and inserting any activity conducted; and (B)by striking paragraph (2) and inserting the following:
						
 (2)CreditThe Secretary may credit toward the non-Federal share of the costs of any activity conducted under subsection (b) the cost of services, studies, supplies, or other in-kind contributions provided by the non-Federal interest.
 (3)Sovereign immunityThe Secretary shall not require an Indian tribe to waive the sovereign immunity of the Indian tribe as a condition to entering into a cost-sharing agreement under this subsection.
							(4)Water resources  development projects
 (A)In generalThe non-Federal share of costs for the study of a water resources development project described in subsection (b)(1) shall be 50 percent.
 (B)Other costsThe non-Federal share of costs of design and construction of a project described in subparagraph (A) shall be assigned to the appropriate project purposes described in sections 101 and 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2211, 2213) and shared in the same percentages as the purposes to which the costs are assigned.
								(5)Projects for the preservation of cultural and natural resources
 (A)In generalThe non-Federal share of costs for the study of a project for the preservation of cultural and natural resources described in subsection (b)(1) shall be 50 percent.
 (B)Other costsThe non-Federal share of costs of design and construction of a project described in subparagraph (A) shall be 65 percent.
								(6)Water-related planning activities
 (A)In generalThe non-Federal share of costs of a watershed and river basin assessment shall be 25 percent. (B)Other costsThe non-Federal share of costs of other water-related planning activities described in subsection (b)(1) shall be 65 percent.; and
 (4)by striking subsection (e). 1041.Cost sharing for territories and Indian tribesSection 1156 of the Water Resources Development Act of 1986 (33 U.S.C. 2310) is amended—
 (1)in the section heading, by striking territories and inserting territories and Indian tribes; and (2)by striking subsection (a) and inserting the following:
					
 (a)In generalThe Secretary shall waive local cost-sharing requirements up to $200,000 for all studies, projects, and assistance under section 22(a) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16(a))—
 (1)in American Samoa, Guam, the Northern Mariana Islands, the Virgin Islands, Puerto Rico, and the Trust Territory of the Pacific Islands; and
 (2)for any Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130)).. 
 1042.Local government water management plansThe Secretary, with the consent of the non-Federal sponsor of a feasibility study for a water resources development project, may enter into a feasibility study cost-sharing agreement under section 221(a) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)), to allow a unit of local government in a watershed that has adopted a local or regional water management plan to participate in the feasibility study to determine if there is an opportunity to include additional feasible elements in the project being studied to help achieve the purposes identified in the local or regional water management plan.
 1043.Credit in lieu of reimbursementSection 1022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225) is amended— (1)in subsection (a), by striking that has been constructed by a non-Federal interest under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) before the date of enactment of this Act and inserting for which a written agreement with the Corps of Engineers for construction was finalized on or before December 31, 2014, under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) (as it existed before the repeal made by section 1014(c)(3)); and
 (2)in subsection (b), by striking share of the cost of the non-Federal interest of carrying out other flood damage reduction projects or studies and inserting non-Federal share of the cost of carrying out other water resources development projects or studies of the non-Federal interest.
 1044.Retroactive changes to cost-sharing agreementsStudy costs incurred before the date of execution of a feasibility cost-sharing agreement for a project to be carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) shall be Federal costs, if—
 (1)the study was initiated before October 1, 2006; and (2)the feasibility cost-sharing agreement was not executed before January 1, 2014.
				1045.Easements for electric, telephone, or broadband service facilities eligible for financing under the
			 Rural Electrification Act of 1936
 (a)Definition of water resources development projectIn this section, the term water resources development project means a project under the administrative jurisdiction of the Corps of Engineers that is subject to part 327 of title 36, Code of Federal Regulations (or successor regulations).
 (b)No consideration for easementsThe Secretary may not collect consideration for an easement across water resources development project land for the electric, telephone, or broadband service facilities of nonprofit organizations eligible for financing under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).
 (c)Administrative expensesNothing in this section affects the authority of the Secretary under section 2695 of title 10, United States Code, or under section 9701 of title 31, United State Code, to collect funds to cover reasonable administrative expenses incurred by the Secretary.
				1046.Study on the performance of innovative materials
 (a)Definition of innovative materialIn this section, the term innovative material, with respect to a water resources development project, includes high performance concrete formulations, geosynthetic materials, advanced alloys and metals, reinforced polymer composites, and any other material, as determined by the Secretary.
				(b)Study
 (1)In generalThe Secretary shall offer to enter into a contract with the Transportation Research Board of the National Academy of Sciences—
 (A)to develop a proposal to study the use and performance of innovative materials in water resources development projects carried out by the Corps of Engineers; and
 (B)after the opportunity for public comment provided in accordance with subsection (c), to carry out the study proposed under subparagraph (A).
 (2)ContentsThe study under paragraph (1) shall identify— (A)the conditions that result in degradation of water resources infrastructure;
 (B)the capabilities of the innovative materials in reducing degradation; (C)barriers to the expanded successful use of innovative materials;
 (D)recommendations on including performance-based requirements for the incorporation of innovative materials into the Unified Facilities Guide Specifications;
 (E)recommendations on how greater use of innovative materials could increase performance of an asset of the Corps of Engineers in relation to extended service life;
 (F)additional ways in which greater use of innovative materials could empower the Corps of Engineers to accomplish the goals of the Strategic Plan for Civil Works of the Corps of Engineers; and
 (G)recommendations on any further research needed to improve the capabilities of innovative materials in achieving extended service life and reduced maintenance costs in water resources development infrastructure.
 (c)Public commentAfter developing the study proposal under subsection (b)(1)(A) and before carrying out the study under subsection (b)(1)(B), the Secretary shall provide an opportunity for public comment on the study proposal.
 (d)ConsultationIn carrying out the study under subsection (b)(1), the Secretary, at a minimum, shall consult with relevant experts on engineering, environmental, and industry considerations.
 (e)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study required under subsection (b)(1).
				1047.Deauthorization of inactive projects
 (a)In generalSection 6001(c) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579b(c)) is amended by adding at the end the following:
					
 (5)Definition of constructionIn this subsection, the term construction includes the obligation or expenditure of non-Federal funds for construction of elements integral to the authorized project, whether or not the activity takes place pursuant to any agreement with, expenditure by, or obligation from the Secretary..
 (b)Notices of correctionNot later than 60 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice of correction removing from the lists under subsections (c) and (d) of section 6001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579b) any project that was listed even though construction (as defined in subsection (c)(5) of that section) took place.
				1048.Review of reservoir operations
 (a)DefinitionsIn this section: (1)Reserved worksThe term reserved works means any Bureau of Reclamation project facility at which the Secretary of the Interior carries out the operation and maintenance of the project facility.
 (2)Transferred worksThe term transferred works means a Bureau of Reclamation project facility, the operation and maintenance of which is carried out by a non-Federal entity under the provisions of a formal operation and maintenance transfer contract.
 (3)Transferred works operating entityThe term transferred works operating entity means the organization that is contractually responsible for operation and maintenance of transferred works.
					(b)Applicability
 (1)In generalThis section applies to reservoirs that are subject to regulation by the Secretary under section 7 of the Act of December 22, 1944 (33 U.S.C. 709) located in a State in which a Bureau of Reclamation project is located.
 (2)ExclusionsThis section shall not apply to— (A)any project authorized by the Boulder Canyon Project Act (43 U.S.C. 617 et seq.);
 (B)the initial units of the Colorado River Storage Project, as authorized by the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620);
 (C)any dam or reservoir operated by the Bureau of Reclamation as reserved works, unless all non-Federal project sponsors of the reserved works jointly provide to the Secretary a written request for application of this section to the project;
 (D)any dam or reservoir owned and operated by the Corps of Engineers; or (E)any Bureau of Reclamation transferred works, unless the transferred works operating entity provides to the Secretary a written request for application of this section to the project.
						(c)Review
 (1)In generalIn accordance with the authorities of the Secretary in effect on the day before the date of enactment of this Act, at the reservoirs described in paragraph (2), the Secretary may—
 (A)review any flood control rule curves developed by the Secretary; and (B)determine, based on the best available science (including improved weather forecasts and forecast-informed operations, new watershed data, or structural improvements) whether an update to the flood control rule curves and associated changes to the water operations manuals is appropriate.
 (2)Description of reservoirsThe reservoirs referred to in paragraph (1) are reservoirs— (A)(i)located in areas with prolonged drought conditions; or
 (ii)for which no review has occurred during the 10-year period preceding the date of enactment of this Act; and
 (B)for which individuals or entities, including the individuals or entities responsible for operations and maintenance costs or that have storage entitlements or contracts at a reservoir, a unit of local government, the owner of a non-Federal project, or the non-Federal transferred works operating entity, as applicable, have submitted to the Secretary a written request to carry out the review described in paragraph (1).
 (3)Required consultationIn carrying out a review under paragraph (1) and prior to updating any flood control rule curves and manuals under subsection (e), the Secretary shall comply with all applicable public participation and agency review requirements, including consultation with—
 (A)affected States, Indian tribes, and other Federal and State agencies with jurisdiction over a portion of or all of the project or the operations of the project;
 (B)the applicable power marketing administration, in the case of reservoirs with Federal hydropower projects;
 (C)any non-Federal entity responsible for operation and maintenance costs; (D)any entity that has a contractual right to withdraw water from, or use storage at, the project;
 (E)any entity that the State determines holds rights under State law to the use of water from the project; and
 (F)any unit of local government with flood risk reduction responsibilities downstream of the project. (d)AgreementBefore carrying out an activity under this section, the Secretary shall enter into a cooperative agreement, memorandum of understanding, or other agreement with an affected State, any owner or operator of the reservoir, and, on request, any non-Federal entities responsible for operation and maintenance costs at the reservoir, that describes the scope and goals of the activity and the coordination among the parties.
 (e)UpdatesIf the Secretary determines under subsection (c) that an update to a flood control rule curve and associated changes to a water operations manual is appropriate, the Secretary may update the flood control rule curve and manual in accordance with the authorities in effect on the day before the date of enactment of this Act.
				(f)Funding
 (1)In generalSubject to subsection (d), the Secretary may accept and expend amounts from the entities described in paragraph (2) to fund all or part of the cost of carrying out a review under subsection (c) or an update under subsection (e), including any associated environmental documentation.
 (2)Description of entitiesThe entities referred to in paragraph (1) are— (A)non-Federal entities responsible for operations and maintenance costs at the affected reservoir;
 (B)individuals and non-Federal entities with storage entitlements at the affected reservoir; (C)a Federal power marketing agency that markets power produced by the affected reservoir;
 (D)units of local government; (E)public or private entities holding contracts with the Federal Government for water storage or water supply at the affected reservoir; and
 (F)a nonprofit entity, with the consent of the affected unit of local government. (3)In-kind contributionsThe Secretary may—
 (A)accept and use materials and services contributed by an entity described in paragraph (2) under this subsection; and
 (B)credit the value of the contributed materials and services toward the cost of carrying out a review or revision of operational documents under this section.
 (g)Protection of existing rightsThe Secretary shall not issue an updated flood control rule curve or operations manual under subsection (e) that—
 (1)interferes with an authorized purpose of the project or the existing purposes of a non-Federal project regulated for flood control by the Secretary;
 (2)reduces the ability to meet contractual rights to water or storage at the reservoir; (3)adversely impacts legal rights to water under State law;
 (4)fails to address appropriate credit for the appropriate power marketing agency, if applicable; or (5)if a project is subject to section 301(e) of the Water Supply Act of 1958 (43 U.S.C. 390b(e)), makes modifications to the project that do not meet the requirements of that section, unless the modification is submitted to and authorized by Congress.
 (h)Effect of sectionNothing in this section— (1)authorizes the Secretary to take any action not otherwise authorized as of the date of enactment of this Act;
 (2)affects or modifies any obligation of the Secretary under Federal or State law; or (3)affects or modifies any other authority of the Secretary to review or modify reservoir operations.
 1049.Written agreement requirement for water resources projectsSection 221(a)(3) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(3)) is amended by striking State legislature, the agreement may reflect and inserting State legislature, on the request of the State, body politic, or entity, the agreement shall reflect.
 1050.Maximum cost of projectsSection 902 of the Water Resources Development of 1986 (33 U.S.C. 2280) is amended— (1)in subsection (a)(2)(A), by striking indexes and inserting indexes, including actual appreciation in relevant real estate markets; and
 (2)in subsection (b)— (A)by striking Notwithstanding subsection (a), in accordance with section 5 of the Act of June 22, 1936 (33 U.S.C. 701h) and inserting the following:
						
 (1)In generalNotwithstanding subsection (a);  (B)in paragraph (1) (as so designated)—
 (i)by striking funds the first place it appears and inserting funds, in-kind contributions, and land, easements, and right-of-way, relocations, and dredged material disposal areas; and
 (ii)by striking such funds each place it appears and inserting the contributions; and (C)by adding at the end the following:
						
 (2)LimitationFunds, in-kind contributions, and land, easements, and right-of-way, relocations, and dredged material disposal areas provided under this subsection are not eligible for credit or repayment and shall not be included in calculating the total cost of the project..
 1051.Conversion of surplus water agreementsSection 6 of the Act of December 22, 1944 (33 U.S.C. 708), is amended— (1)by striking Sec. 6. That the Secretary and inserting the following:
					
						6.Sale of surplus waters for domestic and industrial uses
 (a)In generalThe Secretary; and (2)by adding at the end the following:
					
 (b)Continuation of certain water supply agreementsIn any case in which a water supply agreement was predicated on water that was surplus to a purpose and provided for contingent permanent storage rights under section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b) pending the need for storage for that purpose, and that purpose is no longer authorized, the Secretary of the Army shall continue the agreement with the same payment and all other terms as in effect prior to deauthorization of the purpose if the non-Federal entity has met all of the conditions of the agreement.
 (c)Permanent storage agreementsIn any case in which a water supply agreement with a duration of 30 years or longer was predicated on water that was surplus to a purpose and provided for the complete payment of the actual investment costs of storage to be used, and that purpose is no longer authorized, the Secretary of the Army shall provide to the non-Federal entity an opportunity to convert the agreement to a permanent storage agreement in accordance with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b), with the same payment terms incorporated in the agreement..
 1052.Authorized funding for interagency and international supportSection 234(d)(1) of the Water Resources Development Act of 1996 (33 U.S.C. 2323a(d)(1)) is amended by striking $1,000,000 and inserting $5,000,000.
			1053.Surplus water storage
 (a)In generalThe Secretary shall not charge a fee for surplus water under a contract entered into pursuant to section 6 of the Act of December 22, 1944 (33 U.S.C. 708) (commonly known as the Flood Control Act of 1944) if the contract is for surplus water stored in the Lake Cumberland Watershed, Kentucky and Tennessee.
 (b)TerminationThe limitation under subsection (a) shall expire on the date that is 2 years after the date of enactment of this Act.
 (c)ApplicabilityNothing in this section— (1)affects the authority of the Secretary under section 2695 of title 10, United States Code, to accept funds or to cover the administrative expenses relating to certain real property transactions;
 (2)affects the application of section 6 of the Act of December 22, 1944 (33 U.S.C. 708) (commonly known as the Flood Control Act of 1944) or the Water Supply Act of 1958 (43 U.S.C. 390b) to surplus water stored outside of the Lake Cumberland Watershed, Kentucky and Tennessee; or
 (3)affects the authority of the Secretary to accept funds under section 216(c) of the Water Resources Development Act of 1996 (33 U.S.C. 2321a).
 1054.GAO review and reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review, and submit to Congress a report on the implementation and effectiveness of the projects carried out under section 219 of the Water Resources Development Act of 1992 (Public Law 102–580; 106 Stat. 4835).
			IINavigation 
 2001.Projects funded by the Inland Waterways Trust FundBeginning on June 10, 2014, and ending on the date that is 15 years after the date of enactment of this Act, section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)) shall not apply to any project authorized to receive funding from the Inland Waterways Trust Fund established by section 9506(a) of the Internal Revenue Code of 1986.
 2002.Operation and maintenance of fuel-taxed inland waterwaysSection 102(c) of the Water Resources Development Act of 1986 (33 U.S.C. 2212(c)) is amended by adding at the end the following:
				
 (3)Credit or reimbursementThe Federal share of operation and maintenance carried out by a non-Federal interest under this subsection after the date of enactment of the Water Resources Reform and Development Act of 2014 shall be eligible for reimbursement or for credit toward—
 (A)the non-Federal share of future operation and maintenance under this subsection; or (B)any measure carried out by the Secretary under section 3017(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3303a note; Public Law 113–121).. 
 2003.Funding for harbor maintenance programsSection 2101 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238b) is amended—
 (1)in subsection (b)(1), in the matter preceding subparagraph (A), by striking The target total and inserting Except as provided in subsection (c), the target total; (2)by redesignating subsection (c) as subsection (d); and
 (3)by inserting after subsection (b) the following:  (c)ExceptionIf the target total budget resources for a fiscal year described in subparagraphs (A) through (J) of subsection (b)(1) is lower than the target total budget resources for the previous fiscal year, then the target total budget resources shall be adjusted to be equal to the lesser of—
 (1)103 percent of the total budget resources appropriated for the previous fiscal year; or (2)100 percent of the total amount of harbor maintenance taxes received in the previous fiscal year.. 
 2004.Dredged material disposalDisposal of dredged material shall not be considered environmentally acceptable for the purposes of identifying the Federal standard (as defined in section 335.7 of title 33, Code of Federal Regulations (or successor regulations)) if the disposal violates applicable State water quality standards approved by the Administrator of the Environmental Protection Agency under section 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313).
			2005.Cape Arundel disposal site, Maine
 (a)DeadlineThe Cape Arundel Disposal Site selected by the Department of the Army as an alternative dredged material disposal site under section 103(b) of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1413(b)) and reopened pursuant to section 113 of the Energy and Water Development and Related Agencies Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 158) (referred to in this section as the ‘‘Site’’) may remain open until the earlier of—
 (1)the date on which the Site does not have any remaining disposal capacity; (2)the date on which an environmental impact statement designating an alternative dredged material disposal site for southern Maine has been completed; or
 (3)the date that is 5 years after the date of enactment of this Act. (b)LimitationsThe use of the Site as a dredged material disposal site under subsection (a) shall be subject to the conditions that—
 (1)conditions at the Site remain suitable for the continued use of the Site as a dredged material disposal site; and
 (2)the Site not be used for the disposal of more than 80,000 cubic yards from any single dredging project.
 2006.Maintenance of harbors of refugeThe Secretary is authorized to maintain federally authorized harbors of refuge to restore and maintain the authorized dimensions of the harbors.
			2007.Aids to navigation
 (a)In generalThe Secretary shall— (1)consult with the Commandant of the Coast Guard regarding navigation on the Ouachita-Black Rivers; and
 (2)share information regarding the assistance that the Secretary can provide regarding the placement of any aids to navigation on the rivers referred to in paragraph (1).
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the outcome of the consultation under subsection (a).
 2008.Beneficial use of dredged materialSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended by adding at the end the following:
 (1)in subsection (a)(1)— (A)by striking For sediment and inserting the following:
						
 (A)In generalFor sediment; and (B)by adding at the end the following:
						
 (B)Sediment from other Federal sources and non-federal sourcesFor purposes of projects carried out under this section, the Secretary may include sediment from other Federal sources and non-Federal sources, subject to the requirement that any sediment obtained from a non-Federal source shall not be obtained at Federal expense.; and
 (2)in subsection (d), by adding at the end the following:  (3)Special ruleDisposal of dredged material under this subsection may include a single or periodic application of sediment for beneficial use and shall not require operation and maintenance.
 (4)Disposal at non-Federal costThe Secretary may accept funds from a non-Federal interest to dispose of dredged material as provided under section 103(d)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(d)(1)).. 
 2009.Operation and maintenance of harbor projectsSection 210(c)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(c)(3)) is amended by striking for each of fiscal years 2015 through 2022 and inserting for each fiscal year.
 2010.Additional measures at donor ports and energy transfer portsSection 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
 (B)by inserting after paragraph (1) the following:  (2)Discretionary cargoThe term discretionary cargo means maritime cargo that is destined for inland locations and that can be economically shipped through multiple seaports located in different countries or regions.;
 (C)in paragraph (3) (as redesignated)— (i)by redesignating subparagraphs (A) through (D) as clause (i) through (iv), respectively, and indenting appropriately;
 (ii)in the matter preceding clause (i) (as redesignated), by striking The term and inserting the following:  (A)In generalThe term; and
 (iii)by adding at the end the following:  (B)CalculationFor the purpose of calculating the percentage described in subparagraph (A)(iii), payments described under subsection (c)(1) shall not be included.;
 (D)in paragraph (5)(A) (as redesignated), by striking Code of Federal Regulation and inserting Code of Federal Regulations; and (E)by adding at the end the following:
						
 (8)Medium-sized donor portThe term medium-sized donor port means a port— (A)that is subject to the harbor maintenance fee under section 24.24 of title 19, Code of Federal Regulations (or a successor regulation);
 (B)at which the total amount of harbor maintenance taxes collected comprise annually more than $5,000,000 but less than $15,000,000 of the total funding of the Harbor Maintenance Trust Fund established under section 9505 of the Internal Revenue Code of 1986;
 (C)that received less than 25 percent of the total amount of harbor maintenance taxes collected at that port in the previous 5 fiscal years; and
 (D)that is located in a State in which more than 2,000,000 cargo containers were unloaded from or loaded onto vessels in fiscal year 2012.; 
 (2)in subsection (b)— (A)in paragraph (1), by striking donor ports and inserting donor ports, medium-sized donor ports,;
 (B)in paragraph (2)— (i)in subparagraph (A), by striking and at the end; and
 (ii)by striking subparagraph (B) and inserting the following:  (B)shall be made available to a port as either a donor port, medium-sized donor port, or an energy transfer port, and no port may receive amounts from more than 1 designation; and
 (C)for donor ports and medium-sized donor ports— (i)50 percent of the funds shall be equally divided between the eligible donor ports as authorized by this section; and
 (ii)50 percent of the funds shall be divided between the eligible donor ports and eligible medium-sized donor ports based on the percentage of the total Harbor Maintenance Tax revenues generated at each eligible donor port and medium-sized donor port.;
 (3)in subsection (c), in the matter preceding paragraph (1), by striking donor port and inserting donor port, a medium-sized donor port,; (4)by striking subsection (d) and inserting the following:
					
						(d)Administration of payments
 (1)In generalIf a donor port, a medium-sized donor port, or an energy transfer port elects to provide payments to importers or shippers under subsection (c), the Secretary shall transfer to the Commissioner of Customs and Border Protection the amount that would otherwise be provided to the port under this section that is equal to those payments to provide the payments to the importers or shippers of the discretionary cargo that is—
 (A)shipped through respective eligible ports; and (B)most at risk of diversion to seaports outside of the United States.
 (2)RequirementThe Secretary, in consultation with the eligible port, shall limit payments to top importers or shippers through an eligible port, as ranked by value of discretionary cargo.; and
 (5)in subsection (f)— (A)by striking paragraph (1) and inserting the following:
						
 (1)In generalIf the total amounts made available from the Harbor Maintenance Trust Fund exceed the total amounts made available from the Harbor Maintenance Trust Fund in fiscal year 2012, there is authorized to be appropriated to carry out this section $50,000,000 from the Harbor Maintenance Trust Fund.; 
 (B)by striking paragraph (2) and inserting the following:  (2)Division between donor ports, medium-sized donor ports, and energy transfer portsFor each fiscal year, amounts made available to carry out this section shall be provided in equal amounts to—
 (A)donor ports and medium-sized donor ports; and (B)energy transfer ports.; and
 (C)by striking paragraph (3). 2011.Harbor deepening (a)In generalSection 101(a)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2211(a)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking the date of enactment of this Act and inserting the date of enactment of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193);
 (2)in subparagraph (B), by striking 45 feet and inserting 50 feet; and (3)in subparagraph (C), by striking 45 feet and inserting 50 feet.
 (b)Definition of deep-draft harborSection 214(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2241(1)) is amended by striking 45 feet and inserting 50 feet.
				2012.Operations and maintenance of inland Mississippi River ports
 (a)DefinitionsIn this section: (1)Inland Mississippi RiverThe term inland Mississippi River means the portion of the Mississippi River that begins at the confluence of the Minnesota River and ends at the confluence of the Red River.
 (2)Shallow draftThe term shallow draft means a project that has a depth of less than 14 feet. (b)Dredging activitiesThe Secretary shall carry out dredging activities on shallow draft ports located on the inland Mississippi River to the respective authorized widths and depths of those inland ports, as authorized on the date of enactment of this Act.
 (c)Authorization of appropriationsFor each fiscal year, there is authorized to be appropriated to the Secretary to carry out this section $25,000,000.
 2013.Implementation guidanceSection 2102 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1273) is amended by adding at the end the following:
				
 (d)GuidanceNot later than 90 days after the date of enactment of the Water Resources Development Act of 2016 the Secretary shall publish on the website of the Corps of Engineers guidance on the implementation of this section and the amendments made by this section.. 
 2014.Remote and subsistence harborsSection 2006 of the Water Resources Development Act of 2007 (33 U.S.C. 2242) is amended— (1)in subsection (a)(3), by inserting in which the project is located or of a community that is located in the region that is served by the project and that will rely on the project after community; and
 (2)in subsection (b)— (A)in paragraph (1), by inserting or of a community that is located in the region to be served by the project and that will rely on the project after community;
 (B)in paragraph (4), by striking local population and inserting regional population to be served by the project; and (C)in paragraph (5), by striking community and inserting local community or to a community that is located in the region to be served by the project and that will rely on the project.
					2015.Non-Federal interest dredging authority
 (a)In generalThe Secretary may permit a non-Federal interest to carry out, for an authorized navigation project (or a separable element of an authorized navigation project), such maintenance activities as are necessary to ensure that the project is maintained to not less than the minimum project dimensions.
 (b)Cost limitationsExcept as provided in this section and subject to the availability of appropriations, the costs incurred by a non-Federal interest in performing the maintenance activities described in subsection (a) shall be eligible for reimbursement, not to exceed an amount that is equal to the estimated Federal cost for the performance of the maintenance activities.
 (c)AgreementBefore initiating maintenance activities under this section, the non-Federal interest shall enter into an agreement with the Secretary that specifies, for the performance of the maintenance activities, the terms and conditions that are acceptable to the non-Federal interest and the Secretary.
 (d)Provision of equipmentIn carrying out maintenance activities under this section, a non-Federal interest shall— (1)provide equipment at no cost to the Federal Government; and
 (2)hold and save the United States free from any and all damage that arises from the use of the equipment of the non-Federal interest, except for damage due to the fault or negligence of a contractor of the Federal Government.
 (e)Reimbursement eligibility limitationsCosts that are eligible for reimbursement under this section are those costs directly related to the costs associated with operation and maintenance of the dredge based on the lesser of the period of time for which—
 (1)the dredge is being used in the performance of work for the Federal Government during a given fiscal year; and
 (2)the actual fiscal year Federal appropriations identified for that portion of maintenance dredging that are made available.
 (f) AuditNot earlier than 5 years after the date of enactment of this Act, the Secretary may conduct an audit on any maintenance activities for an authorized navigation project (or a separable element of an authorized navigation project) carried out under this section to determine if permitting a non-Federal interest to carry out maintenance activities under this section has resulted in—
 (1)improved reliability and safety for navigation; and (2)cost savings to the Federal Government.
 (g)Termination of authorityThe authority of the Secretary under this section terminates on the date that is 10 years after the date of enactment of this Act.
 2016.Transportation cost savingsSection 210(e)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(e)(3)) is amended— (1)by redesignating subparagraph (B) as subparagraph (C); and
 (2)by inserting after subparagraph (A) the following:  (B)Additional requirementFor the first report following the date of enactment of the Water Resources Development Act of 2016, in the report submitted under subparagraph (A), the Secretary shall identify, to the maximum extent practicable, transportation cost savings realized by achieving and maintaining the constructed width and depth for the harbors and inland harbors referred to in subsection (a)(2), on a project-by-project basis..
				2017.Dredged material
 (a)In generalNotwithstanding part 335 of title 33, Code of Federal Regulations, the Secretary may place dredged material from the operation and maintenance of an authorized Federal water resources project at another authorized water resource project if the Secretary determines that—
 (1)the placement of the dredged material would— (A)(i)enhance protection from flooding caused by storm surges or sea level rise; or
 (ii)significantly contribute to shoreline resiliency, including the resilience and restoration of wetland; and
 (B)be in the public interest; and (2)the cost associated with the placement of the dredged material is reasonable in relation to the associated environmental, flood protection, and resiliency benefits.
 (b)Additional costsIf the cost of placing the dredged material at another authorized water resource project exceeds the cost of depositing the dredged material in accordance with the Federal standard (as defined in section 335.7 of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act)), the Secretary shall not require a non-Federal entity to bear any of the increased costs associated with the placement of the dredged material.
 2018.Great Lakes Navigation SystemSection 210(d)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(d)(1)) is amended—
 (1)in subparagraph (A), in the matter preceding clause (i), by striking For each of fiscal years 2015 through 2024 and inserting For each fiscal year; and (2)in subparagraph (B), in the matter preceding clause (i), by striking For each of fiscal years 2015 through 2024 and inserting For each fiscal year.
 2019.Harbor Maintenance Trust FundThe Secretary shall allocate funding made available to the Secretary from the Harbor Maintenance Trust Fund, established under section 9505 of the Internal Revenue Code of 1986, in accordance with section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238).
			IIISafety improvements 
			3001.Rehabilitation assistance for non-Federal flood control projects
 (a)In generalSection 5 of the Act of August 18, 1941 (33 U.S.C. 701n), is amended— (1)in subsection (a), by adding at the end the following:
						
 (3)Definition of nonstructural alternativesIn this subsection, nonstructural alternatives includes efforts to restore or protect natural resources including streams, rivers, floodplains, wetlands, or coasts, if those efforts will reduce flood risk.; and
 (2)by adding at the end the following:  (d)Increased level of protectionIn conducting repair or restoration work under subsection (a), at the request of the non-Federal sponsor, the Secretary may increase the level of protection above the level to which the system was designed, or, if the repair and rehabilitation includes repair or rehabilitation of a pumping station, will increase the capacity of a pump, if—
 (1)the Chief of Engineers determines the improvements are in the public interest, including consideration of whether—
 (A)the authority under this section has been used more than once at the same location; (B)there is an opportunity to decrease significantly the risk of loss of life and property damage; or
 (C)there is an opportunity to decrease total life cycle rehabilitation costs for the project; and (2)the non-Federal sponsor agrees to pay the difference between the cost of repair, restoration, or rehabilitation to the original design level or original capacity and the cost of achieving the higher level of protection or capacity sought by the non-Federal sponsor.
 (e)NoticeThe Secretary shall notify the non-Federal sponsor of the opportunity to request implementation of nonstructural alternatives to the repair or restoration of the flood control work under subsection (a)..
					(b)Projects in coordination with certain rehabilitation requirements
 (1)In generalIn any case in which the Secretary has completed a study determining a project for flood damage reduction is feasible and such project is designed to protect the same geographic area as work to be performed under section 5(c) of the Act of August 18, 1941 (33 U.S.C. 701n(c)), the Secretary may, if the Secretary determines that the action is in the public interest, carry out such project with the work being performed under section 5(c) of that Act, subject to the limitations in paragraph (2).
 (2)Cost-sharingThe cost to carry out a project under paragraph (1) shall be shared in accordance with section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213).
 3002.Rehabilitation of existing leveesSection 3017 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3303a note; Public Law 113–121) is amended—
 (1)in subsection (a), by striking if the Secretary determines the necessary work is technically feasible, environmentally acceptable, and economically justified;
 (2)in subsection (b)— (A)by striking This section and inserting the following:
						
 (1)In generalThis section; and (B)by adding at the end the following:
						
 (2)RequirementA measure carried out under subsection (a) shall be implemented in the same manner as the repair or restoration of a flood control work pursuant to section 5 of the Act of August 18, 1941 (33 U.S.C. 701n).; 
 (3)in subsection (c)(1), by striking The non-Federal and inserting Notwithstanding subsection (b)(2), the non-Federal; and (4)by adding at the end the following:
					
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $125,000,000.. 3003.Maintenance of high risk flood control projectsIn any case in which the Secretary has assumed, as of the date of enactment of this Act, responsibility for the maintenance of a project classified as class III under the Dam Safety Action Classification of the Corps of Engineers, the Secretary shall continue to be responsible for the maintenance until the earlier of the date that—
 (1)the project is modified to reduce that risk and the Secretary determines that the project is no longer classified as class III under the Dam Safety Action Classification of the Corps of Engineers; or
 (2)is 15 years after the date of enactment of this Act. 3004.Rehabilitation of high hazard potential dams (a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—
 (1)by redesignating paragraphs (4), (5), (6), (7), (8), (9), (10), (11), (12), and (13) as paragraphs (5), (6), (7), (8), (9), (11), (13), (14), (15), and (16), respectively;
 (2)by inserting after paragraph (3) the following:  (4)Eligible high hazard potential dam (A)In generalThe term eligible high hazard potential dam means a non-Federal dam that—
 (i)is located in a State with a State dam safety program; (ii)is classified as high hazard potential by the State dam safety agency in the State in which the dam is located;
 (iii)has an emergency action plan approved by the relevant State dam safety agency; and (iv)the State in which the dam is located determines—
 (I)fails to meet minimum dam safety standards of the State; and (II)poses an unacceptable risk to the public.
 (B)ExclusionThe term eligible high hazard potential dam does not include— (i)a licensed hydroelectric dam; or
 (ii)a dam built under the authority of the Secretary of Agriculture.;  (3)by inserting after paragraph (9) (as redesignated by paragraph (1)) the following:
						
 (10)Non-Federal sponsorThe term non-Federal sponsor, in the case of a project receiving assistance under section 8A, includes— (A)a governmental organization; and
 (B)a nonprofit organization. and (4)by inserting after paragraph (11) (as redesignated by paragraph (1)) the following:
						
 (12)RehabilitationThe term rehabilitation means the repair, replacement, reconstruction, or removal of a dam that is carried out to meet applicable State dam safety and security standards..
 (b)Program for rehabilitation of high hazard potential damsThe National Dam Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the following:  8A.Rehabilitation of high hazard potential dams (a)Establishment of programThe Administrator shall establish, within FEMA, a program to provide technical, planning, design, and construction assistance in the form of grants to non-Federal sponsors for rehabilitation of eligible high hazard potential dams.
 (b)Eligible activitiesA grant awarded under this section for a project may be used for— (1)repair;
 (2)removal; or (3)any other structural or nonstructural measures to rehabilitate a high hazard potential dam.
								(c)Award of grants
								(1)Application
 (A)In generalA non-Federal sponsor interested in receiving a grant under this section may submit to the Administrator an application for the grant.
 (B)RequirementsAn application submitted to the Administrator under this section shall be submitted at such time, be in such form, and contain such information as the Administrator may prescribe by regulation pursuant to section 3004(c) of the Water Resources Development Act of 2016.
									(2)Grant
 (A)In generalThe Administrator may make a grant in accordance with this section for rehabilitation of a high hazard potential dam to a non-Federal sponsor that submits an application for the grant in accordance with the regulations prescribed by the Administrator.
 (B)Project grant agreementThe Administrator shall enter into a project grant agreement with the non-Federal sponsor to establish the terms of the grant and the project, including the amount of the grant.
 (C)Grant assuranceAs part of a project grant agreement under subparagraph (B), the Administrator shall require the non-Federal sponsor to provide an assurance, with respect to the dam to be rehabilitated under the project, that the owner of the dam has developed and will carry out a plan for maintenance of the dam during the expected life of the dam.
 (D)LimitationA grant provided under this section shall not exceed the lesser of— (i)12.5 percent of the total amount of funds made available to carry out this section; or
 (ii)$7,500,000. (d)Requirements (1)ApprovalA grant awarded under this section for a project shall be approved by the relevant State dam safety agency.
 (2)Non-Federal sponsor requirementsTo receive a grant under this section, the non-Federal sponsor shall— (A)participate in, and comply with, all applicable Federal flood insurance programs;
 (B)have in place a hazard mitigation plan that— (i)includes all dam risks; and
 (ii)complies with the Disaster Mitigation Act of 2000 (Public Law 106–390; 114 Stat. 1552); (C)commit to provide operation and maintenance of the project for the 50-year period following completion of rehabilitation;
 (D)comply with such minimum eligibility requirements as the Administrator may establish to ensure that each owner and operator of a dam under a participating State dam safety program—
 (i)acts in accordance with the State dam safety program; and (ii)carries out activities relating to the public in the area around the dam in accordance with the hazard mitigation plan described in subparagraph (B); and
 (E)comply with section 611(j)(9) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196(j)(9)) (as in effect on the date of enactment of this section) with respect to projects receiving assistance under this section in the same manner as recipients are required to comply in order to receive financial contributions from the Administrator for emergency preparedness purposes.
									(e)Floodplain management plans
 (1)In generalAs a condition of receipt of assistance under this section, the non-Federal entity shall demonstrate that a floodplain management plan to reduce the impacts of future flood events in the area protected by the project—
 (A)is in place; or (B)will be—
 (i)developed not later than 1 year after the date of execution of a project agreement for assistance under this section; and
 (ii)implemented not later than 1 year after the date of completion of construction of the project. (2)InclusionsA plan under paragraph (1) shall address—
 (A)potential measures, practices, and policies to reduce loss of life, injuries, damage to property and facilities, public expenditures, and other adverse impacts of flooding in the area protected by the project;
 (B)plans for flood fighting and evacuation; and (C)public education and awareness of flood risks.
 (3)Technical supportThe Administrator may provide technical support for the development and implementation of floodplain management plans prepared under this subsection.
 (f)Priority systemThe Administrator, in consultation with the Board, shall develop a risk-based priority system for use in identifying high hazard potential dams for which grants may be made under this section.
							(g)Funding
								(1)Cost sharing
 (A)In generalAny assistance provided under this section for a project shall be subject to a non-Federal cost-sharing requirement of not less than 35 percent.
 (B)In-kind contributionsThe non-Federal share under subparagraph (A) may be provided in the form of in-kind contributions. (2)Allocation of fundsThe total amount of funds made available to carry out this section for each fiscal year shall be distributed as follows:
 (A)Equal distribution1/3 shall be distributed equally among the States in which the projects for which applications are submitted under subsection (c)(1) are located.
 (B)Need-based2/3 shall be distributed among the States in which the projects for which applications are submitted under subsection (c)(1) are located based on the proportion that—
 (i)the number of eligible high hazard potential dams in the State; bears to (ii)the number of eligible high hazard potential dams in all States in which projects for which applications are submitted under subsection (c)(1).
 (h)Use of fundsNone of the funds provided in the form of a grant or otherwise made available under this section shall be used—
 (1)to rehabilitate a Federal dam; (2)to perform routine operation or maintenance of a dam;
 (3)to modify a dam to produce hydroelectric power; (4)to increase water supply storage capacity; or
 (5)to make any other modification to a dam that does not also improve the safety of the dam. (i)Contractual requirements (1)In generalSubject to paragraph (2), as a condition on the receipt of a grant under this section of an amount greater than $1,000,000, a non-Federal sponsor that receives the grant shall require that each contract and subcontract for program management, construction management, planning studies, feasibility studies, architectural services, preliminary engineering, design, engineering, surveying, mapping, and related services entered into using funds from the grant be awarded in the same manner as a contract for architectural and engineering services is awarded under—
 (A)chapter 11 of title 40, United States Code; or (B)an equivalent qualifications-based requirement prescribed by the relevant State.
 (2)No proprietary interestA contract awarded in accordance with paragraph (1) shall not be considered to confer a proprietary interest upon the United States.
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$10,000,000 for fiscal years 2017 and 2018;
 (2)$25,000,000 for fiscal year 2019; (3)$40,000,000 for fiscal year 2020; and
 (4)$60,000,000 for each of fiscal years 2021 through 2026.. (c)Rulemaking (1)Proposed rulemakingNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue a notice of proposed rulemaking regarding applications for grants of assistance under the amendments made by subsection (b) to the National Dam Safety Program Act (33 U.S.C. 467 et seq.).
 (2)Final ruleNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall promulgate a final rule regarding the amendments described in paragraph (1).
 3005.Expedited completion of authorized projects for flood damage reductionThe Secretary shall expedite the completion of the following projects for flood damage reduction and flood risk management:
 (1)Chicagoland Underflow Plan, Illinois, phase 2, as authorized by section 3(a)(5) of the Water Resources Development Act of 1988 (Public Law 100–676; 102 Stat. 4013) and modified by section 319 of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3715) and section 501 of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 334).
 (2)Cedar River, Cedar Rapids, Iowa, as authorized by section 7002(2)(3) of the Water Resources Development Act of 2014 (Public Law 113–121; 128 Stat. 1366).
 (3)Comite River, Louisiana, authorized as part of the project for flood control, Amite River and Tributaries, Louisiana, by section 101(11) of the Water Resources Development Act of 1992 (Public Law 102–580; 106 Stat. 4802) and modified by section 301(b)(5) of the Water Resources Development Act of 1996 (Public Law 104–03; 110 Stat. 3709) and section 371 of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 321).
 (4)Amite River and Tributaries, Louisiana, East Baton Rouge Parish Watershed, as authorized by section 101(a)(21) of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 277) and modified by section 116 of division D of Public Law 108–7 (117 Stat. 140) and section 3074 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1124).
				3006.Cumberland River Basin Dam repairs
 (a)In generalCosts incurred in carrying out any repair to correct a seepage problem at any dam in the Cumberland River Basin shall be—
 (1)treated as costs for a dam safety project; and (2)subject to cost-sharing requirements in accordance with section 1203 of the Water Resources Development Act of 1986 (33 U.S.C. 467n).
 (b)ApplicationSubsection (a) shall apply only to repairs for projects for which construction has not begun and appropriations have not been made as of the date of enactment of this Act.
				3007.Indian dam safety
 (a)DefinitionsIn this section: (1)Dam (A)In generalThe term dam has the meaning given the term in section 2 of the National Dam Safety Program Act (33 U.S.C. 467).
 (B)InclusionsThe term dam includes any structure, facility, equipment, or vehicle used in connection with the operation of a dam.
 (2)FundThe term Fund means, as applicable—
 (A)the High-Hazard Indian Dam Safety Deferred Maintenance Fund established by subsection (b)(1)(A); or (B)the Low-Hazard Indian Dam Safety Deferred Maintenance Fund established by subsection (b)(2)(A).
 (3)High hazard potential damThe term high hazard potential dam means a dam assigned to the significant or high hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333).
					(4)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (5)Low hazard potential damThe term low hazard potential dam means a dam assigned to the low hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams (FEMA Publication Number 333).
 (6)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, in consultation with the Secretary of the Army.
					(b)Indian Dam Safety Deferred Maintenance Funds
					(1)High-Hazard Fund
 (A)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the High-Hazard Indian Dam Safety Deferred Maintenance Fund, consisting of—
 (i)such amounts as are deposited in the Fund under subparagraph (B); and
 (ii)any interest earned on investment of amounts in the Fund under subparagraph (D).
							(B)Deposits to
		Fund
							(i)In
 generalFor each of fiscal years 2017 through 2037, the Secretary of the Treasury shall deposit in the Fund $22,750,000 from the general fund of the Treasury.
							(ii)Availability of
 amountsAmounts deposited in the Fund under clause (i) shall be used, subject to appropriation, to carry out this section.
							(C)Expenditures
		from Fund
							(i)In
 generalSubject to clause (ii), for each of fiscal years 2017 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this section, not more than the sum of—
 (I)$22,750,000; and (II)the amount of interest accrued in the Fund.
								(ii)Additional
 expendituresThe Secretary may expend more than $22,750,000 for any fiscal year referred to in clause (i) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under clause (i) in 1 or more prior fiscal years.
							(D)Investments of amounts
 (i)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (ii)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
							(E)Transfers of amounts
 (i)In generalThe amounts required to be transferred to the Fund under this paragraph shall be transferred at least monthly.
 (ii)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 (F)TerminationOn September 30, 2037— (i)the Fund shall terminate; and
 (ii)the unexpended and unobligated balance of the Fund shall be transferred to the general fund of the Treasury.
							(2)Low-Hazard Fund
 (A)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, consisting of—
 (i)such amounts as are deposited in the Fund under subparagraph (B); and
 (ii)any interest earned on investment of amounts in the Fund under subparagraph (D).
							(B)Deposits to
		Fund
							(i)In
 generalFor each of fiscal years 2017 through 2037, the Secretary of the Treasury shall deposit in the Fund $10,000,000 from the general fund of the Treasury.
							(ii)Availability of
 amountsAmounts deposited in the Fund under clause (i) shall be used, subject to appropriation, to carry out this section.
							(C)Expenditures
		from Fund
							(i)In
 generalSubject to clause (ii), for each of fiscal years 2017 through 2037, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this section, not more than the sum of—
 (I)$10,000,000; and (II)the amount of interest accrued in the Fund.
								(ii)Additional
 expendituresThe Secretary may expend more than $10,000,000 for any fiscal year referred to in clause (i) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under clause (i) in 1 or more prior fiscal years.
							(D)Investments of amounts
 (i)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (ii)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
							(E)Transfers of amounts
 (i)In generalThe amounts required to be transferred to the Fund under this paragraph shall be transferred at least monthly.
 (ii)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 (F)TerminationOn September 30, 2037— (i)the Fund shall terminate; and
 (ii)the unexpended and unobligated balance of the Fund shall be transferred to the general fund of the Treasury.
							(c)Repair,
		replacement, and maintenance of certain Indian dams
					(1)Program establishment
 (A)In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian dams that—
 (i)create flood risks or other risks to public or employee safety or natural or cultural resources; and
 (ii)unduly impede the management and efficiency of Indian dams. (B)Funding (i)High-hazard fundConsistent with subsection (b)(1)(B), the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $22,750,000 of amounts in the High-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in paragraph (2)(A).
 (ii)Low-hazard fundConsistent with subsection (b)(2)(B), the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $10,000,000 of amounts in the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2037 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in paragraph (2)(B).
 (C)Compliance with dam safety policiesMaintenance, repair, and replacement activities for Indian dams under this section shall be carried out in accordance with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
						(2)Eligible
		dams
 (A)High hazard potential damsThe dams eligible for funding under paragraph (1)(B)(i) are Indian high hazard potential dams in the United States that—
 (i)are included in the safety of dams program established pursuant to the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and
 (ii)(I)(aa)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and
 (bb)are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.)); or
 (II)have deferred maintenance documented by the Bureau of Indian Affairs. (B)Low hazard potential damsThe dams eligible for funding under paragraph (1)(B)(ii) are Indian low hazard potential dams in the United States that, on the date of enactment of this Act—
 (i)are covered under the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and (ii)(I)(aa)are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and
 (bb)are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.)); or
 (II)have deferred maintenance documented by the Bureau of Indian Affairs. (3)Requirements and conditionsNot later than 120 days after the date of enactment of this Act and as a precondition to amounts being expended from the Fund to carry out this subsection, the Secretary, in consultation with representatives of affected Indian tribes, shall develop and submit to Congress—
 (A)programmatic goals to carry out this subsection that—
 (i)would enable the completion of repairing, replacing, improving, or performing maintenance on Indian dams as expeditiously as practicable, subject to the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);
 (ii)facilitate or improve the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam; and
 (iii)ensure that the results of government-to-government consultation required under paragraph (4) be addressed; and
 (B)funding prioritization criteria to serve as a methodology for distributing funds under this subsection that take into account—
 (i)the extent to which deferred maintenance of Indian dams poses a threat to—
 (I)public or employee safety or health; (II)natural or cultural resources; or
 (III)the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam;
 (ii)the extent to which repairing, replacing, improving, or performing maintenance on an Indian dam will—
 (I)improve public or employee safety, health, or accessibility; (II)assist in compliance with codes, standards, laws, or other requirements;
 (III)address unmet needs; or (IV)assist in protecting natural or cultural resources;
 (iii)the methodology of the rehabilitation priority index of the Secretary, as in effect on the date of enactment of this Act;
 (iv)the potential economic benefits of the expenditures on job creation and general economic development in the affected tribal communities;
 (v)the ability of an Indian dam to address tribal, regional, and watershed level flood prevention needs;
 (vi)the need to comply with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);
 (vii)the ability of the water storage capacity of an Indian dam to be increased to prevent flooding in downstream tribal and nontribal communities; and
 (viii)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds that are, to the fullest extent practicable, consistent with tribal and user recommendations received pursuant to the consultation and input process under paragraph (4).
							(4)Tribal
		consultation and user input
 (A)In generalExcept as provided in subparagraph (B), before expending funds on an Indian dam pursuant to paragraph (1) and not later than 60 days after the date of enactment of this Act, the Secretary shall—
 (i)consult with the Director of the Bureau of Indian Affairs on the expenditure of funds; (ii)ensure that the Director of the Bureau of Indian Affairs advises the Indian tribe that has jurisdiction over the land on which a dam eligible to receive funding under paragraph (2) is located on the expenditure of funds; and
 (iii)solicit and consider the input, comments, and recommendations of the landowners served by the Indian dam.
 (B)EmergenciesIf the Secretary determines that an emergency circumstance exists with respect to an Indian dam, subparagraph (A) shall not apply with respect to that Indian dam.
						(5)Allocation among dams
 (A)In generalSubject to subparagraph (B), to the maximum extent practicable, the Secretary shall ensure that, for each of fiscal years 2017 through 2037, each Indian dam eligible for funding under paragraph (2) that has critical maintenance needs receives part of the funding under paragraph (1) to address critical maintenance needs.
 (B)PriorityIn allocating amounts under paragraph (1)(B), in addition to considering the funding priorities described in paragraph (3), the Secretary shall give priority to Indian dams eligible for funding under paragraph (2) that serve—
 (i)more than 1 Indian tribe within an Indian reservation; or
 (ii)highly populated Indian communities, as determined by the Secretary. (C)Cap on Funding (i)In generalSubject to clause (ii), in allocating amounts under paragraph (1)(B), the Secretary shall allocate not more than $10,000,000 to any individual dam described in paragraph (2) during any consecutive 3-year period.
 (ii)ExceptionNotwithstanding the cap described in clause (i), if the full amount under paragraph (1)(B) cannot be fully allocated to eligible Indian dams because the costs of the remaining activities authorized in paragraph (1)(B) of an Indian dam would exceed the cap described in clause (i), the Secretary may allocate the remaining funds to eligible Indian dams in accordance with this subsection.
							(D)Basis of
 fundingAny amounts made available under this paragraph shall be nonreimbursable.
						(E)Applicability
 of ISDEAAThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall apply to activities carried out under this paragraph.
						(d)Tribal Safety of Dams Committee
					(1)Establishment of
		Committee
 (A)EstablishmentThe Secretary of the Interior shall establish within the Bureau of Indian Affairs the Tribal Safety of Dams Committee (referred to in this paragraph as the Committee).
						(B)Membership
 (i)CompositionThe Committee shall be composed of 15 members, of whom—
 (I)11 shall be appointed by the Secretary of the Interior from among individuals who, to the maximum extent practicable, have knowledge and expertise in dam safety issues and flood prevention and mitigation, of whom not less than 1 shall be a member of an Indian tribe in each of the Bureau of Indian Affairs regions of—
 (aa)the Northwest Region; (bb)the Pacific Region;
 (cc)the Western Region; (dd)the Navajo Region;
 (ee)the Southwest Region; (ff)the Rocky Mountain Region;
 (gg)the Great Plans Region; and (hh)the Midwest Region;
 (II)2 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Indian Affairs who have knowledge and expertise in dam safety issues and flood prevention and mitigation;
 (III)1 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Reclamation who have knowledge and expertise in dam safety issues and flood prevention and mitigation; and
 (IV)1 shall be appointed by the Secretary of the Army from among employees of the Corps of Engineers who have knowledge and expertise in dam safety issues and flood prevention and mitigation.
								(ii)Nonvoting
 membersThe members of the Committee appointed under subclauses (II) and (III) of clause (i) shall be nonvoting members.
 (iii)DateThe appointments of the members of the Committee shall be made as soon as practicable after the date of enactment of this Act.
							(C)Period of
 appointmentMembers shall be appointed for the life of the Committee.
 (D)VacanciesAny vacancy in the Committee shall not affect the powers of the Committee, but shall be filled in the same manner as the original appointment.
						(E)Initial
 meetingNot later than 30 days after the date on which all members of the Committee have been appointed, the Committee shall hold the first meeting.
 (F)MeetingsThe Committee shall meet at the call of the Chairperson.
 (G)QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings.
						(H)Chairperson and
 Vice ChairpersonThe Committee shall select a Chairperson and Vice Chairperson from among the members.
						(2)Duties of the
		Committee
 (A)StudyThe Committee shall conduct a thorough study of all matters relating to the modernization of the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
 (B)RecommendationsThe Committee shall develop recommendations for legislation to improve the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).
 (C)ReportNot later than 1 year after the date on which the Committee holds the first meeting, the Committee shall submit a report containing a detailed statement of the findings and conclusions of the Committee, together with recommendations for legislation that the Committee considers appropriate, to—
 (i)the Committee on Indian Affairs of the Senate; and (ii)the Committee on Natural Resources of the House of Representatives.
							(3)Powers of the
		Committee
 (A)HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers appropriate to carry out this paragraph.
						(B)Information
		from federal agencies
 (i)In generalThe Committee may secure directly from any Federal department or agency such information as the Committee considers necessary to carry out this paragraph.
 (ii)RequestOn request of the Chairperson of the Committee, the head of any Federal department or agency shall furnish information described in clause (i) to the Committee.
							(C)Postal
 servicesThe Committee may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (D)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property.
						(4)Committee
		personnel matters
						(A)Compensation of
		members
 (i)Non-federal membersEach member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.
 (ii)Federal membersEach member of the Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to that received for services as an officer or employee of the Federal Government.
							(B)Travel
 expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.
						(C)Staff
							(i)In
		general
 (I)AppointmentThe Chairperson of the Committee may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Committee to perform the duties of the Committee.
 (II)ConfirmationThe employment of an executive director shall be subject to confirmation by the Committee.
 (ii)CompensationThe Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
							(D)Detail of
 government employeesAny Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
						(E)Procurement of
 temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
						(5)Termination of
 the CommitteeThe Committee shall terminate 90 days after the date on which the Committee submits the report under paragraph (2)(C).
 (6)FundingOf the amounts authorized to be expended from either Fund, $1,000,000 shall be made available from either Fund during fiscal year 2017 to carry out this subsection, to remain available until expended.
					(e)Indian dam surveys
 (1)Tribal reportsThe Secretary shall request that, not less frequently than once every 180 days, each Indian tribe submit to the Secretary a report providing an inventory of the dams located on the land of the Indian tribe.
 (2)BIA reportsNot less frequently than once each year, the Secretary shall submit to Congress a report describing the condition of each dam under the partial or total jurisdiction of the Secretary.
					(f)Flood plain management pilot program
 (1)EstablishmentThe Secretary shall establish, within the Bureau of Indian Affairs, a flood plain management pilot program (referred to in this subsection as the program) to provide, at the request of an Indian tribe, guidance to the Indian tribe relating to best practices for the mitigation and prevention of floods, including consultation with the Indian tribe on—
 (A)flood plain mapping; or (B)new construction planning.
 (2)TerminationThe program shall terminate on the date that is 4 years after the date of enactment of this Act. (3)FundingOf the amounts authorized to be expended from either Fund, $250,000 shall be made available from either Fund during each of fiscal years 2017, 2018, and 2019 to carry out this subsection, to remain available until expended.
					 3008.Rehabilitation of Corps of Engineers constructed flood control dams
 (a)In generalIf the Secretary determines that the project is feasible, the Secretary may carry out a project for the rehabilitation of a dam described in subsection (b).
 (b)Eligible damsA dam eligible for assistance under this section is a dam— (1)that has been constructed, in whole or in part, by the Corps of Engineers for flood control purposes;
 (2)for which construction was completed before 1940; (3)that is classified as high hazard potential by the State dam safety agency of the State in which the dam is located; and
 (4)that is operated by a non-Federal entity. (c)Cost sharingNon-Federal interests shall provide 35 percent of the cost of construction of any project carried out under this section, including provision of all land, easements, rights-of-way, and necessary relocations.
 (d)AgreementsConstruction of a project under this section shall be initiated only after a non-Federal interest has entered into a binding agreement with the Secretary—
 (1)to pay the non-Federal share of the costs of construction under subsection (c); and (2)to pay 100 percent of any operation, maintenance, and replacement and rehabilitation costs with respect to the project in accordance with regulations prescribed by the Secretary.
 (e)Cost limitationThe Secretary shall not expend more than $10,000,000 for a project at any single dam under this section.
 (f)FundingThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2017 through 2026.
				IVRiver basins, watersheds, and coastal areas 
			4001.Gulf Coast oyster bed recovery plan
 (a)Definition of Gulf StatesIn this section, the term Gulf States means each of the States of Alabama, Florida, Louisiana, Mississippi, and Texas. (b)Gulf coast oyster bed recovery planThe Secretary, in coordination with the Gulf States, shall develop and implement a plan to assist in the recovery of oyster beds on the coast of Gulf States that were damaged by events including—
 (1)Hurricane Katrina in 2005; (2)the Deep Water Horizon oil spill in 2010; and
 (3)floods in 2011 and 2016. (c)InclusionThe plan developed under subsection (b) shall address the beneficial use of dredged material in providing substrate for oyster bed development.
 (d)SubmissionNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee of Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the plan developed under subsection (b).
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,000,000, to remain available until expended.
				4002.Columbia River, Platte River, and Arkansas River
 (a)Ecosystem restorationSection 536(g) of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2662; 128 Stat. 1314) is amended by striking $50,000,000 and inserting $75,000,000.
 (b)Watercraft inspection stationsSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended— (1)by striking subsection (b) and inserting the following:
						
							(b)Authorization of appropriations
 (1) In generalThere are authorized to be appropriated such sums as are necessary, but not more than $65,000,000, to carry out this section for each fiscal year, of which—
 (A)$20,000,000 shall be made available to carry out subsection (d)(1)(A)(i); and (B)$25,000,000 shall be made available to carry out clauses (ii) and (iii) of subsection (d)(1)(A).
 (2)AllocationAny funds made available under paragraph (1) that are employed for control operations shall be allocated by the Chief of Engineers on a priority basis, based on—
 (A)the urgency and need of each area; and (B)the availability of local funds.; and
 (2)in subsection (d)— (A)by striking paragraph (1) and inserting the following:
							
								(1)Establishment, operation, and maintenance
 (A)In generalIn carrying out this section, the Secretary may establish, operate, and maintain watercraft inspection stations to protect—
 (i)the Columbia River Basin; (ii)the Platte River Basin located in the States of Colorado, Nebraska, and Wyoming; and
 (iii)the Arkansas River Basin located in the States of Arkansas, Colorado, Kansas, New Mexico, Oklahoma, and Texas.
 (B)LocationThe watercraft inspection stations under subparagraph (A) shall be located in areas, as determined by the Secretary, with the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary.; and
 (B)in paragraph (3), by striking subparagraph (A) and inserting the following:  (A)the Governor of each State in which a station is established under paragraph (1);. 
						(c)Tribal housing
 (1)Definition of reportIn this subsection, the term report means the final report for the Portland District, Corps of Engineers, entitled Columbia River Treaty Fishing Access Sites, Oregon and Washington: Fact-finding Review on Tribal Housing and dated November 19, 2013.
 (2)Assistance authorizedAs replacement housing for Indian families displaced due to the construction of the Bonneville Dam, on the request of the Secretary of the Interior, the Secretary may provide assistance on land transferred by the Department of the Army to the Department of the Interior pursuant to title IV of Public Law 100–581 (102 Stat. 2944; 110 Stat. 766; 110 Stat. 3762; 114 Stat. 2679; 118 Stat. 544) for the number of families estimated in the report as having received no relocation assistance.
 (3)StudyThe Secretary shall— (A)conduct a study to determine the number of Indian people displaced by the construction of the John Day Dam; and
 (B)identify a plan for suitable housing to replace housing lost to the construction of the John Day Dam.
 (d)Columbia and Lower Willamette Rivers below Vancouver, Washington and OregonThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Columbia and Lower Willamette Rivers below Vancouver, Washington and Portland, Oregon, authorized by section 101 of the River and Harbor Act of 1962 (Public Law 87–874; 76 Stat. 1177) to address safety risks.
				4003.Missouri River
				(a)Reservoir sediment management
 (1)Definition of sediment management planIn this subsection, the term sediment management plan means a plan for preventing sediment from reducing water storage capacity at a reservoir and increasing water storage capacity through sediment removal at a reservoir.
 (2)Upper Missouri River Basin pilot programThe Secretary shall carry out a pilot program for the development and implementation of sediment management plans for reservoirs owned and operated by the Secretary in the Upper Missouri River Basin, on request by project beneficiaries.
 (3)Plan elementsA sediment management plan under paragraph (2) shall— (A)provide opportunities for project beneficiaries and other stakeholders to participate in sediment management decisions;
 (B)evaluate the volume of sediment in a reservoir and impacts on storage capacity; (C)identify preliminary sediment management options, including sediment dikes and dredging;
 (D)identify constraints; (E)assess technical feasibility, economic justification, and environmental impacts;
 (F)identify beneficial uses for sediment; and (G)to the maximum extent practicable, use, develop, and demonstrate innovative, cost-saving technologies, including structural and nonstructural technologies and designs, to manage sediment.
 (4)Cost shareThe beneficiaries requesting the plan shall share in the cost of development and implementation of a sediment management plan allocated in accordance with the benefits to be received.
 (5)Contributed fundsThe Secretary may accept funds from non-Federal interests and other Federal agencies to develop and implement a sediment management plan under this subsection.
 (6)GuidanceThe Secretary shall use the knowledge gained through the development and implementation of sediment management plans under paragraph (2) to develop guidance for sediment management at other reservoirs.
					(7)Partnership with Secretary of the Interior
 (A)In generalThe Secretary shall carry out the pilot program established under this subsection in partnership with the Secretary of the Interior, and the program may apply to reservoirs managed or owned by the Bureau of Reclamation on execution of a memorandum of agreement between the Secretary and the Secretary of the Interior establishing the framework for a partnership and the terms and conditions for sharing expertise and resources.
 (B)Lead agencyThe Secretary that has primary jurisdiction over the reservoir shall take the lead in developing and implementing a sediment management plan for that reservoir.
 (8)Other authorities not affectedNothing in this subsection affects sediment management or the share of costs paid by Federal and non-Federal interests relating to sediment management under any other provision of law (including regulations).
 (b)Snowpack and drought monitoringSection 4003(a) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1311) is amended by adding at the end the following:
					
 (5)Lead agencyThe Corps of Engineers shall be the lead agency for carrying out and coordinating the activities described in paragraph (1).. 
 4004.Puget Sound nearshore ecosystem restorationSection 544(f) of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2675) is amended by striking $5,000,000 and inserting $10,000,000.
			4005.Ice jam prevention and mitigation
 (a)In generalThe Secretary may carry out projects under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), including planning, design, construction, and monitoring of structural and nonstructural technologies and measures for preventing and mitigating flood damages associated with ice jams.
 (b)InclusionThe projects described in subsection (a) may include the development and demonstration of cost-effective technologies and designs developed in consultation with—
 (1)the Cold Regions Research and Engineering Laboratory of the Corps of Engineers; (2)universities;
 (3)Federal, State, and local agencies; and (4)private organizations.
					(c)Pilot program
 (1)AuthorizationIn addition to the funding authorized under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), the Secretary is authorized to expend $30,000,000 to carry out pilot projects to demonstrate technologies and designs developed in accordance with this section.
 (2)PriorityIn carrying out pilot projects under paragraph (1), the Secretary shall give priority to projects in the Upper Missouri River Basin.
 (3)SunsetThe pilot program under this subsection shall terminate on December 31, 2026. 4006.Chesapeake Bay oyster restorationSection 704(b)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2263(b)(1)) is amended by striking $60,000,000 and inserting $100,000,000.
 4007.North Atlantic coastal regionSection 4009 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1316) is amended—
 (1)in subsection (a), by striking conduct a study to determine the feasibility of carrying out projects and inserting develop a comprehensive assessment and management plan at Federal expense; (2)in subsection (b), by striking the subsection designation and heading and all that follows through In carrying out the study and inserting the following:
					
 (b)Assessment and management planIn developing the comprehensive assessment and management plan; and (3)in subsection (c)(1), in the matter preceding subparagraph (A), by striking identified in the study pursuant to subsection (a) and inserting identified in the comprehensive assessment and management plan under this section.
 4008.Rio GrandeSection 5056(f) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1214; 128 Stat. 1315) is amended by striking 2019 and inserting 2024.
 4009.Texas coastal areaIn carrying out the Coastal Texas ecosystem protection and restoration study authorized by section 4091 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1187), the Secretary shall consider studies, data, or information developed by the Gulf Coast Community Protection and Recovery District to expedite completion of the study.
			4010.Upper Mississippi and Illinois Rivers flood risk management
 (a)In generalThe Secretary shall conduct a study at Federal expense to determine the feasibility of carrying out projects to address systemic flood damage reduction in the upper Mississippi and Illinois River basins.
 (b)PurposeThe purposes of the study under subsection (a) are— (1)to develop an integrated, comprehensive, and systems-based approach to minimize the threat to health and safety resulting from flooding by using structural and nonstructural flood risk management measures;
 (2)to reduce damages and costs associated with flooding; (3)to identify opportunities to support environmental sustainability and restoration goals of the Upper Mississippi River and Illinois River floodplain as part of any systemic flood risk management plan; and
 (4)to seek opportunities to address, in concert with flood risk management measures, other floodplain specific problems, needs, and opportunities.
 (c)Study componentsIn carrying out the study under subsection (a), the Secretary shall— (1)as appropriate, coordinate with the heads of other appropriate Federal agencies, the Governors of the States within the Upper Mississippi and Illinois River basins, the appropriate levee and drainage districts, nonprofit organizations, and other interested parties;
 (2)recommend projects for reconstruction of existing levee systems so as to develop and maintain a comprehensive system for flood risk reduction and floodplain management;
 (3)perform a systemic analysis of critical transportation systems to determine the feasibility of protecting river approaches for land-based systems, highways, and railroads;
 (4)develop a basin-wide hydrologic model for the Upper Mississippi River System and update as changes occur and new data is available; and
 (5)use, to the maximum extent practicable, any existing plans and data. (d)Basis for recommendationsIn recommending a project under subsection (c)(2), the Secretary may justify the project based on system-wide benefits.
 4011.Salton Sea, CaliforniaSection 3032 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1113) is amended—
 (1)in the section heading, by inserting program after restoration; (2)in subsection (b)—
 (A)in the subsection heading, by striking Pilot projects and inserting Program; (B)in paragraph (1)—
 (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; (ii)by inserting before subparagraph (B) (as redesignated) the following:
							
 (A)EstablishmentThe Secretary shall carry out a program to implement projects to restore the Salton Sea in accordance with this section.;
 (iii)in subparagraph (B) (as redesignated by clause (i)), by striking the pilot; and (iv)in subparagraph (C) (as redesignated by clause (i))—
 (I)in clause (i), in the matter preceding subclause (I), by striking the pilot projects referred to in subparagraph (A) and inserting the projects referred to in subparagraph (B); (II)in subclause (I), by inserting , Salton Sea Authority, or other non-Federal interest before the semicolon at the end; and
 (III)in subclause (II), by striking pilot; (C)in paragraph (2), in the matter preceding subparagraph (A), by striking pilot; and
 (D)in paragraph (3)— (i)by striking pilot each place it appears; and
 (ii)by inserting , Salton Sea Authority, or other non-Federal interest after State; and (3)in subsection (c), by striking pilot.
 4012.AdjustmentSection 219(f)(25) of the Water Resources Development Act of 1992 (Public Law 102–580; 113 Stat. 336) is amended—
 (1)by inserting Berkeley before Calhoun; and (2)by striking Orangeberg, and Sumter and inserting and Orangeberg.
				4013.Coastal resiliency
 (a)In generalSection 4014(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2803a(b)) is amended—
 (1)in paragraph (1), by inserting Indian tribes, after nonprofit organizations,; (2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
 (3)by inserting after paragraph (2) the following:  (3)give priority to projects in communities the existence of which is threatened by rising sea level, including projects relating to shoreline restoration, tidal marsh restoration, dunal habitats to protect coastal infrastructure, reduction of future and existing emergency repair costs, and projects that use dredged materials;.
					(b)Interagency coordination on coastal resilience
 (1)In generalThe Secretary shall convene an interagency working group on resilience to extreme weather, which will coordinate research, data, and Federal investments related to sea level rise, resiliency, and vulnerability to extreme weather, including coastal resilience.
 (2)ConsultationThe interagency working group convened under paragraph (1) shall— (A)participate in any activity carried out by an organization authorized by a State to study and issue recommendations on how to address the impacts on Federal assets of recurrent flooding and sea level rise, including providing consultation regarding policies, programs, studies, plans, and best practices relating to recurrent flooding and sea level rise in areas with significant Federal assets; and
 (B)share physical, biological, and socioeconomic data among such State organizations, as appropriate.
						4014.Regional intergovernmental collaboration on coastal resilience
				(a)Regional assessments
 (1)In generalThe Secretary may conduct regional assessments of coastal and back bay protection and of Federal and State policies and programs related to coastal water resources, including—
 (A)an assessment of the probability and the extent of coastal flooding and erosion, including back bay and estuarine flooding;
 (B)recommendations for policies and other measures related to regional Federal, State, local, and private participation in shoreline and back-bay protection projects;
 (C)an evaluation of the performance of existing Federal coastal storm damage reduction, ecosystem restoration, and navigation projects, including recommendations for the improvement of those projects;
 (D)an assessment of the value and impacts of implementation of regional, systems-based, watershed-based, and interstate approaches if practicable;
 (E)recommendations for the demonstration of methodologies for resilience through the use of natural and nature-based infrastructure approaches, as appropriate; and
 (F)recommendations regarding alternative sources of funding for new and existing projects. (2)CooperationIn carrying out paragraph (1), the Secretary shall cooperate with—
 (A)heads of appropriate Federal agencies; (B)States that have approved coastal management programs and appropriate agencies of those States;
 (C)local governments; and (D)the private sector.
 (b)StreamliningIn carrying out this section, the Secretary shall— (1)to the maximum extent practicable, use existing research done by Federal, State, regional, local, and private entities to eliminate redundancies and related costs;
 (2)receive from any of the entities described in subsection (a)(2)— (A)contributed funds; or
 (B)research that may be eligible for credit as work-in-kind under applicable Federal law; and (3)enable each District or combination of Districts of the Corps of Engineers that jointly participate in carrying out an assessment under this section to consider regionally appropriate engineering, biological, ecological, social, economic, and other factors in carrying out the assessment.
 (c)ReportsThe Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives all reports and recommendations prepared under this section, together with any necessary supporting documentation.
				4015.South Atlantic coastal study
 (a)In generalThe Secretary shall conduct a study of the coastal areas located within the geographical boundaries of the South Atlantic Division of the Corps of Engineers to identify the risks and vulnerabilities of those areas to increased hurricane and storm damage as a result of sea level rise.
 (b)RequirementsIn carrying out the study under subsection (a), the Secretary shall— (1)conduct a comprehensive analysis of current hurricane and storm damage reduction measures with an emphasis on regional sediment management practices to sustainably maintain or enhance current levels of storm protection;
 (2)identify risks and coastal vulnerabilities in the areas affected by sea level rise; (3)recommend measures to address the vulnerabilities described in paragraph (2); and
 (4)develop a long-term strategy for— (A)addressing increased hurricane and storm damages that result from rising sea levels; and
 (B)identifying opportunities to enhance resiliency, increase sustainability, and lower risks in— (i)populated areas;
 (ii)areas of concentrated economic development; and (iii)areas with vulnerable environmental resources.
 (c)ConsultationThe Secretary shall coordinate, as appropriate, with the heads of other Federal departments and agencies, the Governors of the affected States, regional governmental agencies, and units of local government to address coastal impacts resulting from sea level rise.
 (d)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report recommending specific and detailed actions to address risks and vulnerabilities of the areas described in subsection (a) to increased hurricane and storm damage as a result of sea level rise.
 4016.Kanawha River BasinThe Secretary shall conduct studies to determine the feasibility of implementing projects for flood risk management, ecosystem restoration, navigation, water supply, recreation, and other water resource related purposes within the Kanawha River Basin, West Virginia, Virginia, and North Carolina.
			4017.Consideration of full array of measures for coastal risk reduction
 (a)DefinitionsIn this section: (1)Natural featureThe term natural feature means a feature that is created through the action of physical, geological, biological, and chemical processes over time.
 (2)Nature-based featureThe term nature-based feature means a feature that is created by human design, engineering, and construction to protect, and in concert with, natural processes to provide risk reduction in coastal areas.
 (b)RequirementIn developing projects for coastal risk reduction, the Secretary shall consider, as appropriate— (1)natural features;
 (2)nature-based features; (3)nonstructural measures; and
 (4)structural measures. (c)Report to Congress (1)In generalNot later than February 1, 2020, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the implementation of subsection (b).
 (2)ContentsThe report under paragraph (1) shall include, at a minimum, the following: (A)A description of guidance or instructions issued, and other measures taken, by the Secretary and the Chief of Engineers to implement subsection (b).
 (B)An assessment of the costs, benefits, impacts, and trade-offs associated with measures recommended by the Secretary for coastal risk reduction and the effectiveness of those measures.
 (C)A description of any statutory, fiscal, or regulatory barriers to the appropriate consideration and use of a full array of measures for coastal risk reduction.
						4018.Waterfront community revitalization and resiliency
 (a)FindingsCongress finds that— (1)many communities in the United States were developed along waterfronts;
 (2)water proximity and access is a recognized economic driver; (3)water shortages faced by parts of the United States underscore the need to manage water sustainably and restore water quality;
 (4)interest in waterfront revitalization and development has grown, while the circumstances driving waterfront development have changed;
 (5)waterfront communities face challenges to revitalizing and leveraging water resources, such as outdated development patterns, deteriorated water infrastructure, industrial contamination of soil and sediment, and lack of public access to the waterfront, which are often compounded by overarching economic distress in the community;
 (6)public investment in waterfront community development and infrastructure should reflect changing ecosystem conditions and extreme weather projections to ensure strategic, resilient investments;
 (7)individual communities have unique priorities, concerns, and opportunities related to waterfront restoration and community revitalization; and
 (8)the Secretary of Commerce has unique expertise in Great Lakes and ocean coastal resiliency and economic development.
 (b)DefinitionsIn this section: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (2)Resilient waterfront communityThe term resilient waterfront community means a unit of local government or Indian tribe that is— (A)(i)bound in part by—
 (I)a Great Lake; or (II)an ocean; or
 (ii)bordered or traversed by a riverfront or an inland lake; (B)self-nominated as a resilient waterfront community; and
 (C)designated by the Secretary as a resilient waterfront community on the basis of the development by the community of an eligible resilient waterfront community plan, with eligibility determined by the Secretary after considering the requirements of paragraphs (2) and (3) of subsection (c).
 (3)SecretaryThe term Secretary means the Secretary of Commerce. (c)Resilient waterfront communities designation (1)Designation (A)In generalSubject to subparagraph (B), the Secretary shall designate resilient waterfront communities based on the extent to which a community meets the criteria described in paragraph (2).
 (B)CollaborationFor inland lake and riverfront communities, in making the designation described in subparagraph (A), the Secretary shall work with the Administrator of the Environmental Protection Agency and the heads of other Federal agencies, as the Secretary determines to be necessary.
 (2)Resilient waterfront community planA resilient waterfront community plan is a community-driven vision and plan that is developed— (A)voluntarily at the discretion of the community—
 (i)to respond to local needs; or (ii)to take advantage of new water-oriented opportunities;
 (B)with the leadership of the relevant governmental entity or Indian tribe with the active participation of—
 (i)community residents; (ii)utilities; and
 (iii)interested business and nongovernmental stakeholders; (C)as a new document or by amending or compiling community planning documents, as necessary, at the discretion of the Secretary;
 (D)in consideration of all applicable Federal and State coastal zone management planning requirements;
 (E)to address economic competitive strengths; and (F)to complement and incorporate the objectives and recommendations of applicable regional economic plans.
 (3)Components of a resilient waterfront community planA resilient waterfront community plan shall— (A)consider all, or a portion of, the waterfront area and adjacent land and water to which the waterfront is connected ecologically, economically, or through local governmental or tribal boundaries;
 (B)describe a vision and plan for the community to develop as a vital and resilient waterfront community, integrating consideration of—
 (i)the economic opportunities resulting from water proximity and access, including— (I)water-dependent industries;
 (II)water-oriented commerce; and (III)recreation and tourism;
 (ii)the community relationship to the water, including— (I)quality of life;
 (II)public health; (III)community heritage; and
 (IV)public access, particularly in areas in which publicly funded ecosystem restoration is underway;
 (iii)ecosystem challenges and projections, including unresolved and emerging impacts to the health and safety of the waterfront and projections for extreme weather and water conditions;
 (iv)infrastructure needs and opportunities, to facilitate strategic and sustainable capital investments in—
 (I)docks, piers, and harbor facilities; (II)protection against storm surges, waves, and flooding;
 (III)stormwater, sanitary sewer, and drinking water systems, including green infrastructure and opportunities to control nonpoint source runoff; and
 (IV)other community facilities and private development; and (v)such other factors as are determined by the Secretary to align with metrics or indicators for resiliency, considering environmental and economic changes.
 (4)DurationAfter the designation of a community as a resilient waterfront community under paragraph (1), a resilient waterfront community plan developed in accordance with paragraphs (2) and (3) may be—
 (A)effective for the 10-year period beginning on the date on which the Secretary approves the resilient waterfront community plan; and
 (B)updated by the resilient waterfront community and submitted to the Secretary for the approval of the Secretary before the expiration of the 10-year period.
						(d)Resilient waterfront communities network
 (1)In generalThe Secretary shall develop and maintain a resilient waterfront communities network to facilitate the sharing of best practices among waterfront communities.
 (2)Public recognitionIn consultation with designated resilient waterfront communities, the Secretary shall provide formal public recognition of the designated resilient waterfront communities to promote tourism, investment, or other benefits.
					(e)Waterfront community revitalization activities
 (1)In generalTo support a community in leveraging other sources of public and private investment, the Secretary may use existing authority to support—
 (A)the development of a resilient waterfront community plan, including planning and feasibility analysis; and
 (B)the implementation of strategic components of a resilient waterfront community plan after the resilient waterfront community plan has been approved by the Secretary.
						(2)Non-Federal partners
 (A)Lead non-Federal partnersA unit of local government or an Indian tribe shall be eligible to be considered as a lead non-Federal partner if the unit of local government or Indian tribe is—
 (i)bound in part by— (I)a Great Lake; or
 (II)an ocean; or (ii)bordered or traversed by a riverfront or an inland lake.
 (B)Non-Federal implementation partnersSubject to paragraph (4)(C), a lead non-Federal partner may contract with an eligible non-Federal implementation partner for implementation activities described in paragraph (4)(B).
						(3)Planning activities
 (A)In generalTechnical assistance may be provided for the development of a resilient waterfront community plan.
 (B)Eligible planning activitiesIn developing a resilient waterfront community plan, a resilient waterfront community may— (i)conduct community visioning and outreach;
 (ii)identify challenges and opportunities; (iii)develop strategies and solutions;
 (iv)prepare plan materials, including text, maps, design, and preliminary engineering; (v)collaborate across local agencies and work with regional, State, and Federal agencies to identify, understand, and develop responses to changing ecosystem and economic circumstances; and
 (vi)conduct other planning activities that the Secretary considers necessary for the development of a resilient waterfront community plan that responds to revitalization and resiliency issues confronted by the resilient waterfront community.
							(4)Implementation activities
 (A)In generalImplementation assistance may be provided— (i)to initiate implementation of a resilient waterfront community plan and facilitate high-quality development, including leveraging local and private sector investment; and
 (ii)to address strategic community priorities that are identified in the resilient waterfront community plan.
 (B)AssistanceAssistance may be provided to advance implementation activities, such as— (i)site preparation;
 (ii)environmental review; (iii)engineering and design;
 (iv)acquiring easements or land for uses such as green infrastructure, public amenities, or assembling development sites;
 (v)updates to zoning codes; (vi)construction of—
 (I)public waterfront or boating amenities; and (II)public spaces;
 (vii)infrastructure upgrades to improve coastal resiliency; (viii)economic and community development marketing and outreach; and
 (ix)other activities at the discretion of the Secretary. (C)Implementation partners (i)In generalTo assist in the completion of implementation activities, a lead non-Federal partner may contract or otherwise collaborate with a non-Federal implementation partner, including—
 (I)a nonprofit organization; (II)a public utility;
 (III)a private entity; (IV)an institution of higher education;
 (V)a State government; or (VI)a regional organization.
 (ii)Lead non-Federal partner responsibilityThe lead non-Federal partner shall ensure that assistance and resources received by the lead non-Federal partner to advance the resilient waterfront community plan of the lead non-Federal partner and for related activities are used for the purposes of, and in a manner consistent with, any initiative advanced by the Secretary for the purpose of promoting waterfront community revitalization and resiliency.
							(5)Use of non-Federal resources
 (A)In generalA resilient waterfront community receiving assistance under this subsection shall provide non-Federal funds toward completion of planning or implementation activities.
 (B)Non-Federal resourcesNon-Federal funds may be provided by— (i)1 or more units of local or tribal government;
 (ii)a State government; (iii)a nonprofit organization;
 (iv)a private entity; (v)a foundation;
 (vi)a public utility; or (vii)a regional organization.
 (f)Interagency awarenessAt regular intervals, the Secretary shall provide a list of resilient waterfront communities to the applicable States and the heads of national and regional offices of interested Federal agencies, including at a minimum—
 (1)the Secretary of Transportation; (2)the Secretary of Agriculture;
 (3)the Administrator of the Environmental Protection Agency; (4)the Administrator of the Federal Emergency Management Agency;
 (5)the Assistant Secretary of the Army for Civil Works; (6)the Secretary of the Interior; and
 (7)the Secretary of Housing and Urban Development. (g)No new regulatory authorityNothing in this section may be construed as establishing new authority for any Federal agency.
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2017 through 2021.
 (i)FundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $800,000, to remain available until expended.
				4019.Table Rock Lake, Arkansas and Missouri
 (a)In generalNotwithstanding any other provision of law, the Secretary— (1)shall include a 60-day public comment period for the Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan revision; and
 (2)shall finalize the revision for the Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan during the 2-year period beginning on the date of enactment of this Act.
 (b)Shoreline use permitsDuring the period described in subsection (a)(2), the Secretary shall lift or suspend the moratorium on the issuance of new, and modifications to existing, shoreline use permits based on the existing Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan.
				(c)Oversight committee
 (1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall establish an oversight committee (referred to in this subsection as the Committee).
 (2)PurposesThe purposes of the Committee shall be— (A)to review any permit to be issued under the existing Table Rock Lake Master Plan at the recommendation of the District Engineer; and
 (B)to advise the District Engineer on revisions to the new Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan.
 (3)MembershipMembership in the Committee shall not exceed 6 members and shall include— (A)not more than 1 representative each from the State of Missouri and the State of Arkansas;
 (B)not more than 1 representative each from local economic development organizations with jurisdiction over Table Rock Lake; and
 (C)not more than 1 representative each representing the boating and conservation interests of Table Rock Lake.
 (4)StudyThe Secretary shall— (A)carry out a study on the need to revise permit fees relating to Table Rock Lake to better reflect the cost of issuing those fees and achieve cost savings;
 (B)submit to Congress a report on the results of the study described in subparagraph (A); and (C)begin implementation of the new permit fee structure based on the findings of the study described in subparagraph (A).
 4020.Pearl River Basin, MississippiThe Secretary shall expedite review and decision on the recommendation for the project for flood damage reduction authorized by section 401(e)(3) of the Water Resources Development Act of 1986 (100 Stat. 4132), as amended by section 3104 of the Water Resources Development Act of 2007 (121 Stat. 1134), submitted to the Secretary under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) (as in effect on the day before the date of enactment of the Water Resources Reform and Development Act of 2014).
			VDeauthorizations
			5001.Deauthorizations
				(a)Valdez, Alaska
 (1)In generalSubject to paragraph (2), the portions of the project for navigation, Valdez, Alaska, identified as Tract G, Harbor Subdivision, shall not be subject to navigation servitude beginning on the date of enactment of this Act.
 (2)Entry by Federal GovernmentThe Federal Government may enter on the property referred to in paragraph (1) to carry out any required operation and maintenance of the general navigation features of the project described in paragraph (1).
 (b)Red river below Denison dam, Arkansas, Louisiana, and TexasThe portion of the project for flood protection on Red River Below Denison Dam, Arkansas, Louisiana and Texas, authorized by section 10 of the Flood Control Act of 1946 (60 Stat. 647, chapter 596), consisting of the portion of the West Agurs Levee that begins at lat. 32°32’50.86” N., by long. 93°46’16.82” W., and ends at lat. 32° 31’22.79” N., by long. 93° 45’ 2.47” W., is no longer authorized beginning on the date of enactment of this Act.
				(c)Sutter Basin, California
 (1)In generalThe separable element constituting the locally preferred plan increment reflected in the report of the Chief of Engineers dated March 12, 2014, and authorized for construction under section 7002(2)(8) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1366) is no longer authorized beginning on the date of enactment of this Act.
 (2)Savings provisionsThe deauthorization under paragraph (1) does not affect— (A)the national economic development plan separable element reflected in the report of the Chief of Engineers dated March 12, 2014, and authorized for construction under section 7002(2)(8) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1366); or
 (B)previous authorizations providing for the Sacramento River and major and minor tributaries project, including—
 (i)section 2 of the Act of March 1, 1917 (39 Stat. 949; chapter 144); (ii)section 12 of the Act of December 22, 1944 (58 Stat. 900; chapter 665);
 (iii)section 204 of the Flood Control Act of 1950 (64 Stat. 177; chapter 188); and (iv)any other Acts relating to the authorization for the Sacramento River and major and minor tributaries project along the Feather River right bank between levee stationing 1483+33 and levee stationing 2368+00.
 (d)Stonington Harbor, ConnecticutThe portion of the project for navigation, Stonington Harbor, Connecticut, authorized by the Act of May 23, 1828 (4 Stat. 288; chapter 73) that consists of the inner stone breakwater that begins at coordinates N. 682,146.42, E. 1231,378.69, running north 83.587 degrees west 166.79' to a point N. 682,165.05, E. 1,231,212.94, running north 69.209 degrees west 380.89' to a point N. 682,300.25, E. 1,230,856.86, is no longer authorized as a Federal project beginning on the date of enactment of this Act.
				(e)Green River and Barren River, Kentucky
 (1)In generalBeginning on the date of enactment of this Act, commercial navigation at the locks and dams identified in the report of the Chief of Engineers entitled Green River Locks and Dams 3, 4, 5, and 6 and Barren River Lock and Dam 1, Kentucky and dated April 30, 2015, shall no longer be authorized, and the land and improvements associated with the locks and dams shall be—
 (A)disposed of consistent with paragraph (2); and (B)subject to such terms and conditions as the Secretary determines to be necessary and appropriate in the public interest.
						(2)Disposition
 (A)Green River Lock and Dam 3The Secretary shall convey to the Rochester Dam Regional Water Commission all right, title, and interest of the United States in and to Green River Lock and Dam 3, located in Ohio County and Muhlenberg County, Kentucky, together with any improvements on the land.
 (B)Green River Lock and Dam 4The Secretary shall convey to Butler County, Kentucky, all right, title, and interest of the United States in and to Green River Lock and Dam 4, located in Butler County, Kentucky, together with any improvements on the land.
 (C)Green River Lock and Dam 5The Secretary shall convey to the State of Kentucky, a political subdivision of the State of Kentucky, or a nonprofit, nongovernmental organization all right, title, and interest of the United States in and to Green River Lock and Dam 5 for the express purposes of—
 (i)removing the structure from the river at the earliest feasible time; and (ii)making the land available for conservation and public recreation, including river access.
							(D)Green River Lock and Dam 6
 (i)In generalThe Secretary shall transfer to the Secretary of the Interior administrative jurisdiction over the portion of Green River Lock and Dam 6, Edmonson County, Kentucky, that is located on the left descending bank of the Green River, together with any improvements on the land, for inclusion in Mammoth Cave National Park.
 (ii)Transfer to the State of KentuckyThe Secretary shall transfer to the State of Kentucky all right, title, and interest of the United States in and to the portion of Green River Lock and Dam 6, Edmonson County, Kentucky, that is located on the right descending bank of the Green River, together with any improvements on the land, for use by the Department of Fish and Wildlife Resources of the State of Kentucky for the purposes of—
 (I)removing the structure from the river at the earliest feasible time; and (II)making the land available for conservation and public recreation, including river access.
 (E)Barren River Lock and Dam 1The Secretary shall convey to the State of Kentucky, all right, title, and interest of the United States in and to Barren River Lock and Dam 1, located in Warren County, Kentucky, together with any improvements on the land, for use by the Department of Fish and Wildlife Resources of the State of Kentucky for the purposes of—
 (i)removing the structure from the river at the earliest feasible time; and (ii)making the land available for conservation and public recreation, including river access.
							(3)Conditions
 (A)In generalThe exact acreage and legal description of any land to be disposed of, transferred, or conveyed under this subsection shall be determined by a survey satisfactory to the Secretary.
 (B)Quitclaim deedA conveyance under subparagraph (A), (B), (D), or (E) of paragraph (2) shall be accomplished by quitclaim deed and without consideration.
 (C)Administrative costsThe Secretary shall be responsible for all administrative costs associated with a transfer or conveyance under this subsection, including the costs of a survey carried out under subparagraph (A).
 (D)ReversionIf the Secretary determines that the land transferred or conveyed under this subsection is not used by a non-Federal entity for a purpose that is consistent with the purpose of the transfer or conveyance, all right, title, and interest in and to the land, including any improvements on the land, shall revert, at the discretion of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the land.
						(f)Essex River, Massachusetts
 (1)In generalThe portions of the project for navigation, Essex River, Massachusetts, authorized by the first section of the Act of July 13, 1892 (27 Stat. 96, chapter 158), and modified by the first section of the Act of March 3, 1899 (30 Stat. 1133, chapter 425), and the first section of the Act of March 2, 1907 (34 Stat. 1075, chapter 2509), that do not lie within the areas described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.
 (2)Areas describedThe areas described in this paragraph are— (A)beginning at a point N. 3056139.82, E. 851780.21;
 (B)running southwesterly about 156.88 feet to a point N. 3055997.75, E. 851713.67; (C)running southwesterly about 64.59 feet to a point N. 3055959.37, E. 851661.72;
 (D)running southwesterly about 145.14 feet to a point N. 3055887.10, E. 851535.85; (E)running southwesterly about 204.91 feet to a point N. 3055855.12, E. 851333.45;
 (F)running northwesterly about 423.50 feet to a point N. 3055976.70, E. 850927.78; (G)running northwesterly about 58.77 feet to a point N. 3056002.99, E. 850875.21;
 (H)running northwesterly about 240.57 feet to a point N. 3056232.82, E. 850804.14; (I)running northwesterly about 203.60 feet to a point N. 3056435.41, E. 850783.93;
 (J)running northwesterly about 78.63 feet to a point N. 3056499.63, E. 850738.56; (K)running northwesterly about 60.00 feet to a point N. 3056526.30, E. 850684.81;
 (L)running southwesterly about 85.56 feet to a point N. 3056523.33, E. 850599.31; (M)running southwesterly about 36.20 feet to a point N. 3056512.37, E. 850564.81;
 (N)running southwesterly about 80.10 feet to a point N. 3056467.08, E. 850498.74; (O)running southwesterly about 169.05 feet to a point N. 3056334.36, E. 850394.03;
 (P)running northwesterly about 48.52 feet to a point N. 3056354.38, E. 850349.83; (Q)running northeasterly about 83.71 feet to a point N. 3056436.35, E. 850366.84;
 (R)running northeasterly about 212.38 feet to a point N. 3056548.70, E. 850547.07; (S)running northeasterly about 47.60 feet to a point N. 3056563.12, E. 850592.43;
 (T)running northeasterly about 101.16 feet to a point N. 3056566.62, E. 850693.53; (U)running southeasterly about 80.22 feet to a point N. 3056530.97, E. 850765.40;
 (V)running southeasterly about 99.29 feet to a point N. 3056449.88, E. 850822.69; (W)running southeasterly about 210.12 feet to a point N. 3056240.79, E. 850843.54;
 (X)running southeasterly about 219.46 feet to a point N. 3056031.13, E. 850908.38; (Y)running southeasterly about 38.23 feet to a point N. 3056014.02, E. 850942.57;
 (Z)running southeasterly about 410.93 feet to a point N. 3055896.06, E. 851336.21; (AA)running northeasterly about 188.43 feet to a point N. 3055925.46, E. 851522.33;
 (BB)running northeasterly about 135.47 feet to a point N. 3055992.91, E. 851639.80; (CC)running northeasterly about 52.15 feet to a point N. 3056023.90, E. 851681.75; and
 (DD)running northeasterly about 91.57 feet to a point N. 3056106.82, E. 851720.59. (g)Hannibal small boat harbor, Hannibal, MissouriThe project for navigation at Hannibal Small Boat Harbor on the Mississippi River, Hannibal, Missouri, authorized by section 101 of the River and Harbor Act of 1950 (Public Law 81–516; 64 Stat. 166, chapter 188), is no longer authorized beginning on the date of enactment of this Act, and any maintenance requirements associated with the project are terminated.
				(h)Port of Cascade locks, Oregon
					(1)Termination of portions of existing flowage easement
 (A)Definition of flowage easementIn this paragraph, the term flowage easement means the flowage easements identified as tracts 302E–1 and 304E–1 on the easement deeds recorded as instruments in Hood River County, Oregon, as follows:
 (i)A flowage easement dated October 3, 1936, recorded December 1, 1936, book 25 at page 531 (records of Hood River County, Oregon), in favor of United States (302E–1–Perpetual Flowage Easement from October 5, 1937, October 5, 1936, and October 3, 1936) (previously acquired as tracts OH–36 and OH–41 and a portion of tract OH–47).
 (ii)A flowage easement recorded October 17, 1936, book 25 at page 476 (records of Hood River County, Oregon), in favor of the United States, that affects that portion below the 94-foot contour line above main sea level (304 E–1–Perpetual Flowage Easement from August 10, 1937 and October 3, 1936) (previously acquired as tract OH–42 and a portion of tract OH–47).
 (B)TerminationWith respect to the properties described in paragraph (2), beginning on the date of enactment of this Act, the flowage easements are terminated above elevation 82.4 feet (NGVD29), the ordinary high water mark.
 (2)Affected propertiesThe properties described in this paragraph, as recorded in Hood River, County, Oregon, are as follows:
 (A)Lots 3, 4, 5, and 7 of the Port of Cascade Locks Business Park subdivision, instrument #2014–00436. (B)Parcels 1, 2, and 3 of Hood River County Partition plat No. 2008–25P.
						(3)Federal liabilities; cultural, environmental, other regulatory reviews
 (A)Federal liabilityThe United States shall not be liable for any injury caused by the termination of the easement under this subsection.
 (B)Cultural and environmental regulatory actionsNothing in this subsection establishes any cultural or environmental regulation relating to the properties described in paragraph (2).
 (4)Effect on other rightsNothing in this subsection affects any remaining right or interest of the Corps of Engineers in the properties described in paragraph (2).
					(i)Declarations of non-navigability for portions of the Delaware River, Philadelphia, Pennsylvania
 (1)In generalSubject to paragraphs (2) and (3), unless the Secretary determines, after consultation with local and regional public officials (including local and regional project planning organizations), that there are substantive objections, the following portions of the Delaware River, bounded by the former bulkhead and pierhead lines established by the Secretary of War and successors, are declared to be non-navigable waters of the United States:
 (A)Piers 70 South through 38 South, encompassing an area bounded by the southern line of Moore Street extended to the northern line of Catherine Street extended, including the following piers: Piers 70, 68, 67, 64, 61–63, 60, 57, 55, 46, 48, 40, and 38.
 (B)Piers 24 North through 72 North, encompassing an area bounded by the southern line of Callowhill Street extended to the northern line of East Fletcher Street extended, including the following piers: 24, 25, 27–35, 35.5, 36, 37, 38, 39, 49, 51–52, 53–57, 58–65, 66, 67, 69, 70–72, and Rivercenter.
 (2)DeterminationThe Secretary shall make the determination under paragraph (1) separately for each portion of the Delaware River described in subparagraphs (A) and (B) of paragraph (1), using reasonable discretion, by not later than 150 days after the date of submission of appropriate plans for that portion.
					(3)Limits on applicability
 (A)In generalParagraph (1) applies only to those parts of the areas described in that paragraph that are or will be bulkheaded and filled or otherwise occupied by permanent structures, including marina and recreation facilities.
 (B)Other Federal lawsAny work described in subparagraph (A) shall be subject to all applicable Federal law (including regulations), including—
 (i)sections 9 and 10 of the Act of March 3, 1899 (commonly known as the River and Harbors Appropriation Act of 1899) (33 U.S.C. 401, 403); (ii)section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); and
 (iii)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (j)Salt Creek, Graham, Texas (1)In generalThe project for flood control, environmental restoration, and recreation, Salt Creek, Graham, Texas, authorized by section 101(a)(30) of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 278–279), is no longer authorized as a Federal project beginning on the date of enactment of this Act.
 (2)Certain project-related claimsThe non-Federal sponsor for the project described in paragraph (1) shall hold and save the United States harmless from any claim that has arisen, or that may arise, in connection with the project.
 (3)TransferThe Secretary is authorized to transfer any land acquired by the Federal Government for the project on behalf of the non-Federal sponsor that remains in Federal ownership on or after the date of enactment of this Act to the non-Federal sponsor.
 (4)ReversionIf the Secretary determines that the land that is integral to the project described in paragraph (1) ceases to be owned by the public, all right, title, and interest in and to the land and improvements shall revert, at the discretion of the Secretary, to the United States.
					(k)New Savannah Bluff Lock and Dam, Georgia and South Carolina
 (1)DefinitionsIn this subsection: (A)New Savannah Bluff Lock and DamThe term New Savannah Bluff Lock and Dam has the meaning given the term in section 348(l)(1) of the Water Resources Development Act of 2000 (114 Stat. 2630) (as in effect on the day before the date of enactment of this Act).
 (B)ProjectThe term Project means the project for navigation, Savannah Harbor expansion, Georgia, authorized by section 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1364).
						(2)Deauthorization
 (A)In generalEffective beginning on the date of enactment of this Act— (i)the New Savannah Bluff Lock and Dam is deauthorized; and
 (ii)notwithstanding section 348(l)(2)(B) of the Water Resources Development Act of 2000 (114 Stat. 2630; 114 Stat. 2763A–228) (as in effect on the day before the date of enactment of this Act) or any other provision of law, the New Savannah Bluff Lock and Dam shall not be conveyed to the city of North Augusta and Aiken County, South Carolina, or any other non-Federal entity.
 (B)RepealSection 348 of the Water Resources Development Act of 2000 (114 Stat. 2630; 114 Stat. 2763A–228) is amended—
 (i)by striking subsection (l); and (ii)by redesignating subsections (m) and (n) as subsections (l) and (m), respectively.
							(3)Project modifications
 (A)In generalNotwithstanding any other provision of law, the Project is modified to include, as the Secretary determines to be necessary—
 (i)(I)repair of the lock wall of the New Savannah Bluff Lock and Dam and modification of the structure such that the structure is able—
 (aa)to maintain the pool for navigation, water supply, and recreational activities, as in existence on the date of enactment of this Act; and
 (bb)to allow safe passage via a rock ramp over the structure to historic spawning grounds of Shortnose sturgeon, Atlantic sturgeon, and other migratory fish; or
 (II)(aa)construction at an appropriate location across the Savannah River of a rock weir that is able to maintain the pool for water supply and recreational activities, as in existence on the date of enactment of this Act; and
 (bb)removal of the New Savannah Bluff Lock and Dam on completion of construction of the weir; and (ii)conveyance by the Secretary to Augusta-Richmond County, Georgia, of the park and recreation area adjacent to the New Savannah Bluff Lock and Dam, without consideration.
 (B)Operation and maintenance costsThe Federal share of the costs of operation and maintenance of any Project feature constructed pursuant to subparagraph (A) shall be 100 percent.
						5002.Conveyances
				(a)Pearl River, Mississippi and Louisiana
 (1)In generalThe project for navigation, Pearl River, Mississippi and Louisiana, authorized by the first section of the Act of August 30, 1935 (49 Stat. 1033, chapter 831) and section 101 of the River and Harbor Act of 1966 (Public Law 89–789; 80 Stat. 1405), is no longer authorized as a Federal project beginning on the date of enactment of this Act.
					(2)Transfer
 (A)In generalSubject to subparagraphs (B) and (C), the Secretary is authorized to convey to a State or local interest, without consideration, all right, title, and interest of the United States in and to—
 (i)any land in which the Federal Government has a property interest for the project described in paragraph (1); and
 (ii)improvements to the land described in clause (i). (B)Responsibility for costsThe transferee shall be responsible for the payment of all costs and administrative expenses associated with any transfer carried out pursuant to subparagraph (A), including costs associated with any land survey required to determine the exact acreage and legal description of the land and improvements to be transferred.
 (C)Other terms and conditionsA transfer under subparagraph (A) shall be subject to such other terms and conditions as the Secretary determines to be necessary and appropriate to protect the interests of the United States.
 (3)ReversionIf the Secretary determines that the land and improvements conveyed under paragraph (2) ceases to be owned by the public, all right, title, and interest in and to the land and improvements shall revert, at the discretion of the Secretary, to the United States.
					(b)Sardis lake, Mississippi
 (1)In generalThe Secretary is authorized to convey to the lessee, at full fair market value, all right, title and interest of the United Sates in and to the property identified in the leases numbered DACW38–1–15–7, DACW38–1–15–33, DACW38–1–15–34, and DACW38–1–15–38, subject to such terms and conditions as the Secretary determines to be necessary and appropriate to protect the interests of the United States.
 (2)Easement and restrictive covenantThe conveyance under paragraph (1) shall include— (A)a restrictive covenant to require the approval of the Secretary for any substantial change in the use of the property; and
 (B)a flowage easement. (c)Pensacola Dam and Reservoir, Grand River, Oklahoma (1)In generalNotwithstanding the Act of June 28, 1938 (52 Stat. 1215, chapter 795), as amended by section 3 of the Act of August 18, 1941 (55 Stat. 645, chapter 377), and notwithstanding section 3 of the Act of July 31, 1946 (60 Stat. 744, chapter 710), the Secretary shall convey, by quitclaim deed and without consideration, to the Grand River Dam Authority, an agency of the State of Oklahoma, for flood control purposes, all right, title, and interest of the United States in and to real property under the administrative jurisdiction of the Secretary acquired in connection with the Pensacola Dam project, together with any improvements on the property.
 (2)Flood control purposesIf any interest in the real property described in paragraph (1) ceases to be managed for flood control or other public purposes and is conveyed to a non-public entity, the transferee, as part of the conveyance, shall pay to the United States the fair market value for the interest.
 (3)No effectNothing in this subsection— (A)amends, modifies, or repeals any existing authority vested in the Federal Energy Regulatory Commission; or
 (B)amends, modifies, or repeals any authority of the Secretary or the Chief of Engineers pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709).
 (d)Joe Pool Lake, TexasThe Secretary shall accept from the Trinity River Authority of Texas, if received by December 31, 2016, $31,233,401 as payment in full of amounts owed to the United States, including any accrued interest, for the approximately 61,747.1 acre-feet of water supply storage space in Joe Pool Lake, Texas (previously known as Lakeview Lake), for which payment has not commenced under Article 5.a (relating to project investment costs) of contract number DACW63–76–C–0106 as of the date of enactment of this Act.
				(e)Weber Basin Project, Utah
 (1)In generalThe Secretary of the Interior shall allow for the prepayment of repayment obligations under the repayment contract numbered 14–06–400–33 between the United States and the Weber Basin Water Conservancy District (referred to in this subsection as the District), dated December 12, 1952, and supplemented and amended on June 30, 1961, on April 15, 1966, on September 20, 1968, and on May 9, 1985, including any other amendments and all related applicable contracts to the repayment contract, providing for repayment of Weber Basin Project construction costs allocated to irrigation and municipal and industrial purposes for which repayment is provided pursuant to the repayment contract under terms and conditions similar to the terms and conditions used in implementing the prepayment provisions in section 210 of the Central Utah Project Completion Act (Public Law 102–575; 106 Stat. 4624) for prepayment of Central Utah Project, Bonneville Unit repayment obligations.
 (2)Authorizations and requirementsThe prepayment authorized under paragraph (1)— (A)shall result in the United States recovering the net present value of all repayment streams that would have been payable to the United States if this section was not in effect;
 (B)may be provided in several installments; (C)may not be adjusted on the basis of the type of prepayment financing used by the District; and
 (D)shall be made in a manner that provides that total repayment is made not later than September 30, 2026.
						VIWater resources infrastructure 
 6001.Authorization of final feasibility studiesThe following final feasibility studies for water resources development and conservation and other purposes are authorized to be carried out by the Secretary substantially in accordance with the plan, and subject to the conditions, described in the respective reports designated in this section:
				(1)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. TXBrazos Island HarborNovember 3, 2014Federal: $116,116,000Non-Federal: $135,836,000Total: $251,952,0002. LACalcasieu LockDecember 2, 2014Federal: $16,700,000Non-Federal: $0Total: $16,700,0003. NH, MEPortsmouth Harbor and Piscataqua RiverFebruary 8, 2015Federal: $15,580,000Non-Federal: $5,190,000Total: $20,770,0004. KYGreen River Locks and Dams 3, 4, 5, and 6 and Barren River Lock and Dam 1 DispositionApril 30, 2015Federal: $0 Non-Federal: $0Total: $05. FLPort EvergladesJune 25, 2015Federal: $220,200,000Non-Federal: $102,500,000Total: $322,700,0006. AKLittle DiomedeAugust 10, 2015Federal: $26,015,000Non-Federal: $2,945,000Total: $28,960,0007. SCCharleston Harbor September 8, 2015Federal: $224,300,000Non-Federal: $269,000,000Total: $493,300,0008. AKCraig HarborMarch 16, 2016Federal: $29,062,000Non-Federal: $3,255,000Total: $32,317,0009. PAUpper Ohio River, Allegheny and Beaver CountiesSeptember 12, 2016Federal: $1,324,235,500Non-Federal: $1,324,235,500Total: $2,648,471,000
				(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. TXLeon Creek Watershed, San AntonioJune 30, 2014Federal: $18,314,000Non-Federal: $9,861,000Total: $28,175,0002. MO, KSArmourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas
			 CityJanuary 27, 2015Federal: $207,036,000Non-Federal: $111,481,000Total: $318,517,0003. KSCity of ManhattanApril 30, 2015Federal: $15,440,100Non-Federal: $8,313,900Total: $23,754,0004. KSUpper Turkey Creek BasinDecember 22, 2015Federal: $24,584,000 Non-Federal: $13,238,000Total: $37,822,0005. NCPrincevilleFebruary 23, 2016Federal: $14,001,000Non-Federal: $7,539,000Total: $21,540,0006. CAWest Sacramento April 26, 2016Federal: $776,517,000Non-Federal: $414,011,000Total: $1,190,528,0007. CAAmerican River Watershed Common FeaturesApril 26, 2016Federal: $876,478,000Non-Federal: $689,272,000Total: $1,565,750,0008. TNMill Creek, NashvilleOctober 15, 2015Federal: $17,759,000Non-Federal: $10,745,000Total: $28,504,000
				(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs1. SCEdisto Beach, Colleton CountySeptember 5, 2014Initial Federal: $13,733,850Initial Non-Federal: $7,395,150Initial Total: $21,129,000Renourishment Federal: $16,371,000Renourishment Non-Federal: $16,371,000Renourishment Total: $32,742,0002. FLFlagler CountyDecember 23, 2014Initial Federal: $9,218,300Initial Non-Federal: $4,963,700Initial Total: $14,182,000Renourishment Federal: $15,390,000Renourishment Non-Federal: $15,390,000Renourishment Total: $30,780,0003. NCBogue Banks, Carteret CountyDecember 23, 2014Initial Federal: $24,263,000 Initial Non-Federal: $13,064,000 Initial Total: $37,327,000 Renourishment Federal: $114,728,000 Renourishment Non-Federal: $114,728,000 Renourishment Total: $229,456,000 4. NJHereford Inlet to Cape May Inlet, New Jersey Shoreline Protection Project, Cape May CountyJanuary 23, 2015Initial Federal: $14,040,000 Initial Non-Federal: $7,560,000 Initial Total: $21,600,000 Renourishment Federal: $41,215,000 Renourishment Non-Federal: $41,215,000 Renourishment Total: $82,430,000 5. LAWest Shore Lake PontchartrainJune 12, 2015Federal: $466,760,000 Non-Federal: $251,330,000 Total: $718,090,000 6. CAEncinitas-Solana Beach Coastal Storm Damage ReductionApril 29, 2016Initial Federal: $20,166,000 Initial Non-Federal: $10,858,000 Initial Total: $31,024,000 Renourishment Federal: $68,215,000 Renourishment Non-Federal: $68,215,000Renourishment Total: $136,430,0007. LASouthwest Coastal LouisianaJuly 29, 2016Federal: $2,011,279,000 Non-Federal: $1,082,997,000 Total: $3,094,276,000 
				(4)Flood risk management and environmental restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. IL, WIUpper Des Plaines River and TributariesJune 8, 2015Federal: $199,393,000Non-Federal: $107,694,000Total: $307,087,0002. CASouth San Francisco Bay ShorelineDecember 18, 2015Federal: $69,521,000Non-Federal: $104,379,000Total: $173,900,000
				(5)Environmental restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. FLCentral Everglades Planning Project, Comprehensive Everglades Restoration Plan, Central and
			 Southern Florida ProjectDecember 23, 2014Federal: $976,375,000Non-Federal: $974,625,000Total: $1,951,000,0002. ORLower Willamette River Environmental DredgingDecember 14, 2015Federal: $19,143,000Non-Federal: $10,631,000Total: $29,774,0003. WASkokomish RiverDecember 14, 2015Federal: $12,782,000Non-Federal: $6,882,000Total: $19,664,0004. CALA River Ecosystem RestorationDecember 18, 2015Federal: $375,773,000 Non-Federal: $980,835,000Total: $1,356,608,000
 (6)Special ruleThe portion of the Mill Creek Flood Risk Management project authorized by paragraph (2) that consists of measures within the Mill Creek Basin shall be carried out pursuant to section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s).
 6002.Authorization of project modifications recommended by the SecretaryThe following project modifications for water resources development and conservation and other purposes are authorized to be carried out by the Secretary substantially in accordance with the recommendations of the Director of Civil Works, as specified in the reports referred to in this section:A. StateB. NameC. Date of Director's ReportD. Updated Authorization Project Costs1. KS, MOTurkey Creek BasinNovember 4, 2015Estimated Federal: $97,067,750Estimated Non-Federal: $55,465,250Total: $152,533,0002. MOBlue River BasinNovember 6, 2015Estimated Federal: $34,860,000Estimated Non-Federal: $11,620,000Total: $46,480,0003. FLPicayune StrandMarch 9, 2016Estimated Federal: $308,983,000Estimated Non-Federal: $308,983,000Total: $617,967,0004. KYOhio River ShorelineMarch 11, 2016Estimated Federal: $20,309,900Estimated Non-Federal: $10,936,100Total: $31,246,0005. TXHouston Ship ChannelMay 13, 2016Estimated Federal: $381,032,000Estimated Non-Federal: $127,178,000Total: $508,210,0006. AZRio de Flag, FlagstaffJune 22, 2016Estimated Federal: $65,514,650Estimated Non-Federal: $35,322,350Total: $100,837,0007. MOSwope Park Industrial Area, Blue RiverApril 21, 2016Estimated Federal: $20,205,250Estimated Non-Federal: $10,879,750Total: $31,085,000
			6003.Authorization of study and modification proposals submitted to Congress by the Secretary
 (a)Arctic deep draft port development partnershipsSection 2105 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2243) is amended— (1)by striking (25 U.S.C. 450b)) each place it appears and inserting (25 U.S.C. 5304)) and a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602); and
 (2)by adding at the end the following:  (e)Consideration of national security interestsIn carrying out a study of the feasibility of an Arctic deep draft port, the Secretary—
 (1)shall consult with the Secretary of Homeland Security and the Secretary of Defense to identify national security benefits associated with an Arctic deep draft port; and
 (2)if appropriate, as determined by the Secretary, may determine a port described in paragraph (1) is feasible based on the benefits described in that paragraph..
 (b)Ouachita-Black Rivers, Arkansas and LouisianaThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Ouachita-Black Rivers, authorized by section 101 of the River and Harbor Act of 1960 (Public Law 86–645; 74 Stat. 481) to include bank stabilization and water supply as project purposes.
				(c)Cache creek basin, california
 (1)In generalThe Secretary shall prepare a general reevaluation report on the project for flood control, Cache Creek Basin, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4112).
 (2)RequirementsIn preparing the report under paragraph (1), the Secretary shall identify specific needed modifications to existing project authorities—
 (A)to increase basin capacity; (B)to decrease the long-term maintenance; and
 (C)to provide opportunities for ecosystem benefits for the Sacramento River flood control project. (d)Coyote Valley Dam, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, environmental restoration, and water supply by modifying the Coyote Valley Dam, California.
 (e)Del Rosa drainage area, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood control and ecosystem restoration in the cities of San Bernardino and Highland, San Bernardino County, California.
 (f)Merced county, californiaThe Secretary shall prepare a general reevaluation report on the project for flood control, Merced County streams project, California, authorized by section 10 of the Act of December 22, 1944 (58 Stat. 900; chapter 665), to investigate the flood risk management opportunities and improve levee performance along Black Rascal Creek and Bear Creek.
 (g)Mission-Zanja drainage area, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood control and ecosystem restoration in the cities of Redlands, Loma Linda, and San Bernardino, California, and unincorporated counties of San Bernardino County, California.
 (h)Santa Ana River Basin, CaliforniaThe Secretary shall conduct a study to determine the feasibility of modifying the project for flood damage reduction by modifying the San Jacinto and Bautista Creek Improvement Project, part of the Santa Ana River Basin Project in Riverside County, California.
 (i)Delaware Bay coastline, Delaware and New Jersey-Roosevelt Inlet-Lewes Beach, DelawareThe Secretary shall conduct a study to determine the feasibility of modifying the project for shoreline protection and ecosystem restoration, Delaware Bay Coastline, Delaware and New Jersey-Roosevelt Inlet-Lewes Beach, Delaware, authorized by section 101(a)(13) of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 276), to extend the authorized project limit from the current eastward terminus to a distance of 8,000 feet east of the Roosevelt Inlet east jetty.
 (j)Mispillion Inlet, Conch Bar, DelawareThe Secretary shall conduct a study to determine the feasibility of carrying out a project for navigation and shoreline protection at Mispillion Inlet and Conch Bar, Sussex County, Delaware.
 (k)Daytona Beach flood protection, FloridaThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood control in the city of Daytona Beach, Florida.
 (l)Brunswick Harbor, GeorgiaThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Brunswick Harbor, Georgia, authorized by section 101(a)(19) of the Water Resources and Development Act of 1999 (Public Law 106–53; 113 Stat. 277)—
 (1)to widen the existing bend in the Federal navigation channel at the intersection of Cedar Hammock and Brunswick Point Cut Ranges; and
 (2)to extend the northwest side of the existing South Brunswick River Turning Basin. (m)Savannah River below Augusta, GeorgiaThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Savannah River below Augusta, Georgia, authorized by the first section of the Act of July 3, 1930 (46 Stat. 924, chapter 847), to include aquatic ecosystem restoration, water supply, recreation, sediment management, and flood control as project purposes.
 (n)Dubuque, IowaThe Secretary shall conduct a study to determine the feasibility of modifying the project for flood protection, Dubuque, Iowa, authorized by section 208 of the Flood Control Act of 1965 (Public Law 89–298; 79 Stat. 1086), to increase the level of flood protection and reduce flood damages.
 (o)Mississippi River ship channel, Gulf to Baton Rouge, LouisianaThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Mississippi River Ship Channel, Gulf to Baton Rouge, Louisiana, authorized by section 201(a) of the Harbor Development and Navigation Improvement Act of 1986 (Public Law 99–662; 100 Stat. 4090), to deepen the channel approaches and the associated area on the left descending bank of the Mississippi River between mile 98.3 and mile 100.6 Above Head of Passes (AHP) to a depth equal to the Channel.
 (p)St. Tammany Parish Government Comprehensive Coastal Master Plan, LouisianaThe Secretary shall conduct a study to determine the feasibility of carrying out projects described in the St. Tammany Parish Comprehensive Coastal Master Plan for flood control, shoreline protection, and ecosystem restoration in St. Tammany Parish, Louisiana.
 (q)Cayuga Inlet, Ithaca, New YorkThe Secretary shall conduct a study to determine the feasibility of modifying the project for flood protection, Great Lakes Basin, authorized by section 203 of the Flood Control Act of 1960 (Public Law 86–645; 74 Stat. 488) to include sediment management as a project purpose on the Cayuga Inlet, Ithaca, New York.
				(r)Chautauqua County, New York
 (1)In generalThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood risk management, navigation, environmental dredging, and ecosystem restoration on the Cattaraugus, Silver Creek, and Chautauqua Lake tributaries in Chautauqua County, New York.
 (2)Evaluation of potential solutionsIn conducting the study under paragraph (1), the Secretary shall evaluate potential solutions to flooding from all sources, including flooding that results from ice jams.
 (s)Delaware River Basin, New York, New Jersey, Pennsylvania, DelawareThe Secretary shall conduct a study to determine the feasibility of modifying the operations of the projects for flood control, Delaware River Basin, New York, New Jersey, Pennsylvania, and Delaware, authorized by section 10 of the Flood Control Act of 1946 (60 Stat. 644, chapter 596), and section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1182), to enhance opportunities for ecosystem restoration and water supply.
				(t)Cincinnati, Ohio
 (1)ReviewThe Secretary shall review the Central Riverfront Park Master Plan, dated December 1999, and the Ohio Riverfront Study, Cincinnati, Ohio, dated August 2002, to determine the feasibility of carrying out flood risk reduction, ecosystem restoration, and recreation components beyond the ecosystem restoration and recreation components that were undertaken pursuant to section 5116 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1238) as a second phase of that project.
 (2)AuthorizationThe project authorized under section 5116 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1238) is modified to authorize the Secretary to undertake the additional flood risk reduction and ecosystem restoration components described in paragraph (1), at a total cost of $30,000,000, if the Secretary determines that the additional flood risk reduction, ecosystem restoration, and recreation components, considered together, are feasible.
					(u)Tulsa and West Tulsa, Arkansas River, Oklahoma
 (1)In generalThe Secretary shall conduct a study to determine the feasibility of modifying the projects for flood risk management, Tulsa and West Tulsa, Oklahoma, authorized by section 3 of the Act of August 18, 1941 (55 Stat. 645; chapter 377).
					(2)Requirements
 (A)In generalIn carrying out the study under paragraph (1), the Secretary shall address project deficiencies, uncertainties, and significant data gaps, including material, construction, and subsurface, which render the project at risk of overtopping, breaching, or system failure.
 (B)Addressing deficienciesIn addressing deficiencies under subparagraph (A), the Secretary shall incorporate current design standards and efficiency improvements, including the replacement of mechanical and electrical components at pumping stations, if the incorporation does not significantly change the scope, function, or purpose of the project.
 (3)Prioritization to address significant risksIn any case in which a levee or levee system (as defined in section 9002 of the Water Resources Reform and Development Act of 2007 (33 U.S.C. 3301)) is classified as a Class I or II under the levee safety action classification tool developed by the Corps of Engineers, the Secretary shall expedite the project for budget consideration.
 (v)Johnstown, PennsylvaniaThe Secretary shall conduct a study to determine the feasibility of modifying the project for flood control, Johnstown, Pennsylvania, authorized by the Act of June 22, 1936 (49 Stat. 1570, chapter 688; 50 Stat. 880) (commonly known as the Flood Control Act of 1936), to include aquatic ecosystem restoration, recreation, sediment management, and increase the level of flood control.
 (w)Chacon Creek, TexasNotwithstanding any other provision of law (including any resolution of a Committee of Congress), the study conducted by the Secretary described in the resolution adopted by the Committee on Transportation and Infrastructure of the House of Representatives on May 21, 2003, relating to flood damage reduction, environmental restoration and protection, water conservation and supply, water quality, and related purposes in the Rio Grande Watershed below Falcon Dam, shall include the area above Falcon Dam.
 (x)Corpus Christi Ship Channel, TexasThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation and ecosystem restoration, Corpus Christi Ship Channel, Texas, authorized by section 1001(40) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1056), to develop and evaluate alternatives that address navigation problems directly affecting the Corpus Christi Ship Channel, La Quinta Channel, and La Quinta Channel Extension, including deepening the La Quinta Channel, 2 turning basins, and the wye at La Quinta Junction.
				(y)Trinity River and Tributaries, Texas
 (1)ReviewNot later than 180 days after the date of enactment of this Act, the Secretary shall review the economic analysis of the Center for Economic Development and Research of the University of North Texas entitled Estimated Economic Benefits of the Modified Central City Project (Trinity River Vision) in Fort Worth, Texas and dated November 2014.
 (2)AuthorizationThe project for flood control and other purposes on the Trinity River and tributaries, Texas, authorized by the River and Harbor Act of 1965 (Public Law 89–298; 79 Stat. 1091), as modified by section 116 the Energy and Water Development Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2944), is further modified to authorize the Secretary to carry out projects described in the recommended plan of the economic analysis described in paragraph (1), if the Secretary determines, based on the review referred to in paragraph (1), that—
 (A)the economic analysis and the process by which the economic analysis was developed complies with Federal law (including regulations) applicable to economic analyses for water resources development projects; and
 (B)based on the economic analysis, the recommended plan in the supplement to the final environmental impact statement for the Central City Project, Upper Trinity River entitled Final Supplemental No. 1 is economically justified.
 (3)LimitationThe Federal share of the cost of the recommended plan described in paragraph (2) shall not exceed $520,000,000, of which not more than $5,500,000 may be expended to carry out recreation features of the project.
 (z)Chincoteague Island, VirginiaThe Secretary shall conduct a study to determine the feasibility of carrying out projects for ecosystem restoration and flood control, Chincoteague Island, Virginia, authorized by section 8 of Public Law 89–195 (16 U.S.C. 459f–7) (commonly known as the Assateague Island National Seashore Act) for—
 (1)assessing the current and future function of the barrier island, inlet, and coastal bay system surrounding Chincoteague Island;
 (2)developing an array of options for resource management; and (3)evaluating the feasibility and cost associated with sustainable protection and restoration areas.
 (aa)Burley Creek Watershed, WashingtonThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood control and aquatic ecosystem restoration in the Burley Creek Watershed, Washington.
 6004.Expedited completion of reportsThe Secretary shall expedite completion of the reports for the following projects, in accordance with section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348), and, if the Secretary determines that a project is justified in the completed report, proceed directly to project preconstruction, engineering, and design in accordance with section 910 of the Water Resources Development Act of 1986 (33 U.S.C. 2287):
 (1)The project for navigation, St. George Harbor, Alaska. (2)The project for flood risk management, Rahway River Basin, New Jersey.
 (3)The Hudson-Raritan Estuary Comprehensive Restoration Project. (4)The project for navigation, Mobile Harbor, Alabama.
 6005.Extension of expedited consideration in SenateSection 7004(b)(4) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1374) is amended by striking 2018 and inserting 2020.
			6006.GAO study on Corps of Engineers methodology and performance metrics
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a study of the methodologies and performance metrics used by the Corps of Engineers to calculate benefit-to-cost ratios and evaluate construction projects.
 (b)ConsiderationsThe study under subsection (a) shall address— (1)whether and to what extent the current methodologies and performance metrics place small and rural geographic areas at a competitive disadvantage;
 (2)whether the value of property for which damage would be prevented as a result of a flood risk management project is the best measurement for the primary input in benefit-to-cost calculations for flood risk management projects;
 (3)any recommendations for approaches to modify the metrics used to improve benefit-to-cost ratio results for small and rural geographic areas; and
 (4)whether a reevaluation of existing approaches and the primary criteria used to calculate the economic benefits of a Corps of Engineers construction project could provide greater construction project completion results for small and rural geographic areas without putting a strain on the budget of the Corps of Engineers.
 6007.Inventory assessmentNot later than 1 year after the date of enactment of this Act, the Secretary shall complete the assessment and inventory required under section 6002(a) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1349).
			6008.Saint Lawrence Seaway modernization
 (a)DefinitionsIn this section: (1)Great Lakes regionThe term Great Lakes region means the region comprised of the Great Lakes States.
 (2)Great Lakes StatesThe term Great Lakes States means each of the States of Illinois, Indiana, Michigan, Minnesota, Ohio, Pennsylvania, New York, and Wisconsin.
 (3)SeawayThe term Seaway means the Saint Lawrence Seaway. (b)Study (1)In generalThe Comptroller General, in cooperation with appropriate Federal, State, and local authorities, shall conduct a study to—
 (A)assess the condition of the Seaway; and (B)evaluate options available in the 21st century for modernizing the Seaway as a globally significant transportation corridor.
 (2)Scope of studyIn conducting the study under paragraph (1), the Comptroller General shall— (A)assess the condition of the Seaway and the capacity of the Seaway to drive commerce and other economic activity in the Great Lakes region;
 (B)detail the importance of the Seaway to the functioning of the United States economy, with an emphasis on the domestic manufacturing sector, including the domestic steel manufacturing industry;
 (C)evaluate options— (i)to modernize physical navigation infrastructure, facilities, and related assets not operated or maintained by the Secretary along the corridor of the Seaway, including an assessment of alternative means for the Great Lakes region to finance large-scale initiatives;
 (ii)to increase exports of domestically produced goods and study the trade balance and regional economic impact of the possible increase in imports of agricultural products, steel, aggregates, and other goods commonly transported through the Seaway;
 (iii)increase economic activity and development in the Great Lakes region by advancing the multimodal transportation and economic network in the region;
 (iv)ensure the competitiveness of the Seaway as a transportation corridor in an increasingly integrated global transportation network; and
 (v)attract tourists to the Great Lakes region by improving attractions and removing barriers to tourism and travel throughout the Seaway; and
 (D)evaluate the existing and potential financing authorities of the Seaway as compared to other Federal agencies and instrumentalities with development responsibilities.
 (3)DeadlineThe Comptroller General shall complete the study under paragraph (1) as soon as practicable and not later than 2 years after the date of enactment of this Act.
 (4)CoordinationThe Comptroller General shall conduct the study under paragraph (1) with input from representatives of the Saint Lawrence Seaway Development Corporation, the Economic Development Administration, the Coast Guard, the Corps of Engineers, the Department of Homeland Security, and State and local entities (including port authorities throughout the Seaway).
 (5)ReportThe Comptroller General shall submit to Congress a report on the results of the study under paragraph (1) not later than the earlier of—
 (A)the date that is 180 days after the date on which the study is completed; or (B)the date that is 30 months after the date of enactment of this Act.6009.Yazoo Basin, MississippiThe authority of the Secretary to carry out the project for flood damage reduction, bank stabilization, and sediment and erosion control known as the Yazoo Basin, Mississippi, Mississippi Delta Headwater Project, MS, authorized by title I of Public Law 98–8 (97 Stat. 22), as amended, shall not be limited to watersheds referenced in reports accompanying appropriations bills for previous fiscal years.
			VIISafe drinking water and clean water infrastructure 
 7001.Definition of AdministratorIn this title, the term Administrator means the Administrator of the Environmental Protection Agency. 7002.Sense of the Senate on appropriations levels and findings on economic impacts (a)Sense of the SenateIt is the sense of the Senate that Congress should provide robust funding for the State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) and the State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
 (b)FindingsCongress finds, based on an analysis sponsored by the Water Environment Federation and the WateReuse Association of the nationwide impact of State revolving loan fund spending using the IMPLAN economic model developed by the Federal Government, that, in addition to the public health and environmental benefits, the Federal investment in safe drinking water and clean water provides the following benefits:
 (1)Generation of significant Federal tax revenue, as evidenced by the following: (A)Every dollar of a Federal capitalization grant returns $0.21 to the general fund of the Treasury in the form of Federal taxes and, when additional spending from the State revolving loan funds is considered to be the result of leveraging the Federal investment, every dollar of a Federal capitalization grant returns $0.93 in Federal tax revenue.
 (B)A combined $34,700,000,000 in capitalization grants for the clean water and state drinking water state revolving loan funds described in subsection (a) over a period of 5 years would generate $7,430,000,000 in Federal tax revenue and, when additional spending from the State revolving loan funds is considered to be the result of leveraging the Federal investment, the Federal investment will result in $32,300,000,000 in Federal tax revenue during that 5-year period.
 (2)An increase in employment, as evidenced by the following: (A)Every $1,000,000 in State revolving loan fund spending generates 16½ jobs.
 (B)$34,700,000,000 in Federal capitalization grants for State revolving loan funds over a period of 5 years would result in 506,000 jobs.
 (3)An increase in economic output: (A)Every $1,000,000 in State revolving loan fund spending results in $2,950,000 in output for the economy of the United States.
 (B)$34,700,000,000 in Federal capitalization grants for State revolving loan funds over a period of 5 years will generate $102,700,000,000 in total economic output.
						ADrinking water
 7101.Preconstruction workSection 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)) is amended— (1)by designating the first, second, third, fourth, and fifth sentences as subparagraphs (A), (B), (D), (E), and (F), respectively;
 (2)in subparagraph (B) (as designated by paragraph (1)) by striking (not and inserting (including expenditures for planning, design, and associated preconstruction activities, including activities relating to the siting of the facility, but not; and
 (3)by inserting after subparagraph (B) (as designated by paragraph (1)) the following:  (C)Sale of bondsFunds may also be used by a public water system as a source of revenue (restricted solely to interest earnings of the applicable State loan fund) or security for payment of the principal and interest on revenue or general obligation bonds issued by the State to provide matching funds under subsection (e), if the proceeds of the sale of the bonds will be deposited in the State loan fund..
 7102.Priority system requirementsSection 1452(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)) is amended— (1)by redesignating subparagraph (B) as subparagraph (D);
 (2)by striking subparagraph (A) and inserting the following:  (A)Definition of restructuringIn this paragraph, the term restructuring means changes in operations (including ownership, cooperative partnerships, asset management, consolidation, and alternative water supply).
 (B)Priority systemAn intended use plan shall provide, to the maximum extent practicable, that priority for the use of funds be given to projects that—
 (i)address the most serious risk to human health; (ii)are necessary to ensure compliance with this title (including requirements for filtration);
 (iii)assist systems most in need on a per-household basis according to State affordability criteria; and (iv)improve the sustainability of systems.
 (C)Weight given to applicationsAfter determining project priorities under subparagraph (B), an intended use plan shall provide that the State shall give greater weight to an application for assistance by a community water system if the application includes such information as the State determines to be necessary and contains—
 (i)a description of utility management best practices undertaken by a treatment works applying for assistance, including—
 (I)an inventory of assets, including any lead service lines, and a description of the condition of the assets;
 (II)a schedule for replacement of assets; (III)a financing plan that factors in all lifecycle costs indicating sources of revenue from ratepayers, grants, bonds, other loans, and other sources to meet the costs; and
 (IV)a review of options for restructuring the public water system; (ii)demonstration of consistency with State, regional, and municipal watershed plans;
 (iii)a water conservation plan consistent with guidelines developed for those plans by the Administrator under section 1455(a); and
 (iv)approaches to improve the sustainability of the system, including— (I)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes;
 (II)use of reclaimed water; (III)actions to increase energy efficiency; and
 (IV)implementation of plans to protect source water identified in a source water assessment under section 1453.; and
 (3)in subparagraph (D) (as redesignated by paragraph (1)), by striking periodically and inserting at least biennially. 7103.Administration of State loan fundsSection 1452(g)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(g)(2)) is amended—
 (1)in the first sentence, by striking up to 4 percent of the funds allotted to the State under this section and inserting , for each fiscal year, an amount that does not exceed the sum of the amount of any fees collected by the State for use in covering reasonable costs of administration of programs under this section, regardless of the source, and an amount equal to the greatest of $400,000, 1/5 percent of the current valuation of the fund, or 4 percent of all grant awards to the fund under this section for the fiscal year,; and
 (2)by striking 1419, and all that follows through 1993. and inserting 1419.. 7104.Other authorized activitiesSection 1452(k) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)) is amended—
 (1)in paragraph (1)(D), by inserting before the period at the end the following: and the implementation of plans to protect source water identified in a source water assessment under section 1453; and
 (2)in paragraph (2)(E), by inserting after wellhead protection programs the following: and implement plans to protect source water identified in a source water assessment under section 1453.
 7105.Negotiation of contractsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:
					
 (s)Negotiation of contractsFor communities with populations of more than 10,000 individuals, a contract to be carried out using funds directly made available by a capitalization grant under this section for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural or related services shall be negotiated in the same manner as—
 (1)a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code; or
 (2)an equivalent State qualifications-based requirement (as determined by the Governor of the State).. 7106.Assistance for small and disadvantaged communities (a)In generalPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
						
							1459A.Assistance for small and disadvantaged communities
 (a)Definition of underserved communityIn this section: (1)In generalThe term underserved community means a local political subdivision that, as determined by the Administrator, has an inadequate drinking water or wastewater system.
 (2)InclusionsThe term underserved community includes a local political subdivision that either, as determined by the Administrator— (A)does not have household drinking water or wastewater services; or
 (B)has a drinking water system that fails to meet health-based standards under this Act, including— (i)a maximum contaminant level for a primary drinking water contaminant;
 (ii)a treatment technique violation; and (iii)an action level exceedance.
											(b)Establishment
 (1)In generalThe Administrator shall establish a program under which grants are provided to eligible entities for use in carrying out projects and activities the primary purposes of which are to assist public water systems in meeting the requirements of this Act.
 (2)InclusionsProjects and activities under paragraph (1) include— (A)infrastructure investments necessary to comply with the requirements of this Act,
 (B)assistance that directly and primarily benefits the disadvantaged community on a per-household basis, and
 (C)programs to provide household water quality testing, including testing for unregulated contaminants.
 (c)Eligible entitiesAn entity eligible to receive a grant under this section— (1)is—
 (A)a public water system as defined in section 1401; (B)a system that is located in an area governed by an Indian Tribe (as defined in section 1401); or
 (C)a State, on behalf of an underserved community; and (2)serves a community that, under affordability criteria established by the State under section 1452(d)(3), is determined by the State—
 (A)to be a disadvantaged community; (B)to be a community that may become a disadvantaged community as a result of carrying out an eligible activity; or
 (C)to serve a community with a population of less than 10,000 individuals that the Administrator determines does not have the capacity to incur debt sufficient to finance the project under subsection (b).
 (d)PriorityIn prioritizing projects for implementation under this section, the Administrator shall give priority to systems that serve underserved communities.
 (e)Local participationIn prioritizing projects for implementation under this section, the Administrator shall consult with, and consider the priorities of, affected States, Indian Tribes, and local governments.
 (f)Technical, managerial, and financial capabilityThe Administrator may provide assistance to increase the technical, managerial, and financial capability of an eligible entity receiving a grant under this section if the Administrator determines that the eligible entity lacks appropriate technical, managerial, and financial capability.
 (g)Cost sharingBefore carrying out any project under this section, the Administrator shall enter into a binding agreement with 1 or more non-Federal interests that shall require the non-Federal interests—
 (1)to pay not less than 45 percent of the total costs of the project, which may include services, materials, supplies, or other in-kind contributions;
 (2)to provide any land, easements, rights-of-way, and relocations necessary to carry out the project; and
 (3)to pay 100 percent of any operation, maintenance, repair, replacement, and rehabilitation costs associated with the project.
 (h)WaiverThe Administrator may waive the requirement to pay the non-Federal share of the cost of carrying out an eligible activity using funds from a grant provided under this section if the Administrator determines that an eligible entity is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share.
 (i)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— (1)$230,000,000 for fiscal year 2017; and
 (2)$300,000,000 for each of fiscal years 2018 through 2021.. (b)FundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to provide grants to eligible entities under section 1459A of the Safe Drinking Water Act (as added by subsection (a)), $20,000,000, to remain available until expended.
					7107.Reducing lead in drinking water
 (a)In generalPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 7106) is amended by adding at the end the following:
						
							1459B.Reducing lead in drinking water
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a community water system; (B)a system located in an area governed by an Indian Tribe;
 (C)a nontransient noncommunity water system; (D)a qualified nonprofit organization, as determined by the Administrator; and
 (E)a municipality or State, interstate, or intermunicipal agency. (2)Lead reduction project (A)In generalThe term lead reduction project means a project or activity the primary purpose of which is to reduce the level of lead in water for human consumption by—
 (i)replacement of publicly owned lead service lines; (ii)testing, planning, or other relevant activities, as determined by the Administrator, to identify and address conditions (including corrosion control) that contribute to increased lead levels in water for human consumption;
 (iii)assistance to low-income homeowners to replace privately owned service lines, pipes, fittings, or fixtures that contain lead; and
 (iv)education of consumers regarding measures to reduce exposure to lead from drinking water or other sources.
 (B)LimitationThe term lead reduction project does not include a partial lead service line replacement if, at the conclusion of the service line replacement, drinking water is delivered to a household through a publicly or privately owned portion of a lead service line.
 (3)Low-incomeThe term low-income, with respect to an individual provided assistance under this section, has such meaning as may be given the term by the head of the municipality or State, interstate, or intermunicipal agency with jurisdiction over the area to which assistance is provided.
 (4)MunicipalityThe term municipality means— (A)a city, town, borough, county, parish, district, association, or other public entity established by, or pursuant to, applicable State law; and
 (B)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
										(b)Grant program
 (1)EstablishmentThe Administrator shall establish a grant program to provide assistance to eligible entities for lead reduction projects in the United States.
 (2)PreconditionAs a condition of receipt of assistance under this section, before receiving the assistance the eligible entity shall take steps to identify—
 (A)the source of lead in water for human consumption; and (B)the means by which the proposed lead reduction project would reduce lead levels in the applicable water system.
 (3)Priority applicationIn providing grants under this subsection, the Administrator shall give priority to an eligible entity that—
 (A)the Administrator determines, based on affordability criteria established by the State under section 1452(d)(3), to be a disadvantaged community; and
 (B)proposes to— (i)carry out a lead reduction project at a public water system or nontransient noncommunity water system that has exceeded the lead action level established by the Administrator at any time during the 3-year period preceding the date of submission of the application of the eligible entity;
 (ii)address lead levels in water for human consumption at a school, daycare, or other facility that primarily serves children or other vulnerable human subpopulation; or
 (iii)address such priority criteria as the Administrator may establish, consistent with the goal of reducing lead levels of concern.
											(4)Cost sharing
 (A)In generalSubject to subparagraph (B), the non-Federal share of the total cost of a project funded by a grant under this subsection shall be not less than 20 percent.
 (B)WaiverThe Administrator may reduce or eliminate the non-Federal share under subparagraph (A) for reasons of affordability, as the Administrator determines to be appropriate.
										(5)Low-income assistance
 (A)In generalSubject to subparagraph (B), an eligible entity may use a grant provided under this subsection to provide assistance to low-income homeowners to carry out lead reduction projects.
 (B)LimitationThe amount of a grant provided to a low-income homeowner under this paragraph shall not exceed the cost of replacement of the privately owned portion of the service line.
 (6)Special consideration for lead service line replacementIn carrying out lead service line replacement using a grant under this subsection, an eligible entity shall—
 (A)notify customers of the replacement of any publicly owned portion of the lead service line; (B)in the case of a homeowner who is not low-income, offer to replace the privately owned portion of the lead service line at the cost of replacement;
 (C)in the case of a low-income homeowner, offer to replace the privately owned portion of the lead service line and any pipes, fitting, and fixtures that contain lead at a cost that is equal to the difference between—
 (i)the cost of replacement; and (ii)the amount of low-income assistance available to the homeowner under paragraph (5);
 (D)notify each customer that a planned replacement of any publicly owned portion of a lead service line that is funded by a grant made under this subsection will not be carried out unless the customer agrees to the simultaneous replacement of the privately owned portion of the lead service line; and
 (E)demonstrate that the eligible entity has considered options for reducing lead in drinking water, including an evaluation of options for corrosion control.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000 for each of fiscal years 2017 through 2021..
 (b)FundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to provide grants to eligible entities under this section under section 1459B of the Safe Drinking Water Act (as added by subsection (a)), $20,000,000, to remain available until expended.
					7108.Regional liaisons for minority, tribal, and low-income communities
 (a)In generalThe Administrator shall appoint not fewer than 1 employee in each regional office of the Environmental Protection Agency to serve as a liaison to minority, tribal, and low-income communities in the relevant region.
 (b)Public identificationThe Administrator shall identify each regional liaison selected under subsection (a) on the website of—
 (1)the relevant regional office of the Environmental Protection Agency; and (2)the Office of Environmental Justice of the Environmental Protection Agency.
						7109.Notice to persons served
 (a)Exceedance of lead action levelSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended— (1)in paragraph (1), by adding at the end the following:
							
 (D)Notice of any exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity.;
 (2)in paragraph (2)— (A)in subparagraph (C)—
 (i)in clause (iii)— (I)by striking Administrator or and inserting Administrator, the Director of the Centers for Disease Control and Prevention, and, if applicable,; and
 (II)by inserting and the appropriate State and county health agencies after 1413; (B)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (C)by inserting after subparagraph (C) the following:  (D)Exceedance of lead action levelRegulations issued under subparagraph (A) shall specify notification procedures for an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412.;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (4)by inserting after paragraph (2) the following:
							
								(3)Notification of the public relating to lead
 (A)Exceedance of lead action levelNot later than 15 days after the date of an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, the Administrator shall notify the public of the concentrations of lead found in the monitoring activity conducted by the public water system if the public water system or the State does not notify the public of the concentrations of lead found in a monitoring activity.
									(B)Results of lead monitoring
 (i)In generalThe Administrator may provide notice of any result of lead monitoring conducted by a public water system to—
 (I)any person that is served by the public water system; or (II)the local or State health department of a locality or State in which the public water system is located.
 (ii)Form of noticeThe Administrator may provide the notice described in clause (i) by— (I)press release; or
 (II)other form of communication, including local media. (C)PrivacyNotice to the public shall protect the privacy of individual customer information.; and
 (5)by adding at the end the following:  (6)Strategic planNot later than 120 days after the date of enactment of this paragraph, the Administrator, in collaboration with States and owners and operators of public water systems, shall establish a strategic plan for how the Administrator, a State with primary enforcement responsibility, and the owners and operators of public water systems shall conduct targeted outreach, education, technical assistance, and risk communication to populations affected by lead in a public water system..
 (b)Conforming amendmentsSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended— (1)in paragraph (1)(C), by striking paragraph (2)(E) and inserting paragraph (2)(F);
 (2)in paragraph (2)(B)(i)(II), by striking subparagraph (D) and inserting subparagraph (E); and (3)in paragraph (4)(B) (as redesignated by subsection (a)(3)), in the first sentence, by striking (D) and inserting (E).
 7110.Electronic reporting of drinking water dataSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended by adding at the end the following:
					
						(j)Electronic reporting of compliance monitoring data
 (1)In generalThe Administrator shall require electronic submission of available compliance monitoring data, if practicable—
 (A)by public water systems (or a certified laboratory on behalf of a public water system)— (i)to the Administrator; or
 (ii)with respect to a public water system in a State that has primary enforcement responsibility under section 1413, to that State; and
 (B)by each State that has primary enforcement responsibility under section 1413 to the Administrator, as a condition on the receipt of funds under this Act.
 (2)ConsiderationsIn determining whether the requirement referred to in paragraph (1) is practicable, the Administrator shall consider—
 (A)the ability of a public water system (or a certified laboratory on behalf of a public water system) or a State to meet the requirements of sections 3.1 through 3.2000 of title 40, Code of Federal Regulations (or successor regulations);
 (B)information system compatibility; (C)the size of the public water system; and
 (D)the size of the community served by the public water system..  7111.Lead testing in school and child care drinking water (a)In generalSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsection (d) and inserting the following:
						
							(d)Voluntary school and child care lead testing grant program
 (1)DefinitionsIn this subsection: (A)Child care programThe term child care program has the meaning given the term early childhood education program in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (B)Local educational agencyThe term local educational agency means— (i)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (ii)a tribal education agency (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)); and
 (iii)an operator of a child care program facility licensed under State law. (2)Establishment (A)In generalNot later than 180 days after the date of enactment of the Water Resources Development Act of 2016, the Administrator shall establish a voluntary school and child care lead testing grant program to make grants available to States to assist local educational agencies in voluntary testing for lead contamination in drinking water at schools and child care programs under the jurisdiction of the local educational agencies.
 (B)Grants to local educational agenciesThe Administrator may make grants directly available to local educational agencies for the voluntary testing described in subparagraph (A) in—
 (i)any State that does not participate in the voluntary school and child care lead testing grant program established under that subparagraph; and
 (ii)any direct implementation area. (3)ApplicationTo be eligible to receive a grant under this subsection, a State or local educational agency shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (4)Limitation on use of fundsNot more than 4 percent of grant funds accepted under this subsection shall be used to pay the administrative costs of carrying out this subsection.
 (5)Guidance; public availabilityAs a condition of receiving a grant under this subsection, the State or local educational agency shall ensure that each local educational agency to which grant funds are distributed shall—
 (A)expend grant funds in accordance with— (i)the guidance of the Environmental Protection Agency entitled 3Ts for Reducing Lead in Drinking Water in Schools: Revised Technical Guidance and dated October 2006 (or any successor guidance); or
 (ii)applicable State regulations or guidance regarding reducing lead in drinking water in schools and child care programs that is not less stringent than the guidance referred to in clause (i); and
 (B)(i)make available in the administrative offices, and to the maximum extent practicable, on the Internet website, of the local educational agency for inspection by the public (including teachers, other school personnel, and parents) a copy of the results of any voluntary testing for lead contamination in school and child care program drinking water that is carried out with grant funds under this subsection; and
 (ii)notify parent, teacher, and employee organizations of the availability of the results described in clause (i).
 (6)Maintenance of effortIf resources are available to a State or local educational agency from any other Federal agency, a State, or a private foundation for testing for lead contamination in drinking water, the State or local educational agency shall demonstrate that the funds provided under this subsection will not displace those resources.
 (7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2017 through 2021..
 (b)RepealSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed. 7112.WaterSense programThe Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding after Part F the following:
					
						GAdditional provisions
							1471.WaterSense program
								(a)Establishment of WaterSense program
 (1)In generalThere is established within the Agency a voluntary WaterSense program to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services that, through voluntary labeling of, or other forms of communications regarding, products, buildings, landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations.
 (2)InclusionsThe Administrator shall, consistent with this section, identify water-efficient products, buildings, landscapes, facilities, processes, and services, including categories such as—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water enhancing technologies; (F)xeriscaping and other landscape conversions that reduce water use;
 (G)whole house humidifiers; and (H)water-efficient buildings or facilities.
 (b)DutiesThe Administrator, coordinating as appropriate with the Secretary of Energy, shall— (1)establish—
 (A)a WaterSense label to be used for items meeting the certification criteria established in accordance with this section; and
 (B)the procedure, including the methods and means, and criteria by which an item may be certified to display the WaterSense label;
 (2)enhance public awareness regarding the WaterSense label through outreach, education, and other means;
 (3)preserve the integrity of the WaterSense label by— (A)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (B)overseeing WaterSense certifications made by third parties; (C)as determined appropriate by the Administrator, using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; and (4)not more than 6 years after adoption or major revision of any WaterSense specification, review and, if appropriate, revise the specification to achieve additional water savings;
 (5)in revising a WaterSense specification— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;
 (B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and
 (D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building, landscape, process, or service category being addressed; and
 (6)not later than December 31, 2018, consider for review and revision any WaterSense specification adopted before January 1, 2012.
 (c)TransparencyThe Administrator shall, to the maximum extent practicable and not less than annually, regularly estimate and make available to the public the production and relative market shares and savings of water, energy, and capital costs of water, wastewater, and stormwater attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services.
 (d)Distinction of authoritiesIn setting or maintaining specifications for Energy Star pursuant to section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a), and WaterSense under this section, the Secretary of Energy and Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (e)No warrantyA WaterSense label shall not create an express or implied warranty.. 7113.Water supply cost savings (a)FindingsCongress finds that—
 (1)the United States is facing a drinking water infrastructure funding crisis; (2)the Environmental Protection Agency projects a shortfall of approximately $384,000,000,000 in funding for drinking water infrastructure from 2015 to 2035 and this funding challenge is particularly acute in rural communities in the United States;
 (3)there are approximately 52,000 community water systems in the United States, of which nearly 42,000 are small community water systems;
 (4)the Drinking Water Needs Survey conducted by the Environmental Protection Agency in 2011 placed the shortfall in drinking water infrastructure funding for small communities, which consist of 3,300 or fewer persons, at $64,500,000,000;
 (5)small communities often cannot finance the construction and maintenance of drinking water systems because the cost per resident for the investment would be prohibitively expensive;
 (6)drought conditions have placed significant strains on existing surface water supplies; (7)many communities across the United States are considering the use of groundwater and community well systems to provide drinking water; and
 (8)approximately 42,000,000 people in the United States receive drinking water from individual wells and millions more rely on community well systems for drinking water.
 (b)Sense of the SenateIt is the sense of the Senate that providing rural communities with the knowledge and resources necessary to fully use alternative drinking water systems, including wells and community well systems, can provide safe and affordable drinking water to millions of people in the United States.
 (c)Drinking water technology clearinghouseThe Administrator and the Secretary of Agriculture shall— (1)update existing programs of the Environmental Protection Agency and the Department of Agriculture designed to provide drinking water technical assistance to include information on cost-effective, innovative, and alternative drinking water delivery systems, including systems that are supported by wells; and
 (2)disseminate information on the cost effectiveness of alternative drinking water delivery systems, including wells and well systems, to communities and not-for-profit organizations seeking Federal funding for drinking water systems serving 500 or fewer persons.
 (d)Water system assessmentNotwithstanding any other provision of law, in any application for a grant or loan from the Federal Government or a State that is using Federal assistance for a drinking water system serving 500 or fewer persons, a unit of local government or not-for-profit organization shall self-certify that the unit of local government or organization has considered, as an alternative drinking water supply, drinking water delivery systems sourced by publicly owned—
 (1)individual wells; (2)shared wells; and
 (3)community wells. (e)Report to congressNot later than 3 years after the date of enactment of this Act, the Administrator and the Secretary of Agriculture shall submit to Congress a report that describes—
 (1)the use of innovative and alternative drinking water systems described in this section; (2)the range of cost savings for communities using innovative and alternative drinking water systems described in this section; and
 (3)the use of drinking water technical assistance programs operated by the Administrator and the Secretary of Agriculture.
 7114.Small system technical assistanceSection 1452(q) of the Safe Drinking Water Act (42 U.S.C. 300j–12(q)) is amended by striking appropriated and all that follows through 2003 and inserting made available for each of fiscal years 2016 through 2021. 7115.Definition of Indian tribeSection 1401(14) of the Safe Drinking Water Act (42 U.S.C. 300(f)(14)) is amended by striking section 1452 and inserting sections 1452, 1459A, and 1459B.
				7116.Technical assistance for tribal water systems
 (a)Technical assistanceSection 1442(e)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e)(7)) is amended by striking Tribes and inserting tribes, including grants to provide training and operator certification services under section 1452(i)(5).
 (b)Indian tribesSection 1452(i) of the Safe Drinking Water Act (42 U.S.C. 300j–12(i)) is amended— (1)in paragraph (1), in the first sentence, by striking Tribes and Alaska Native villages and inserting tribes, Alaska Native villages, and, for the purpose of carrying out paragraph (5), intertribal consortia or tribal organizations; and
 (2)by adding at the end the following:  (5)Training and operator certification (A)In generalThe Administrator may use funds made available under this subsection and section 1442(e)(7) to make grants to intertribal consortia or tribal organizations for the purpose of providing operations and maintenance training and operator certification services to Indian tribes.
 (B)Eligible tribal organizationsAn intertribal consortium or tribal organization eligible for a grant under subparagraph (A) is an intertribal consortium or tribal organization that—
 (i)is the most qualified to provide training and technical assistance to Indian tribes; and (ii)Indian tribes determine to be the most beneficial and effective..
 7117.Requirement for the use of American materialsSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the following:
					
						(4)Requirement for the use of American materials
 (A)Definition of iron and steel productsIn this paragraph, the term iron and steel products means the following products made, in part, of iron or steel: (i)Lined or unlined pipe and fittings.
 (ii)Manhole covers and other municipal castings. (iii)Hydrants.
 (iv)Tanks. (v)Flanges.
 (vi)Pipe clamps and restraints. (vii)Valves.
 (viii)Structural steel. (ix)Reinforced precast concrete.
 (x)Construction materials. (B)RequirementExcept as provided in subparagraph (C), funds made available by a State loan fund authorized under this section may not be used for a project for the construction, alteration, maintenance, or repair of a public water system unless all the iron and steel products used in the project are produced in the United States.
 (C)ExceptionSubparagraph (B) shall not apply in any case or category of cases in which the Administrator finds that—
 (i)applying subparagraph (B) would be inconsistent with the public interest; (ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall product by more than 25 percent.
								(D)Public notice; written justification
 (i)Public noticeIf the Administrator receives a request for a waiver under this paragraph, the Administrator shall— (I)make available to the public on an informal basis, including on the public website of the Administrator—
 (aa)a copy of the request; and (bb)any information available to the Administrator regarding the request; and
 (II)provide notice of, and opportunity for informal public comment on, the request for a period of not less than 15 days before making a finding under subparagraph (C).
 (ii)Written justificationIf, after the period provided under clause (i), the Administrator makes a finding under subparagraph (C), the Administrator shall publish in the Federal Register a written justification as to why subparagraph (B) is being waived.
 (E)ApplicationThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.
 (F)Management and oversightThe Administrator may use not more than 0.25 percent of any funds made available to carry out this title for management and oversight of the requirements of this paragraph..
				BClean water
 7201.Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended— (1)in subsection (a), by striking the subsection designation and heading and all that follows through subject to subsection (g), the Administrator may in paragraph (2) and inserting the following:
						
 (a)AuthorityThe Administrator may— (1)make grants to States for the purpose of providing grants to a municipality or municipal entity for planning, designing, and constructing—
 (A)treatment works to intercept, transport, control, or treat municipal combined sewer overflows and sanitary sewer overflows; and
 (B)measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water; and (2)subject to subsection (g),; 
 (2)in subsection (b)— (A)in paragraph (1), by striking the semicolon at the end and inserting ; or;
 (B)by striking paragraphs (2) and (3); and (C)by redesignating paragraph (4) as paragraph (2);
 (3)by striking subsections (e) through (g) and inserting the following:  (e)Administrative requirements (1)In generalSubject to paragraph (2), a project that receives grant assistance under subsection (a) shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund established pursuant to title VI.
 (2)Determination of governorThe requirement described in paragraph (1) shall not apply to a project that receives grant assistance under subsection (a) to the extent that the Governor of the State in which the project is located determines that a requirement described in title VI is inconsistent with the purposes of this section.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, to remain available until expended—
 (1)$250,000,000 for fiscal year 2017; (2)$300,000,000 for fiscal year 2018;
 (3)$350,000,000 for fiscal year 2019; (4)$400,000,000 for fiscal year 2020; and
 (5)$500,000,000 for fiscal year 2021. (g)Allocation of funds (1)Fiscal year 2017 and 2018For each of fiscal years 2017 and 2018, subject to subsection (h), the Administrator shall use the amounts made available to carry out this section to provide grants to municipalities and municipal entities under subsection (a)(2)—
 (A)in accordance with the priority criteria described in subsection (b); and (B)with additional priority given to proposed projects that involve the use of—
 (i)nonstructural, low-impact development; (ii)water conservation, efficiency, or reuse; or
 (iii)other decentralized stormwater or wastewater approaches to minimize flows into the sewer systems. (2)Fiscal year 2019 and thereafterFor fiscal year 2019 and each fiscal year thereafter, subject to subsection (h), the Administrator shall use the amounts made available to carry out this section to provide grants to States under subsection (a)(1) in accordance with a formula that—
 (A)shall be established by the Administrator, after providing notice and an opportunity for public comment; and
 (B)allocates to each State a proportional share of the amounts based on the total needs of the State for municipal combined sewer overflow controls and sanitary sewer overflow controls, as identified in the most recent survey—
 (i)conducted under section 210; and (ii)included in a report required under section 516(b)(1)(B).; and
 (4)by striking subsection (i). 7202.Small and medium treatment works (a)In generalTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
						
							222.Technical assistance for small and medium treatment works
 (a)DefinitionsIn this section: (1)Medium treatment worksThe term medium treatment works means a publicly owned treatment works serving not fewer than 10,001 and not more than 100,000 individuals.
 (2)Qualified nonprofit medium treatment works technical assistance providerThe term qualified nonprofit medium treatment works technical assistance provider means a qualified nonprofit technical assistance provider of water and wastewater services to medium-sized communities that provides technical assistance (including circuit rider technical assistance programs, multi-State, regional assistance programs, and training and preliminary engineering evaluations) to owners and operators of medium treatment works, which may include State agencies.
 (3)Qualified nonprofit small treatment works technical assistance providerThe term qualified nonprofit small treatment works technical assistance provider means a nonprofit organization that, as determined by the Administrator— (A)is the most qualified and experienced in providing training and technical assistance to small treatment works; and
 (B)the small treatment works in the State finds to be the most beneficial and effective. (4)Small treatment worksThe term small treatment works means a publicly owned treatment works serving not more than 10,000 individuals.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit small treatment works technical assistance providers and grants or cooperative agreements to qualified nonprofit medium treatment works technical assistance providers to provide to owners and operators of small and medium treatment works onsite technical assistance, circuit-rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training, to assist the treatment works in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)for grants for small treatment works technical assistance, $15,000,000 for each of fiscal years 2017 through 2021; and
 (2)for grants for medium treatment works technical assistance, $10,000,000 for each of fiscal years 2017 through 2021..
					(b)Water pollution control revolving loan funds
 (1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (A)in subsection (d)—
 (i)in the matter preceding paragraph (1), by inserting and as provided in subsection (e) after State law; (ii)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively; and
 (iii)by inserting after subsection (d) the following:  (e)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to the State under this section for qualified nonprofit small treatment works technical assistance providers and qualified nonprofit medium treatment works technical assistance providers (as those terms are defined in section 222) to provide technical assistance to small treatment works and medium treatment works (as those terms are defined in section 222) in the State..
 (2)Conforming amendmentSection 221(d) of the Federal Water Pollution Control Act (33 U.S.C. 1301(d)) is amended by striking section 603(h) and inserting section 603(i).
						7203.Integrated plans
 (a)Integrated plansSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
						
							(s)Integrated plan permits
 (1)DefinitionsIn this subsection: (A)Green infrastructureThe term green infrastructure means the range of measures that use plant or soil systems, permeable pavement or other permeable surfaces or substrates, stormwater harvest and reuse, or landscaping to store, infiltrate, or evapotranspirate stormwater and reduce flows to sewer systems or to surface waters.
 (B)Integrated planThe term integrated plan has the meaning given in Part III of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency and dated June 5, 2012.
									(C)Municipal discharge
 (i)In generalThe term municipal discharge means a discharge from a treatment works (as defined in section 212) or a discharge from a municipal storm sewer under subsection (p).
 (ii)InclusionThe term municipal discharge includes a discharge of wastewater or storm water collected from multiple municipalities if the discharge is covered by the same permit issued under this section.
										(2)Integrated plan
 (A)In generalThe Administrator (or a State, in the case of a permit program approved under subsection (b)) shall inform a municipal permittee or multiple municipal permittees of the opportunity to develop an integrated plan.
 (B)Scope of permit incorporating integrated planA permit issued under this subsection that incorporates an integrated plan may integrate all requirements under this Act addressed in the integrated plan, including requirements relating to—
 (i)a combined sewer overflow; (ii)a capacity, management, operation, and maintenance program for sanitary sewer collection systems;
 (iii)a municipal stormwater discharge; (iv)a municipal wastewater discharge; and
 (v)a water quality-based effluent limitation to implement an applicable wasteload allocation in a total maximum daily load.
										(3)Compliance schedules
 (A)In generalA permit for a municipal discharge by a municipality that incorporates an integrated plan may include a schedule of compliance, under which actions taken to meet any applicable water quality-based effluent limitation may be implemented over more than 1 permit term if the compliance schedules are authorized by State water quality standards.
 (B)InclusionActions subject to a compliance schedule under subparagraph (A) may include green infrastructure if implemented as part of a water quality-based effluent limitation.
 (C)ReviewA schedule of compliance may be reviewed each time the permit is renewed. (4)Existing authorities retained (A)Applicable standardsNothing in this subsection modifies any obligation to comply with applicable technology and water quality-based effluent limitations under this Act.
 (B)FlexibilityNothing in this subsection reduces or eliminates any flexibility available under this Act, including the authority of—
 (i)a State to revise a water quality standard after a use attainability analysis under section 131.10(g) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection), subject to the approval of the Administrator under section 303(c); and
 (ii)the Administrator or a State to authorize a schedule of compliance that extends beyond the date of expiration of a permit term if the schedule of compliance meets the requirements of section 122.47 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection).
										(5)Clarification of State authority
 (A)In generalNothing in section 301(b)(1)(C) precludes a State from authorizing in the water quality standards of the State the issuance of a schedule of compliance to meet water quality-based effluent limitations in permits that incorporate provisions of an integrated plan.
 (B)Transition ruleIn any case in which a discharge is subject to a judicial order or consent decree as of the date of enactment of the Water Resources Development Act of 2016 resolving an enforcement action under this Act, any schedule of compliance issued pursuant to an authorization in a State water quality standard shall not revise or otherwise affect a schedule of compliance in that order or decree unless the order or decree is modified by agreement of the parties and the court..
					(b)Municipal ombudsman
 (1)EstablishmentThere is established within the Office of the Administrator an Office of the Municipal Ombudsman. (2)General dutiesThe duties of the municipal ombudsman shall include the provision of—
 (A)technical assistance to municipalities seeking to comply with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (B)information to the Administrator to help the Administrator ensure that agency policies are implemented by all offices of the Environmental Protection Agency, including regional offices.
 (3)Actions requiredThe municipal ombudsman shall work with appropriate offices at the headquarters and regional offices of the Environmental Protection Agency to ensure that the municipality seeking assistance is provided information—
 (A)about available Federal financial assistance for which the municipality is eligible; (B)about flexibility available under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and, if applicable, the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (C)regarding the opportunity to develop an integrated plan, as defined in section 402(s)(1)(B) of the Federal Water Pollution Control Act (as added by subsection (a)).
 (4)PriorityIn carrying out paragraph (3), the municipal ombudsman shall give priority to any municipality that demonstrates affordability concerns relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (5)Information sharingThe municipal ombudsman shall publish on the website of the Environmental Protection Agency— (A)general information relating to—
 (i)the technical assistance referred to in paragraph (2)(A); (ii)the financial assistance referred to in paragraph (3)(A);
 (iii)the flexibility referred to in paragraph 3(B); and (iv)any resources related to integrated plans developed by the Administrator; and
 (B)a copy of each permit, order, or judicial consent decree that implements or incorporates an integrated plan.
 (c)Municipal enforcementSection 309 of the Federal Water Pollution Control Act (33 U.S.C. 1319) is amended by adding at the end the following:
						
							(h)Implementation of integrated plans through enforcement tools
 (1)In generalIn conjunction with an enforcement action under subsection (a) or (b) relating to municipal discharges, the Administrator shall inform a municipality of the opportunity to develop an integrated plan, as defined in section 402(s).
 (2)ModificationAny municipality under an administrative order under subsection (a) or settlement agreement (including a judicial consent decree) under subsection (b) that has developed an integrated plan consistent with section 402(s) may request a modification of the administrative order or settlement agreement based on that integrated plan.. 
 (d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on each integrated plan developed and implemented through a permit, order, or judicial consent decree since the date of publication of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework issued by the Environmental Protection Agency and dated June 5, 2012, including a description of the control measures, levels of control, estimated costs, and compliance schedules for the requirements implemented through an integrated plan.
 7204.Green infrastructure promotionTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (1)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and
 (2)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Environmental protection agency green infrastructure promotion (a)In generalThe Administrator shall ensure that the Office of Water, the Office of Enforcement and Compliance Assurance, the Office of Research and Development, and the Office of Policy of the Environmental Protection Agency promote the use of green infrastructure in and coordinate the integration of green infrastructure into, permitting programs, planning efforts, research, technical assistance, and funding guidance.
 (b)DutiesThe Administrator shall ensure that the Office of Water— (1)promotes the use of green infrastructure in the programs of the Environmental Protection Agency; and
 (2)coordinates efforts to increase the use of green infrastructure with— (A)other Federal departments and agencies;
 (B)State, tribal, and local governments; and (C)the private sector.
 (c)Regional green infrastructure promotionThe Administrator shall direct each regional office of the Environmental Protection Agency, as appropriate based on local factors, and consistent with the requirements of this Act, to promote and integrate the use of green infrastructure within the region that includes—
 (1)outreach and training regarding green infrastructure implementation for State, tribal, and local governments, tribal communities, and the private sector; and
 (2)the incorporation of green infrastructure into permitting and other regulatory programs, codes, and ordinance development, including the requirements under consent decrees and settlement agreements in enforcement actions.
 (d)Green infrastructure information-sharingThe Administrator shall promote green infrastructure information-sharing, including through an Internet website, to share information with, and provide technical assistance to, State, tribal, and local governments, tribal communities, the private sector, and the public regarding green infrastructure approaches for—
 (1)reducing water pollution; (2)protecting water resources;
 (3)complying with regulatory requirements; and (4)achieving other environmental, public health, and community goals..
					7205.Financial capability guidance
 (a)DefinitionsIn this section: (1)AffordabilityThe term affordability means, with respect to payment of a utility bill, a measure of whether an individual customer or household can pay the bill without undue hardship or unreasonable sacrifice in the essential lifestyle or spending patterns of the individual or household, as determined by the Administrator.
 (2)Financial capabilityThe term financial capability means the financial capability of a community to make investments necessary to make water quality or drinking water improvements.
 (3)GuidanceThe term guidance means the guidance published by the Administrator entitled Combined Sewer Overflows—Guidance for Financial Capability Assessment and Schedule Development and dated February 1997, as applicable to the combined sewer overflows and sanitary sewer overflows guidance published by the Administrator entitled Financial Capability Assessment Framework and dated November 24, 2014.
 (b)Use of median household incomeThe Administrator shall not use median household income as the sole indicator of affordability for a residential household.
					(c)Revised guidance
 (1)In generalNot later than 1 year after the date of completion of the National Academy of Public Administration study to establish a definition and framework for community affordability required by Senate Report 114–70, accompanying S. 1645 (114th Congress), the Administrator shall revise the guidance described in subsection (a)(3).
 (2)Use of guidanceBeginning on the date on which the revised guidance referred to in paragraph (1) is finalized, the Administrator shall use the revised guidance in lieu of the guidance described in subsection (a)(3).
						(d)Consideration and consultation
 (1)ConsiderationIn revising the guidance, the Administrator shall consider— (A)the recommendations of the study referred to in subsection (c) and any other relevant study, as determined by the Administrator;
 (B)local economic conditions, including site-specific local conditions that should be taken into consideration in analyzing financial capability;
 (C)other essential community investments; (D)potential adverse impacts on distressed populations, including the percentage of low-income ratepayers within the service area of a utility and impacts in communities with disparate economic conditions throughout the entire service area of a utility;
 (E)the degree to which rates of low-income consumers would be affected by water infrastructure investments and the use of rate structures to address the rates of low-income consumers;
 (F)an evaluation of an array of factors, the relative importance of which may vary across regions and localities; and
 (G)the appropriate weight for economic, public health, and environmental benefits associated with improved water quality.
 (2)ConsultationAny revised guidance issued to replace the guidance shall be developed in consultation with stakeholders.
						(e)Publication and submission
 (1)In generalOn completion of the revision of the guidance, the Administrator shall publish in the Federal Register and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the revised guidance.
 (2)ExplanationIf the Administrator makes a determination not to follow 1 or more recommendations of the study referred to in subsection (c)(1), the Administrator shall include in the publication and submission under paragraph (1) an explanation of that decision.
 (f)EffectNothing in this section preempts or interferes with any obligation to comply with any Federal law, including the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 7206.Chesapeake Bay Grass SurveySection 117(i) of the Federal Water Pollution Control Act (33 U.S.C. 1267(i)) is amended by adding at the end the following:
					
 (3)Annual surveyThe Administrator shall carry out an annual survey of sea grasses in the Chesapeake Bay.. 7207.Great Lakes harmful algal bloom coordinatorThe Administrator, acting as the chair of the Great Lakes Interagency Task Force, shall appoint a coordinator to work with appropriate Federal agencies and State, local, tribal, and foreign governments to coordinate efforts to address the issue of harmful algal blooms in the Great Lakes.
				CInnovative financing and promotion of innovative technologies
 7301.Water infrastructure public-private partnership pilot programSection 5014(c) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is amended by striking Any activity undertaken under this section is authorized only to the extent and inserting Nothing in this section obligates the Secretary to expend funds unless.
				7302.Water infrastructure finance and innovation
 (a)Authority To provide assistanceSection 5023(b)(2) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3902(b)(2)) is amended by striking carry out and inserting provide financial assistance to carry out.
					(b)Projects eligible for assistance
 (1)In generalSection 5026 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3905) is amended—
 (A)in paragraph (6)— (i)by striking desalination project and inserting desalination project, including chloride control; and
 (ii)by striking or a water recycling project and inserting a water recycling project, or a project to provide alternative water supplies to reduce aquifer depletion;
 (B)by redesignating paragraphs (7), (8), and (9) as paragraphs (8), (9), and (10), respectively; (C)by inserting after paragraph (6) the following:
								
 (7)A project to prevent, reduce, or mitigate the effects of drought, including projects that enhance the resilience of drought-stricken watersheds.; and
 (D)in paragraph (10) (as redesignated by subparagraph (B)), by striking or (7) and inserting (7), or (8). (2)Conforming amendments (A)Section 5023(b) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3902(b)) is amended—
 (i)in paragraph (2), by striking and (8) and inserting (7), and (9); and (ii)in paragraph (3), by striking paragraph (7) or (9) and inserting paragraph (8) or (10).
 (B)Section 5024(b) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3903(b)) is amended by striking paragraph (8) or (9) and inserting paragraph (9) or (10).
 (C)Section 5027(3) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3906(3)) is amended by striking section 5026(7) and inserting section 5026(8).
 (D)Section 5028 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907) is amended—
 (i)in subsection (a)(1)(E)— (I)by striking section 5026(9) and inserting section 5026(10); and
 (II)by striking section 5026(8) and inserting section 5026(9); and (ii)in subsection (b)(3), by striking section 5026(8) and inserting section 5026(9).
 (c)Determination of eligibility and project selectionSection 5028(b)(2)(F) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(b)(2)(F)) is amended—
 (1)in clause (i), by striking or at the end; and (2)by striking clause (ii) and inserting the following:
							
 (ii)helps maintain or protect the environment; (iii)resists hazards due to a natural disaster;
 (iv)continues to serve the primary function of the water resources infrastructure project following a natural disaster;
 (v)reduces the magnitude or duration of a disruptive event to a water resources infrastructure project; or
 (vi)has the absorptive, adaptive, and recoverable capacities to withstand a potentially disruptive event..
 (d)Terms and conditionsSection 5029(b) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)) is amended—
 (1)in paragraph (7)— (A)by striking The Secretary and inserting the following:
								
 (A)In generalExcept as provided in subparagraph (B), the Secretary; and (B)by adding at the end the following:
								
 (B)Financing feesOn request of an eligible entity, the Secretary or the Administrator, as applicable, shall allow the fees under subparagraph (A) to be financed as part of the loan.; and
 (2)by adding at the end the following:  (10)CreditAny eligible project costs incurred and the value of any integral in-kind contributions made before receipt of assistance under this subtitle shall be credited toward the 51 percent of project costs to be provided by sources of funding other than a secured loan under this subtitle (as described in paragraph (2)(A)..
						(e)Removal of pilot designation
 (1)Subtitle C of title V of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3901 et seq.) is amended by striking the subtitle designation and heading and inserting the following:
							
								CInnovative financing projects.
 (2)Section 5023 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3092) is amended by striking pilot each place it appears.
 (3)Section 5034 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3913) is amended by striking the section designation and heading and inserting the following:
							
								5034.Reports on program implementation. 
 (4)The table of contents for the Water Resources Reform and Development Act of 2014 (Public Law 113–121) is amended—
 (A)by striking the item relating to subtitle C of title V and inserting the following: Subtitle C—Innovative Financing Projects.; and (B)by striking the item relating to section 5034 and inserting the following:
								Sec. 5034. Reports on program implementation.. 
 (f)Sense of the SenateIt is the sense of the Senate that— (1)appropriations made available to carry out the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) should be in addition to robust funding for the State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); and
 (2)the appropriations made available for the funds referred to in paragraph (1) should not decrease for any fiscal year.
						7303.Water Infrastructure Investment Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Water Infrastructure Investment Trust Fund (referred to in this section as the Fund), consisting of such amounts as may be appropriated to or deposited in such fund as provided in this section.
 (b)Transfers to trust fundThe Secretary of the Treasury (referred to in this section as the Secretary) shall deposit in the Fund amounts equal to the fees received before January 1, 2022, under subsection (f)(2).
 (c)ExpendituresAmounts in the Fund, including interest earned and advances to the Fund and proceeds from investment under subsection (d), shall be available for expenditure, without further appropriation, as follows:
 (1)50 percent of the amounts shall be available to the Administrator for making capitalization grants under section 601 of the Federal Water Pollution Control Act (33 U.S.C. 1381).
 (2)50 percent of the amounts shall be available to the Administrator for making capitalization grants under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (d)InvestmentAmounts in the Fund shall be invested in accordance with section 9702 of title 31, United States Code, and any interest on, and proceeds from, any such investment shall be available for expenditure in accordance with this section.
 (e)Limitation on expendituresAmounts in the Fund may not be made available for a fiscal year under subsection (c) unless the sum of the funds appropriated to the Clean Water State Revolving Fund and the Safe Drinking Water State Revolving Fund through annual capitalization grants is not less than the average of the sum of the annual amounts provided in capitalization grants under section 601 of the Federal Water Pollution Control Act (33 U.S.C. 1381) and section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) for the 5-fiscal-year period immediately preceding such fiscal year.
					(f)Voluntary labeling system
 (1)In generalThe Administrator, in consultation with the Administrator of the Food and Drug Administration, manufacturers, producers, and importers, shall develop and implement a program under which the Administrator provides a label designed in consultation with manufacturers, producers, and importers suitable for placement on products to inform consumers that the manufacturer, producer, or importer of the product, and other stakeholders, participates in the Fund.
 (2)FeeThe Administrator shall provide a label for a fee of 3 cents per unit. (g)EPA study on water pricing (1)StudyThe Administrator, with participation by the States, shall conduct a study to—
 (A)assess the affordability gap faced by low-income populations located in urban and rural areas in obtaining services from clean water and drinking water systems; and
 (B)analyze options for programs to provide incentives for rate adjustments at the local level to achieve full cost  or true value pricing for such services, while protecting low-income ratepayers from undue burden.
 (2)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on the Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives a report on the results of the study.
						7304.Innovative water technology grant program
 (a)Definition of eligible entityIn this section, the term eligible entity means— (1)a public utility, including publicly owned treatment works and clean water systems;
 (2)a unit of local government, including a municipality or a joint powers authority; (3)a private entity, including a farmer or manufacturer;
 (4)an institution of higher education; (5)a research institution or foundation;
 (6)a State; (7)a regional organization; or
 (8)a nonprofit organization. (b)Grant program authorizedThe Administrator shall carry out a grant program for purposes described in subsection (c) to accelerate the development of innovative water technologies that address pressing water challenges.
 (c)GrantsIn carrying out the program under subsection (b), the Administrator shall make to eligible entities grants that—
 (1)finance projects to develop, deploy, test, and improve emerging water technologies; (2)fund entities that provide technical assistance to deploy innovative water technologies more broadly, especially—
 (A)to increase adoption of innovative water technologies in— (i)municipal drinking water and wastewater treatment systems;
 (ii)areas served by private wells; or (iii)water supply systems in arid areas that are experiencing, or have recently experienced, prolonged drought conditions; and
 (B)in a manner that reduces ratepayer or community costs over time, including the cost of future capital investments; or
 (3)support technologies that, as determined by the Administrator— (A)improve water quality of a water source;
 (B)improve the safety and security of a drinking water delivery system; (C)minimize contamination of drinking water and drinking water sources, including contamination by lead, bacteria, chlorides, and nitrates;
 (D)improve the quality and timeliness and decrease the cost of drinking water quality tests, especially technologies that can be deployed within water systems and at individual faucets to provide accurate real-time tests of water quality, especially with respect to lead, bacteria, and nitrate content;
 (E)increase water supplies in arid areas that are experiencing, or have recently experienced, prolonged drought conditions;
 (F)treat edge-of-field runoff to improve water quality; (G)treat agricultural, municipal, and industrial wastewater;
 (H)recycle or reuse water; (I)manage urban storm water runoff;
 (J)reduce sewer or stormwater overflows; (K)conserve water;
 (L)improve water quality by reducing salinity; (M)mitigate air quality impacts associated with declining water resources;
 (N)address treatment byproduct and brine disposal alternatives; or (O)address urgent water quality and human health needs.
 (d)Priority fundingIn making grants under this section, the Administrator shall give priority to projects that have the potential—
 (1)to provide substantial cost savings across a sector; (2)to significantly improve human health or the environment; or
 (3)to provide additional water supplies with minimal environmental impact. (e)Cost-sharingThe Federal share of the cost of activities carried out using a grant made under this section shall be not more than 65 percent.
 (f)LimitationThe maximum amount of a grant provided to a project under this section shall be $5,000,000. (g)ReportEach year, the Administrator shall submit to Congress and make publicly available on the website of the Administrator a report that describes any advancements during the previous year in development of innovative water technologies made as a result of funding provided under this section.
 (h)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year. (i)FundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to provide grants to eligible entities under this section $10,000,000, to remain available until expended.
					7305.Water Resources Research Act amendments
 (a)Congressional findings and declarationsSection 102 of the Water Resources Research Act of 1984 (42 U.S.C. 10301) is amended— (1)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively;
 (2)in paragraph (8) (as so redesignated), by striking and at the end; and (3)by inserting after paragraph (6) the following:
							
 (7)additional research is required to increase the effectiveness and efficiency of new and existing treatment works through alternative approaches, including—
 (A)nonstructural alternatives; (B)decentralized approaches;
 (C)water use efficiency and conservation; and (D)actions to reduce energy consumption or extract energy from wastewater;.
 (b)Water resources research and technology institutesSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and (B)in subparagraph (D), by striking the period at the end and inserting ; and;
 (2)in subsection (c)— (A)by striking From the and inserting the following:
								
 (1)In generalFrom the; and (B)by adding at the end the following:
								
 (2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year.;
 (3)by striking subsection (e) and inserting the following:  (e)Evaluation of water resources research program (1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 3 years to determine—
 (A)the quality and relevance of the water resources research of the institute; (B)the effectiveness of the institute at producing measured results and applied water supply research; and
 (C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.
 (2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary.;
 (4)in subsection (f)(1), by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $7,500,000 for each of fiscal years 2017 through 2021; and (5)in subsection (g)(1), in the first sentence, by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,500,000 for each of fiscal years 2017 through 2021.
						7306.Reauthorization of Water Desalination Act of 1996
 (a)Authorization of research and studiesSection 3 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—
 (1)in subsection (a)— (A)in paragraph (6), by striking and at the end;
 (B)in paragraph (7), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
								
 (8)development of metrics to analyze the costs and benefits of desalination relative to other sources of water (including costs and benefits related to associated infrastructure, energy use, environmental impacts, and diversification of water supplies); and
 (9)development of design and siting specifications that avoid, minimize, or offset adverse social, economic, and environmental impacts.; and
 (2)by adding at the end the following:  (e)PrioritizationIn carrying out this section, the Secretary shall prioritize funding for research—
 (1)to reduce energy consumption and lower the cost of desalination, including chloride control; (2)to reduce the environmental impacts of seawater desalination and develop technology and strategies to minimize those impacts;
 (3)to improve existing reverse osmosis and membrane technology; (4)to carry out basic and applied research on next generation desalination technologies, including improved energy recovery systems and renewable energy-powered desalination systems that could significantly reduce desalination costs;
 (5)to develop portable or modular desalination units capable of providing temporary emergency water supplies for domestic or military deployment purposes; and
 (6)to develop and promote innovative desalination technologies, including chloride control, identified by the Secretary..
 (b)Desalination demonstration and developmentSection 4 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by adding at the end the following:
						
 (c)PrioritizationIn carrying out demonstration and development activities under this section, the Secretary shall prioritize projects—
 (1)for the benefit of drought-stricken States and communities; (2)for the benefit of States that have authorized funding for research and development of desalination technologies and projects;
 (3)that can reduce reliance on imported water supplies that have an impact on species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (4)that demonstrably leverage the experience of international partners with considerable expertise in desalination, such as the State of Israel..
 (c)Authorization of appropriationsSection 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—
 (1)in the first sentence of subsection (a)— (A)by striking $5,000,000 and inserting $8,000,000; and
 (B)by striking 2013 and inserting 2021; and (2)in subsection (b), by striking for each of fiscal years 2012 through 2013 and inserting for each of fiscal years 2017 through 2021.
 (d)ConsultationSection 9 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—
 (1)by striking the section designation and heading and all that follows through In carrying out in the first sentence and inserting the following:  9.Consultation and coordination (a)ConsultationIn carrying out;
 (2)in the second sentence, by striking The authorization and inserting the following:  (c)Other desalination programsThe authorization; and
 (3)by inserting after subsection (a) (as designated by paragraph (1)) the following:  (b)Coordination of federal desalination research and developmentThe White House Office of Science and Technology Policy shall develop a coordinated strategic plan that—
 (1)establishes priorities for future Federal investments in desalination; (2)coordinates the activities of Federal agencies involved in desalination, including the Bureau of Reclamation, the Corps of Engineers, the United States Army Tank Automotive Research, Development and Engineering Center, the National Science Foundation, the Office of Naval Research of the Department of Defense, the National Laboratories of the Department of Energy, the United States Geological Survey, the Environmental Protection Agency, and the National Oceanic and Atmospheric Administration;
 (3)strengthens research and development cooperation with international partners, such as the State of Israel, in the area of desalination technology; and
 (4)promotes public-private partnerships to develop a framework for assessing needs for, and to optimize siting and design of, future ocean desalination projects..
						7307.National drought resilience guidelines
 (a)In generalThe Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, the Administrator, and other appropriate Federal agency heads along with State, local, and tribal governments, shall jointly develop nonregulatory national drought resilience guidelines relating to drought preparedness planning and investments for communities, water utilities, and other water users and providers, in a manner consistent with the Presidential Memorandum entitled Building National Capabilities for Long-Term Drought Resilience (81 Fed. Reg. 16053 (March 21, 2016)).
 (b)ConsultationIn developing the national drought resilience guidelines, the Administrator and other Federal agency heads referred to in subsection (a) shall consult with—
 (1)State and local governments; (2)water utilities;
 (3)scientists; (4)institutions of higher education;
 (5)relevant private entities; and (6)other stakeholders.
 (c)ContentsThe national drought resilience guidelines developed under this section shall, to the maximum extent practicable, provide recommendations for a period of 10 years that—
 (1)address a broad range of potential actions, including— (A)analysis of the impacts of the changing frequency and duration of drought on the future effectiveness of water management tools;
 (B)the identification of drought-related water management challenges in a broad range of fields, including—
 (i)public health and safety; (ii)municipal and industrial water supply;
 (iii)agricultural water supply; (iv)water quality;
 (v)ecosystem health; and (vi)water supply planning;
 (C)water management tools to reduce drought-related impacts, including— (i)water use efficiency through gallons per capita reduction goals, appliance efficiency standards, water pricing incentives, and other measures;
 (ii)water recycling; (iii)groundwater clean-up and storage;
 (iv)new technologies, such as behavioral water efficiency; and (v)stormwater capture and reuse;
 (D)water-related energy and greenhouse gas reduction strategies; and (E)public education and engagement; and
 (2)include recommendations relating to the processes that Federal, State, and local governments and water utilities should consider when developing drought resilience preparedness and plans, including—
 (A)the establishment of planning goals; (B)the evaluation of institutional capacity;
 (C)the assessment of drought-related risks and vulnerabilities, including the integration of climate-related impacts;
 (D)the establishment of a development process, including an evaluation of the cost-effectiveness of potential strategies;
 (E)the inclusion of private entities, technical advisors, and other stakeholders in the development process;
 (F)implementation and financing issues; and (G)evaluation of the plan, including any updates to the plan.
							7308.Innovation in State water pollution control revolving loan funds
 (a)In generalSubsection (j)(1)(B) (as redesignated by section 7202(b)(1)(A)(ii)) of section 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—
 (1)in clause (iii), by striking or at the end; (2)in clause (iv), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (v)to encourage the use of innovative water technologies related to any of the issues identified in clauses (i) through (iv) or, as determined by the State, any other eligible project and activity eligible for assistance under subsection (c).
 (b)Innovative water technologiesSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) (as amended by section 7202(b)(1)) is amended by adding at the end the following:
						
 (k)Technical assistanceThe Administrator may provide technical assistance to facilitate and encourage the provision of financial assistance for innovative water technologies.
 (l)ReportNot later than 1 year after the date of enactment of the Water Resources Development Act of 2016, and not less frequently than every 5 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State water pollution control revolving funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies.. 
 7309.Innovation in drinking water State revolving loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) (as amended by section 7105) is amended—
 (1)in subsection (d)— (A)by striking the heading and inserting Additional assistance.—;
 (B)in paragraph (1)— (i)by striking Notwithstanding and inserting the following:
								
 (A)In generalNotwithstanding; and (ii)by adding at the end the following:
								
 (B)Innovative water technologyNotwithstanding any other provision of this section, in the case of a State that makes a loan under subsection (a)(2) to carry out an eligible activity through the use of an innovative water technology (including technologies to improve water treatment to ensure compliance with this title and technologies to identify and mitigate sources of drinking water contamination, including lead contamination), the State may provide additional subsidization, including forgiveness of principal that is not more than 50 percent of the cost of the portion of the project associated with the innovative technology.;
 (C)in paragraph (2)— (i)by striking For each fiscal year and inserting the following:
								
 (A)In generalFor each fiscal year; and (ii)by adding at the end the following:
								
 (B)Innovative water technologyFor each fiscal year, not more than 20 percent of the loan subsidies that may be made by a State under paragraph (1) may be used to provide additional subsidization under subparagraph (B) of that paragraph.; and
 (D)in paragraph (3), in the first sentence, by inserting , or portion of a service area, after service area; and (2)by adding at the end the following:
						
 (t)Technical assistanceThe Administrator may provide technical assistance to facilitate and encourage the provision of financial assistance for the deployment of innovative water technologies.
 (u)ReportNot later than 1 year after the date of enactment of the Water Resources Development Act of 2016, and not less frequently than every 5 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State loan funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies..
					DDrinking water disaster relief and infrastructure investments
				7401.Drinking water infrastructure
 (a)DefinitionsIn this section: (1)Eligible StateThe term eligible State means a State for which the President has declared an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) relating to the public health threats associated with the presence of lead or other contaminants in a public drinking water supply system.
 (2)Eligible systemThe term eligible system means a public drinking water supply system that has been the subject of an emergency declaration referred to in paragraph (1).
						(b)State revolving loan fund assistance
 (1)In generalAn eligible system shall be— (A)considered to be a disadvantaged community under section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)); and
 (B)eligible to receive loans with additional subsidization under that Act (42 U.S.C. 300f et seq.), including forgiveness of principal under section 1452(d)(1) of that Act (42 U.S.C. 300j–12(d)(1)).
							(2)Authorization
 (A)In generalUsing funds provided under subsection (e)(1)(A), an eligible State may provide assistance to an eligible system within the eligible State, for the purpose of addressing lead or other contaminants in drinking water, including repair and replacement of public and private drinking water infrastructure.
 (B)InclusionAssistance provided under subparagraph (A) may include additional subsidization under the Safe Drinking Water Act (42 U.S.C. 300f et seq.), as described in paragraph (1)(B).
 (C)ExclusionAssistance provided under subparagraph (A) shall not include assistance for a project that is financed (directly or indirectly), in whole or in part, with proceeds of any obligation issued after the date of enactment of this Act—
 (i)the interest of which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986; or
 (ii)with respect to which credit is allowable under subpart I or J of part IV of subchapter A of chapter 1 of such Code.
 (3)LimitationSection 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)) shall not apply to— (A)any funds provided under subsection (e)(1)(A); or
 (B)any other loan provided to an eligible system. (c)Water infrastructure financing (1)Secured loans (A)In generalUsing funds provided under subsection (e)(2)(A), the Administrator may make a secured loan under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) to—
 (i)an eligible State to carry out a project eligible under paragraphs (2) through (9) of section 5026 of that Act (33 U.S.C. 3905) to address lead or other contaminants in drinking water in an eligible system, including repair and replacement of public and private drinking water infrastructure; and
 (ii)any eligible entity under section 5025 of that Act (33 U.S.C. 3904) for a project eligible under paragraphs (2) through (9) of section 5026 of that Act (33 U.S.C. 3905).
 (B)AmountNotwithstanding section 5029(b)(2) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(2)), the amount of a secured loan provided under subparagraph (A)(i) may be equal to not more than 80 percent of the reasonably anticipated costs of the projects.
 (2)Federal involvementNotwithstanding section 5029(b)(9) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(9)), any costs for a project to address lead or other contaminants in drinking water in an eligible system that are not covered by a secured loan under paragraph (1) may be covered using amounts in the State revolving loan fund under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (d)Nonduplication of workAn activity carried out pursuant to this section shall not duplicate the work or activity of any other Federal or State department or agency.
					(e)Funding
						(1)Additional Drinking Water State Revolving Fund capitalization grants
 (A)In generalThe Secretary of the Treasury shall make available to the Administrator a total of $100,000,000 to provide additional grants to eligible States pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), to be available for a period of 18 months beginning on the date on which the funds are made available, for the purposes described in subsection (b)(2), and after the end of the 18-month period, until expended for the purposes described in subparagraph (C).
 (B)Supplemented intended use plansFrom funds made available under subparagraph (A), the Administrator shall obligate to an eligible State such amounts as are necessary to meet the needs identified in a supplemented intended use plan by not later than 30 days after the date on which the eligible State submits to the Administrator a supplemented intended use plan under section 1452(b) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)) that includes preapplication information regarding projects to be funded using the additional assistance, including, with respect to each such project—
 (i)a description of the project; (ii)an explanation of the means by which the project will address a situation causing a declared emergency in the eligible State;
 (iii)the estimated cost of the project; and (iv)the projected start date for construction of the project.
 (C)Unobligated amountsOf any amounts made available to the Administrator under subparagraph (A) that are unobligated on the date that is 18 months after the date on which the amounts are made available—
 (i)50 percent shall be available to provide additional grants under section 1459A of the Safe Drinking Water Act (as added by section 7106); and
 (ii)50 percent shall be available to provide additional grants under section 1459B of the Safe Drinking Water Act (as added by section 7107).
 (D)ApplicabilitySection 1452(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(1)) shall not apply to a supplement to an intended use plan under subparagraph (B).
							(2)WIFIA funding
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Treasury shall make available to the Administrator $70,000,000 to provide credit subsidies, in consultation with the Director of the Office of Management and Budget, for secured loans under subsection (c)(1)(A) with a goal of providing secured loans totaling at least $700,000,000.
 (B)UseSecured loans provided pursuant to subparagraph (A) shall be available to carry out activities described in subsection (c)(1)(A).
 (C)ExclusionOf the amounts made available under subparagraph (A), $20,000,000 shall not be used to provide assistance for a project that is financed (directly or indirectly), in whole or in part, with proceeds of any obligation issued after the date of enactment of this Act—
 (i)the interest of which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986; or
 (ii)with respect to which credit is allowable under subpart I or J of part IV of subchapter A of chapter 1 of such Code.
 (3)ApplicabilityUnless explicitly waived, all requirements under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) shall apply to funding provided under this subsection.
						(f)Health effects evaluation
 (1)In generalPursuant to section 104(i)(1)(E) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604(i)(1)(E)), and on receipt of a request of an appropriate State or local health official of an eligible State, the Director of the Agency for Toxic Substances and Disease Registry of the National Center for Environmental Health shall in coordination with other agencies, as appropriate, conduct voluntary surveillance activities to evaluate any adverse health effects on individuals exposed to lead from drinking water in the affected communities.
 (2)ConsultationsPursuant to section 104(i)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604(i)(4)), and on receipt of a request of an appropriate State or local health official of an eligible State, the Director of the Agency for Toxic Substances and Disease Registry of the National Center for Environmental Health shall provide consultations regarding health issues described in paragraph (1).
 7402.Loan forgivenessThe matter under the heading State and tribal assistance grants under the heading Environmental Protection Agency in title II of division G of the Consolidated Appropriations Act, 2016 (Public Law 114–113), is amended in paragraph (1), by striking the semicolon at the end and inserting the following: or, if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply, before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;.
				7403.Registry for lead exposure and advisory committee
 (a)DefinitionsIn this section: (1)CityThe term City means a city exposed to lead contamination in the local drinking water system.
 (2)CommitteeThe term Committee means the Advisory Committee established under subsection (c). (3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (b)Lead exposure registryThe Secretary shall establish within the Agency for Toxic Substances and Disease Registry or another relevant agency at the discretion of the Secretary, or establish through a grant award or contract, a lead exposure registry to collect data on the lead exposure of residents of a City on a voluntary basis.
					(c)Advisory Committee
						(1)Membership
 (A)In generalThe Secretary shall establish an Advisory Committee in coordination with the Director of the Centers for Disease Control and Prevention and other relevant agencies as determined by the Secretary consisting of Federal members and non-Federal members, and which shall include—
 (i)an epidemiologist; (ii)a toxicologist;
 (iii)a mental health professional; (iv)a pediatrician;
 (v)an early childhood education expert; (vi)a special education expert;
 (vii)a dietician; and (viii)an environmental health expert.
 (B)RequirementsMembership in the Committee shall not exceed 15 members and not less than ½ of the members shall be Federal members. (2)ChairThe Secretary shall designate a chair from among the Federal members appointed to the Committee.
 (3)TermsMembers of the Committee shall serve for a term of not more than 3 years and the Secretary may reappoint members for consecutive terms.
 (4)Application of FACAThe Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.). (5)ResponsibilitiesThe Committee shall, at a minimum—
 (A)review the Federal programs and services available to individuals and communities exposed to lead; (B)review current research on lead poisoning to identify additional research needs;
 (C)review and identify best practices, or the need for best practices, regarding lead screening and the prevention of lead poisoning;
 (D)identify effective services, including services relating to healthcare, education, and nutrition for individuals and communities affected by lead exposure and lead poisoning, including in consultation with, as appropriate, the lead exposure registry as established in subsection (b); and
 (E)undertake any other review or activities that the Secretary determines to be appropriate. (6)ReportAnnually for 5 years and thereafter as determined necessary by the Secretary or as required by Congress, the Committee shall submit to the Secretary, the Committees on Finance, Health, Education, Labor, and Pensions, and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Education and the Workforce, Energy and Commerce, and Agriculture of the House of Representatives a report that includes—
 (A)an evaluation of the effectiveness of the Federal programs and services available to individuals and communities exposed to lead;
 (B)an evaluation of additional lead poisoning research needs; (C)an assessment of any effective screening methods or best practices used or developed to prevent or screen for lead poisoning;
 (D)input and recommendations for improved access to effective services relating to healthcare, education, or nutrition for individuals and communities impacted by lead exposure; and
 (E)any other recommendations for communities affected by lead exposure, as appropriate. (d)Mandatory funding (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary, to be available during the period of fiscal years 2016 through 2020—
 (A)$17,500,000 to carry out subsection (b); and (B)$2,500,000 to carry out subsection (c).
 (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out subsections (b) and (c) the funds transferred under subparagraphs (A) and (B) of paragraph (1), respectively, without further appropriation.
						7404.Additional funding for certain childhood health programs
					(a)Childhood lead poisoning prevention program
 (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Director of the Centers for Disease Control and Prevention, to be available during the period of fiscal years 2017 and 2018, $10,000,000 for the childhood lead poisoning prevention program authorized under section 317A of the Public Health Service Act (42 U.S.C. 247b–1).
 (2)Receipt and acceptanceThe Director of the Centers for Disease Control and Prevention shall be entitled to receive, shall accept, and shall use to carry out the childhood lead poisoning prevention program authorized under section 317A of the Public Health Service Act (42 U.S.C. 247b–1) the funds transferred under paragraph (1), without further appropriation.
						(b)Healthy homes program
 (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Housing and Urban Development, to be available during the period of fiscal years 2017 and 2018, $10,000,000 to carry out the Healthy Homes Initiative of the Department of Housing and Urban Development.
 (2)Receipt and acceptanceThe Secretary of Housing and Urban Development shall be entitled to receive, shall accept, and shall use to carry out the Healthy Homes Initiative of the Department of Housing and Urban Development the funds transferred under paragraph (1), without further appropriation.
						(c)Healthy Start Program
 (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator of the Health Resources and Services Administration, to be available during the period of fiscal years 2017 and 2018, $10,000,000 to carry out the Healthy Start Initiative under section 330H of the Public Health Service Act (42 U.S.C. 254c–8).
 (2)Receipt and acceptanceThe Administrator of the Health Resources and Services Administration shall be entitled to receive, shall accept, and shall use to carry out the Healthy Start Initiative under section 330H of the Public Health Service Act (42 U.S.C. 254c–8) the funds transferred under paragraph (1), without further appropriation.
						7405.Review and report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General and the Inspector General of the Environmental Protection Agency shall submit to the Committees on Appropriations, Environment and Public Works, and Homeland Security and Governmental Affairs of the Senate and the Committees on Appropriations, Energy and Commerce, Transportation and Infrastructure, and Oversight and Government Reform of the House of Representatives a report on the status of any ongoing investigations into the Federal and State response to the contamination of the drinking water supply of the City of Flint, Michigan.
 (b)ReviewNot later than 30 days after the completion of the investigations described in subsection (a), the Comptroller General of the United States shall commence a review of issues that are not addressed by the investigations and relating to—
 (1)the adequacy of the response by the State of Michigan and the City of Flint to the drinking water crisis in Flint, Michigan, including the timeliness and transparency of the response, as well as the capacity of the State and City to manage the drinking water system; and
 (2)the adequacy of the response by Region 5 of the Environmental Protection Agency to the drinking water crisis in Flint, Michigan, including the timeliness and transparency of the response.
 (c)Contents of reportNot later than 1 year after commencing each review under subsection (b), the Comptroller General of the United States shall submit to Congress a report that includes—
 (1)a statement of the principal findings of the review; and (2)recommendations for Congress and the President to take any actions to prevent a similar situation in the future and to protect public health.
						EReport on groundwater contamination
 7501.DefinitionsIn this subtitle: (1)Comprehensive strategyThe term comprehensive strategy means a plan for—
 (A)the remediation of the plume under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or (B)corrective action under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (2)GroundwaterThe term groundwater means water in a saturated zone or stratum beneath the surface of land or water. (3)PlumeThe term plume means any hazardous waste (as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903)) or hazardous substance (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)) found in the groundwater supply.
 (4)SiteThe term site means the site located at 830 South Oyster Bay Road, Bethpage, New York, 11714 (Environmental Protection Agency identification number NYD002047967).
 7502.Report on groundwater contaminationNot later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary of the Navy shall submit to Congress a report on the groundwater contamination from the site that includes—
 (1)a description of the status of the groundwater contaminants that are leaving the site and migrating to a location within a 10-mile radius of the site, including—
 (A)detailed mapping of the movement of the plume over time; and (B)projected migration rates of the plume;
 (2)an analysis of the current and future impact of the movement of the plume on drinking water facilities; and
 (3)a comprehensive strategy to prevent the groundwater contaminants from the site from contaminating drinking water wells that, as of the date of the submission of the report, have not been affected by the migration of the plume.
					FRestoration
				IGreat Lakes Restoration 
 7611.Great Lakes Restoration InitiativeSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by striking paragraph (7) and inserting the following:
						
							(7)Great Lakes Restoration Initiative
 (A)EstablishmentThere is established in the Agency a Great Lakes Restoration Initiative (referred to in this paragraph as the Initiative) to carry out programs and projects for Great Lakes protection and restoration.
 (B)Focus areasEach fiscal year under a 5-year Initiative Action Plan, the Initiative shall prioritize programs and projects, carried out in coordination with non-Federal partners, that address priority areas, such as—
 (i)the remediation of toxic substances and areas of concern; (ii)the prevention and control of invasive species and the impacts of invasive species;
 (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution;
 (iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation; and
 (v)accountability, monitoring, evaluation, communication, and partnership activities. (C)ProjectsUnder the Initiative, the Agency shall collaborate with Federal partners, including the Great Lakes Interagency Task Force, to select the best combination of programs and projects for Great Lakes protection and restoration using appropriate principles and criteria, including whether a program or project provides—
 (i)the ability to achieve strategic and measurable environmental outcomes that implement the Great Lakes Action Plan and the Great Lakes Water Quality Agreement;
 (ii)the feasibility of— (I)prompt implementation;
 (II)timely achievement of results; and (III)resource leveraging; and
 (iii)the opportunity to improve interagency and inter-organizational coordination and collaboration to reduce duplication and streamline efforts.
									(D)Implementation of projects
 (i)In generalSubject to subparagraph (G)(ii), funds made available to carry out the Initiative shall be used to strategically implement—
 (I)Federal projects; and (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations.
 (ii)Transfer of fundsWith amounts made available for the Initiative each fiscal year, the Administrator may— (I)transfer not more than $300,000,000 to the head of any Federal department or agency, with the concurrence of the department or agency head, to carry out activities to support the Initiative and the Great Lakes Water Quality Agreement;
 (II)enter into an interagency agreement with the head of any Federal department or agency to carry out activities described in subclause (I); and
 (III)make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation of projects in furtherance of the Initiative and the Great Lakes Water Quality Agreement.
										(E)Scope
 (i)In generalProjects shall be carried out under the Initiative on multiple levels, including— (I)Great Lakes-wide; and
 (II)Great Lakes basin-wide. (ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which amounts are made available from—
 (I)a State water pollution control revolving fund established under title VI; or (II)a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (F)Activities by other Federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable— (i)maintain the base level of funding for the Great Lakes activities of that department or agency without regard to funding under the Initiative; and
 (ii)identify new activities and projects to support the environmental goals of the Initiative and the Great Lakes Water Quality Agreement.
									(G)Funding
 (i)In generalThere is authorized to be appropriated to carry out this paragraph $300,000,000 for each of fiscal years 2017 through 2021.
 (ii)LimitationNothing in this paragraph creates, expands, or amends the authority of the Administrator to implement programs or projects under—
 (I)this section; (II)the Initiative Action Plan; or
 (III)the Great Lakes Water Quality Agreement..  7612.Amendments to the Great Lakes Fish and Wildlife Restoration Act of 1990 (a)ReferencesExcept as otherwise expressly provided, wherever in this section an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941 et seq.).
 (b)FindingsThe Act is amended by striking section 1002 and inserting the following:  1002.FindingsCongress finds that—
 (1)the Great Lakes have fish and wildlife communities that are structurally and functionally changing; (2)successful fish and wildlife management focuses on the lakes as ecosystems, and effective management requires the coordination and integration of efforts of many partners;
 (3)it is in the national interest to undertake activities in the Great Lakes Basin that support sustainable fish and wildlife resources of common concern provided under the Great Lakes Restoration Initiative Action Plan based on the recommendations of the Great Lakes Regional Collaboration authorized under Executive Order 13340 (69 Fed. Reg. 29043; relating to the Great Lakes Interagency Task Force);
 (4)additional actions and better coordination are needed to protect and effectively manage the fish and wildlife resources, and the habitats on which the resources depend, in the Great Lakes Basin;
 (5)as of the date of enactment of this Act, actions are not funded that are considered essential to meet the goals and objectives in managing the fish and wildlife resources, and the habitats on which the resources depend, in the Great Lakes Basin; and
 (6)this Act allows Federal agencies, States, and Indian tribes to work in an effective partnership by providing the funding for restoration work..
						(c)Identification, review, and implementation of proposals and regional projects
 (1)Requirements for proposals and regional projectsSection 1005(b)(2)(B) (16 U.S.C. 941c(b)(2)(B)) is amended— (A)in clause (v), by striking and at the end;
 (B)in clause (vi), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
									
 (vii)the strategic action plan of the Great Lakes Restoration Initiative; and (viii)each applicable State wildlife action plan..
 (2)Review of proposalsSection 1005(c)(2)(C) (16 U.S.C. 941c(c)(2)(C)) is amended by striking Great Lakes Coordinator of the. (3)Cost sharingSection 1005(e) (16 U.S.C. 941c(e)) is amended—
 (A)in paragraph (1)— (i)by striking Except as provided in paragraphs (2) and (4), not less than 25 percent of the cost of implementing a proposal and inserting the following:
										
 (A)Non-Federal shareExcept as provided in paragraphs (3) and (5) and subject to paragraph (2), not less than 25 percent of the cost of implementing a proposal or regional project; and
 (ii)by adding at the end the following:  (B)Time period for providing matchThe non-Federal share of the cost of implementing a proposal or regional project required under subparagraph (A) may be provided at any time during the 2-year period preceding January 1 of the year in which the Director receives the application for the proposal or regional project.;
 (B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and (C)by inserting before paragraph (3) (as so redesignated) the following:
									
										(2)Authorized sources of non-Federal share
 (A)In generalThe Director may determine the non-Federal share under paragraph (1) by taking into account— (i)the appraised value of land or a conservation easement as described in subparagraph (B); or
 (ii)as described in subparagraph (C), the costs associated with— (I)land acquisition or securing a conservation easement; and
 (II)restoration or enhancement of that land or conservation easement. (B)Appraisal of land or conservation easement (i)In generalThe value of land or a conservation easement may be used to satisfy the non-Federal share of the cost of implementing a proposal or regional project required under paragraph (1)(A) if the Director determines that the land or conservation easement—
 (I)meets the requirements of subsection (b)(2); (II)is acquired before the end of the grant period of the proposal or regional project;
 (III)is held in perpetuity for the conservation purposes of the programs of the United States Fish and Wildlife Service related to the Great Lakes Basin, as described in section 1006, by an accredited land trust or conservancy or a Federal, State, or tribal agency;
 (IV)is connected either physically or through a conservation planning process to the proposal or regional project; and
 (V)is appraised in accordance with clause (ii). (ii)AppraisalWith respect to the appraisal of land or a conservation easement described in clause (i)—
 (I)the appraisal valuation date shall be not later than 1 year after the price of the land or conservation easement was set under a contract; and
 (II)the appraisal shall— (aa)conform to the Uniform Standards of Professional Appraisal Practice (USPAP); and
 (bb)be completed by a Federal- or State-certified appraiser. (C)Costs of land acquisition or securing conservation easement (i)In generalAll costs associated with land acquisition or securing a conservation easement and restoration or enhancement of that land or conservation easement may be used to satisfy the non-Federal share of the cost of implementing a proposal or regional project required under paragraph (1)(A) if the activities and expenses associated with the land acquisition or securing the conservation easement and restoration or enhancement of that land or conservation easement meet the requirements of subparagraph (B)(i).
 (ii)InclusionThe costs referred to in clause (i) may include cash, in-kind contributions, and indirect costs. (iii)ExclusionThe costs referred to in clause (i) may not be costs associated with mitigation or litigation (other than costs associated with the Natural Resource Damage Assessment program)..
 (d)Establishment of officesSection 1007 (16 U.S.C. 941e) is amended— (1)in subsection (b)—
 (A)in the subsection heading, by striking Fishery Resources and inserting Fish and Wildlife Conservation; and (B)by striking Fishery Resources each place it appears and inserting Fish and Wildlife Conservation;
 (2)in subsection (c)— (A)in the subsection heading, by striking Fishery Resources and inserting Fish and Wildlife Conservation; and
 (B)by striking Fishery Resources each place it appears and inserting Fish and Wildlife Conservation; (3)by striking subsection (a); and
 (4)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. (e)ReportsSection 1008 (16 U.S.C. 941f) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking 2011 and inserting 2021; (2)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking 2007 through 2012 and inserting 2016 through 2020; and (B)in paragraph (5), by inserting the Great Lakes Restoration Initiative Action Plan based on after in support of; and
 (3)by striking subsection (c) and inserting the following:  (c)Continued monitoring and assessment of study findings and recommendationsThe Director—
 (1)shall continue to monitor the status, and the assessment, management, and restoration needs, of the fish and wildlife resources of the Great Lakes Basin; and
 (2)may reassess and update, as necessary, the findings and recommendations of the Report.. (f)Authorization of appropriationsSection 1009 (16 U.S.C. 941g) is amended—
 (1)in the matter preceding paragraph (1), by striking 2007 through 2012 and inserting 2016 through 2021; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking $14,000,000 and inserting $6,000,000; (B)in subparagraph (A), by striking $4,600,000 and inserting $2,000,000; and
 (C)in subparagraph (B), by striking $700,000 and inserting $300,000; and (3)in paragraph (2), by striking the activities of and all that follows through section 1007 and inserting the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007.
 (g)Conforming amendmentSection 8 of the Great Lakes Fish and Wildlife Restoration Act of 2006 (16 U.S.C. 941 note; Public Law 109–326) is repealed.
						IILake Tahoe Restoration 
 7621.Findings and purposesThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 2 and inserting the following:
						
							2.Findings and purposes
 (a)FindingsCongress finds that— (1)Lake Tahoe—
 (A)is one of the largest, deepest, and clearest lakes in the world; (B)has a cobalt blue color, a biologically diverse alpine setting, and remarkable water clarity; and
 (C)is recognized nationally and worldwide as a natural resource of special significance; (2)in addition to being a scenic and ecological treasure, the Lake Tahoe Basin is one of the outstanding recreational resources of the United States, which—
 (A)offers skiing, water sports, biking, camping, and hiking to millions of visitors each year; and (B)contributes significantly to the economies of California, Nevada, and the United States;
 (3)the economy in the Lake Tahoe Basin is dependent on the conservation and restoration of the natural beauty and recreation opportunities in the area;
 (4)the ecological health of the Lake Tahoe Basin continues to be challenged by the impacts of land use and transportation patterns developed in the last century;
 (5)the alteration of wetland, wet meadows, and stream zone habitat have compromised the capacity of the watershed to filter sediment, nutrients, and pollutants before reaching Lake Tahoe;
 (6)forests in the Lake Tahoe Basin suffer from over a century of fire damage and periodic drought, which have resulted in—
 (A)high tree density and mortality; (B)the loss of biological diversity; and
 (C)a large quantity of combustible forest fuels, which significantly increases the threat of catastrophic fire and insect infestation;
 (7)the establishment of several aquatic and terrestrial invasive species (including perennial pepperweed, milfoil, and Asian clam) threatens the ecosystem of the Lake Tahoe Basin;
 (8)there is an ongoing threat to the economy and ecosystem of the Lake Tahoe Basin of the introduction and establishment of other invasive species (such as yellow starthistle, New Zealand mud snail, Zebra mussel, and quagga mussel);
 (9)78 percent of the land in the Lake Tahoe Basin is administered by the Federal Government, which makes it a Federal responsibility to restore ecological health to the Lake Tahoe Basin;
 (10)the Federal Government has a long history of environmental stewardship at Lake Tahoe, including— (A)congressional consent to the establishment of the Planning Agency with—
 (i)the enactment in 1969 of Public Law 91–148 (83 Stat. 360); and (ii)the enactment in 1980 of Public Law 96–551 (94 Stat. 3233);
 (B)the establishment of the Lake Tahoe Basin Management Unit in 1973; (C)the enactment of Public Law 96–586 (94 Stat. 3381) in 1980 to provide for the acquisition of environmentally sensitive land and erosion control grants in the Lake Tahoe Basin;
 (D)the enactment of sections 341 and 342 of the Department of the Interior and Related Agencies Appropriations Act, 2004 (Public Law 108–108; 117 Stat. 1317), which amended the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346) to provide payments for the environmental restoration programs under this Act; and
 (E)the enactment of section 382 of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3045), which amended the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346) to authorize development and implementation of a comprehensive 10-year hazardous fuels and fire prevention plan for the Lake Tahoe Basin;
 (11)the Assistant Secretary was an original signatory in 1997 to the Agreement of Federal Departments on Protection of the Environment and Economic Health of the Lake Tahoe Basin;
 (12)the Chief of Engineers, under direction from the Assistant Secretary, has continued to be a significant contributor to Lake Tahoe Basin restoration, including—
 (A)stream and wetland restoration; and (B)programmatic technical assistance;
 (13)at the Lake Tahoe Presidential Forum in 1997, the President renewed the commitment of the Federal Government to Lake Tahoe by—
 (A)committing to increased Federal resources for ecological restoration at Lake Tahoe; and (B)establishing the Federal Interagency Partnership and Federal Advisory Committee to consult on natural resources issues concerning the Lake Tahoe Basin;
 (14)at the 2011 and 2012 Lake Tahoe Forums, Senator Reid, Senator Feinstein, Senator Heller, Senator Ensign, Governor Gibbons, Governor Sandoval, and Governor Brown—
 (A)renewed their commitment to Lake Tahoe; and (B)expressed their desire to fund the Federal and State shares of the Environmental Improvement Program through 2022;
 (15)since 1997, the Federal Government, the States of California and Nevada, units of local government, and the private sector have contributed more than $1,955,500,000 to the Lake Tahoe Basin, including—
 (A)$635,400,000 from the Federal Government; (B)$758,600,000 from the State of California;
 (C)$123,700,000 from the State of Nevada; (D)$98,900,000 from units of local government; and
 (E)$338,900,000 from private interests; (16)significant additional investment from Federal, State, local, and private sources is necessary—
 (A)to restore and sustain the ecological health of the Lake Tahoe Basin; (B)to adapt to the impacts of fluctuating water temperature and precipitation; and
 (C)to prevent the introduction and establishment of invasive species in the Lake Tahoe Basin; and (17)the Secretary has indicated that the Lake Tahoe Basin Management Unit has the capacity for at least $10,000,000 annually for the Fire Risk Reduction and Forest Management Program.
 (b)PurposesThe purposes of this Act are— (1)to enable the Chief of the Forest Service, the Director of the United States Fish and Wildlife Service, and the Administrator, in cooperation with the Planning Agency and the States of California and Nevada, to fund, plan, and implement significant new environmental restoration activities and forest management activities in the Lake Tahoe Basin;
 (2)to ensure that Federal, State, local, regional, tribal, and private entities continue to work together to manage land in the Lake Tahoe Basin;
 (3)to support local governments in efforts related to environmental restoration, stormwater pollution control, fire risk reduction, and forest management activities; and
 (4)to ensure that agency and science community representatives in the Lake Tahoe Basin work together— (A)to develop and implement a plan for integrated monitoring, assessment, and applied research to evaluate the effectiveness of the Environmental Improvement Program; and
 (B)to provide objective information as a basis for ongoing decisionmaking, with an emphasis on decisionmaking relating to resource management in the Lake Tahoe Basin..
 7622.DefinitionsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 3 and inserting the following:
						
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works. (3)ChairThe term Chair means the Chair of the Federal Partnership.
 (4)CompactThe term Compact means the Tahoe Regional Planning Compact included in the first section of Public Law 96–551 (94 Stat. 3233).
 (5)DirectorsThe term Directors means— (A)the Director of the United States Fish and Wildlife Service; and
 (B)the Director of the United States Geological Survey. (6)Environmental improvement programThe term Environmental Improvement Program means—
 (A)the Environmental Improvement Program adopted by the Planning Agency; and (B)any amendments to the Program.
 (7)Environmental threshold carrying capacityThe term environmental threshold carrying capacity has the meaning given the term in Article II of the Compact. (8)Federal partnershipThe term Federal Partnership means the Lake Tahoe Federal Interagency Partnership established by Executive Order 13057 (62 Fed. Reg. 41249) (or a successor Executive order).
 (9)Forest management activityThe term forest management activity includes— (A)prescribed burning for ecosystem health and hazardous fuels reduction;
 (B)mechanical and minimum tool treatment; (C)stream environment zone restoration and other watershed and wildlife habitat enhancements;
 (D)nonnative invasive species management; and (E)other activities consistent with Forest Service practices, as the Secretary determines to be appropriate.
 (10)MapsThe term Maps means the maps— (A)entitled—
 (i)LTRA USFS–CA Land Exchange/North Shore; (ii)LTRA USFS–CA Land Exchange/West Shore; and
 (iii)LTRA USFS–CA Land Exchange/South Shore; and (B)dated January 4, 2016, and on file and available for public inspection in the appropriate offices of—
 (i)the Forest Service; (ii)the California Tahoe Conservancy; and
 (iii)the California Department of Parks and Recreation. (11)National wildland fire codeThe term national wildland fire code means—
 (A)the most recent publication of the National Fire Protection Association codes numbered 1141, 1142, 1143, and 1144;
 (B)the most recent publication of the International Wildland-Urban Interface Code of the International Code Council; or
 (C)any other code that the Secretary determines provides the same, or better, standards for protection against wildland fire as a code described in subparagraph (A) or (B).
 (12)Planning agencyThe term Planning Agency means the Tahoe Regional Planning Agency established under Public Law 91–148 (83 Stat. 360) and Public Law 96–551 (94 Stat. 3233).
 (13)Priority listThe term Priority List means the environmental restoration priority list developed under section 5(b). (14)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (15)Stream Environment ZoneThe term Stream Environment Zone means an area that generally owes the biological and physical characteristics of the area to the presence of surface water or groundwater.
 (16)Total maximum daily loadThe term total maximum daily load means the total maximum daily load allocations adopted under section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)).
 (17)WatercraftThe term watercraft means motorized and non-motorized watercraft, including boats, seaplanes, personal watercraft, kayaks, and canoes..
 7623.Improved administration of the Lake Tahoe Basin Management UnitSection 4 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended— (1)in subsection (b)(3), by striking basin and inserting Basin; and
 (2)by adding at the end the following:  (c)Forest management activities (1)Coordination (A)In generalIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall, as appropriate, coordinate with the Administrator and State and local agencies and organizations, including local fire departments and volunteer groups.
 (B)GoalsThe coordination of activities under subparagraph (A) should aim to increase efficiencies and maximize the compatibility of management practices across public property boundaries.
										(2)Multiple benefits
 (A)In generalIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall conduct the activities in a manner that—
 (i)except as provided in subparagraph (B), attains multiple ecosystem benefits, including— (I)reducing forest fuels;
 (II)maintaining biological diversity; (III)improving wetland and water quality, including in Stream Environment Zones; and
 (IV)increasing resilience to changing water temperature and precipitation; and (ii)helps achieve and maintain the environmental threshold carrying capacities established by the Planning Agency.
 (B)ExceptionNotwithstanding subparagraph (A)(i), the attainment of multiple ecosystem benefits shall not be required if the Secretary determines that management for multiple ecosystem benefits would excessively increase the cost of a program in relation to the additional ecosystem benefits gained from the management activity.
 (3)Ground disturbanceConsistent with applicable Federal law and Lake Tahoe Basin Management Unit land and resource management plan direction, the Secretary shall—
 (A)establish post-program ground condition criteria for ground disturbance caused by forest management activities; and
 (B)provide for monitoring to ascertain the attainment of the post-program conditions. (d)Withdrawal of Federal land (1)In generalSubject to valid existing rights and paragraph (2), the Federal land located in the Lake Tahoe Basin Management Unit is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing. (2)ExceptionsA conveyance of land shall be exempt from withdrawal under this subsection if carried out under—
 (A)this Act; or (B)Public Law 96–586 (94 Stat. 3381) (commonly known as the Santini-Burton Act).
 (e)Environmental threshold carrying capacityThe Lake Tahoe Basin Management Unit shall support the attainment of the environmental threshold carrying capacities.
 (f)Cooperative authoritiesDuring the 4 fiscal years following the date of enactment of the Water Resources Development Act of 2016, the Secretary, in conjunction with land adjustment programs, may enter into contracts and cooperative agreements with States, units of local government, and other public and private entities to provide for fuel reduction, erosion control, reforestation, Stream Environment Zone restoration, and similar management activities on Federal land and non-Federal land within the programs..
 7624.Authorized programsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 5 and inserting the following:
						
							5.Authorized programs
 (a)In generalThe Secretary, the Assistant Secretary, the Directors, and the Administrator, in coordination with the Planning Agency and the States of California and Nevada, may carry out or provide financial assistance to any program that—
 (1)is described in subsection (d); (2)is included in the Priority List under subsection (b); and
 (3)furthers the purposes of the Environmental Improvement Program if the program has been subject to environmental review and approval, respectively, as required under Federal law, Article VII of the Compact, and State law, as applicable.
									(b)Priority list
 (1)DeadlineNot later than March 15 of the year after the date of enactment of the Water Resources Development Act of 2016, the Chair, in consultation with the Secretary, the Administrator, the Directors, the Planning Agency, the States of California and Nevada, the Federal Partnership, the Washoe Tribe, the Lake Tahoe Federal Advisory Committee, and the Tahoe Science Consortium (or a successor organization) shall submit to Congress a prioritized Environmental Improvement Program list for the Lake Tahoe Basin for the program categories described in subsection (d).
 (2)CriteriaThe ranking of the Priority List shall be based on the best available science and the following criteria:
 (A)The 4-year threshold carrying capacity evaluation. (B)The ability to measure progress or success of the program.
 (C)The potential to significantly contribute to the achievement and maintenance of the environmental threshold carrying capacities identified in Article II of the Compact.
 (D)The ability of a program to provide multiple benefits. (E)The ability of a program to leverage non-Federal contributions.
 (F)Stakeholder support for the program. (G)The justification of Federal interest.
 (H)Agency priority. (I)Agency capacity.
 (J)Cost-effectiveness. (K)Federal funding history.
 (3)RevisionsThe Priority List submitted under paragraph (1) shall be revised every 2 years. (4)FundingOf the amounts made available under section 10(a), $80,000,000 shall be made available to the Secretary to carry out projects listed on the Priority List.
 (c)RestrictionThe Administrator shall use not more than 3 percent of the funds provided under subsection (a) for administering the programs described in paragraphs (1) and (2) of subsection (d).
								(d)Description of activities
									(1)Fire risk reduction and forest management
 (A)In generalOf the amounts made available under section 10(a), $150,000,000 shall be made available to the Secretary to carry out, including by making grants, the following programs:
 (i)Programs identified as part of the Lake Tahoe Basin Multi-Jurisdictional Fuel Reduction and Wildfire Prevention Strategy 10-Year Plan.
 (ii)Competitive grants for fuels work to be awarded by the Secretary to communities that have adopted national wildland fire codes to implement the applicable portion of the 10-year plan described in clause (i).
 (iii)Biomass programs, including feasibility assessments. (iv)Angora Fire Restoration under the jurisdiction of the Secretary.
 (v)Washoe Tribe programs on tribal lands within the Lake Tahoe Basin. (vi)Development of an updated Lake Tahoe Basin multijurisdictional fuel reduction and wildfire prevention strategy, consistent with section 4(c).
 (vii)Development of updated community wildfire protection plans by local fire districts. (viii)Municipal water infrastructure that significantly improves the firefighting capability of local government within the Lake Tahoe Basin.
 (ix)Stewardship end result contracting projects carried out under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c).
 (B)Minimum allocationOf the amounts made available to the Secretary to carry out subparagraph (A), at least $100,000,000 shall be used by the Secretary for programs under subparagraph (A)(i).
 (C)PriorityUnits of local government that have dedicated funding for inspections and enforcement of defensible space regulations shall be given priority for amounts provided under this paragraph.
										(D)Cost-sharing requirements
 (i)In generalAs a condition on the receipt of funds, communities or local fire districts that receive funds under this paragraph shall provide a 25-percent match.
											(ii)Form of non-Federal share
 (I)In generalThe non-Federal share required under clause (i) may be in the form of cash contributions or in-kind contributions, including providing labor, equipment, supplies, space, and other operational needs.
 (II)Credit for certain dedicated fundingThere shall be credited toward the non-Federal share required under clause (i) any dedicated funding of the communities or local fire districts for a fuels reduction management program, defensible space inspections, or dooryard chipping.
 (III)DocumentationCommunities and local fire districts shall— (aa)maintain a record of in-kind contributions that describes—
 (AA)the monetary value of the in-kind contributions; and (BB)the manner in which the in-kind contributions assist in accomplishing program goals and objectives; and
 (bb)document in all requests for Federal funding, and include in the total program budget, evidence of the commitment to provide the non-Federal share through in-kind contributions.
													(2)Invasive species management
 (A)In generalOf the amounts made available under section 10(a), $45,000,000 shall be made available to the Director of the United States Fish and Wildlife Service for the Aquatic Invasive Species Program and the watercraft inspections described in subparagraph (B).
 (B)Description of activitiesThe Director of the United States Fish and Wildlife Service, in coordination with the Assistant Secretary, the Planning Agency, the California Department of Fish and Wildlife, and the Nevada Department of Wildlife, shall deploy strategies consistent with the Lake Tahoe Aquatic Invasive Species Management Plan to prevent the introduction or spread of aquatic invasive species in the Lake Tahoe region.
 (C)CriteriaThe strategies referred to in subparagraph (B) shall provide that— (i)combined inspection and decontamination stations be established and operated at not less than 2 locations in the Lake Tahoe region; and
 (ii)watercraft not be allowed to launch in waters of the Lake Tahoe region if the watercraft has not been inspected in accordance with the Lake Tahoe Aquatic Invasive Species Management Plan.
 (D)CertificationThe Planning Agency may certify State and local agencies to perform the decontamination activities described in subparagraph (C)(i) at locations outside the Lake Tahoe Basin if standards at the sites meet or exceed standards for similar sites in the Lake Tahoe Basin established under this paragraph.
 (E)ApplicabilityThe strategies and criteria developed under this paragraph shall apply to all watercraft to be launched on water within the Lake Tahoe region.
 (F)FeesThe Director of the United States Fish and Wildlife Service may collect and spend fees for decontamination only at a level sufficient to cover the costs of operation of inspection and decontamination stations under this paragraph.
										(G)Civil penalties
 (i)In generalAny person that launches, attempts to launch, or facilitates launching of watercraft not in compliance with strategies deployed under this paragraph shall be liable for a civil penalty in an amount not to exceed $1,000 per violation.
 (ii)Other authoritiesAny penalties assessed under this subparagraph shall be separate from penalties assessed under any other authority.
 (H)LimitationThe strategies and criteria under subparagraphs (B) and (C), respectively, may be modified if the Secretary of the Interior, in a nondelegable capacity and in consultation with the Planning Agency and State governments, issues a determination that alternative measures will be no less effective at preventing introduction of aquatic invasive species into Lake Tahoe than the strategies and criteria developed under subparagraphs (B) and (C), respectively.
 (I)Supplemental authorityThe authority under this paragraph is supplemental to all actions taken by non-Federal regulatory authorities.
 (J)Savings clauseNothing in this title restricts, affects, or amends any other law or the authority of any department, instrumentality, or agency of the United States, or any State or political subdivision thereof, respecting the control of invasive species.
 (3)Stormwater management, erosion control, and total watershed restorationOf the amounts made available under section 10(a), $113,000,000 shall be made available— (A)to the Secretary, the Secretary of the Interior, the Assistant Secretary, or the Administrator for the Federal share of stormwater management and related programs consistent with the adopted Total Maximum Daily Load and near-shore water quality goals;
 (B)for grants by the Secretary and the Administrator to carry out the programs described in subparagraph (A);
 (C)to the Secretary or the Assistant Secretary for the Federal share of the Upper Truckee River restoration programs and other watershed restoration programs identified in the Priority List established under section 5(b); and
 (D)for grants by the Administrator to carry out the programs described in subparagraph (C). (4)Special status species managementOf the amounts made available under section 10(a), $20,000,000 shall be made available to the Director of the United States Fish and Wildlife Service for the Lahontan Cutthroat Trout Recovery Program..
 7625.Program performance and accountabilityThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 6 and inserting the following:
						
							6.Program performance and accountability
								(a)Program performance and accountability
 (1)In generalOf the amounts made available under section 10(a), not less than $5,000,000 shall be made available to the Secretary to carry out this section.
 (2)Planning agencyOf the amounts described in paragraph (1), not less than 50 percent shall be made available to the Planning Agency to carry out the program oversight and coordination activities established under subsection (d).
 (b)ConsultationIn carrying out this Act, the Secretary, the Administrator, and the Directors shall, as appropriate and in a timely manner, consult with the heads of the Washoe Tribe, applicable Federal, State, regional, and local governmental agencies, and the Lake Tahoe Federal Advisory Committee.
								(c)Corps of Engineers; interagency agreements
 (1)In generalThe Assistant Secretary may enter into interagency agreements with non-Federal interests in the Lake Tahoe Basin to use Lake Tahoe Partnership-Miscellaneous General Investigations funds to provide programmatic technical assistance for the Environmental Improvement Program.
									(2)Local cooperation agreements
 (A)In generalBefore providing technical assistance under this section, the Assistant Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for the technical assistance.
 (B)ComponentsThe agreement entered into under subparagraph (A) shall— (i)describe the nature of the technical assistance;
 (ii)describe any legal and institutional structures necessary to ensure the effective long-term viability of the end products by the non-Federal interest; and
 (iii)include cost-sharing provisions in accordance with subparagraph (C). (C)Federal share (i)In generalThe Federal share of program costs under each local cooperation agreement under this paragraph shall be 65 percent.
 (ii)FormThe Federal share may be in the form of reimbursements of program costs. (iii)CreditThe non-Federal interest may receive credit toward the non-Federal share for the reasonable costs of related technical activities completed by the non-Federal interest before entering into a local cooperation agreement with the Assistant Secretary under this paragraph.
 (d)Effectiveness evaluation and monitoringIn carrying out this Act, the Secretary, the Administrator, and the Directors, in coordination with the Planning Agency and the States of California and Nevada, shall—
 (1)develop and implement a plan for integrated monitoring, assessment, and applied research to evaluate the effectiveness of the Environmental Improvement Program;
 (2)include funds in each program funded under this section for monitoring and assessment of results at the program level; and
 (3)use the integrated multiagency performance measures established under this section. (e)Reporting requirementsNot later than March 15 of each year, the Secretary, in cooperation with the Chair, the Administrator, the Directors, the Planning Agency, and the States of California and Nevada, consistent with subsection (a), shall submit to Congress a report that describes—
 (1)the status of all Federal, State, local, and private programs authorized under this Act, including to the maximum extent practicable, for programs that will receive Federal funds under this Act during the current or subsequent fiscal year—
 (A)the program scope; (B)the budget for the program; and
 (C)the justification for the program, consistent with the criteria established in section 5(b)(2); (2)Federal, State, local, and private expenditures in the preceding fiscal year to implement the Environmental Improvement Program;
 (3)accomplishments in the preceding fiscal year in implementing this Act in accordance with the performance measures and other monitoring and assessment activities; and
 (4)public education and outreach efforts undertaken to implement programs authorized under this Act. (f)Annual budget planAs part of the annual budget of the President, the President shall submit information regarding each Federal agency involved in the Environmental Improvement Program (including the Forest Service, the Environmental Protection Agency, the United States Fish and Wildlife Service, the United States Geological Survey, and the Corps of Engineers), including—
 (1)an interagency crosscut budget that displays the proposed budget for use by each Federal agency in carrying out restoration activities relating to the Environmental Improvement Program for the following fiscal year;
 (2)a detailed accounting of all amounts received and obligated by Federal agencies to achieve the goals of the Environmental Improvement Program during the preceding fiscal year; and
 (3)a description of the Federal role in the Environmental Improvement Program, including the specific role of each agency involved in the restoration of the Lake Tahoe Basin..
					7626.Conforming amendments; updates to related laws
 (a)Lake Tahoe Restoration ActThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended— (1)by striking sections 8 and 9;
 (2)by redesignating sections 10, 11, and 12 as sections 8, 9, and 10, respectively; and (3)in section 9 (as redesignated by paragraph (2)) by inserting , Director, or Administrator after Secretary.
 (b)Tahoe Regional Planning CompactSubsection (c) of Article V of the Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3240) is amended in the third sentence by inserting and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce after maintain the regional plan.
 (c)Treatment under title 49, United States CodeSection 5303(r)(2)(C) of title 49, United States Code, is amended— (1)by inserting and 25 square miles of land area after 145,000; and
 (2)by inserting and 12 square miles of land area after 65,000. 7627.Authorization of appropriationsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 10 (as redesignated by section 7626(a)(2)) and inserting the following:
						
							10.Authorization of appropriations
 (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $415,000,000 for a period of 10 fiscal years beginning the first fiscal year after the date of enactment of the Water Resources Development Act of 2016.
 (b)Effect on other fundsAmounts authorized under this section and any amendments made by this Act— (1)shall be in addition to any other amounts made available to the Secretary, the Administrator, or the Directors for expenditure in the Lake Tahoe Basin; and
 (2)shall not reduce allocations for other Regions of the Forest Service, the Environmental Protection Agency, or the United States Fish and Wildlife Service.
 (c)Cost-Sharing requirementExcept as provided in subsection (d) and section 5(d)(1)(D), funds for activities carried out under section 5 shall be available for obligation on a 1-to-1 basis with funding of restoration activities in the Lake Tahoe Basin by the States of California and Nevada.
 (d)Relocation costsNotwithstanding subsection (c), the Secretary shall provide to local utility districts 2/3 of the costs of relocating facilities in connection with— (1)environmental restoration programs under sections 5 and 6; and
 (2)erosion control programs under section 2 of Public Law 96–586 (94 Stat. 3381). (e)SignageTo the maximum extent practicable, a program provided assistance under this Act shall include appropriate signage at the program site that—
 (1)provides information to the public on— (A)the amount of Federal funds being provided to the program; and
 (B)this Act; and (2)displays the visual identity mark of the Environmental Improvement Program..
 7628.Land transfers to improve management efficiencies of Federal and State landSection 3(b) of Public Law 96–586 (94 Stat. 3384) (commonly known as the Santini-Burton Act) is amended— (1)by striking (b) Lands and inserting the following:
							
								(b)Administration of acquired land
 (1)In generalLand; and (2)by adding at the end the following:
							
								(2)California conveyances
 (A)In generalIf the State of California (acting through the California Tahoe Conservancy and the California Department of Parks and Recreation) offers to donate to the United States the non-Federal land described in subparagraph (B)(i), the Secretary—
 (i)may accept the offer; and (ii)convey to the State of California, subject to valid existing rights and for no consideration, all right, title, and interest of the United States in and to the Federal land.
										(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) includes— (I)the approximately 1,936 acres of land administered by the California Tahoe Conservancy and identified on the Maps as Tahoe Conservancy to the USFS; and
 (II)the approximately 183 acres of land administered by California State Parks and identified on the Maps as Total USFS to California.
 (ii)Federal landThe Federal land referred to in subparagraph (A) includes the approximately 1,995 acres of Forest Service land identified on the Maps as U.S. Forest Service to Conservancy and State Parks.
 (C)ConditionsAny land conveyed under this paragraph shall— (i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies;
 (ii)not result in any significant changes in the uses of the land; and (iii)be subject to the condition that the applicable deed include such terms, restrictions, covenants, conditions, and reservations as the Secretary determines necessary—
 (I)to ensure compliance with this Act; and (II)to ensure that the transfer of development rights associated with the conveyed parcels shall not be recognized or available for transfer under chapter 51 of the Code of Ordinances for the Tahoe Regional Planning Agency.
 (D)Continuation of special use permitsThe land conveyance under this paragraph shall be subject to the condition that the State of California accept all special use permits applicable, as of the date of enactment of the Water Resources Development Act of 2016, to the land described in subparagraph (B)(ii) for the duration of the special use permits, and subject to the terms and conditions of the special use permits.
									(3)Nevada conveyances
 (A)In generalIn accordance with this section and on request by the Governor of Nevada, the Secretary may transfer the land or interests in land described in subparagraph (B) to the State of Nevada without consideration, subject to appropriate deed restrictions to protect the environmental quality and public recreational use of the land transferred.
 (B)Description of landThe land referred to in subparagraph (A) includes— (i)the approximately 38.68 acres of Forest Service land identified on the map entitled State of Nevada Conveyances as Van Sickle Unit USFS Inholding; and
 (ii)the approximately 92.28 acres of Forest Service land identified on the map entitled State of Nevada Conveyances as Lake Tahoe Nevada State Park USFS Inholding. (C)ConditionsAny land conveyed under this paragraph shall—
 (i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies;
 (ii)not result in any significant changes in the uses of the land; and (iii)be subject to the condition that the applicable deed include such terms, restrictions, covenants, conditions, and reservations as the Secretary determines necessary—
 (I)to ensure compliance with this Act; and (II)to ensure that the development rights associated with the conveyed parcels shall not be recognized or available for transfer under section 90.2 of the Code of Ordinances for the Tahoe Regional Planning Agency.
 (D)Continuation of special use permitsThe land conveyance under this paragraph shall be subject to the condition that the State of Nevada accept all special use permits applicable, as of the date of enactment of the Water Resources Development Act of 2016, to the land described in subparagraph (B)(ii) for the duration of the special use permits, and subject to the terms and conditions of the special use permits.
									(4)Authorization for conveyance of Forest Service urban lots
 (A)Conveyance authorityExcept in the case of land described in paragraphs (2) and (3), the Secretary of Agriculture may convey any urban lot within the Lake Tahoe Basin under the administrative jurisdiction of the Forest Service.
 (B)ConsiderationA conveyance under subparagraph (A) shall require consideration in an amount equal to the fair market value of the conveyed lot.
 (C)Availability and useThe proceeds from a conveyance under subparagraph (A) shall be retained by the Secretary of Agriculture and used for—
 (i)purchasing inholdings throughout the Lake Tahoe Basin; or (ii)providing additional funds to carry out the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) in excess of amounts made available under section 10 of that Act.
 (D)Obligation limitThe obligation and expenditure of proceeds retained under this paragraph shall be subject to such fiscal year limitation as may be specified in an Act making appropriations for the Forest Service for a fiscal year.
 (5)ReversionIf a parcel of land transferred under paragraph (2) or (3) is used in a manner that is inconsistent with the use described for the parcel of land in paragraph (2) or (3), respectively, the parcel of land, shall, at the discretion of the Secretary, revert to the United States.
								(6)Funding
 (A)In generalOf the amounts made available under section 10(a) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351), $2,000,000 shall be made available to the Secretary to carry out the activities under paragraphs (2), (3), and (4).
 (B)Other fundsOf the amounts available to the Secretary under paragraph (1), not less than 50 percent shall be provided to the California Tahoe Conservancy to facilitate the conveyance of land described in paragraphs (2) and (3)..
						IIILong Island Sound Restoration 
					7631.Restoration and stewardship programs
 (a)Long Island Sound restoration programSection 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) is amended— (1)in subsection (b), by striking the subsection designation and heading and all that follows through The Office shall and inserting the following:
								
									(b)Office
 (1)EstablishmentThe Administrator shall— (A)continue to carry out the conference study; and
 (B)establish an office, to be located on or near Long Island Sound. (2)Administration and staffingThe Office shall;
 (2)in subsection (c)— (A)in the matter preceding paragraph (1), by striking Management Conference of the Long Island Sound Study and inserting conference study;
 (B)in paragraph (2)— (i)in each of subparagraphs (A) through (G), by striking the commas at the end of the subparagraphs and inserting semicolons;
 (ii)in subparagraph (H), by striking , and and inserting a semicolon; (iii)in subparagraph (I), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (J)environmental impacts on the Long Island Sound watershed, including—
 (i)the identification and assessment of vulnerabilities in the watershed; (ii)the development and implementation of adaptation strategies to reduce those vulnerabilities; and
 (iii)the identification and assessment of the impacts of sea level rise on water quality, habitat, and infrastructure; and
 (K)planning initiatives for Long Island Sound that identify the areas that are most suitable for various types or classes of activities in order to reduce conflicts among uses, reduce adverse environmental impacts, facilitate compatible uses, or preserve critical ecosystem services to meet economic, environmental, security, or social objectives;;
 (C)by striking paragraph (4) and inserting the following:  (4)develop and implement strategies to increase public education and awareness with respect to the ecological health and water quality conditions of Long Island Sound;;
 (D)in paragraph (5), by inserting study after conference; (E)in paragraph (6)—
 (i)by inserting (including on the Internet) after the public; and (ii)by inserting study after conference; and
 (F)by striking paragraph (7) and inserting the following:  (7)monitor the progress made toward meeting the identified goals, actions, and schedules of the Comprehensive Conservation and Management Plan, including through the implementation and support of a monitoring system for the ecological health and water quality conditions of Long Island Sound; and;
 (3)in subsection (d)(3), in the second sentence, by striking 50 per centum and inserting 60 percent; (4)by redesignating subsection (f) as subsection (i); and
 (5)by inserting after subsection (e) the following:  (f)Report (1)In generalNot later than 2 years after the date of enactment of the Water Resources Development Act of 2016, and biennially thereafter, the Director of the Office, in consultation with the Governor of each Long Island Sound State, shall submit to Congress a report that—
 (A)summarizes and assesses the progress made by the Office and the Long Island Sound States in implementing the Long Island Sound Comprehensive Conservation and Management Plan, including an assessment of the progress made toward meeting the performance goals and milestones contained in the Plan;
 (B)assesses the key ecological attributes that reflect the health of the ecosystem of the Long Island Sound watershed;
 (C)describes any substantive modifications to the Long Island Sound Comprehensive Conservation and Management Plan made during the 2-year period preceding the date of submission of the report;
 (D)provides specific recommendations to improve progress in restoring and protecting the Long Island Sound watershed, including, as appropriate, proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan;
 (E)identifies priority actions for implementation of the Long Island Sound Comprehensive Conservation and Management Plan for the 2-year period following the date of submission of the report; and
 (F)describes the means by which Federal funding and actions will be coordinated with the actions of the Long Island Sound States and other entities.
 (2)Public availabilityThe Administrator shall make the report described in paragraph (1) available to the public, including on the Internet.
 (g)Annual budget planThe President shall submit, together with the annual budget of the United States Government submitted under section 1105(a) of title 31, United States Code, information regarding each Federal department and agency involved in the protection and restoration of the Long Island Sound watershed, including—
 (1)an interagency crosscut budget that displays for each department and agency— (A)the amount obligated during the preceding fiscal year for protection and restoration projects and studies relating to the watershed;
 (B)the estimated budget for the current fiscal year for protection and restoration projects and studies relating to the watershed; and
 (C)the proposed budget for succeeding fiscal years for protection and restoration projects and studies relating to the watershed; and
 (2)a summary of any proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan for the following fiscal year.
										(h)Federal entities
 (1)CoordinationThe Administrator shall coordinate the actions of all Federal departments and agencies that impact water quality in the Long Island Sound watershed in order to improve the water quality and living resources of the watershed.
 (2)MethodsIn carrying out this section, the Administrator, acting through the Director of the Office, may— (A)enter into interagency agreements; and
 (B)make intergovernmental personnel appointments. (3)Federal participation in watershed planningA Federal department or agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall participate in regional and subwatershed planning, protection, and restoration activities with respect to the watershed.
 (4)Consistency with comprehensive conservation and management planTo the maximum extent practicable, the head of each Federal department and agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall ensure that the property and all activities carried out by the department or agency are consistent with the Long Island Sound Comprehensive Conservation and Management Plan (including any related subsequent agreements and plans)..
							(b)Long Island Sound stewardship program
 (1)Long Island Sound Stewardship Advisory CommitteeSection 8 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended—
 (A)in subsection (g), by striking 2011 and inserting 2021; and (B)by adding at the end the following:
									
 (h)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— (1)the Advisory Committee; or
 (2)any board, committee, or other group established under this Act.. (2)ReportsSection 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended in the matter preceding subparagraph (A) by striking 2011 and inserting 2021.
 (3)AuthorizationSection 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended—
 (A)by striking subsection (a); (B)by redesignating subsections (b) through (d) as subsections (a) through (c), respectively; and
 (C)in subsection (a) (as so redesignated), by striking under this section each and inserting to carry out this Act for a. (4)Effective dateThe amendments made by this subsection take effect on October 1, 2011.
							7632.Reauthorization
 (a)In generalThere are authorized to be appropriated to the Administrator such sums as are necessary for each of fiscal years 2017 through 2021 for the implementation of—
 (1)section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269), other than subsection (d) of that section; and
 (2)the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359). (b)Long Island Sound grantsThere is authorized to be appropriated to the Administrator to carry out section 119(d) of the Federal Water Pollution Control Act (33 U.S.C. 1269(d)) $40,000,000 for each of fiscal years 2017 through 2021.
 (c)Long Island Sound stewardship grantsThere is authorized to be appropriated to the Administrator to carry out the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) $25,000,000 for each of fiscal years 2017 through 2021.
						IVDelaware River Basin Conservation
 7641.FindingsCongress finds that— (1)the Delaware River Basin is a national treasure of great cultural, environmental, ecological, and economic importance;
 (2)the Basin contains over 12,500 square miles of land in the States of Delaware, New Jersey, New York, and Pennsylvania, including nearly 800 square miles of bay and more than 2,000 tributary rivers and streams;
 (3)the Basin is home to more than 8,000,000 people who depend on the Delaware River and the Delaware Bay as an economic engine, a place of recreation, and a vital habitat for fish and wildlife;
 (4)the Basin provides clean drinking water to more than 15,000,000 people, including New York City, which relies on the Basin for approximately half of the drinking water supply of the city, and Philadelphia, whose most significant threat to the drinking water supply of the city is loss of forests and other natural cover in the Upper Basin, according to a study conducted by the Philadelphia Water Department;
 (5)the Basin contributes $25,000,000,000 annually in economic activity, provides $21,000,000,000 in ecosystem goods and services per year, and is directly or indirectly responsible for 600,000 jobs with $10,000,000,000 in annual wages;
 (6)almost 180 species of fish and wildlife are considered special status species in the Basin due to habitat loss and degradation, particularly sturgeon, eastern oyster, horseshoe crabs, and red knots, which have been identified as unique species in need of habitat improvement;
 (7)the Basin provides habitat for over 200 resident and migrant fish species, includes significant recreational fisheries, and is an important source of eastern oyster, blue crab, and the largest population of the American horseshoe crab;
 (8)the annual dockside value of commercial eastern oyster fishery landings for the Delaware Estuary is nearly $4,000,000, making it the fourth most lucrative fishery in the Delaware River Basin watershed, and proven management strategies are available to increase oyster habitat, abundance, and harvest;
 (9)the Delaware Bay has the second largest concentration of shorebirds in North America and is designated as one of the 4 most important shorebird migration sites in the world;
 (10)the Basin, 50 percent of which is forested, also has over 700,000 acres of wetland, more than 126,000 acres of which are recognized as internationally important, resulting in a landscape that provides essential ecosystem services, including recreation, commercial, and water quality benefits;
 (11)much of the remaining exemplary natural landscape in the Basin is vulnerable to further degradation, as the Basin gains approximately 10 square miles of developed land annually, and with new development, urban watersheds are increasingly covered by impervious surfaces, amplifying the quantity of polluted runoff into rivers and streams;
 (12)the Delaware River is the longest undammed river east of the Mississippi; a critical component of the National Wild and Scenic Rivers System in the Northeast, with more than 400 miles designated; home to one of the most heavily visited National Park units in the United States, the Delaware Water Gap National Recreation Area; and the location of 6 National Wildlife Refuges;
 (13)the Delaware River supports an internationally renowned cold water fishery in more than 80 miles of its northern headwaters that attracts tens of thousands of visitors each year and generates over $21,000,000 in annual revenue through tourism and recreational activities;
 (14)management of water volume in the Basin is critical to flood mitigation and habitat for fish and wildlife, and following 3 major floods along the Delaware River since 2004, the Governors of the States of Delaware, New Jersey, New York, and Pennsylvania have called for natural flood damage reduction measures to combat the problem, including restoring the function of riparian corridors;
 (15)the Delaware River Port Complex (including docking facilities in the States of Delaware, New Jersey, and Pennsylvania) is one of the largest freshwater ports in the world, the Port of Philadelphia handles the largest volume of international tonnage and 70 percent of the oil shipped to the East Coast, and the Port of Wilmington, a full-service deepwater port and marine terminal supporting more than 12,000 jobs, is the busiest terminal on the Delaware River, handling more than 400 vessels per year with an annual import/export cargo tonnage of more than 4,000,000 tons;
 (16)the Delaware Estuary, where freshwater from the Delaware River mixes with saltwater from the Atlantic Ocean, is one of the largest and most complex of the 28 estuaries in the National Estuary Program, and the Partnership for the Delaware Estuary works to improve the environmental health of the Delaware Estuary;
 (17)the Delaware River Basin Commission is a Federal-interstate compact government agency charged with overseeing a unified approach to managing the river system and implementing important water resources management projects and activities throughout the Basin that are in the national interest;
 (18)restoration activities in the Basin are supported through several Federal and State agency programs, and funding for those important programs should continue and complement the establishment of the Delaware River Basin Restoration Program, which is intended to build on and help coordinate restoration and protection funding mechanisms at the Federal, State, regional, and local levels; and
 (19)the existing and ongoing voluntary conservation efforts in the Delaware River Basin necessitate improved efficiency and cost effectiveness, as well as increased private-sector investments and coordination of Federal and non-Federal resources.
 7642.DefinitionsIn this part: (1)BasinThe term Basin means the 4-State Delaware Basin region, including all of Delaware Bay and portions of the States of Delaware, New Jersey, New York, and Pennsylvania located in the Delaware River watershed.
 (2)Basin StateThe term Basin State means each of the States of Delaware, New Jersey, New York, and Pennsylvania. (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
 (4)FoundationThe term Foundation means the National Fish and Wildlife Foundation, a congressionally chartered foundation established by section 2 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701).
 (5)Grant programThe term grant program means the voluntary Delaware River Basin Restoration Grant Program established under section 7644. (6)ProgramThe term program means the nonregulatory Delaware River Basin restoration program established under section 7643.
 (7)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of habitat for fish and wildlife to preserve and improve ecosystems and ecological processes on which they depend, and for use and enjoyment by the public.
 (8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director. (9)ServiceThe term Service means the United States Fish and Wildlife Service.
						7643.Program establishment
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a nonregulatory program to be known as the Delaware River Basin restoration program.
 (b)DutiesIn carrying out the program, the Secretary shall— (1)draw on existing and new management plans for the Basin, or portions of the Basin, and work in consultation with applicable management entities, including representatives of the Partnership for the Delaware Estuary, the Delaware River Basin Commission, the Federal Government, and other State and local governments, and regional and nonprofit organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Basin;
 (2)adopt a Basinwide strategy that— (A)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with paragraph (1);
 (B)targets cost-effective projects with measurable results; and (C)maximizes conservation outcomes with no net gain of Federal full-time equivalent employees; and
 (3)establish the voluntary grant and technical assistance programs in accordance with section 7644. (c)CoordinationIn establishing the program, the Secretary shall consult, as appropriate, with—
 (1)the heads of Federal agencies, including— (A)the Administrator;
 (B)the Administrator of the National Oceanic and Atmospheric Administration; (C)the Chief of the Natural Resources Conservation Service;
 (D)the Chief of Engineers; and (E)the head of any other applicable agency;
 (2)the Governors of the Basin States; (3)the Partnership for the Delaware Estuary;
 (4)the Delaware River Basin Commission; (5)fish and wildlife joint venture partnerships; and
 (6)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Basin.
 (d)PurposesThe purposes of the program include— (1)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Basin; and
 (2)carrying out coordinated restoration and protection activities, and providing for technical assistance throughout the Basin and Basin States—
 (A)to sustain and enhance fish and wildlife habitat restoration and protection activities; (B)to improve and maintain water quality to support fish and wildlife, as well as the habitats of fish and wildlife, and drinking water for people;
 (C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;
 (D)to improve opportunities for public access and recreation in the Basin consistent with the ecological needs of fish and wildlife habitat;
 (E)to facilitate strategic planning to maximize the resilience of natural systems and habitats under changing watershed conditions;
 (F)to engage the public through outreach, education, and citizen involvement, to increase capacity and support for coordinated restoration and protection activities in the Basin;
 (G)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities; and
 (H)to provide technical assistance to carry out restoration and protection activities in the Basin. 7644.Grants and assistance (a)Delaware River Basin Restoration Grant ProgramTo the extent that funds are available to carry out this section, the Secretary shall establish a voluntary grant and technical assistance program to be known as the Delaware River Basin Restoration Grant Program to provide competitive matching grants of varying amounts to State and local governments, nonprofit organizations, institutions of higher education, and other eligible entities to carry out activities described in section 7643(d).
 (b)CriteriaThe Secretary, in consultation with the organizations described in section 7643(c), shall develop criteria for the grant program to help ensure that activities funded under this section accomplish one or more of the purposes identified in section 7643(d)(2) and advance the implementation of priority actions or needs identified in the Basinwide strategy adopted under section 7643(b)(2).
						(c)Cost sharing
 (1)Federal shareThe Federal share of the cost of a project funded under the grant program shall not exceed 50 percent of the total cost of the activity, as determined by the Secretary.
 (2)Non-Federal shareThe non-Federal share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.
							(d)Administration
 (1)In generalThe Secretary may enter into an agreement to manage the grant program with the National Fish and Wildlife Foundation or a similar organization that offers grant management services.
 (2)FundingIf the Secretary enters into an agreement under paragraph (1), the organization selected shall— (A)for each fiscal year, receive amounts to carry out this section in an advance payment of the entire amount on October 1, or as soon as practicable thereafter, of that fiscal year;
 (B)invest and reinvest those amounts for the benefit of the grant program; and (C)otherwise administer the grant program to support partnerships between the public and private sectors in accordance with this part.
 (3)RequirementsIf the Secretary enters into an agreement with the Foundation under paragraph (1), any amounts received by the Foundation under this section shall be subject to the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), excluding section 10(a) of that Act (16 U.S.C. 3709(a)).
 7645.Annual reportsNot later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this part, including a description of each project that has received funding under this part.
					7646.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Secretary to carry out this part $5,000,000 for each of fiscal years 2017 through 2022.
 (b)UseOf any amount made available under this section for each fiscal year, the Secretary shall use at least 75 percent to carry out the grant program under section 7644 and to provide, or provide for, technical assistance under that program.
						VColumbia River Basin Restoration
 7651.Columbia river basin restorationTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:
						
							123.Columbia river basin restoration
								(a)Definitions
 (1)Columbia river basinThe term Columbia River Basin means the entire United States portion of the Columbia River watershed. (2)Estuary partnershipThe term Estuary Partnership means the Lower Columbia Estuary Partnership, an entity created by the States of Oregon and Washington and the Environmental Protection Agency under section 320.
									(3)Estuary plan
 (A)In generalThe term Estuary Plan means the Estuary Partnership Comprehensive Conservation and Management Plan adopted by the Environmental Protection Agency and the Governors of Oregon and Washington on October 20, 1999, under section 320.
 (B)InclusionThe term Estuary Plan includes any amendments to the plan. (4)Lower Columbia River EstuaryThe term Lower Columbia River Estuary means the mainstem Columbia River from the Bonneville Dam to the Pacific Ocean and tidally influenced portions of tributaries to the Columbia River in that region.
 (5)Middle and Upper Columbia River BasinThe term Middle and Upper Columbia River Basin means the region consisting of the United States portion of the Columbia River Basin above Bonneville Dam.
 (6)ProgramThe term Program means the Columbia River Basin Restoration Program established under subsection (b)(1)(A). (b)Columbia River Basin Restoration Program (1)Establishment (A)In generalThe Administrator shall establish within the Environmental Protection Agency a Columbia River Basin Restoration Program.
										(B)Effect
 (i)The establishment of the Program does not modify any legal or regulatory authority or program in effect as of the date of enactment of this section, including the roles of Federal agencies in the Columbia River Basin.
 (ii)This section does not create any new regulatory authority. (2)Scope of programThe Program shall consist of a collaborative stakeholder-based program for environmental protection and restoration activities throughout the Columbia River Basin.
 (3)DutiesThe Administrator shall— (A)assess trends in water quality, including trends that affect uses of the water of the Columbia River Basin;
 (B)collect, characterize, and assess data on water quality to identify possible causes of environmental problems; and
 (C)provide grants in accordance with subsection (d) for projects that assist in— (i)eliminating or reducing pollution;
 (ii)cleaning up contaminated sites; (iii)improving water quality;
 (iv)monitoring to evaluate trends; (v)reducing runoff;
 (vi)protecting habitat; or (vii)promoting citizen engagement or knowledge.
											(c)Stakeholder Working Group
 (1)EstablishmentThe Administrator shall establish a Columbia River Basin Restoration Working Group (referred to in this subsection as the Working Group).
									(2)Membership
 (A)In generalMembership in the Working Group shall be on a voluntary basis and any person invited by the Administrator under this subsection may decline membership.
 (B)Invited representativesThe Administrator shall invite, at a minimum, representatives of— (i)each State located in whole or in part within the Columbia River Basin;
 (ii)the Governors of each State located in whole or in part with the Columbia River Basin; (iii)each federally recognized Indian tribe in the Columbia River Basin;
 (iv)local governments located in the Columbia River Basin; (v)industries operating in the Columbia River Basin that affect or could affect water quality;
 (vi)electric, water, and wastewater utilities operating in the Columba River Basin; (vii)private landowners in the Columbia River Basin;
 (viii)soil and water conservation districts in the Columbia River Basin; (ix)nongovernmental organizations that have a presence in the Columbia River Basin;
 (x)the general public in the Columbia River Basin; and (xi)the Estuary Partnership.
 (3)Geographic representationThe Working Group shall include representatives from— (A)each State; and
 (B)each of the Lower, Middle, and Upper Basins of the Columbia River. (4)Duties and responsibilitiesThe Working Group shall—
 (A)recommend and prioritize projects and actions; and (B)review the progress and effectiveness of projects and actions implemented.
										(5)Lower Columbia River Estuary
 (A)Estuary partnershipThe Estuary Partnership shall perform the duties and fulfill the responsibilities of the Working Group described in paragraph (4) as those duties and responsibilities relate to the Lower Columbia River Estuary for such time as the Estuary Partnership is the management conference for the Lower Columbia River National Estuary Program under section 320.
 (B)DesignationIf the Estuary Partnership ceases to be the management conference for the Lower Columbia River National Estuary Program under section 320, the Administrator may designate the new management conference to assume the duties and responsibilities of the Working Group described in paragraph (4) as those duties and responsibilities relate to the Lower Columbia River Estuary.
 (C)IncorporationIf the Estuary Partnership is removed from the National Estuary Program, the duties and responsibilities for the lower 146 miles of the Columbia River pursuant to this Act shall be incorporated into the duties of the Working Group.
										(d)Grants
 (1)In generalThe Administrator shall establish a voluntary, competitive Columbia River Basin program to provide grants to State governments, tribal governments, regional water pollution control agencies and entities, local government entities, nongovernmental entities, or soil and water conservation districts to develop or implement projects authorized under this section for the purpose of environmental protection and restoration activities throughout the Columbia River Basin.
									(2)Federal share
 (A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of any project or activity carried out using funds from a grant provided to any person (including a State, tribal, or local government or interstate or regional agency) under this subsection for a fiscal year—
 (i)shall not exceed 75 percent of the total cost of the project or activity; and (ii)shall be made on condition that the non-Federal share of that total cost shall be provided from non-Federal sources.
 (B)ExceptionsWith respect to cost-sharing for a grant provided under this subsection— (i)a tribal government may use Federal funds for the non-Federal share; and
 (ii)the Administrator may increase the Federal share under such circumstances as the Administrator determines to be appropriate.
 (3)AllocationIn making grants using funds appropriated to carry out this section, the Administrator shall— (A)provide not less than 25 percent of the funds to make grants for projects, programs, and studies in the Lower Columbia River Estuary;
 (B)provide not less than 25 percent of the funds to make grants for projects, programs, and studies in the Middle and Upper Columbia River Basin, which includes the Snake River Basin; and
 (C)retain for Environmental Protection Agency not more than 5 percent of the funds for purposes of implementing this section.
										(4)Reporting
 (A)In generalEach grant recipient under this subsection shall submit to the Administrator reports on progress being made in achieving the purposes of this section.
 (B)RequirementsThe Administrator shall establish requirements and timelines for recipients of grants under this subsection to report on progress made in achieving the purposes of this section.
										(5)Relationship to other funding
 (A)In generalNothing in this subsection limits the eligibility of the Estuary Partnership to receive funding under section 320(g).
 (B)LimitationNone of the funds made available under this subsection may be used for the administration of a management conference under section 320.
 (e)Annual budget planThe President, as part of the annual budget submission of the President to Congress under section 1105(a) of title 31, United States Code, shall submit information regarding each Federal agency involved in protection and restoration of the Columbia River Basin, including an interagency crosscut budget that displays for each Federal agency—
 (1)the amounts obligated for the preceding fiscal year for protection and restoration projects, programs, and studies relating to the Columbia River Basin;
 (2)the estimated budget for the current fiscal year for protection and restoration projects, programs, and studies relating to the Columbia River Basin; and
 (3)the proposed budget for protection and restoration projects, programs, and studies relating to the Columbia River Basin.. 
					GInnovative water infrastructure workforce development 
				7701.Innovative water infrastructure workforce development program
 (a)Grants authorizedThe Administrator shall establish a competitive grant program to assist the development of innovative activities relating to workforce development in the water utility sector.
 (b)Selection of grant recipientsIn awarding grants under subsection (a), the Administrator shall, to the maximum extent practicable, select water utilities that—
 (1)are geographically diverse; (2)address the workforce and human resources needs of large and small public water and wastewater utilities;
 (3)address the workforce and human resources needs of urban and rural public water and wastewater utilities;
 (4)advance training relating to construction, utility operations, treatment and distribution, green infrastructure, customer service, maintenance, and engineering; and
 (5)(A)have a high retiring workforce rate; or (B)are located in areas with a high unemployment rate.
 (c)Use of fundsGrants awarded under subsection (a) may be used for activities such as— (1)targeted internship, apprenticeship, preapprenticeship, and post-secondary bridge programs for mission-critical skilled trades, in collaboration with labor organizations, community colleges, and other training and education institutions that provide—
 (A)on-the-job training; (B)soft and hard skills development;
 (C)test preparation for skilled trade apprenticeships; or (D)other support services to facilitate post-secondary success;
 (2)kindergarten through 12th grade and young adult education programs that— (A)educate young people about the role of water and wastewater utilities in the communities of the young people;
 (B)increase the career awareness and exposure of the young people to water utility careers through various work-based learning opportunities inside and outside the classroom; and
 (C)connect young people to post-secondary career pathways related to water utilities; (3)regional industry and workforce development collaborations to identify water utility employment needs, map existing career pathways, support the development of curricula, facilitate the sharing of resources, and coordinate candidate development, staff preparedness efforts, and activities that engage and support—
 (A)water utilities employers; (B)educational and training institutions;
 (C)local community-based organizations;
 (D)public workforce agencies; and (E)other related stakeholders;
 (4)integrated learning laboratories embedded in high schools or other secondary educational institutions that provide students with—
 (A)hands-on, contextualized learning opportunities; (B)dual enrollment credit for post-secondary education and training programs; and
 (C)direct connection to industry employers; and (5)leadership development, occupational training, mentoring, or cross-training programs that ensure that incumbent water and wastewater utilities workers are prepared for higher-level supervisory or management-level positions.
 (d)Authorization of AppropriationsThere is authorized to be appropriated to the Administrator to carry out this section $1,000,000 for each of fiscal years 2017 through 2021.
					HOffset
 7801.OffsetNone of the funds available to the Secretary of Energy to provide any credit subsidy under subsection (d) of section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) as of the date of enactment of this Act shall be obligated for new loan commitments under that subsection on or after October 1, 2020.
				VIIIMiscellaneous provisions
 8001.Approval of State programs for control of coal combustion residualsSection 4005 of the Solid Waste Disposal Act (42 U.S.C. 6945) is amended by adding at the end the following:
				
					(d)State programs for control of coal combustion residuals
						(1)Approval by Administrator
 (A)In generalEach State may submit to the Administrator, in such form as the Administrator may establish, evidence of a permit program or other system of prior approval and conditions under State law for regulation by the State of coal combustion residual units that are located in the State in lieu of a Federal program under this subsection.
 (B)RequirementNot later than 90 days after the date on which a State submits the evidence described in subparagraph (A), the Administrator shall approve, in whole or in part, a permit program or other system of prior approval and conditions submitted under subparagraph (A) if the Administrator determines that the program or other system requires each coal combustion residual unit located in the State to achieve compliance with—
 (i)the applicable criteria for coal combustion residual units under part 257 of title 40, Code of Federal Regulations (or successor regulations), promulgated pursuant to sections 1008(a)(3) and 4004(a); or
 (ii)such other State criteria that the Administrator, after consultation with the State, determines to be at least as protective as the criteria described in clause (i).
 (C)Permit requirementsThe Administrator may approve under subparagraph (B)(ii) a State permit program or other system of prior approval and conditions that allows a State to include technical standards for individual permits or conditions of approval that differ from the technical standards under part 257 of title 40, Code of Federal Regulations (or successor regulations), if, based on site-specific conditions, the technical standards established pursuant to an approved State program or other system are at least as protective as the technical standards under that part.
							(D)Withdrawal of approval
 (i)Program reviewThe Administrator shall review programs or other systems approved under subparagraph (B)— (I)from time to time, but not less frequently than once every 5 years; or
 (II)on request of any State. (ii)Notification and opportunity for a public hearingThe Administrator shall provide to the relevant State notice and an opportunity for a public hearing if the Administrator determines that—
 (I)a revision or correction to the permit program or other system of prior approval and conditions of the State is required for the State to achieve compliance with the requirements of subparagraph (B);
 (II)the State has not adopted and implemented an adequate permit program or other system of prior approval and conditions for each coal combustion residual unit located in the State to ensure compliance with the requirements of subparagraph (B); or
 (III)the State has, at any time, approved or failed to revoke a permit under this subsection that would lead to the violation of a law to protect human health or the environment of any other State.
									(iii)Withdrawal
 (I)In generalThe Administrator shall withdraw approval of a State permit program or other system of prior approval and conditions if, after the Administrator provides notice and an opportunity for a public hearing to the relevant State under clause (ii), the Administrator determines that the State has not corrected the deficiency.
 (II)Reinstatement of State approvalAny withdrawal of approval under subclause (I) shall cease to be effective on the date on which the Administrator makes a determination that the State permit program or other system of prior approval and conditions complies with the requirements of subparagraph (B).
									(2)Nonparticipating States
 (A)Definition of nonparticipating StateIn this paragraph, the term nonparticipating State means a State— (i)for which the Administrator has not approved a State permit program or other system of prior approval and conditions under paragraph (1)(B);
 (ii)the Governor of which has not submitted to the Administrator for approval evidence to operate a State permit program or other system of prior approval and conditions under paragraph (1)(A);
 (iii)the Governor of which has provided notice to the Administrator that, not fewer than 90 days after the date on which the Governor provides notice to the Administrator, the State relinquishes an approval under paragraph (1)(B) to operate a permit program or other system of prior approval and conditions; or
 (iv)for which the Administrator has withdrawn approval for a permit program or other system of prior approval and conditions under paragraph (1)(D)(iii).
 (B)Permit programIn the case of a nonparticipating State for which the Administrator makes a determination that the nonparticipating State lacks the capacity to implement a permit program or other system of prior approval and conditions and subject to the availability of appropriations, the Administrator may implement a permit program to require each coal combustion residual unit located in the nonparticipating State to achieve compliance with applicable criteria established by the Administrator under part 257 of title 40, Code of Federal Regulations (or successor regulations).
 (3)Applicability of criteriaThe applicable criteria for coal combustion residual units under part 257 of title 40, Code of Federal Regulations (or successor regulations), promulgated pursuant to sections 1008(a)(3) and 4004(a), shall apply to each coal combustion residual unit in a State unless—
 (A)a permit under a State permit program or other system of prior approval and conditions approved by the Administrator under paragraph (1)(B) is in effect; or
 (B)a permit issued by the Administrator in a State in which the Administrator is implementing a permit program under paragraph (2)(B) is in effect.
							(4)Prohibition on open dumping
 (A)In generalExcept as provided in subparagraph (B)(i) and subject to subparagraph (B)(ii), the Administrator may use the authority provided by sections 3007 and 3008 to enforce the prohibition against open dumping contained in subsection (a) with respect to a coal combustion residual unit.
							(B)Federal enforcement in approved State
 (i)In generalIn the case of a coal combustion residual unit located in a State that is approved to operate a permit program or other system of prior approval and conditions under paragraph (1)(B), the Administrator may commence an administrative or judicial enforcement action under section 3008 if—
 (I)the State requests that the Administrator provide assistance in the performance of the enforcement action; or
 (II)after consideration of any other administrative or judicial enforcement action involving the coal combustion residual unit, the Administrator determines that an enforcement action is likely to be necessary to ensure that the coal combustion residual unit is operating in accordance with the criteria established under the permit program or other system of prior approval and conditions.
 (ii)NotificationIn the case of an enforcement action by the Administrator under clause (i)(II), before issuing an order or commencing a civil action, the Administrator shall notify the State in which the coal combustion residual unit is located.
 (iii)Annual report to CongressNot later than December 31, 2017, and December 31 of each year thereafter, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes any enforcement action commenced under clause (i)(II), including a description of the basis for the enforcement action.
 (5)Indian countryThe Administrator may establish and carry out a permit program, in accordance with this subsection, for coal combustion residual units in Indian country (as defined in section 1151 of title 18, United States Code) to require each coal combustion residual unit located in Indian country to achieve compliance with the applicable criteria established by the Administrator under part 257 of title 40, Code of Federal Regulations (or successor regulations).
 (6)Treatment of coal combustion residual unitsA coal combustion residual unit shall be considered to be a sanitary landfill for purposes of subsection (a) only if the coal combustion residual unit is operating in accordance with—
 (A)the requirements established pursuant to a program for which an approval is provided by—
 (i)the State in accordance with a program or system approved under paragraph (1)(B); or (ii)the Administrator pursuant to paragraph (2)(B) or paragraph (5); or
 (B)the applicable criteria for coal combustion residual units under part 257 of title 40, Code of Federal Regulations (or successor regulations), promulgated pursuant to sections 1008(a)(3) and 4004(a).
 (7)Effect of subsectionNothing in this subsection affects any authority, regulatory determination, other law, or legal obligation in effect on the day before the date of enactment of the Water Resources Development Act of 2016..
			8002.Choctaw Nation of Oklahoma and the Chickasaw Nation water settlement
 (a)PurposesThe purposes of this section are— (1)to permanently resolve and settle those claims to Settlement Area Waters of the Choctaw Nation of Oklahoma and the Chickasaw Nation as set forth in the Settlement Agreement and this section, including all claims or defenses in and to Chickasaw Nation, Choctaw Nation v. Fallin et al., CIV 11–927 (W.D. Ok.), OWRB v. United States, et al. CIV 12–275 (W.D. Ok.), or any future stream adjudication;
 (2)to approve, ratify, and confirm the Settlement Agreement; (3)to authorize and direct the Secretary of the Interior to execute the Settlement Agreement and to perform all obligations of the Secretary of the Interior under the Settlement Agreement and this section;
 (4)to approve, ratify, and confirm the amended storage contract among the State, the City and the Trust;
 (5)to authorize and direct the Secretary to approve the amended storage contract for the Corps of Engineers to perform all obligations under the 1974 storage contract, the amended storage contract, and this section; and
 (6)to authorize all actions necessary for the United States to meet its obligations under the Settlement Agreement, the amended storage contract, and this section.
 (b)DefinitionsIn this section: (1)1974 storage contractThe term 1974 storage contract means the contract approved by the Secretary on April 9, 1974, between the Secretary and the Water Conservation Storage Commission of the State of Oklahoma pursuant to section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b), and other applicable Federal law.
 (2)2010 agreementThe term 2010 agreement means the agreement entered into among the OWRB and the Trust, dated June 15, 2010, relating to the assignment by the State of the 1974 storage contract and transfer of rights, title, interests, and obligations under that contract to the Trust, including the interests of the State in the conservation storage capacity and associated repayment obligations to the United States.
 (3)Administrative set-aside subcontractsThe term administrative set-aside subcontracts means the subcontracts the City shall issue for the use of Conservation Storage Capacity in Sardis Lake as provided by section 4 of the amended storage contract.
 (4)AllotmentThe term allotment means the land within the Settlement Area held by an allottee subject to a statutory restriction on alienation or held by the United States in trust for the benefit of an allottee.
 (5)AllotteeThe term allottee means an enrolled member of the Choctaw Nation or citizen of the Chickasaw Nation who, or whose estate, holds an interest in an allotment.
 (6)Amended permit applicationThe term amended permit application means the permit application of the City to the OWRB, No. 2007–17, as amended as provided by the Settlement Agreement.
 (7)Amended storage contract transfer agreement; amended storage contractThe terms amended storage contract transfer agreement and amended storage contract mean the 2010 Agreement between the City, the Trust, and the OWRB, as amended, as provided by the Settlement Agreement and this section.
 (8)Atoka and Sardis Conservation Projects FundThe term Atoka and Sardis Conservation Projects Fund means the Atoka and Sardis Conservation Projects Fund established, funded, and managed in accordance with the Settlement Agreement.
 (9)CityThe term City means the City of Oklahoma City, or the City and the Trust acting jointly, as applicable. (10)City permitThe term City permit means any permit issued to the City by the OWRB pursuant to the amended permit application and consistent with the Settlement Agreement.
 (11)Conservation storage capacityThe term conservation storage capacity means the total storage space as stated in the 1974 storage contract in Sardis Lake between elevations 599.0 feet above mean sea level and 542.0 feet above mean sea level, which is estimated to contain 297,200 acre-feet of water after adjustment for sediment deposits, and which may be used for municipal and industrial water supply, fish and wildlife, and recreation.
 (12)Enforceability dateThe term enforceability date means the date on which the Secretary of the Interior publishes in the Federal Register a notice certifying that the conditions of subsection (i) have been satisfied.
 (13)Future use storageThe term future use storage means that portion of the conservation storage capacity that was designated by the 1974 Contract to be utilized for future water use storage and was estimated to contain 155,500 acre feet of water after adjustment for sediment deposits, or 52.322 percent of the conservation storage capacity.
 (14)NationsThe term Nations means, collectively, the Choctaw Nation of Oklahoma (Choctaw Nation) and the Chickasaw Nation. (15)OWRBThe term OWRB means the Oklahoma Water Resources Board.
 (16)Sardis LakeThe term Sardis Lake means the reservoir, formerly known as Clayton Lake, whose dam is located in Section 19, Township 2 North, Range 19 East of the Indian Meridian, Pushmataha County, Oklahoma, the construction, operation, and maintenance of which was authorized by section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1187).
 (17)Settlement AgreementThe term Settlement Agreement means the settlement agreement as approved by the Nations, the State, the City, and the Trust effective August 22, 2016, as revised to conform with this section, as applicable.
 (18)Settlement areaThe term settlement area means— (A)the area lying between—
 (i)the South Canadian River and Arkansas River to the north; (ii)the Oklahoma–Texas State line to the south;
 (iii)the Oklahoma–Arkansas State line to the east; and (iv)the 98th Meridian to the west; and
 (B)the area depicted in Exhibit 1 to the Settlement Agreement and generally including the following counties, or portions of, in the State:
 (i)Atoka. (ii)Bryan.
 (iii)Carter. (iv)Choctaw.
 (v)Coal. (vi)Garvin.
 (vii)Grady. (viii)McClain.
 (ix)Murray. (x)Haskell.
 (xi)Hughes. (xii)Jefferson.
 (xiii)Johnston. (xiv)Latimer.
 (xv)LeFlore. (xvi)Love.
 (xvii)Marshall. (xviii)McCurtain.
 (xix)Pittsburgh. (xx)Pontotoc.
 (xxi)Pushmataha. (xxii)Stephens.
 (19)Settlement area watersThe term settlement area waters means the waters located— (A)within the settlement area; and
 (B)within a basin depicted in Exhibit 10 to the Settlement Agreement, including any of the following basins as denominated in the 2012 Update of the Oklahoma Comprehensive Water Plan:
 (i)Beaver Creek (24, 25, and 26). (ii)Blue (11 and 12).
 (iii)Clear Boggy (9).
 (iv)Kiamichi (5 and 6). (v)Lower Arkansas (46 and 47).
 (vi)Lower Canadian (48, 56, 57, and 58).
 (vii)Lower Little (2). (viii)Lower Washita (14).
 (ix)Mountain Fork (4). (x)Middle Washita (15 and 16).
 (xi)Mud Creek (23). (xii)Muddy Boggy (7 and 8).
 (xiii)Poteau (44 and 45).
 (xiv)Red River Mainstem (1, 10, 13, and 21). (xv)Upper Little (3).
 (xvi)Walnut Bayou (22). (20)StateThe term State means the State of Oklahoma.
					(21)Trust
 (A)In generalThe term Trust means the Oklahoma City Water Utilities Trust, formerly known as the Oklahoma City Municipal Improvement Authority, a public trust established pursuant to State law with the City as the beneficiary.
 (B)ReferencesA reference in this section to Trust shall refer to the Oklahoma City Water Utilities Trust, acting severally. (c)Approval of the settlement agreement (1)Ratification (A)In generalExcept as modified by this section, and to the extent the Settlement Agreement does not conflict with this section, the Settlement Agreement is authorized, ratified, and confirmed.
 (B)AmendmentsIf an amendment is executed to make the Settlement Agreement consistent with this section, the amendment is also authorized, ratified and confirmed to the extent the amendment is consistent with this section.
						(2)Execution of settlement agreement
 (A)In generalTo the extent the Settlement Agreement does not conflict with this section, the Secretary of the Interior shall promptly execute the Settlement Agreement, including all exhibits to or parts of the Settlement Agreement requiring the signature of the Secretary of the Interior and any amendments necessary to make the Settlement Agreement consistent with this section.
 (B)Not a major Federal actionExecution of the Settlement Agreement by the Secretary of the Interior under this subsection shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(d)Approval of the amended storage contract and 1974 storage contract
					(1)Ratification
 (A)In generalExcept to the extent any provision of the amended storage contract conflicts with any provision of this section, the amended storage contract is authorized, ratified, and confirmed.
 (B)1974 storage contractTo the extent the amended storage contract, as authorized, ratified, and confirmed, modifies or amends the 1974 storage contract, the modification or amendment to the 1974 storage contract is authorized, ratified, and confirmed.
 (C)AmendmentsTo the extent an amendment is executed to make the amended storage contract consistent with this section, the amendment is authorized, ratified, and confirmed.
 (2)Approval by the SecretaryAfter the State and the City execute the amended storage contract, the Secretary shall approve the amended storage contract.
					(3)Modification of September 11, 2009, order in United States v. Oklahoma Water Resources Board, CIV
 98–00521 (N.D. Ok)The Secretary, through counsel, shall cooperate and work with the State to file any motion and proposed order to modify or amend the order of the United States District Court for the Northern District of Oklahoma dated September 11, 2009, necessary to conform the order to the amended storage contract transfer agreement, the Settlement Agreement, and this section.
 (4)Conservation storage capacityThe allocation of the use of the conservation storage capacity in Sardis Lake for administrative set-aside subcontracts, City water supply, and fish and wildlife and recreation as provided by the amended storage contract is authorized, ratified and approved.
					(5)Activation; waiver
 (A)FindingsCongress finds that— (i)the earliest possible activation of any increment of future use storage in Sardis Lake will not occur until after 2050; and
 (ii)the obligation to make annual payments for the Sardis future use storage operation, maintenance and replacement costs, capital costs, or interest attributable to Sardis future use storage only arises if, and only to the extent, that an increment of Sardis future use storage is activated by withdrawal or release of water from the future use storage that is authorized by the user for a consumptive use of water.
 (B)Waiver of obligations for storage that is not activatedNotwithstanding section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b), section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1187), the 1974 storage contract, or any other provision of law, effective as of January 1, 2050—
 (i)the entirety of any repayment obligations (including interest), relating to that portion of conservation storage capacity allocated by the 1974 storage contract to future use storage in Sardis Lake is waived and shall be considered nonreimbursable; and
 (ii)any obligation of the State and, on execution and approval of the amended storage contract, of the City and the Trust, under the 1974 storage contract regarding capital costs and any operation, maintenance, and replacement costs and interest otherwise attributable to future use storage in Sardis Lake is waived and shall be nonreimbursable, if by January 1, 2050, the right to future use storage is not activated by the withdrawal or release of water from future use storage for an authorized consumptive use of water.
							(6)Consistent with authorized purposes; no major operational change
 (A)Consistent with authorized purposeThe amended storage contract, the approval of the Secretary of the amended storage contract, and the waiver of future use storage under paragraph (5)—
 (i)are deemed consistent with the authorized purposes for Sardis Lake as described in section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1187) and do not affect the authorized purposes for which the project was authorized, surveyed, planned, and constructed; and
 (ii)shall not constitute a reallocation of storage. (B)No major operational changeThe amended storage contract, the approval of the Secretary of the amended storage contract, and the waiver of future use storage under paragraph (5) shall not constitute a major operational change under section 301(e) of the Water Supply Act of 1958 (43 U.S.C. 390b(e)).
 (7)No further authorization requiredThis section shall be considered sufficient and complete authorization, without further study or analysis, for—
 (A)the Secretary to approve the amended storage contract; and (B)after approval under subparagraph (A), the Corps of Engineers to manage storage in Sardis Lake pursuant to and in accordance with the 1974 storage contract, the amended storage contract, and the Settlement Agreement.
						(e)Settlement area waters
 (1)FindingsCongress finds that— (A)pursuant to the Atoka Agreement as ratified by section 29 of the Act of June 28, 1898 (30 Stat. 505, chapter 517) (as modified by the Act of July 1, 1902 (32 Stat. 641, chapter 1362)), the Nations issued patents to their respective tribal members and citizens and thereby conveyed to individual Choctaws and Chickasaws, all right, title, and interest in and to land that was possessed by the Nations, other than certain mineral rights; and
 (B)when title passed from the Nations to their respective tribal members and citizens, the Nations did not convey and those individuals did not receive any right of regulatory or sovereign authority, including with respect to water.
						(2)Permitting, allocation, and administration of settlement area waters pursuant to the settlement
 agreementBeginning on the enforceability date, settlement area waters shall be permitted, allocated, and administered by the OWRB in accordance with the Settlement Agreement and this section.
 (3)Choctaw Nation and Chickasaw NationBeginning on the enforceability date, the Nations shall have the right to use and to develop the right to use settlement area waters only in accordance with the Settlement Agreement and this section.
 (4)Waiver and delegation by nationsIn addition to the waivers under subsection (h), the Nations, on their own behalf, shall permanently delegate to the State any regulatory authority each Nation may possess over water rights on allotments, which the State shall exercise in accordance with the Settlement Agreement and this subsection.
					(5)Right to use water
 (A)In generalAn allottee may use water on an allotment in accordance with the Settlement Agreement and this subsection.
						(B)Surface water use
 (i)In generalAn allottee may divert and use, on the allotment of the allottee, 6 acre-feet per year of surface water per 160 acres, to be used solely for domestic uses on an allotment that constitutes riparian land under applicable State law as of the date of enactment of this Act.
 (ii)Effect of State lawThe use of surface water described in clause (i) shall be subject to all rights and protections of State law, as of the date of enactment of this Act, including all protections against loss for nonuse.
 (iii)No permit requiredAn allottee may divert water under this subsection without a permit or any other authorization from the OWRB.
							(C)Groundwater use
 (i)In generalAn allottee may drill wells on the allotment of the allottee to take and use for domestic uses the greater of—
 (I)5 acre-feet per year; or (II)any greater quantity allowed under State law.
 (ii)Effect of State lawThe groundwater use described in clause (i) shall be subject to all rights and protections of State law, as of the date of enactment of this Act, including all protections against loss for nonuse.
 (iii)No permit requiredAn allottee may drill wells and use water under this subsection without a permit or any other authorization from the OWRB.
							(D)Future changes in State law
 (i)In generalIf State law changes to limit use of water to a quantity that is less than the applicable quantity specified in subparagraph (B) or (C), as applicable, an allottee shall retain the right to use water in accord with those subparagraphs, subject to paragraphs (6)(B)(iv) and (7).
 (ii)Opportunity to be heardPrior to taking any action to limit the use of water by an individual, the OWRB shall provide to the individual an opportunity to demonstrate that the individual is—
 (I)an allottee; and (II)using water on the allotment pursuant to and in accordance with the Settlement Agreement and this section.
								(6)Allottee options for additional water
 (A)In generalTo use a quantity of water in excess of the quantities provided under paragraph (5), an allottee shall—
 (i)file an action under subparagraph (B); or (ii)apply to the OWRB for a permit pursuant to, and in accordance with, State law.
							(B)Determination in Federal district court
 (i)In generalIn lieu of applying to the OWRB for a permit to use more water than is allowed under paragraph (5), an allottee may, after written notice to the OWRB, file an action in the United States District Court for the Western District of Oklahoma for determination of the right to water of the allottee.
 (ii)JurisdictionFor purposes of this subsection— (I)the United States District Court for the Western District of Oklahoma shall have jurisdiction; and
 (II)the waivers of immunity under subparagraphs (A) and (B) of subsection (j)(2) shall apply. (iii)RequirementsAn allottee filing an action pursuant to this subparagraph shall—
 (I)join the OWRB as a party; and (II)publish notice in a newspaper of general circulation within the Settlement Area Hydrologic Basin for 2 consecutive weeks, with the first publication appearing not later than 30 days after the date on which the action is filed.
								(iv)Determination final
 (I)In generalSubject to subclause (II), if an allottee elects to have the rights of the allottee determined pursuant to this subparagraph, the determination shall be final as to any rights under Federal law and in lieu of any rights to use water on an allotment as provided in paragraph (5).
 (II)Reservation of rightsSubclause (I) shall not preclude an allottee from— (aa)applying to the OWRB for water rights pursuant to State law; or
 (bb)using any rights allowed by State law that do not require a permit from the OWRB. (7)OWRB administration and enforcement (A)In generalIf an allottee exercises any right under paragraph (5) or has rights determined under paragraph (6)(B), the OWRB shall have jurisdiction to administer those rights.
 (B)ChallengesAn allottee may challenge OWRB administration of rights determined under this paragraph, in the United States District Court for the Western District of Oklahoma.
 (8)Prior existing State law rightsWater rights held by an allottee as of the enforceability date pursuant to a permit issued by the OWRB shall be governed by the terms of that permit and applicable State law (including regulations).
 (f)City Permit for appropriation of stream water from the Kiamichi RiverThe City permit shall be processed, evaluated, issued, and administered consistent with and in accordance with the Settlement Agreement and this section.
				(g)Settlement commission
 (1)EstablishmentThere is established a Settlement Commission. (2)Members (A)In generalThe Settlement Commission shall be comprised of 5 members, appointed as follows:
 (i)1 by the Governor of the State. (ii)1 by the Attorney General of the State.
 (iii)1 by the Chief of the Choctaw Nation. (iv)1 by the Governor of the Chickasaw Nation.
 (v)1 by agreement of the members described in clauses (i) through (iv). (B)Jointly appointed memberIf the members described in clauses (i) through (iv) of subparagraph (A) do not agree on a member appointed pursuant to subparagraph (A)(v)—
 (i)the members shall submit to the Chief Judge for the United States District Court for the Eastern District of Oklahoma, a list of not less than 3 persons; and
 (ii)from the list under clause (i), the Chief Judge shall make the appointment. (C)Initial appointmentsThe initial appointments to the Settlement Commission shall be made not later than 90 days after the enforceability date.
						(3)Member terms
 (A)In generalEach Settlement Commission member shall serve at the pleasure of appointing authority. (B)CompensationA member of the Settlement Commission shall serve without compensation, but an appointing authority may reimburse the member appointed by the entity for costs associated with service on the Settlement Commission.
 (C)VacanciesIf a member of the Settlement Commission is removed or resigns, the appointing authority shall appoint the replacement member.
 (D)Jointly appointed memberThe member of the Settlement Commission described in paragraph (2)(A)(v) may be removed or replaced by a majority vote of the Settlement Commission based on a failure of the member to carry out the duties of the member.
 (4)DutiesThe duties and authority of the Settlement Commission shall be set forth in the Settlement Agreement, and the Settlement Commission shall not possess or exercise any duty or authority not stated in the Settlement Agreement.
					(h)Waivers and releases of claims
 (1)Claims by the nations and the United States as trustee for the NationsSubject to the retention of rights and claims provided in paragraph (3) and except to the extent that rights are recognized in the Settlement Agreement or this section, the Nations and the United States, acting as a trustee for the Nations, shall execute a waiver and release of—
 (A)all of the following claims asserted or which could have been asserted in any proceeding filed or that could have been filed during the period ending on the enforceability date, including Chickasaw Nation, Choctaw Nation v. Fallin et al., CIV 11–927 (W.D. Ok.), OWRB v. United States, et al. CIV 12–275 (W.D. Ok.), or any general stream adjudication, relating to—
 (i)claims to the ownership of water in the State; (ii)claims to water rights and rights to use water diverted or taken from a location within the State;
 (iii)claims to authority over the allocation and management of water and administration of water rights, including authority over third-party ownership of or rights to use water diverted or taken from a location within the State and ownership or use of water on allotments by allottees or any other person using water on an allotment with the permission of an allottee;
 (iv)claims that the State lacks authority over the allocation and management of water and administration of water rights, including authority over the ownership of or rights to use water diverted or taken from a location within the State;
 (v)any other claim relating to the ownership of water, regulation of water, or authorized diversion, storage, or use of water diverted or taken from a location within the State, which claim is based on the status of the Chickasaw Nation or the Choctaw Nation as a federally recognized Indian tribe; and
 (vi)claims or defenses asserted or which could have been asserted in Chickasaw Nation, Choctaw Nation v. Fallin et al., CIV 11–927 (W.D. Ok.), OWRB v. United States, et al. CIV 12–275 (W.D. Ok.), or any general stream adjudication;
 (B)all claims for damages, losses or injuries to water rights or water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from the damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to any action by the State, the OWRB, or any water user authorized pursuant to State law to take or use water in the State, including the City, that accrued during the period ending on the enforceability date;
 (C)all claims and objections relating to the amended permit application, and the City permit, including—
 (i)all claims regarding regulatory control over or OWRB jurisdiction relating to the permit application and permit; and
 (ii)all claims for damages, losses or injuries to water rights or rights to use water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from the damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to the issuance and lawful exercise of the City permit;
 (D)all claims to regulatory control over the Permit Numbers P80–48 and 54–613 of the City for water rights from the Muddy Boggy River for Atoka Reservoir and P73–282D for water rights from the Muddy Boggy River, including McGee Creek, for the McGee Creek Reservoir;
 (E)all claims that the State lacks regulatory authority over or OWRB jurisdiction relating to Permit Numbers P80–48 and 54–613 for water rights from the Muddy Boggy River for Atoka Reservoir and P73–282D for water rights from the Muddy Boggy River, including McGee Creek, for the McGee Creek Reservoir;
 (F)all claims to damages, losses or injuries to water rights or water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from such damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to the lawful exercise of Permit Numbers P80–48 and 54–613 for water rights from the Muddy Boggy River for Atoka Reservoir and P73–282D for water rights from the Muddy Boggy River, including McGee Creek, for the McGee Creek Reservoir, that accrued during the period ending on the enforceability date;
 (G)all claims and objections relating to the approval by the Secretary of the assignment of the 1974 storage contract pursuant to the amended storage contract; and
 (H)all claims for damages, losses, or injuries to water rights or water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from such damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to the lawful exercise of rights pursuant to the amended storage contract.
 (2)Waivers and releases of claims by the Nations against the United StatesSubject to the retention of rights and claims provided in paragraph (3) and except to the extent that rights are recognized in the Settlement Agreement or this section, the Nations are authorized to execute a waiver and release of all claims against the United States (including any agency or employee of the United States) relating to—
 (A)all of the following claims asserted or which could have been asserted in any proceeding filed or that could have been filed by the United States as a trustee during the period ending on the enforceability date, including Chickasaw Nation, Choctaw Nation v. Fallin et al., CIV 11–9272 (W.D. Ok.) or OWRB v. United States, et al. CIV 12–275 (W.D. Ok.), or any general stream adjudication, relating to—
 (i)claims to the ownership of water in the State; (ii)claims to water rights and rights to use water diverted or taken from a location within the State;
 (iii)claims to authority over the allocation and management of water and administration of water rights, including authority over third-party ownership of or rights to use water diverted or taken from a location within the State and ownership or use of water on allotments by allottees or any other person using water on an allotment with the permission of an allottee;
 (iv)claims that the State lacks authority over the allocation and management of water and administration of water rights, including authority over the ownership of or rights to use water diverted or taken from a location within the State;
 (v)any other claim relating to the ownership of water, regulation of water, or authorized diversion, storage, or use of water diverted or taken from a location within the State, which claim is based on the status of the Chickasaw Nation or the Choctaw Nation as a federally recognized Indian tribe; and
 (vi)claims or defenses asserted or which could have been asserted in Chickasaw Nation, Choctaw Nation v. Fallin et al., CIV 11–927 (W.D. Ok.), OWRB v. United States, et al. CIV 12–275 (W.D. Ok.), or any general stream adjudication;
 (B)all claims for damages, losses or injuries to water rights or water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from the damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to any action by the State, the OWRB, or any water user authorized pursuant to State law to take or use water in the State, including the City, that accrued during the period ending on the enforceability date;
 (C)all claims and objections relating to the amended permit application, and the City permit, including—
 (i)all claims regarding regulatory control over or OWRB jurisdiction relating to the permit application and permit; and
 (ii)all claims for damages, losses or injuries to water rights or rights to use water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from the damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to the issuance and lawful exercise of the City permit;
 (D)all claims to regulatory control over the Permit Numbers P80–48 and 54–613 for water rights from the Muddy Boggy River for Atoka Reservoir and P73–282D for water rights from the Muddy Boggy River, including McGee Creek, for the McGee Creek Reservoir;
 (E)all claims that the State lacks regulatory authority over or OWRB jurisdiction relating to Permit Numbers P80–48 and 54–613 for water rights from the Muddy Boggy River for Atoka Reservoir and P73–282D for water rights from the Muddy Boggy River, including McGee Creek, for the McGee Creek Reservoir;
 (F)all claims to damages, losses or injuries to water rights or water, or claims of interference with, diversion, storage, taking, or use of water (including claims for injury to land resulting from the damages, losses, injuries, interference with, diversion, storage, taking, or use of water) attributable to the lawful exercise of Permit Numbers P80–48 and 54–613 for water rights from the Muddy Boggy River for Atoka Reservoir and P73–282D for water rights from the Muddy Boggy River, including McGee Creek, for the McGee Creek Reservoir, that accrued during the period ending on the enforceability date;
 (G)all claims and objections relating to the approval by the Secretary of the assignment of the 1974 storage contract pursuant to the amended storage contract;
 (H)all claims relating to litigation brought by the United States prior to the enforceability date of the water rights of the Nations in the State; and
 (I)all claims relating to the negotiation, execution, or adoption of the Settlement Agreement (including exhibits) or this section.
						(3)Retention and reservation of claims by nations and the United States
 (A)In generalNotwithstanding the waiver and releases of claims authorized under paragraphs (1) and (2), the Nations and the United States, acting as trustee, shall retain—
 (i)all claims for enforcement of the Settlement Agreement and this section; (ii)all rights to use and protect any water right of the Nations recognized by or established pursuant to the Settlement Agreement, including the right to assert claims for injuries relating to the rights and the right to participate in any general stream adjudication, including any inter se proceeding;
 (iii)all claims relating to activities affecting the quality of water that are not waived under paragraph (1)(A)(v) or paragraph (2)(A)(v), including any claims the Nations may have under—
 (I)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), including for damages to natural resources;
 (II)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (III)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
 (IV)any regulations implementing the Acts described in items (aa) through (cc); (iv)all claims relating to damage, loss, or injury resulting from an unauthorized diversion, use, or storage of water, including damages, losses, or injuries to land or nonwater natural resources associated with any hunting, fishing, gathering, or cultural right; and
 (v)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to this section or the Settlement Agreement.
							(B)Agreement
 (i)In generalAs provided in the Settlement Agreement, the Chickasaw Nation shall convey an easement to the City, which easement shall be as described and depicted in Exhibit 15 to the Settlement Agreement.
 (ii)ApplicationThe Chickasaw Nation and the City shall cooperate and coordinate on the submission of an application for approval by the Secretary of the Interior of the conveyance under clause (i), in accordance with applicable Federal law.
 (iii)RecordingOn approval by the Secretary of the Interior of the conveyance of the easement under this clause, the City shall record the easement.
 (iv)ConsiderationIn exchange for conveyance of the easement under clause (i), the City shall pay to the Chickasaw Nation the value of past unauthorized use and consideration for future use of the land burdened by the easement, based on an appraisal secured by the City and Nations and approved by the Secretary of the Interior.
 (4)Effective date of waiver and releasesThe waivers and releases under this subsection take effect on the enforceability date. (5)Tolling of claimsEach applicable period of limitation and time-based equitable defense relating to a claim described in this subsection shall be tolled during the period beginning on the date of enactment of this Act and ending on the earlier of the enforceability date or the expiration date under subsection (i)(2).
					(i)Enforceability date
 (1)In generalThe Settlement Agreement shall take effect and be enforceable on the date on which the Secretary of the Interior publishes in the Federal Register a certification that—
 (A)to the extent the Settlement Agreement conflicts with this section, the Settlement Agreement has been amended to conform with this section;
 (B)the Settlement Agreement, as amended, has been executed by the Secretary of the Interior, the Nations, the Governor of the State, the OWRB, the City, and the Trust;
 (C)to the extent the amended storage contract conflicts with this section, the amended storage contract has been amended to conform with this section;
 (D)the amended storage contract, as amended to conform with this section, has been— (i)executed by the State, the City, and the Trust; and
 (ii)approved by the Secretary; (E)an order has been entered in United States v. Oklahoma Water Resources Board, Civ. 98–C–521–E with any modifications to the order dated September 11, 2009, as provided in the Settlement Agreement;
 (F)orders of dismissal have been entered in Chickasaw Nation, Choctaw Nation v. Fallin et al., Civ 11–297 (W.D. Ok.) and OWRB v. United States, et al. Civ 12–275 (W.D. Ok.) as provided in the Settlement Agreement;
 (G)the OWRB has issued the City Permit; (H)the final documentation of the Kiamichi Basin hydrologic model is on file at the Oklahoma City offices of the OWRB; and
 (I)the Atoka and Sardis Conservation Projects Fund has been funded as provided in the Settlement Agreement.
 (2)Expiration dateIf the Secretary of the Interior fails to publish a statement of findings under paragraph (1) by not later than September 30, 2020, or such alternative later date as is agreed to by the Secretary of the Interior, the Nations, the State, the City, and the Trust under paragraph (4), the following shall apply:
 (A)This section, except for this subsection and any provisions of this section that are necessary to carry out this subsection (but only for purposes of carrying out this subsection) are not effective beginning on September 30, 2020, or the alternative date.
 (B)The waivers and release of claims, and the limited waivers of sovereign immunity, shall not become effective.
 (C)The Settlement Agreement shall be null and void, except for this paragraph and any provisions of the Settlement Agreement that are necessary to carry out this paragraph.
 (D)Except with respect to this paragraph, the State, the Nations, the City, the Trust, and the United States shall not be bound by any obligations or benefit from any rights recognized under the Settlement Agreement.
 (E)If the City permit has been issued, the permit shall be null and void, except that the City may resubmit to the OWRB, and the OWRB shall be considered to have accepted, OWRB permit application No. 2007–017 without having waived the original application priority date and appropriative quantities.
 (F)If the amended storage contract has been executed or approved, the contract shall be null and void, and the 2010 agreement shall be considered to be in force and effect as between the State and the Trust.
 (G)If the Atoka and Sardis Conservation Projects Fund has been established and funded, the funds shall be returned to the respective funding parties with any accrued interest.
 (3)No prejudiceThe occurrence of the expiration date under paragraph (2) shall not in any way prejudice— (A)any argument or suit that the Nations may bring to contest—
 (i)the pursuit by the City of OWRB permit application No. 2007–017, or a modified version; or (ii)the 2010 agreement;
 (B)any argument, defense, or suit the State may bring or assert with regard to the claims of the Nations to water or over water in the settlement area; or
 (C)any argument, defense or suit the City may bring or assert— (i)with regard to the claims of the Nations to water or over water in the settlement area relating to OWRB permit application No. 2007–017, or a modified version; or
 (ii)to contest the 2010 agreement.
 (4)ExtensionThe expiration date under paragraph (2) may be extended in writing if the Nations, the State, the OWRB, the United States, and the City agree that an extension is warranted.
					(j)Jurisdiction, waivers of immunity for interpretation and enforcement
					(1)Jurisdiction
						(A)In general
 (i)Exclusive jurisdictionThe United States District Court for the Western District of Oklahoma shall have exclusive jurisdiction for all purposes and for all causes of action relating to the interpretation and enforcement of the Settlement Agreement, the amended storage contract, or interpretation or enforcement of this section, including all actions filed by an allottee pursuant to subsection (e)(4)(B).
 (ii)Right to bring actionThe Choctaw Nation, the Chickasaw Nation, the State, the City, the Trust, and the United States shall each have the right to bring an action pursuant to this section.
 (iii)No action in other courtsNo action may be brought in any other Federal, Tribal, or State court or administrative forum for any purpose relating to the Settlement Agreement, amended storage contract, or this section.
 (iv)No monetary judgmentNothing in this section authorizes any money judgment or otherwise allows the payment of funds by the United States, the Nations, the State (including the OWRB), the City, or the Trust.
 (B)Notice and conferenceAn entity seeking to interpret or enforce the Settlement Agreement shall comply with the following:
 (i)Any party asserting noncompliance or seeking interpretation of the Settlement Agreement or this section shall first serve written notice on the party alleged to be in breach of the Settlement Agreement or violation of this section.
 (ii)The notice under clause (i) shall identify the specific provision of the Settlement Agreement or this section alleged to have been violated or in dispute and shall specify in detail the contention of the party asserting the claim and any factual basis for the claim.
 (iii)Representatives of the party alleging a breach or violation and the party alleged to be in breach or violation shall meet not later than 30 days after receipt of notice under clause (i) in an effort to resolve the dispute.
 (iv)If the matter is not resolved to the satisfaction of the party alleging breach not later than 90 days after the original notice under clause (i), the party may take any appropriate enforcement action consistent with the Settlement Agreement and this subsection.
							(2)Limited waivers of sovereign immunity
 (A)In generalThe United States and the Nations may be joined in an action filed in the United States District Court for the Western District of Oklahoma.
 (B)United States immunityAny claim by the United States to sovereign immunity from suit is irrevocably waived for any action brought by the State, the Chickasaw Nation, the Choctaw Nation, the City, the Trust, or (solely for purposes of actions brought pursuant to subsection (e)) an allottee in the Western District of Oklahoma relating to interpretation or enforcement of the Settlement Agreement or this section, including of the appellate jurisdiction of the United States Court of Appeals for the Tenth Circuit and the Supreme Court of the United States.
 (C)Chickasaw nation immunityFor the exclusive benefit of the State (including the OWRB), the City, the Trust, the Choctaw Nation, and the United States, the sovereign immunity of the Chickasaw Nation from suit is waived solely for any action brought in the Western District of Oklahoma relating to interpretation or enforcement of the Settlement Agreement or this section, if the action is brought by the State or the OWRB, the City, the Trust, the Choctaw Nation, or the United States, including the appellate jurisdiction of the United States Court of Appeals for the Tenth Circuit and the Supreme Court of the United States.
 (D)Choctaw nation immunityFor the exclusive benefit of the State (including of the OWRB), the City, the Trust, the Chickasaw Nation, and the United States, the Choctaw Nation shall expressly and irrevocably consent to a suit and waive sovereign immunity from a suit solely for any action brought in the Western District of Oklahoma relating to interpretation or enforcement of the Settlement Agreement or this section, if the action is brought by the State, the OWRB, the City, the Trust, the Chickasaw Nation, or the United States, including the appellate jurisdiction of the United States Court of Appeals for the Tenth Circuit and the Supreme Court of the United States.
						(k)Disclaimer
 (1)In generalThe Settlement Agreement applies only to the claims and rights of the Nations. (2)No precedentNothing in this section or the Settlement Agreement shall be construed in any way to quantify, establish, or serve as precedent regarding the land and water rights, claims, or entitlements to water of any American Indian Tribe other than the Nations, including any other American Indian Tribe in the State.
					8003.Land transfer and trust land for the Muscogee (Creek) Nation
				(a)Transfer
 (1)In generalSubject to paragraph (2) and for the consideration described in subsection (c), the Secretary shall transfer to the Secretary of the Interior the land described in subsection (b) to be held in trust for the benefit of the Muscogee (Creek) Nation.
 (2)ConditionsThe land transfer under this subsection shall be subject to the following conditions: (A)The transfer—
 (i)shall not interfere with the Corps of Engineers operation of the Eufaula Lake Project or any other authorized civil works projects; and
 (ii)shall be subject to such other terms and conditions as the Secretary determines to be necessary and appropriate to ensure the continued operation of the Eufaula Lake Project or any other authorized civil works project.
 (B)The Secretary shall retain the right to inundate with water the land transferred to the Secretary of the Interior under this subsection, as necessary to carry out an authorized purpose of the Eufaula Lake Project or any other civil works project.
 (C)No gaming activities may be conducted on the land transferred under this subsection. (b)Land description (1)In generalThe land to be transferred pursuant to subsection (a) is the approximately 18.38 acres of land located in the Northwest Quarter (NW 1/4) of sec. 3, T. 10 N., R. 16 E., McIntosh County, Oklahoma, generally depicted as USACE on the map entitled Muscogee (Creek) Nation Proposed Land Acquisition and dated October 16, 2014.
 (2)SurveyThe exact acreage and legal description of the land to be transferred under subsection (a) shall be determined by a survey satisfactory to the Secretary and the Secretary of the Interior.
 (c)ConsiderationThe Muscogee (Creek) Nation shall pay— (1)to the Secretary an amount that is equal to the fair market value of the land transferred under subsection (a), as determined by the Secretary, which funds may be accepted and expended by the Secretary; and
 (2)all costs and administrative expenses associated with the transfer of land under subsection (a), including the costs of—
 (A)the survey under subsection (b)(2); (B)compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)any coordination necessary with respect to requirements related to endangered species, cultural resources, clean water, and clean air.
						8004.Reauthorization of Denali Commission
 (a)AdministrationSection 303 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is amended—
 (1)in subsection (c)— (A)in the first sentence, by striking The Federal Cochairperson and inserting the following:
							
 (1)Term of Federal CochairpersonThe Federal Cochairperson;  (B)in the second sentence, by striking All other members and inserting the following:
							
 (3)Term of all other membersAll other members; (C)in the third sentence, by striking Any vacancy and inserting the following:
							
 (4)VacanciesExcept as provided in paragraph (2), any vacancy; and (D)by inserting before paragraph (3) (as designated by subparagraph (B)) the following:
							
 (2)Interim Federal CochairpersonIn the event of a vacancy for any reason in the position of Federal Cochairperson, the Secretary may appoint an Interim Federal Cochairperson, who shall have all the authority of the Federal Cochairperson, to serve until such time as the vacancy in the position of Federal Cochairperson is filled in accordance with subsection (b)(2)).; and
 (2)by adding at the end the following:  (f)No Federal employee statusNo member of the Commission, other than the Federal Cochairperson, shall be considered to be a Federal employee for any purpose.
							(g)Conflicts of interest
 (1)In generalExcept as provided in paragraphs (2) and (3), no member of the Commission (referred to in this subsection as a member) shall participate personally or substantially, through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise, in any proceeding, application, request for a ruling or other determination, contract claim, controversy, or other matter in which, to the knowledge of the member, 1 or more of the following has a direct financial interest:
 (A)The member. (B)The spouse, minor child, or partner of the member.
 (C)An organization described in subparagraph (B), (C), (D), (E), or (F) of subsection (b)(1) for which the member is serving as officer, director, trustee, partner, or employee.
 (D)Any individual, person, or organization with which the member is negotiating or has any arrangement concerning prospective employment.
 (2)DisclosureParagraph (1) shall not apply if the member— (A)immediately advises the designated agency ethics official for the Commission of the nature and circumstances of the matter presenting a potential conflict of interest;
 (B)makes full disclosure of the financial interest; and (C)before the proceeding concerning the matter presenting the conflict of interest, receives a written determination by the designated agency ethics official for the Commission that the interest is not so substantial as to be likely to affect the integrity of the services that the Commission may expect from the member.
 (3)Annual DisclosuresOnce per calendar year, each member shall make full disclosure of financial interests, in a manner to be determined by the designated agency ethics official for the Commission.
 (4)TrainingOnce per calendar year, each member shall undergo disclosure of financial interests training, as prescribed by the designated agency ethics official for the Commission.
 (5)ViolationAny person that violates this subsection shall be fined not more than $10,000, imprisoned for not more than 2 years, or both..
					(b)Authorization of appropriations
 (1)In generalSection 310 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) (as redesignated by section 1960(1) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1516)) is amended, in subsection (a), by striking under section 4 under this Act and all that follows through 2008 and inserting under section 304, $20,000,000 for fiscal year 2017, and such sums as are necessary for each of fiscal years 2018 through 2021..
 (2)Clerical amendmentSection 310 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) (as redesignated by section 1960(1) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1516)) is redesignated as section 312.
 8005.Recreational access of floating cabinsThe Tennessee Valley Authority Act of 1933 is amended by inserting after section 9a (16 U.S.C. 831h–1) the following:
				
					9b.Recreational access
 (a)Definition of floating cabinIn this section, the term floating cabin means a watercraft or other floating structure— (1)primarily designed and used for human habitation or occupation; and
 (2)not primarily designed or used for navigation or transportation on water. (b)Recreational accessThe Board may allow the use of a floating cabin if—
 (1)the floating cabin is maintained by the owner to reasonable health, safety, and environmental standards, as required by the Board;
 (2)the Corporation has authorized the use of recreational vessels on the waters; and (3)the floating cabin was located on waters under the jurisdiction of the Corporation as of the date of enactment of this section.
 (c)FeesThe Board may assess fees on the owner of a floating cabin on waters under the jurisdiction of the Corporation for the purpose of ensuring compliance with subsection (b) if the fees are necessary and reasonable for those purposes.
						(d)Continued recreational use
 (1)In generalWith respect to a floating cabin located on waters under the jurisdiction of the Corporation on the date of enactment of this section, the Board—
 (A)may not require the removal of the floating cabin— (i)in the case of a floating cabin that was granted a permit by the Corporation before the date of enactment of this section, for a period of 15 years beginning on that date of enactment; and
 (ii)in the case of a floating cabin not granted a permit by the Corporation before the date of enactment of this section, for a period of 5 years beginning on that date of enactment; and
 (B)shall approve and allow the use of the floating cabin on waters under the jurisdiction of the Corporation at such time and for such duration as—
 (i)the floating cabin meets the requirements of subsection (b); and (ii)the owner of the floating cabin has paid any fee assessed pursuant to subsection (c).
									(2)Savings provisions
 (A)Nothing in this subsection restricts the ability of the Corporation to enforce health, safety, or environmental standards.
 (B)This section applies only to floating cabins located on waters under the jurisdiction of the Corporation.
 (e)New constructionThe Corporation may establish regulations to prevent the construction of new floating cabins..  8006.Regulation of aboveground storage at farmsSection 1049(c) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 1361 note; Public Law 113–121) is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by striking the subsection designation and heading and all that follows through subsection (b), and inserting the following:  (c)Regulation of aboveground storage at farms (1)Calculation of aggregate aboveground storage capacityFor purposes of subsection (b),; and
 (3)by adding at the end the following:  (2)Certain farm containersPart 112 of title 40, Code of Federal Regulations (or successor regulations), shall not apply to the following containers located at a farm:
 (A)Containers on a separate parcel that have— (i)an individual capacity of not greater than 1,000 gallons; and
 (ii)an aggregate capacity of not greater than 2,000 gallons. (B)A container holding animal feed ingredients approved for use in livestock feed by the Commissioner of Food and Drugs..
				8007.Salt cedar removal permit reviews
 (a)In generalIn the case of an application for a permit for the mechanized removal of salt cedar from an area that consists of not more than 500 acres—
 (1)any review by the Secretary under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Appropriation Act of 1899) (33 U.S.C. 403), and any review by the Director of the United States Fish and Wildlife Service (referred to in this section as the Director) under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), shall, to the maximum extent practicable, occur concurrently;
 (2)all participating and cooperating agencies shall, to the maximum extent practicable, adopt and use any environmental document prepared by the lead agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to the same extent that a Federal agency could adopt or use a document prepared by another Federal agency under—
 (A)that Act; and (B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations); and
 (3)the review of the application shall, to the maximum extent practicable, be completed not later than the date on which the Secretary, in consultation with, and with the concurrence of, the Director, establishes.
 (b)Contributed fundsThe Secretary may accept and expend funds received from non-Federal public or private entities to conduct a review referred to in subsection (a).
 (c)LimitationsNothing in this section preempts or interferes with— (1)any obligation to comply with the provisions of any Federal law, including—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (B)any other Federal environmental law; (2)the reviewability of any final Federal agency action in a court of the United States or in the court of any State;
 (3)any requirement for seeking, considering, or responding to public comment; or (4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local governmental agency, Indian tribe, or project sponsor has with respect to carrying out a project or any other provision of law applicable to projects.
					8008.International outfall interceptor repair, operations, and maintenance
 (a)Sense of congressIt is the sense of Congress that, pursuant to the Act of July 27, 1953 (22 U.S.C. 277d–10 et seq.), and notwithstanding the memorandum of agreement between the United States Section of the International Boundary and Water Commission and the City of Nogales, Arizona, dated January 20, 2006 (referred to in this section as the Agreement), an equitable proportion of the costs of operation and maintenance of the Nogales sanitation project to be contributed by the City of Nogales, Arizona (referred to in this section as the City), should be based on the average daily volume of wastewater originating from the City.
 (b)Capital costs excludedPursuant to the Agreement and the Act of July 27, 1953 (22 U.S.C. 277d–10 et seq.), the City shall have no obligation to contribute to any capital costs of repairing or upgrading the Nogales sanitation project.
 (c)OverchargesNotwithstanding the Agreement and subject to subsection (d), the United States Section of the International Boundary and Water Commission shall reimburse the City for, and shall not charge the City after the date of enactment of this Act for, operations and maintenance costs in excess of an equitable proportion of the costs, as described in subsection (a).
 (d)LimitationCosts reimbursed or a reduction in costs charged under subsection (c) shall not exceed $4,000,000. 8009.Pechanga Band of Luiseño Mission Indians water rights settlement (a)PurposesThe purposes of this section are—
 (1)to achieve a fair, equitable, and final settlement of claims to water rights and certain claims for injuries to water rights in the Santa Margarita River Watershed for—
 (A)the Band; and (B)the United States, acting in its capacity as trustee for the Band and Allottees;
 (2)to achieve a fair, equitable, and final settlement of certain claims by the Band and Allottees against the United States;
 (3)to authorize, ratify, and confirm the Pechanga Settlement Agreement to be entered into by the Band, RCWD, and the United States;
 (4)to authorize and direct the Secretary— (A)to execute the Pechanga Settlement Agreement; and
 (B)to take any other action necessary to carry out the Pechanga Settlement Agreement in accordance with this section; and
 (5)to authorize the appropriation of amounts necessary for the implementation of the Pechanga Settlement Agreement and this section.
 (b)DefinitionsIn this section: (1)Adjudication courtThe term Adjudication Court means the United States District Court for the Southern District of California, which exercises continuing jurisdiction over the Adjudication Proceeding.
 (2)Adjudication proceedingThe term Adjudication Proceeding means litigation initiated by the United States regarding relative water rights in the Santa Margarita River Watershed in United States v. Fallbrook Public Utility District et al., Civ. No. 3:51–cv–01247 (S.D.C.A.), including any litigation initiated to interpret or enforce the relative water rights in the Santa Margarita River Watershed pursuant to the continuing jurisdiction of the Adjudication Court over the Fallbrook Decree.
 (3)AllotteeThe term Allottee means an individual who holds a beneficial real property interest in an Indian allotment that is— (A)located within the Reservation; and
 (B)held in trust by the United States. (4)BandThe term Band means Pechanga Band of Luiseño Mission Indians, a federally recognized sovereign Indian tribe that functions as a custom and tradition Indian tribe, acting on behalf of itself and its members, but not acting on behalf of members in their capacities as Allottees.
 (5)ClaimsThe term claims means rights, claims, demands, actions, compensation, or causes of action, whether known or unknown.
 (6)EMWDThe term EMWD means Eastern Municipal Water District, a municipal water district organized and existing in accordance with the Municipal Water District Law of 1911, Division 20 of the Water Code of the State of California, as amended.
 (7)EMWD connection feeThe term EMWD Connection Fee has the meaning set forth in the Extension of Service Area Agreement. (8)Enforceability dateThe term enforceability date means the date on which the Secretary publishes in the Federal Register the statement of findings described in subsection (f)(5).
 (9)ESAA capacity agreementThe term ESAA Capacity Agreement means the Agreement to Provide Capacity for Delivery of ESAA Water, among the Band, RCWD and the United States. (10)ESAA waterThe term ESAA Water means imported potable water that the Band receives from EMWD and MWD pursuant to the Extension of Service Area Agreement and delivered by RCWD pursuant to the ESAA Water Delivery Agreement.
 (11)ESAA water delivery agreementThe term ESAA Water Delivery Agreement means the agreement among EMWD, RCWD, and the Band, establishing the terms and conditions of water service to the Band.
 (12)Extension of Service Area AgreementThe term Extension of Service Area Agreement means the Agreement for Extension of Existing Service Area, among the Band, EMWD, and MWD, for the provision of water service by EMWD to a designated portion of the Reservation using water supplied by MWD.
					(13)Fallbrook decree
 (A)In generalThe term Fallbrook Decree means the Modified Final Judgment And Decree, entered in the Adjudication Proceeding on April 6, 1966. (B)InclusionsThe term Fallbrook Decree includes all court orders, interlocutory judgments, and decisions supplemental to the Modified Final Judgment And Decree, including Interlocutory Judgment No. 30, Interlocutory Judgment No. 35, and Interlocutory Judgment No. 41.
 (14)FundThe term Fund means the Pechanga Settlement Fund established by subsection (h). (15)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (16)Injury to water rightsThe term injury to water rights means an interference with, diminution of, or deprivation of water rights under Federal or State law.
 (17)Interim capacityThe term Interim Capacity has the meaning set forth in the ESAA Capacity Agreement. (18)Interim capacity noticeThe term Interim Capacity Notice has the meaning set forth in the ESAA Capacity Agreement.
 (19)Interlocutory judgment No. 41The term Interlocutory Judgment No. 41 means Interlocutory Judgment No. 41 issued in the Adjudication Proceeding on November 8, 1962, including all court orders, judgments and decisions supplemental to that interlocutory judgment.
 (20)MWDThe term MWD means the Metropolitan Water District of Southern California, a metropolitan water district organized and incorporated under the Metropolitan Water District Act of the State of California (Stats. 1969, Chapter 209, as amended).
 (21)MWD connection feeThe term MWD Connection Fee has the meaning set forth in the Extension of Service Area Agreement. (22)Pechanga ESAA delivery capacity accountThe term Pechanga ESAA Delivery Capacity account means the account established by subsection (h)(3)(B).
 (23)Pechanga recycled water infrastructure accountThe term Pechanga Recycled Water Infrastructure account means the account established by subsection (h)(3)(A). (24)Pechanga settlement agreementThe term Pechanga Settlement Agreement means the Pechanga Settlement Agreement, dated June 17, 2014, together with the exhibits to that agreement, entered into by the Band, the United States on behalf of the Band, its members and Allottees, MWD, EMWD, and RCWD, including—
 (A)the Extension of Service Area Agreement; (B)the ESAA Capacity Agreement; and
 (C)the ESAA Water Delivery Agreement. (25)Pechanga water codeThe term Pechanga Water Code means a water code to be adopted by the Band in accordance with subsection (d)(6).
 (26)Pechanga water fund accountThe term Pechanga Water Fund account means the account established by subsection (h)(3)(C). (27)Pechanga water quality accountThe term Pechanga Water Quality account means the account established by subsection (h)(3)(D).
 (28)Permanent capacityThe term Permanent Capacity has the meaning set forth in the ESAA Capacity Agreement. (29)Permanent capacity noticeThe term Permanent Capacity Notice has the meaning set forth in the ESAA Capacity Agreement.
					(30)RCWD
 (A)In generalThe term RCWD means the Rancho California Water District organized pursuant to section 34000 et seq. of the California Water Code.
 (B)InclusionsThe term RCWD includes all real property owners for whom RCWD acts as an agent pursuant to an agency agreement. (31)Recycled water infrastructure agreementThe term Recycled Water Infrastructure Agreement means the Agreement for Recycled Water Infrastructure among the Band, RCWD, and the United States.
 (32)Recycled water transfer agreementThe term Recycled Water Transfer Agreement means the Recycled Water Transfer Agreement between the Band and RCWD. (33)Reservation (A)In generalThe term Reservation means the land depicted on the map attached to the Pechanga Settlement Agreement as Exhibit I.
 (B)Applicability of termThe term Reservation shall be used solely for the purposes of the Pechanga Settlement Agreement, this section, and any judgment or decree issued by the Adjudication Court approving the Pechanga Settlement Agreement.
 (34)Santa Margarita River WatershedThe term Santa Margarita River Watershed means the watershed that is the subject of the Adjudication Proceeding and the Fallbrook Decree. (35)SecretaryThe term Secretary means the Secretary of the Interior.
 (36)StateThe term State means the State of California. (37)Storage PondThe term Storage Pond has the meaning set forth in the Recycled Water Infrastructure Agreement.
 (38)Tribal Water RightThe term Tribal Water Right means the water rights ratified, confirmed, and declared to be valid for the benefit of the Band and Allottees, as set forth and described in subsection (d).
					(c)Approval of the Pechanga settlement agreement
					(1)Ratification of Pechanga settlement agreement
 (A)In generalExcept as modified by this section, and to the extent that the Pechanga Settlement Agreement does not conflict with this section, the Pechanga Settlement Agreement is authorized, ratified, and confirmed.
 (B)AmendmentsAny amendment to the Pechanga Settlement Agreement is authorized, ratified, and confirmed, to the extent that the amendment is executed to make the Pechanga Settlement Agreement consistent with this section.
						(2)Execution of Pechanga settlement agreement
 (A)In generalTo the extent that the Pechanga Settlement Agreement does not conflict with this section, the Secretary is directed to and promptly shall execute—
 (i)the Pechanga Settlement Agreement (including any exhibit to the Pechanga Settlement Agreement requiring the signature of the Secretary); and
 (ii)any amendment to the Pechanga Settlement Agreement necessary to make the Pechanga Settlement Agreement consistent with this section.
 (B)ModificationsNothing in this section precludes the Secretary from approving modifications to exhibits to the Pechanga Settlement Agreement not inconsistent with this section, to the extent those modifications do not otherwise require congressional approval pursuant to section 2116 of the Revised Statutes (25 U.S.C. 177) or other applicable Federal law.
						(3)Environmental compliance
 (A)In generalIn implementing the Pechanga Settlement Agreement, the Secretary shall promptly comply with all applicable requirements of—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (iii)all other applicable Federal environmental laws; and (iv)all regulations promulgated under the laws described in clauses (i) through (iii).
							(B)Execution of the Pechanga Settlement Agreement
 (i)In generalExecution of the Pechanga Settlement Agreement by the Secretary under this subsection shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (ii)ComplianceThe Secretary is directed to carry out all Federal compliance necessary to implement the Pechanga Settlement Agreement.
 (C)Lead agencyThe Bureau of Reclamation shall be designated as the lead agency with respect to environmental compliance.
						(d)Tribal Water Right
 (1)Intent of congressIt is the intent of Congress to provide to each Allottee benefits that are equal to or exceed the benefits Allottees possess as of the date of enactment of this section, taking into consideration—
 (A)the potential risks, cost, and time delay associated with litigation that would be resolved by the Pechanga Settlement Agreement and this section;
 (B)the availability of funding under this section; (C)the availability of water from the Tribal Water Right and other water sources as set forth in the Pechanga Settlement Agreement; and
 (D)the applicability of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this section to protect the interests of Allottees.
						(2)Confirmation of tribal water right
 (A)In generalA Tribal Water Right of up to 4,994 acre-feet of water per year that, under natural conditions, is physically available on the Reservation is confirmed in accordance with the Findings of Fact and Conclusions of Law set forth in Interlocutory Judgment No. 41, as affirmed by the Fallbrook Decree.
 (B)UseSubject to the terms of the Pechanga Settlement Agreement, this section, the Fallbrook Decree and applicable Federal law, the Band may use the Tribal Water Right for any purpose on the Reservation.
 (3)Holding in trustThe Tribal Water Right, as set forth in paragraph (2), shall— (A)be held in trust by the United States on behalf of the Band and the Allottees in accordance with this subsection;
 (B)include the priority dates described in Interlocutory Judgment No. 41, as affirmed by the Fallbrook Decree; and
 (C)not be subject to forfeiture or abandonment. (4)Allottees (A)Applicability of Act of February 8, 1887The provisions of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation purposes shall apply to the Tribal Water Right.
 (B)Entitlement to waterAny entitlement to water of allotted land located within the exterior boundaries of the Reservation under Federal law shall be satisfied from the Tribal Water Right.
 (C)AllocationsAllotted land located within the exterior boundaries of the Reservation shall be entitled to a just and equitable allocation of water for irrigation and domestic purposes from the Tribal Water Right.
 (D)Exhaustion of remediesBefore asserting any claim against the United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other applicable law, an Allottee shall exhaust remedies available under the Pechanga Water Code or other applicable tribal law.
 (E)ClaimsFollowing exhaustion of remedies available under the Pechanga Water Code or other applicable tribal law, an Allottee may seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or other applicable law.
 (F)AuthorityThe Secretary shall have the authority to protect the rights of Allottees as specified in this subsection.
						(5)Authority of band
 (A)In generalExcept as provided in subparagraph (B), the Band shall have authority to use, allocate, distribute, and lease the Tribal Water Right on the Reservation in accordance with—
 (i)the Pechanga Settlement Agreement; and (ii)applicable Federal law.
							(B)Leases by allottees
 (i)In generalAn Allottee may lease any interest in land held by the Allottee, together with any water right determined to be appurtenant to that interest in land.
 (ii)Water right appurtenantAny water right determined to be appurtenant to an interest in land leased by an Allottee shall be used on the Reservation.
							(6)Pechanga water code
 (A)In generalNot later than 18 months after the enforceability date, the Band shall enact a Pechanga Water Code, that provides for—
 (i)the management, regulation, and governance of all uses of the Tribal Water Right in accordance with the Pechanga Settlement Agreement; and
 (ii)establishment by the Band of conditions, permit requirements, and other limitations relating to the storage, recovery, and use of the Tribal Water Right in accordance with the Pechanga Settlement Agreement.
 (B)InclusionsThe Pechanga Water Code shall provide— (i)that allocations of water to Allottees shall be satisfied with water from the Tribal Water Right;
 (ii)that charges for delivery of water for irrigation purposes for Allottees shall be assessed in accordance with section 7 of the Act of February 8, 1887 (25 U.S.C. 381);
 (iii)a process by which an Allottee (or any successor in interest to an Allottee) may request that the Band provide water for irrigation or domestic purposes in accordance with this section;
 (iv)a due process system for the consideration and determination by the Band of any request by an Allottee (or any successor in interest to an Allottee) for an allocation of such water for irrigation or domestic purposes on allotted land, including a process for—
 (I)appeal and adjudication of any denied or disputed distribution of water; and (II)resolution of any contested administrative decision; and
 (v)a requirement that any Allottee (or any successor in interest to an Allottee) with a claim relating to the enforcement of rights of the Allottee (or any successor in interest to an Allottee) under the Pechanga Water Code or relating to the amount of water allocated to land of the Allottee must first exhaust remedies available to the Allottee under tribal law and the Pechanga Water Code before initiating an action against the United States or petitioning the Secretary pursuant to paragraph (4)(D).
							(C)Action by secretary
 (i)In generalThe Secretary shall administer the Tribal Water Right until the Pechanga Water Code is enacted and approved under this subsection.
 (ii)ApprovalAny provision of the Pechanga Water Code and any amendment to the Pechanga Water Code that affects the rights of Allottees—
 (I)shall be subject to the approval of the Secretary; and
 (II)shall not be valid until approved by the Secretary.
 (iii)Approval periodThe Secretary shall approve or disapprove the Pechanga Water Code within a reasonable period of time after the date on which the Band submits the Pechanga Water Code to the Secretary for approval.
 (7)EffectExcept as otherwise specifically provided in this section, nothing in this section— (A)authorizes any action by an Allottee (or any successor in interest to an Allottee) against any individual or entity, or against the Band, under Federal, State, tribal, or local law; or
 (B)alters or affects the status of any action pursuant to section 1491(a) of title 28, United States Code.
						(e)Satisfaction of claims
 (1)In generalThe benefits provided to the Band under the Pechanga Settlement Agreement and this Act shall be in complete replacement of, complete substitution for, and full satisfaction of all claims of the Band against the United States that are waived and released pursuant to subsection (f).
 (2)Allottee claimsThe benefits realized by the Allottees under this section shall be in complete replacement of, complete substitution for, and full satisfaction of—
 (A)all claims that are waived and released pursuant to subsection (f); and (B)any claims of the Allottees against the United States that the Allottees have or could have asserted that are similar in nature to any claim described in subsection (f).
 (3)No recognition of water rightsExcept as provided in subsection (d)(4), nothing in this section recognizes or establishes any right of a member of the Band or an Allottee to water within the Reservation.
					(4)Claims relating to development of water for reservation
 (A)In generalThe amounts authorized to be appropriated pursuant to subsection (j) shall be used to satisfy any claim of the Allottees against the United States with respect to the development or protection of water resources for the Reservation.
 (B)Satisfaction of claimsUpon the complete appropriation of amounts authorized pursuant to subsection (j), any claim of the Allottees against the United States with respect to the development or protection of water resources for the Reservation shall be deemed to have been satisfied.
						(f)Waiver of claims
					(1)In general
						(A)Waiver of claims by the band and the United States acting in its capacity as trustee for the band
 (i)In generalSubject to the retention of rights set forth in paragraph (3), in return for recognition of the Tribal Water Right and other benefits as set forth in the Pechanga Settlement Agreement and this section, the Band, on behalf of itself and the members of the Band (but not on behalf of a tribal member in the capacity of Allottee), and the United States, acting as trustee for the Band, are authorized and directed to execute a waiver and release of all claims for water rights within the Santa Margarita River Watershed that the Band, or the United States acting as trustee for the Band, asserted or could have asserted in any proceeding, including the Adjudication Proceeding, except to the extent that such rights are recognized in the Pechanga Settlement Agreement and this section.
 (ii)Claims against RCWDSubject to the retention of rights set forth in paragraph (3) and notwithstanding any provisions to the contrary in the Pechanga Settlement Agreement, the Band and the United States, on behalf of the Band and Allottees, fully release, acquit, and discharge RCWD from—
 (I)claims for injuries to water rights in the Santa Margarita River Watershed for land located within the Reservation arising or occurring at any time up to and including June 30, 2009;
 (II)claims for injuries to water rights in the Santa Margarita River Watershed for land located within the Reservation arising or occurring at any time after June 30, 2009, resulting from the diversion or use of water in a manner not in violation of the Pechanga Settlement Agreement or this section;
 (III)claims for subsidence damage to land located within the Reservation arising or occurring at any time up to and including June 30, 2009;
 (IV)claims for subsidence damage arising or occurring after June 30, 2009, to land located within the Reservation resulting from the diversion of underground water in a manner consistent with the Pechanga Settlement Agreement or this section; and
 (V)claims arising out of, or relating in any manner to, the negotiation or execution of the Pechanga Settlement Agreement or the negotiation or execution of this section.
 (B)Claims by the United States acting in its capacity as trustee for AllotteesSubject to the retention of claims set forth in paragraph (3), in return for recognition of the water rights of the Band and other benefits as set forth in the Pechanga Settlement Agreement and this section, the United States, acting as trustee for Allottees, is authorized and directed to execute a waiver and release of all claims for water rights within the Santa Margarita River Watershed that the United States, acting as trustee for the Allottees, asserted or could have asserted in any proceeding, including the Adjudication Proceeding.
 (C)Claims by the band against the United StatesSubject to the retention of rights set forth in paragraph (3), the Band, on behalf of itself and the members of the Band (but not on behalf of a tribal member in the capacity of Allottee), is authorized to execute a waiver and release of—
 (i)all claims against the United States (including the agencies and employees of the United States) relating to claims for water rights in, or water of, the Santa Margarita River Watershed that the United States, acting in its capacity as trustee for the Band, asserted, or could have asserted, in any proceeding, including the Adjudication Proceeding, except to the extent that those rights are recognized in the Pechanga Settlement Agreement and this section;
 (ii)all claims against the United States (including the agencies and employees of the United States) relating to damages, losses, or injuries to water, water rights, land, or natural resources due to loss of water or water rights (including damages, losses or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights, claims relating to interference with, diversion, or taking of water or water rights, or claims relating to failure to protect, acquire, replace, or develop water, water rights, or water infrastructure) in the Santa Margarita River Watershed that first accrued at any time up to and including the enforceability date;
 (iii)all claims against the United States (including the agencies and employees of the United States) relating to the pending litigation of claims relating to the water rights of the Band in the Adjudication Proceeding; and
 (iv)all claims against the United States (including the agencies and employees of the United States) relating to the negotiation or execution of the Pechanga Settlement Agreement or the negotiation or execution of this section.
 (2)Effectiveness of waivers and releasesThe waivers under paragraph (1) shall take effect on the enforceability date. (3)Reservation of rights and retention of claimsNotwithstanding the waivers and releases authorized in this section, the Band, on behalf of itself and the members of the Band, and the United States, acting in its capacity as trustee for the Band and Allottees, retain—
 (A)all claims for enforcement of the Pechanga Settlement Agreement and this section; (B)all claims against any person or entity other than the United States and RCWD, including claims for monetary damages;
 (C)all claims for water rights that are outside the jurisdiction of the Adjudication Court; (D)all rights to use and protect water rights acquired on or after the enforceability date; and
 (E)all remedies, privileges, immunities, powers, and claims, including claims for water rights, not specifically waived and released pursuant to this section and the Pechanga Settlement Agreement.
 (4)Effect of Pechanga Settlement Agreement and ActNothing in the Pechanga Settlement Agreement or this section— (A)affects the ability of the United States, acting as sovereign, to take actions authorized by law, including any laws relating to health, safety, or the environment, including—
 (i)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (iii)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
 (iv)any regulations implementing the Acts described in clauses (i) through (iii); (B)affects the ability of the United States to take actions acting as trustee for any other Indian tribe or an Allottee of any other Indian tribe;
 (C)confers jurisdiction on any State court— (i)to interpret Federal law regarding health, safety, or the environment;
 (ii)to determine the duties of the United States or other parties pursuant to Federal law regarding health, safety, or the environment; or
 (iii)to conduct judicial review of Federal agency action; (D)waives any claim of a member of the Band in an individual capacity that does not derive from a right of the Band;
 (E)limits any funding that RCWD would otherwise be authorized to receive under any Federal law, including, the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) as that Act applies to permanent facilities for water recycling, demineralization, and desalination, and distribution of nonpotable water supplies in Southern Riverside County, California;
 (F)characterizes any amounts received by RCWD under the Pechanga Settlement Agreement or this section as Federal for purposes of section 1649 of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–32); or
 (G)affects the requirement of any party to the Pechanga Settlement Agreement or any of the exhibits to the Pechanga Settlement Agreement to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the California Environmental Quality Act (Cal. Pub. Res. Code 21000 et seq.) prior to performing the respective obligations of that party under the Pechanga Settlement Agreement or any of the exhibits to the Pechanga Settlement Agreement.
 (5)Enforceability dateThe enforceability date shall be the date on which the Secretary publishes in the Federal Register a statement of findings that—
 (A)the Adjudication Court has approved and entered a judgment and decree approving the Pechanga Settlement Agreement in substantially the same form as Appendix 2 to the Pechanga Settlement Agreement;
 (B)all amounts authorized by this section have been deposited in the Fund; (C)the waivers and releases authorized in paragraph (1) have been executed by the Band and the Secretary;
 (D)the Extension of Service Area Agreement— (i)has been approved and executed by all the parties to the Extension of Service Area Agreement; and
 (ii)is effective and enforceable in accordance with the terms of the Extension of Service Area Agreement; and
 (E)the ESAA Water Delivery Agreement— (i)has been approved and executed by all the parties to the ESAA Water Delivery Agreement; and
 (ii)is effective and enforceable in accordance with the terms of the ESAA Water Delivery Agreement. (6)Tolling of claims (A)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this subsection shall be tolled for the period beginning on the date of enactment of this Act and ending on the earlier of—
 (i)April 30, 2030, or such alternate date after April 30, 2030, as is agreed to by the Band and the Secretary; or
 (ii)the enforceability date. (B)Effects of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act.
 (C)LimitationNothing in this subsection precludes the tolling of any period of limitations or any time-based equitable defense under any other applicable law.
						(7)Termination
 (A)In generalIf all of the amounts authorized to be appropriated to the Secretary pursuant to this section have not been made available to the Secretary by April 30, 2030—
 (i)the waivers authorized by this subsection shall expire and have no force or effect; and (ii)all statutes of limitations applicable to any claim otherwise waived under this subsection shall be tolled until April 30, 2030.
 (B)Voiding of waiversIf a waiver authorized by this subsection is void under subparagraph (A)— (i)the approval of the United States of the Pechanga Settlement Agreement under subsection (c) shall be void and have no further force or effect;
 (ii)any unexpended Federal amounts appropriated or made available to carry out this section, together with any interest earned on those amounts, and any water rights or contracts to use water and title to other property acquired or constructed with Federal amounts appropriated or made available to carry out this section shall be returned to the Federal Government, unless otherwise agreed to by the Band and the United States and approved by Congress; and
 (iii)except for Federal amounts used to acquire or develop property that is returned to the Federal Government under clause (ii), the United States shall be entitled to set off any Federal amounts appropriated or made available to carry out this section that were expended or withdrawn, together with any interest accrued, against any claims against the United States relating to water rights asserted by the Band or Allottees in any future settlement of the water rights of the Band or Allottees.
							(g)Water facilities
 (1)In generalThe Secretary shall, subject to the availability of appropriations, using amounts from the designated accounts of the Fund, provide the amounts necessary to fulfill the obligations of the Band under the Recycled Water Infrastructure Agreement and the ESAA Capacity Agreement, in an amount not to exceed the amounts deposited in the designated accounts for such purposes plus any interest accrued on such amounts from the date of deposit in the Fund to the date of disbursement from the Fund, in accordance with this section and the terms and conditions of those agreements.
 (2)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this subsection shall be nonreimbursable. (3)Recycled water infrastructure (A)In generalThe Secretary shall, using amounts from the Pechanga Recycled Water Infrastructure account, provide amounts for the Storage Pond in accordance with this paragraph.
						(B)Storage Pond
 (i)In generalThe Secretary shall, subject to the availability of appropriations, provide the amounts necessary to fulfill the obligations of the Band under the Recycled Water Infrastructure Agreement for the design and construction of the Storage Pond, in an amount not to exceed $2,656,374.
 (ii)ProcedureThe procedure for the Secretary to provide amounts pursuant to this paragraph shall be as set forth in the Recycled Water Infrastructure Agreement.
 (iii)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this paragraph.
 (iv)LiabilityThe United States shall have no responsibility or liability for the Storage Pond. (4)ESAA delivery capacity (A)In generalThe Secretary shall, using amounts from the Pechanga ESAA Delivery Capacity account, provide amounts for Interim Capacity and Permanent Capacity in accordance with this paragraph.
						(B)Interim capacity
 (i)In generalThe Secretary shall, subject to the availability of appropriations, using amounts from the ESAA Delivery Capacity account, provide amounts necessary to fulfill the obligations of the Band under the ESAA Capacity Agreement for the provision by RCWD of Interim Capacity to the Band in an amount not to exceed $1,000,000.
 (ii)ProcedureThe procedure for the Secretary to provide amounts pursuant to this subparagraph shall be as set forth in the ESAA Capacity Agreement.
 (iii)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this subparagraph.
 (iv)LiabilityThe United States shall have no responsibility or liability for the Interim Capacity to be provided by RCWD.
 (v)Transfer to BandIf RCWD does not provide the Interim Capacity Notice required pursuant to the ESAA Capacity Agreement by the date that is 60 days after the date required under the ESAA Capacity Agreement, the amounts in the Pechanga ESAA Delivery Capacity account for purposes of the provision of Interim Capacity and Permanent Capacity, including any interest that has accrued on those amounts, shall be available for use by the Band to provide alternative interim capacity in a manner that is similar to the Interim Capacity and Permanent Capacity that the Band would have received had RCWD provided such Interim Capacity and Permanent Capacity.
							(C)Permanent capacity
 (i)In generalOn receipt of the Permanent Capacity Notice pursuant to section 5(b) of the ESAA Capacity Agreement, the Secretary, acting through the Bureau of Reclamation, shall enter into negotiations with RCWD and the Band to establish an agreement that will allow for the disbursement of amounts from the Pechanga ESAA Delivery Capacity account in accordance with clause (ii).
 (ii)Schedule of disbursementSubject to the availability of amounts under subsection (h)(5), on execution of the ESAA Capacity Agreement, the Secretary shall, subject to the availability of appropriations and using amounts from the ESAA Delivery Capacity account, provide amounts necessary to fulfill the obligations of the Band under the ESAA Capacity Agreement for the provision by RCWD of Permanent Capacity to the Band in an amount not to exceed the amount available in the ESAA Delivery Capacity account as of the date on which the ESAA Capacity Agreement is executed.
 (iii)ProcedureThe procedure for the Secretary to provide funds pursuant to this subparagraph shall be as set forth in the ESAA Capacity Agreement.
 (iv)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this subparagraph.
 (v)LiabilityThe United States shall have no responsibility or liability for the Permanent Capacity to be provided by RCWD.
 (vi)Transfer to bandIf RCWD does not provide the Permanent Capacity Notice required pursuant to the ESAA Capacity Agreement by the date that is 5 years after the enforceability date, the amounts in the Pechanga ESAA Delivery Capacity account for purposes of the provision of Permanent Capacity, including any interest that has accrued on those amounts, shall be available for use by the Band to provide alternative permanent capacity in a manner that is similar to the Permanent Capacity that the Band would have received had RCWD provided such Permanent Capacity.
							(h)Pechanga Settlement Fund
 (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Pechanga Settlement Fund, to be managed, invested, and distributed by the Secretary and to be available until expended, and, together with any interest earned on those amounts, to be used solely for the purpose of carrying out this section.
 (2)Transfers to fundThe Fund shall consist of such amounts as are deposited in the Fund under subsection (j), together with any interest earned on those amounts, which shall be available in accordance with paragraph (5).
 (3)Accounts of Pechanga Settlement FundThe Secretary shall establish in the Fund the following accounts: (A)Pechanga Recycled Water Infrastructure account, consisting of amounts authorized pursuant to subsection (j)(1).
 (B)Pechanga ESAA Delivery Capacity account, consisting of amounts authorized pursuant to subsection (j)(2).
 (C)Pechanga Water Fund account, consisting of amounts authorized pursuant to subsection (j)(3). (D)Pechanga Water Quality account, consisting of amounts authorized pursuant to subsection (j)(4).
 (4)Management of fundThe Secretary shall manage, invest, and distribute all amounts in the Fund in a manner that is consistent with the investment authority of the Secretary under—
 (A)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); (B)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
 (C)this subsection. (5)Availability of amountsAmounts appropriated to, and deposited in, the Fund, including any investment earnings accrued from the date of deposit in the Fund through the date of disbursement from the Fund, shall be made available to the Band by the Secretary beginning on the enforceability date.
					(6)Withdrawals by band pursuant to the American Indian Trust Fund Management Reform Act
 (A)In generalThe Band may withdraw all or part of the amounts in the Fund on approval by the Secretary of a tribal management plan submitted by the Band in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
						(B)Requirements
 (i)In generalIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan under subparagraph (A) shall require that the Band shall spend all amounts withdrawn from the Fund in accordance with this section.
 (ii)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines to be necessary to enforce the tribal management plan to ensure that amounts withdrawn by the Band from the Fund under this paragraph are used in accordance with this section.
							(7)Withdrawals by Band pursuant to an Expenditure Plan
 (A)In generalThe Band may submit an expenditure plan for approval by the Secretary requesting that all or part of the amounts in the Fund be disbursed in accordance with the plan.
 (B)RequirementsThe expenditure plan under subparagraph (A) shall include a description of the manner and purpose for which the amounts proposed to be disbursed from the Fund will be used, in accordance with paragraph (8).
 (C)ApprovalIf the Secretary determines that an expenditure plan submitted under this subsection is consistent with the purposes of this section, the Secretary shall approve the plan.
 (D)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines necessary to enforce an expenditure plan to ensure that amounts disbursed under this paragraph are used in accordance with this section.
 (8)UsesAmounts from the Fund shall be used by the Band for the following purposes: (A)Pechanga Recycled Water Infrastructure accountThe Pechanga Recycled Water Infrastructure account shall be used for expenditures by the Band in accordance with subsection (g)(3).
 (B)Pechanga ESAA Delivery Capacity accountThe Pechanga ESAA Delivery Capacity account shall be used for expenditures by the Band in accordance with subsection (g)(4).
 (C)Pechanga Water Fund accountThe Pechanga Water Fund account shall be used for— (i)payment of the EMWD Connection Fee;
 (ii)payment of the MWD Connection Fee; and (iii)any expenses, charges, or fees incurred by the Band in connection with the delivery or use of water pursuant to the Pechanga Settlement Agreement.
 (D)Pechanga Water Quality accountThe Pechanga Water Quality account shall be used by the Band to fund groundwater desalination activities within the Wolf Valley Basin.
 (9)LiabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure of, or the investment of any amounts withdrawn from, the Fund by the Band under paragraph (6) or (7).
 (10)No per capita distributionsNo portion of the Fund shall be distributed on a per capita basis to any member of the Band. (i)Miscellaneous provisions (1)Waiver of sovereign immunity by the United StatesExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666), nothing in this section waives the sovereign immunity of the United States.
 (2)Other tribes not adversely affectedNothing in this section quantifies or diminishes any land or water right, or any claim or entitlement to land or water, of an Indian tribe, band, or community other than the Band.
 (3)Limitation on claims for reimbursementWith respect to Indian land within the Reservation— (A)the United States shall not submit against any Indian-owned land located within the Reservation any claim for reimbursement of the cost to the United States of carrying out this section and the Pechanga Settlement Agreement; and
 (B)no assessment of any Indian-owned land located within the Reservation shall be made regarding that cost.
 (4)Effect on current lawNothing in this subsection affects any provision of law (including regulations) in effect on the day before the date of enactment of this Act with respect to preenforcement review of any Federal environmental enforcement action.
					(j)Authorization of appropriations
 (1)Pechanga recycled water infrastructure accountThere is authorized to be appropriated $2,656,374, for deposit in the Pechanga Recycled Water Infrastructure account, to carry out the activities described in subsection (g)(3).
 (2)Pechanga ESAA delivery capacity accountThere is authorized to be appropriated $17,900,000, for deposit in the Pechanga ESAA Delivery Capacity account, which amount shall be adjusted for changes in construction costs since June 30, 2009, as is indicated by ENR Construction Cost Index, 20-City Average, as applicable to the types of construction required for the Band to provide the infrastructure necessary for the Band to provide the Interim Capacity and Permanent Capacity in the event that RCWD elects not to provide the Interim Capacity or Permanent Capacity as set forth in the ESAA Capacity Agreement and contemplated in subparagraphs (B)(v) and (C)(vi) of subsection (g)(4), with such adjustment ending on the date on which funds authorized to be appropriated under this subsection have been deposited in the Fund.
 (3)Pechanga water fund accountThere is authorized to be appropriated $5,483,653, for deposit in the Pechanga Water Fund account, which amount shall be adjusted for changes in appropriate cost indices since June 30, 2009, with such adjustment ending on the date of deposit in the Fund, for the purposes set forth in subsection (h)(8)(C).
 (4)Pechanga water quality accountThere is authorized to be appropriated $2,460,000, for deposit in the Pechanga Water Quality account, which amount shall be adjusted for changes in appropriate cost indices since June 30, 2009, with such adjustment ending on the date of deposit in the Fund, for the purposes set forth in subsection (h)(8)(D).
 (k)Repeal on failure of enforceability dateIf the Secretary does not publish a statement of findings under subsection (f)(5) by April 30, 2021, or such alternative later date as is agreed to by the Band and the Secretary, as applicable—
 (1)this section is repealed effective on the later of May 1, 2021, or the day after the alternative date agreed to by the Band and the Secretary;
 (2)any action taken by the Secretary and any contract or agreement pursuant to the authority provided under any provision of this section shall be void;
 (3)any amounts appropriated under subsection (j), together with any interest on those amounts, shall immediately revert to the general fund of the Treasury; and
 (4)any amounts made available under subsection (j) that remain unexpended shall immediately revert to the general fund of the Treasury.
					(l)Antideficiency
 (1)In generalNotwithstanding any authorization of appropriations to carry out this section, the expenditure or advance of any funds, and the performance of any obligation by the Department in any capacity, pursuant to this section shall be contingent on the appropriation of funds for that expenditure, advance, or performance.
 (2)LiabilityThe Department of the Interior shall not be liable for the failure to carry out any obligation or activity authorized by this section if adequate appropriations are not provided to carry out this section.
					8010.Gold King Mine spill recovery
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)ClaimantThe term claimant means a State, Indian tribe, or local government that submits a claim under subsection (c). (3)Gold King Mine releaseThe term Gold King Mine release means the discharge on August 5, 2015, of approximately 3,000,000 gallons of contaminated water from the Gold King Mine north of Silverton, Colorado, into Cement Creek that occurred while contractors of the Environmental Protection Agency were conducting an investigation of the Gold King Mine to assess mine conditions.
 (4)National Contingency PlanThe term National Contingency Plan means the National Contingency Plan prepared and published under part 300 of title 40, Code of Federal Regulations (or successor regulations).
 (5)ResponseThe term response has the meaning given the term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
 (b)Sense of CongressIt is the sense of Congress that the Administrator should receive and process, as expeditiously as possible, claims under chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) for any injury arising out of the Gold King Mine release.
				(c)Gold King Mine release claims pursuant to the Comprehensive Environmental Response, Compensation,
			 and
			 Liability Act
 (1)In generalThe Administrator shall, consistent with the National Contingency Plan, receive and process under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), and pay from appropriations made available to the Administrator to carry out that Act, any claim made by a State, Indian tribe, or local government for eligible response costs relating to the Gold King Mine release.
					(2)Eligible response costs
 (A)In generalResponse costs incurred between August 5, 2015, and September 9, 2016, are eligible for payment by the Administrator under this subsection, without prior approval by the Administrator, if the response costs are not inconsistent with the National Contingency Plan.
 (B)Prior approval requiredResponse costs incurred after September 9, 2016, are eligible for payment by the Administrator under this subsection if—
 (i)the Administrator approves the response costs under section 111(a)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611(a)(2)); and
 (ii)the response costs are not inconsistent with the National Contingency Plan.
							(3)Presumption
 (A)In generalThe Administrator shall consider response costs claimed under paragraph (1) to be eligible response costs if a reasonable basis exists to establish that the response costs are not inconsistent with the National Contingency Plan.
 (B)Applicable StandardIn determining whether a response cost is not inconsistent with the National Contingency Plan, the Administrator shall apply the same standard that the United States applies in seeking recovery of the response costs of the United States from responsible parties under section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607).
						(4)Timing
 (A)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall make a decision on, and pay, any eligible response costs submitted to the Administrator before that date of enactment.
 (B)Subsequently filed claimsNot later than 90 days after the date on which a claim is submitted to the Administrator, the Administrator shall make a decision on, and pay, any eligible response costs.
 (C)DeadlineAll claims under this subsection shall be submitted to the Administrator not later than 180 days after the date of enactment of this Act.
 (D)NotificationNot later than 30 days after the date on which the Administrator makes a decision under subparagraph (A) or (B), the Administrator shall notify the claimant of the decision.
						(d)Water quality program
 (1)In generalIn response to the Gold King Mine release, the Administrator, in conjunction with affected States, Indian tribes, and local governments, shall, subject to the availability of appropriations, develop and implement a program for long-term water quality monitoring of rivers contaminated by the Gold King Mine release.
 (2)RequirementsIn carrying out the program described in paragraph (1), the Administrator, in conjunction with affected States, Indian tribes, and local governments, shall—
 (A)collect water quality samples and sediment data; (B)provide the public with a means of viewing the water quality sample results and sediment data referred to in subparagraph (A) by, at a minimum, posting the information on the website of the Administrator;
 (C)take any other reasonable measure necessary to assist affected States, Indian tribes, and local governments with long-term water monitoring; and
 (D)carry out additional program activities related to long-term water quality monitoring that the Administrator determines to be necessary.
 (3)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary to carry out this subsection, including the reimbursement of affected States, Indian tribes, and local governments for the costs of long-term water quality monitoring of any river contaminated by the Administrator.
 (e)Existing State and tribal lawNothing in this section affects the jurisdiction or authority of any department, agency, or officer of any State government or any Indian tribe.
 (f)Savings clauseNothing in this section affects any right of any State, Indian tribe, or other person to bring a claim against the United States for response costs or natural resources damages pursuant to section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607).
 8011.Reports by the Comptroller GeneralNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct the following reviews and submit to Congress reports describing the results of the reviews:
 (1)A review of the implementation and effectiveness of the Columbia River Basin restoration program authorized under part V of subtitle F of title VII.
 (2)A review of the implementation and effectiveness of watercraft inspection stations established by the Secretary under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) in preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary.
 8012.Sense of CongressIt is the sense of Congress that— (1)State water quality standards that impact the disposal of dredged material should be developed collaboratively, with input from all relevant stakeholders;
 (2)Open-water disposal of dredged material should be reduced to the maximum extent practicable; (3)Where practicable, the preference is for disputes between states related to the disposal of dredged material and the protection of water quality to be resolved between the states in accordance with regional plans and involving regional bodies.
 8013.Bureau of Reclamation Dakotas Area Office permit fees for cabins and trailersDuring the period ending 5 years after the date of enactment of this Act, the Secretary of the Interior shall not increase the permit fee for a cabin or trailer on land in the State of North Dakota administered by the Dakotas Area Office of the Bureau of Reclamation by more than 33 percent of the permit fee that was in effect on January 1, 2016.
			8014.Use of trailer homes at heart butte dam and reservoir (lake tschida)
 (a)DefinitionsIn this section: (1)AdditionThe term addition means any enclosed structure added onto the structure of a trailer home that increases the living area of the trailer home.
 (2)Camper or recreational vehicleThe term camper or recreational vehicle includes— (A)a camper, motorhome, trailer camper, bumper hitch camper, fifth wheel camper, or equivalent mobile shelter; and
 (B)a recreational vehicle. (3)Immediate familyThe term immediate family means a spouse, grandparent, parent, sibling, child, or grandchild.
 (4)PermitThe term permit means a permit issued by the Secretary authorizing the use of a lot in a trailer area. (5)Permit yearThe term permit year means the period beginning on April 1 of a calendar year and ending on March 31 of the following calendar year.
 (6)PermitteeThe term permittee means a person holding a permit. (7)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
 (8)Trailer areaThe term trailer area means any of the following areas at Heart Butte Dam and Reservoir (Lake Tschida) (as described in the document of the Bureau of Reclamation entitled Heart Butte Reservoir Resource Management Plan (March 2008)):
 (A)Trailer Area 1 and 2, also known as Management Unit 034. (B)Southside Trailer Area, also known as Management Unit 014.
 (9)Trailer homeThe term trailer home means a dwelling placed on a supporting frame that— (A)has or had a tow-hitch; and
 (B)is made mobile, or is capable of being made mobile, by an axle and wheels. (b)Permit renewal and permitted use (1)In generalThe Secretary shall use the same permit renewal process for trailer area permits as the Secretary uses for other permit renewals in other reservoirs in the State of North Dakota administered by the Dakotas Area Office of the Bureau of Reclamation.
 (2)Trailer homesWith respect to a trailer home, a permit for each permit year shall authorize the permittee— (A)to park the trailer home on the lot;
 (B)to use the trailer home on the lot; (C)to physically move the trailer home on and off the lot; and
 (D)to leave on the lot any addition, deck, porch, entryway, step to the trailer home, propane tank, or storage shed.
 (3)Campers or recreational vehiclesWith respect to a camper or recreational vehicle, a permit shall, for each permit year— (A)from April 1 to October 31, authorize the permittee—
 (i)to park the camper or recreational vehicle on the lot; (ii)to use the camper or recreational vehicle on the lot; and
 (iii)to move the camper or recreational vehicle on and off the lot; and (B)from November 1 to March 31, require a permittee to remove the camper or recreational vehicle from the lot.
						(c)Removal
 (1)In generalThe Secretary may require removal of a trailer home from a lot in a trailer area if the trailer home is flooded after the date of enactment of this Act.
 (2)Removal and new useIf the Secretary requires removal of a trailer home under paragraph (1), on request by the permittee, the Secretary shall authorize the permittee—
 (A)to replace the trailer home on the lot with a camper or recreational vehicle in accordance with this section; or
 (B)to place a trailer home on the lot from April 1 to October 31. (d)Transfer of permits (1)Transfer of trailer home titleIf a permittee transfers title to a trailer home permitted on a lot in a trailer area, the Secretary shall issue a permit to the transferee, under the same terms as the permit applicable on the date of transfer, subject to the conditions described in paragraph (3).
 (2)Transfer of camper or recreational vehicle titleIf a permittee who has a permit to use a camper or recreational vehicle on a lot in a trailer area transfers title to the interests of the permittee on or to the lot, the Secretary shall issue a permit to the transferee, subject to the conditions described in paragraph (3).
 (3)ConditionsA permit issued by the Secretary under paragraph (1) or (2) shall be subject to the following conditions:
 (A)A permit may not be held in the name of a corporation. (B)A permittee may not have an interest in, or control of, more than 1 seasonal trailer home site in the Great Plains Region of the Bureau of Reclamation, inclusive of sites located on tracts permitted to organized groups on Reclamation reservoirs.
 (C)Not more than 2 persons may be permittees under 1 permit, unless— (i)approved by the Secretary; or
 (ii)the additional persons are immediate family members of the permittees. (e)Anchoring requirements for trailer homesThe Secretary shall require compliance with appropriate anchoring requirements for each trailer home (including additions to the trailer home) and other objects on a lot in a trailer area, as determined by the Secretary, after consulting with permittees.
				(f)Replacement, removal, and return
 (1)ReplacementPermittees may replace their trailer home with another trailer home. (2)Removal and returnPermittees may—
 (A)remove their trailer home; and (B)if the permittee removes their trailer home under subparagraph (A), return the trailer home to the lot of the permittee.
						(g)Liability; taking
 (1)LiabilityThe United States shall not be liable for flood damage to the personal property of a permittee or for damages arising out of any act, omission, or occurrence relating to a lot to which a permit applies, other than for damages caused by an act or omission of the United States or an employee, agent, or contractor of the United States before the date of enactment of this Act.
 (2)TakingAny temporary flooding or flood damage to the personal property of a permittee shall not be a taking by the United States.
					IXBlackfeet Water Rights Settlement Act
 9001.Short titleThis title may be cited as the Blackfeet Water Rights Settlement Act. 9002.PurposesThe purposes of this title are—
 (1)to achieve a fair, equitable, and final settlement of claims to water rights in the State of Montana for—
 (A)the Blackfeet Tribe of the Blackfeet Indian Reservation; and (B)the United States, for the benefit of the Tribe and allottees;
 (2)to authorize, ratify, and confirm the water rights compact entered into by the Tribe and the State, to the extent that the Compact is consistent with this title;
 (3)to authorize and direct the Secretary of the Interior— (A)to execute the Compact; and
 (B)to take any other action necessary to carry out the Compact in accordance with this title; and (4)to authorize funds necessary for the implementation of the Compact and this title.
 9003.DefinitionsIn this title: (1)AllotteeThe term allottee means any individual who holds a beneficial real property interest in an allotment of Indian land that is—
 (A)located within the Reservation; and (B)held in trust by the United States.
 (2)Birch creek agreementThe term Birch Creek Agreement means— (A)the agreement between the Tribe and the State regarding Birch Creek water use dated January 31, 2008 (as amended on February 13, 2009); and
 (B)any amendment or exhibit (including exhibit amendments) to that agreement that is executed in accordance with this title.
 (3)Blackfeet irrigation projectThe term Blackfeet Irrigation Project means the irrigation project authorized by the matter under the heading MONTANA of title II of the Act of March 1, 1907 (34 Stat. 1035, chapter 2285), and administered by the Bureau of Indian Affairs.
 (4)CompactThe term Compact means— (A)the Blackfeet-Montana water rights compact dated April 15, 2009, as contained in section 85–20–1501 of the Montana Code Annotated (2015); and
 (B)any amendment or exhibit (including exhibit amendments) to the Compact that is executed to make the Compact consistent with this title.
 (5)Enforceability dateThe term enforceability date means the date described in section 9020(f). (6)Lake ElwellThe term Lake Elwell means the water impounded on the Marias River in the State by Tiber Dam, a feature of the Lower Marias Unit of the Pick-Sloan Missouri River Basin Program authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665).
 (7)Milk river basinThe term Milk River Basin means the North Fork, Middle Fork, South Fork, and main stem of the Milk River and tributaries, from the headwaters to the confluence with the Missouri River.
				(8)Milk river project
 (A)In generalThe term Milk River Project means the Bureau of Reclamation project conditionally approved by the Secretary on March 14, 1903, pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), commencing at Lake Sherburne Reservoir and providing water to a point approximately 6 miles east of Nashua, Montana.
 (B)InclusionsThe term Milk River Project includes— (i)the St. Mary Unit;
 (ii)the Fresno Dam and Reservoir; and (iii)the Dodson pumping unit.
 (9)Milk river project water rightsThe term Milk River Project water rights means the water rights held by the Bureau of Reclamation on behalf of the Milk River Project, as finally adjudicated by the Montana Water Court.
 (10)Milk river water rightThe term Milk River water right means the portion of the Tribal water rights described in article III.F of the Compact and this title.
 (11)Missouri river basinThe term Missouri River Basin means the hydrologic basin of the Missouri River (including tributaries). (12)MR&I systemThe term MR&I System means the intake, treatment, pumping, storage, pipelines, appurtenant items, and any other feature of the system, as generally described in the document entitled Blackfeet Regional Water System, prepared by DOWL HKM, and dated June 2010, and modified by DOWL HKM, as set out in the addendum to the report dated March 2013.
 (13)OM&RThe term OM&R means— (A)any recurring or ongoing activity associated with the day-to-day operation of a project;
 (B)any activity relating to scheduled or unscheduled maintenance of a project; and (C)any activity relating to replacing a feature of a project.
 (14)ReservationThe term Reservation means the Blackfeet Indian Reservation of Montana, as— (A)established by the Treaty of October 17, 1855 (11 Stat. 657); and
 (B)modified by— (i)the Executive Order of July 5, 1873 (relating to the Blackfeet Reserve);
 (ii)the Act of April 15, 1874 (18 Stat. 28, chapter 96); (iii)the Executive order of August 19, 1874 (relating to the Blackfeet Reserve);
 (iv)the Executive order of April 13, 1875 (relating to the Blackfeet Reserve); (v)the Executive order of July 13, 1880 (relating to the Blackfeet Reserve);
 (vi)the Agreement with the Blackfeet, ratified by the Act of May 1, 1888 (25 Stat. 113, chapter 213); and
 (vii)the Agreement with the Blackfeet, ratified by the Act of June 10, 1896 (29 Stat. 353, chapter 398). (15)St. mary river water rightThe term St. Mary River water right means that portion of the Tribal water rights described in article III.G.1.a.i. of the Compact and this title.
				(16)St. Mary Unit
 (A)In generalThe term St. Mary Unit means the St. Mary Storage Unit of the Milk River Project authorized by Congress on March 25, 1905.
 (B)InclusionsThe term St. Mary Unit includes— (i)Sherburne Dam and Reservoir;
 (ii)Swift Current Creek Dike; (iii)Lower St. Mary Lake;
 (iv)St. Mary Canal Diversion Dam; and (v)St. Mary Canal and appurtenances.
 (17)SecretaryThe term Secretary means the Secretary of the Interior. (18)StateThe term State means the State of Montana.
 (19)Swiftcurrent creek bank stabilization projectThe term Swiftcurrent Creek Bank Stabilization Project means the project to mitigate the physical and environmental problems associated with the St. Mary Unit from Sherburne Dam to the St. Mary River, as described in the report entitled Boulder/Swiftcurrent Creek Stabilization Project, Phase II Investigations Report, prepared by DOWL HKM, and dated March 2012.
 (20)Tribal water rightsThe term Tribal water rights means the water rights of the Tribe described in article III of the Compact and this title, including—
 (A)the Lake Elwell allocation provided to the Tribe under section 9009; and (B)the instream flow water rights described in section 9019.
 (21)TribeThe term Tribe means the Blackfeet Tribe of the Blackfeet Indian Reservation of Montana. 9004.Ratification of compact (a)Ratification (1)In generalAs modified by this title, the Compact is authorized, ratified, and confirmed.
 (2)AmendmentsAny amendment to the Compact is authorized, ratified, and confirmed, to the extent that such amendment is executed to make the Compact consistent with this title.
					(b)Execution
 (1)In generalTo the extent that the Compact does not conflict with this title, the Secretary shall execute the Compact, including all exhibits to, or parts of, the Compact requiring the signature of the Secretary.
 (2)ModificationsNothing in this title precludes the Secretary from approving any modification to an appendix or exhibit to the Compact that is consistent with this title, to the extent that the modification does not otherwise require congressional approval under section 2116 of the Revised Statutes (25 U.S.C. 177) or any other applicable provision of Federal law.
					(c)Environmental compliance
 (1)In generalIn implementing the Compact and this title, the Secretary shall comply with all applicable provisions of—
 (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)all other applicable environmental laws and regulations. (2)Effect of execution (A)In generalThe execution of the Compact by the Secretary under this section shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)ComplianceThe Secretary shall carry out all Federal compliance activities necessary to implement the Compact and this title.
						9005.Milk river water right
 (a)In generalWith respect to the Milk River water right, the Tribe— (1)may continue the historical uses and the uses in existence on the date of enactment of this title; and
 (2)except as provided in article III.F.1.d of the Compact, shall not develop new uses until the date on which—
 (A)the Tribe has entered into the agreement described in subsection (c); or (B)the Secretary has established the terms and conditions described in subsection (e).
 (b)Water rights arising under state lawWith respect to any water rights arising under State law in the Milk River Basin owned or acquired by the Tribe, the Tribe—
 (1)may continue any use in existence on the date of enactment of this title; and (2)shall not change any use until the date on which—
 (A)the Tribe has entered into the agreement described in subsection (c); or (B)the Secretary has established the terms and conditions described in subsection (e).
						(c)Tribal agreement
 (1)In generalIn consultation with the Commissioner of Reclamation and the Director of the Bureau of Indian Affairs, the Tribe and the Fort Belknap Indian Community shall enter into an agreement to provide for the exercise of their respective water rights on the respective reservations of the Tribe and the Fort Belknap Indian Community in the Milk River.
 (2)ConsiderationsThe agreement entered into under paragraph (1) shall take into consideration— (A)the equal priority dates of the 2 Indian tribes;
 (B)the water supplies of the Milk River; and (C)historical, current, and future uses identified by each Indian tribe.
						(d)Secretarial determination
 (1)In generalNot later than 120 days after the date on which the agreement described in subsection (c) is submitted to the Secretary, the Secretary shall review and approve or disapprove the agreement.
 (2)ApprovalThe Secretary shall approve the agreement if the Secretary finds that the agreement— (A)equitably accommodates the interests of each Indian tribe in the Milk River;
 (B)adequately considers the factors described in subsection (c)(2); and (C)is otherwise in accordance with applicable law.
 (3)Deadline extensionThe deadline to review the agreement described in paragraph (1) may be extended by the Secretary after consultation with the Tribe and the Fort Belknap Indian Community.
					(e)Secretarial decision
 (1)In generalIf the Tribe and the Fort Belknap Indian Community do not, by 3 years after the Secretary certifies under section 9020(f)(5) that the Tribal membership has approved the Compact and this title, enter into an agreement approved under subsection (d)(2), the Secretary, in the Secretary’s sole discretion, shall establish, after consultation with the Tribe and the Fort Belknap Indian Community, terms and conditions that reflect the considerations described in subsection (c)(2) by which the respective water rights of the Tribe and the Fort Belknap Indian Community in the Milk River may be exercised.
 (2)Consideration as final agency actionThe establishment by the Secretary of terms and conditions under paragraph (1) shall be considered to be a final agency action for purposes of review under chapter 7 of title 5, United States Code.
 (3)Judicial reviewAn action for judicial review pursuant to this section shall be brought by not later than the date that is 1 year after the date of notification of the establishment of the terms and conditions under this subsection.
 (4)Incorporation into decreesThe agreement under subsection (c), or the decision of the Secretary under this subsection, shall be filed with the Montana Water Court, or the district court with jurisdiction, for incorporation into the final decrees of the Tribe and the Fort Belknap Indian Community.
 (5)Effective dateThe agreement under subsection (c) and a decision of the Secretary under this subsection— (A)shall be effective immediately; and
 (B)may not be modified absent— (i)the approval of the Secretary; and
 (ii)the consent of the Tribe and the Fort Belknap Indian Community. (f)Use of fundsThe Secretary shall distribute equally the funds made available under section 9018(a)(2)(C)(ii) to the Tribe and the Fort Belknap Indian Community to use to reach an agreement under this section, including for technical analyses and legal and other related efforts.
				9006.Water delivery through milk river project
 (a)In generalSubject to the availability of appropriations, the Secretary, acting through the Commissioner of Reclamation, shall carry out the activities authorized under this section with respect to the St. Mary River water right.
 (b)TreatmentNotwithstanding article IV.D.4 of the Compact, any responsibility of the United States with respect to the St. Mary River water right shall be limited to, and fulfilled pursuant to—
 (1)subsection (c) of this section; and (2)subsection (b)(3) of section 9016 and subsection (a)(1)(C) of section 9018.
					(c)Water delivery contract
 (1)In generalNot later than 180 days after the enforceability date, the Secretary shall enter into a water delivery contract with the Tribe for the delivery of not greater than 5,000 acre-feet per year of the St. Mary River water right through Milk River Project facilities to the Tribe or another entity specified by the Tribe.
 (2)Terms and conditionsThe contract under paragraph (1) shall establish the terms and conditions for the water deliveries described in paragraph (1) in accordance with the Compact and this title.
 (3)RequirementsThe water delivery contract under paragraph (1) shall include provisions requiring that— (A)the contract shall be without limit as to term;
 (B)the Tribe, and not the United States, shall collect, and shall be entitled to, all consideration due to the Tribe under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (f);
 (C)the United States shall have no obligation to monitor, administer, or account for— (i)any funds received by the Tribe as consideration under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (f); or
 (ii)the expenditure of such funds; (D)if water deliveries under the contract are interrupted for an extended period of time because of damage to, or a reduction in the capacity of, St. Mary Unit facilities, the rights of the Tribe shall be treated in the same manner as the rights of other contractors receiving water deliveries through the Milk River Project with respect to the water delivered under this section;
 (E)deliveries of water under this section shall be— (i)limited to not greater than 5,000 acre-feet of water in any 1 year;
 (ii)consistent with operations of the Milk River Project and without additional costs to the Bureau of Reclamation, including operation, maintenance, and replacement costs; and
 (iii)without additional cost to the Milk River Project water users; and (F)the Tribe shall be required to pay OM&R for water delivered under this section.
						(d)Shortage sharing or reduction
 (1)In generalThe 5,000 acre-feet per year of water delivered under paragraph (3)(E)(i) of subsection (c) shall not be subject to shortage sharing or reduction, except as provided in paragraph (3)(D) of that subsection.
 (2)No injury to milk river project water usersNotwithstanding article IV.D.4 of the Compact, any reduction in the Milk River Project water supply caused by the delivery of water under subsection (c) shall not constitute injury to Milk River Project water users.
					(e)Subsequent contracts
 (1)In generalAs part of the studies authorized by section 9007(c)(1), the Secretary, acting through the Commissioner of Reclamation, and in cooperation with the Tribe, shall identify alternatives to provide to the Tribe water from the St. Mary River water right in quantities greater than the 5,000 acre-feet per year of water described in subsection (c)(3)(E)(i).
 (2)Contract for water deliveryIf the Secretary determines under paragraph (1) that more than 5,000 acre-feet per year of the St. Mary River water right can be delivered to the Tribe, the Secretary shall offer to enter into 1 or more contracts with the Tribe for the delivery of that water, subject to the requirements of subsection (c)(3), except subsection (c)(3)(E)(i), and this subsection.
 (3)TreatmentAny delivery of water under this subsection shall be subject to reduction in the same manner as for Milk River Project contract holders.
					(f)Subcontracts
 (1)In generalThe Tribe may enter into any subcontract for the delivery of water under this section to a third party, in accordance with section 9015(e).
 (2)Compliance with other lawAll subcontracts described in paragraph (1) shall comply with— (A)this title;
 (B)the Compact; (C)the tribal water code; and
 (D)other applicable law. (3)No liabilityThe Secretary shall not be liable to any party, including the Tribe, for any term of, or any loss or other detriment resulting from, a lease, contract, or other agreement entered into pursuant to this subsection.
 (g)Effect of provisionsNothing in this section— (1)precludes the Tribe from taking the water described in subsection (c)(3)(E)(i), or any additional water provided under subsection (e), from the direct flow of the St. Mary River; or
 (2)modifies the quantity of the Tribal water rights described in article III.G.1 of the Compact. (h)Other rightsNotwithstanding the requirements of article III.G.1.d of the Compact, after satisfaction of all water rights under State law for use of St. Mary River water, including the Milk River Project water rights, the Tribe shall have the right to the remaining portion of the share of the United States in the St. Mary River under the International Boundary Waters Treaty of 1909 (36 Stat. 2448) for any tribally authorized use or need consistent with this title.
				9007.Bureau of reclamation activities to improve water management
 (a)Milk river project purposesThe purposes of the Milk River Project shall include— (1)irrigation;
 (2)flood control; (3)the protection of fish and wildlife;
 (4)recreation; (5)the provision of municipal, rural, and industrial water supply; and
 (6)hydroelectric power generation. (b)Use of milk river project facilities for the benefit of tribeThe use of Milk River Project facilities to transport water for the Tribe pursuant to subsections (c) and (e) of section 9006, together with any use by the Tribe of that water in accordance with this title—
 (1)shall be considered to be an authorized purpose of the Milk River Project; and (2)shall not change the priority date of any Tribal water rights.
					(c)St. Mary River Studies
 (1)In generalSubject to the availability of appropriations, the Secretary, in cooperation with the Tribe and the State, shall conduct—
 (A)an appraisal study— (i)to develop a plan for the management and development of water supplies in the St. Mary River Basin and Milk River Basin, including the St. Mary River and Milk River water supplies for the Tribe and the Milk River water supplies for the Fort Belknap Indian Community; and
 (ii)to identify alternatives to develop additional water of the St. Mary River for the Tribe; and (B)a feasibility study—
 (i)using the information resulting from the appraisal study conducted under paragraph (1) and such other information as is relevant, to evaluate the feasibility of—
 (I)alternatives for the rehabilitation of the St. Mary Diversion Dam and Canal; and (II)increased storage in Fresno Dam and Reservoir; and
 (ii)to create a cost allocation study that is based on the authorized purposes described in subsections (a) and (b).
 (2)Cooperative agreementOn request of the Tribe, the Secretary shall enter into a cooperative agreement with the Tribe with respect to the portion of the appraisal study described in paragraph (1)(A).
 (3)Costs nonreimbursableThe cost of the studies under this subsection shall not be— (A)considered to be a cost of the Milk River Project; or
 (B)reimbursable in accordance with the reclamation laws. (d)Swiftcurrent creek bank stabilization (1)In generalSubject to the availability of appropriations, the Secretary, acting through the Commissioner of Reclamation, shall carry out appropriate activities concerning the Swiftcurrent Creek Bank Stabilization Project, including—
 (A)a review of the final project design; and (B)value engineering analyses.
 (2)Modification of final designPrior to beginning construction activities for the Swiftcurrent Creek Bank Stabilization Project, on the basis of the review conducted under paragraph (1), the Secretary shall negotiate with the Tribe appropriate changes, if any, to the final design—
 (A)to ensure compliance with applicable industry standards; (B)to improve the cost-effectiveness of the Swiftcurrent Creek Bank Stabilization Project; and
 (C)to ensure that the Swiftcurrent Creek Bank Stabilization Project may be constructed using only the amounts made available under section 9018.
 (3)Applicability of isdeaaAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out the Swiftcurrent Bank Stabilization Project.
 (e)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under this section, subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total costs incurred under this section.
				(f)Milk river project rights-of-Way and easements
 (1)In generalSubject to paragraphs (2) and (3), the Tribe shall grant the United States a right-of-way on Reservation land owned by the Tribe for all uses by the Milk River Project (permissive or otherwise) in existence as of December 31, 2015, including all facilities, flowage easements, and access easements necessary for the operation and maintenance of the Milk River Project.
 (2)Agreement regarding existing usesThe Tribe and the Secretary shall enter into an agreement for a process to determine the location, nature, and extent of the existing uses referenced in this subsection. The agreement shall require that—
 (A)a panel of 3 individuals determine the location, nature, and extent of existing uses necessary for the operation and maintenance of the Milk River Project (the Panel Determination), with the Tribe appointing 1 representative of the Tribe, the Secretary appointing 1 representative of the Secretary, and those 2 representatives jointly appointing a third individual;
 (B)if the Panel Determination is unanimous, the Tribe grant a right-of-way to the United States for the existing uses identified in the Panel Determination in accordance with applicable law without additional compensation;
 (C)if the Panel Determination is not unanimous— (i)the Secretary adopt the Panel Determination with any amendments the Secretary reasonably determines necessary to correct any clear error (the Interior Determination), provided that if any portion of the Panel Determination is unanimous, the Secretary will not amend that portion; and
 (ii)the Tribe grant a right-of-way to the United States for the existing uses identified in the Interior Determination in accordance with applicable law without additional compensation, with the agreement providing for the timing of the grant to take into consideration the possibility of review under paragraph (5).
 (3)EffectDeterminations made under this subsection— (A)do not address title as between the United States and the Tribe; and
 (B)do not apply to any new use of Reservation land by the United States for the Milk River Project after December 31, 2015.
 (4)Interior determination as final agency actionAny determination by the Secretary under paragraph (2)(C) shall be considered to be a final agency action for purposes of review under chapter 7 of title 5, United States Code.
 (5)Judicial reviewAn action for judicial review pursuant to this section shall be brought by not later than the date that is 1 year after the date of notification of the Interior Determination.
 (g)FundingThe total amount of obligations incurred by the Secretary shall not exceed— (1)$3,800,000 to carry out subsection (c);
 (2)$20,700,000 to carry out subsection (d); and (3)$3,100,000 to carry out subsection (f).
					9008.St. mary canal hydroelectric power generation
 (a)Bureau of reclamation jurisdictionEffective beginning on the date of enactment of this title, the Commissioner of Reclamation shall have exclusive jurisdiction to authorize the development of hydropower on the St. Mary Unit.
				(b)Rights of tribe
 (1)Exclusive right of tribeSubject to paragraph (2) and notwithstanding any other provision of law, the Tribe shall have the exclusive right to develop and market hydroelectric power of the St. Mary Unit.
 (2)LimitationsThe exclusive right described in paragraph (1)— (A)shall expire on the date that is 15 years after the date of enactment of an Act appropriating funds for rehabilitation of the St. Mary Unit; but
 (B)may be extended by the Secretary at the request of the Tribe. (3)OM&R costsEffective beginning on the date that is 10 years after the date on which the Tribe begins marketing hydroelectric power generated from the St. Mary Unit to any third party, the Tribe shall make annual payments for operation, maintenance, and replacement costs attributable to the direct use of any facilities by the Tribe for hydroelectric power generation, in amounts determined in accordance with the guidelines and methods of the Bureau of Reclamation for assessing operation, maintenance, and replacement charges.
 (c)Bureau of reclamation cooperationThe Commissioner of Reclamation shall cooperate with the Tribe in the development of any hydroelectric power generation project under this section.
 (d)AgreementBefore construction of a hydroelectric power generation project under this section, the Tribe shall enter into an agreement with the Commissioner of Reclamation that includes provisions—
 (1)requiring that— (A)the design, construction, and operation of the project shall be consistent with the Bureau of Reclamation guidelines and methods for hydroelectric power development at Bureau facilities, as appropriate; and
 (B)the hydroelectric power generation project will not impair the efficiencies of the Milk River Project for authorized purposes;
 (2)regarding construction and operating criteria and emergency procedures; and (3)under which any modification proposed by the Tribe to a facility owned by the Bureau of Reclamation shall be subject to review and approval by the Secretary, acting through the Commissioner of Reclamation.
 (e)Use of hydroelectric power by tribeAny hydroelectric power generated in accordance with this section shall be used or marketed by the Tribe.
 (f)RevenuesThe Tribe shall collect and retain any revenues from the sale of hydroelectric power generated by a project under this section.
 (g)Liability of united statesThe United States shall have no obligation to monitor, administer, or account for— (1)any revenues received by the Tribe under this section; or
 (2)the expenditure of those revenues. (h)PreferenceDuring any period for which the exclusive right of the Tribe described in subsection (b)(1) is not in effect, the Tribe shall have a preference to develop hydropower on the St. Mary Unit facilities, in accordance with Bureau of Reclamation guidelines and methods for hydroelectric power development at Bureau facilities.
				9009.Storage allocation from Lake Elwell
				(a)
 (1)Storage allocation to tribeThe Secretary shall allocate to the Tribe 45,000 acre-feet per year of water stored in Lake Elwell for use by the Tribe for any beneficial purpose on or off the Reservation, under a water right held by the United States and managed by the Bureau of Reclamation, as measured at the outlet works of Tiber Dam or through direct pumping from Lake Elwell.
 (2)ReductionUp to 10,000 acre-feet per year of water allocated to the Tribe pursuant to paragraph (1) will be subject to an acre-foot for acre-foot reduction if depletions from the Tribal water rights above Lake Elwell exceed 88,000 acre-feet per year of water because of New Development (as defined in article II.37 of the Compact).
					(b)Treatment
 (1)In generalThe allocation to the Tribe under subsection (a) shall be considered to be part of the Tribal water rights.
 (2)Priority dateThe priority date of the allocation to the Tribe under subsection (a) shall be the priority date of the Lake Elwell water right held by the Bureau of Reclamation.
 (3)AdministrationThe Tribe shall administer the water allocated under subsection (a) in accordance with the Compact and this title.
					(c)Allocation agreement
 (1)In generalAs a condition of receiving an allocation under this section, the Tribe shall enter into an agreement with the Secretary to establish the terms and conditions of the allocation, in accordance with the Compact and this title.
 (2)InclusionsThe agreement under paragraph (1) shall include provisions establishing that— (A)the agreement shall be without limit as to term;
 (B)the Tribe, and not the United States, shall be entitled to all consideration due to the Tribe under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (d);
 (C)the United States shall have no obligation to monitor, administer, or account for— (i)any funds received by the Tribe as consideration under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (d); or
 (ii)the expenditure of those funds; (D)if the capacity or function of Lake Elwell facilities are significantly reduced, or are anticipated to be significantly reduced, for an extended period of time, the Tribe shall have the same rights as other storage contractors with respect to the allocation under this section;
 (E)the costs associated with the construction of the storage facilities at Tiber Dam allocable to the Tribe shall be nonreimbursable;
 (F)no water service capital charge shall be due or payable for any water allocated to the Tribe pursuant to this section or the allocation agreement, regardless of whether that water is delivered for use by the Tribe or under a lease, contract, or by agreement entered into by the Tribe pursuant to subsection (d);
 (G)the Tribe shall not be required to make payments to the United States for any water allocated to the Tribe under this title or the allocation agreement, except for each acre-foot of stored water leased or transferred for industrial purposes as described in subparagraph (H);
 (H)for each acre-foot of stored water leased or transferred by the Tribe for industrial purposes— (i)the Tribe shall pay annually to the United States an amount necessary to cover the proportional share of the annual operation, maintenance, and replacement costs allocable to the quantity of water leased or transferred by the Tribe for industrial purposes; and
 (ii)the annual payments of the Tribe shall be reviewed and adjusted, as appropriate, to reflect the actual operation, maintenance, and replacement costs for Tiber Dam; and
 (I)the adjustment process identified in subsection (a)(2) will be based on specific enumerated provisions.
 (d)Agreements by tribeThe Tribe may use, lease, contract, exchange, or enter into other agreements for use of the water allocated to the Tribe under subsection (a), if—
 (1)the use of water that is the subject of such an agreement occurs within the Missouri River Basin; and
 (2)the agreement does not permanently alienate any portion of the water allocated to the Tribe under subsection (a).
 (e)Effective dateThe allocation under subsection (a) takes effect on the enforceability date. (f)No carryover storageThe allocation under subsection (a) shall not be increased by any year-to-year carryover storage.
 (g)Development and delivery costsThe United States shall not be required to pay the cost of developing or delivering any water allocated under this section.
				9010.Irrigation activities
 (a)In generalSubject to the availability of appropriations, the Secretary, acting through the Commissioner of Reclamation and in accordance with subsection (c), shall carry out the following actions relating to the Blackfeet Irrigation Project:
 (1)Deferred maintenance. (2)Dam safety improvements for Four Horns Dam.
 (3)Rehabilitation and enhancement of the Four Horns Feeder Canal, Dam, and Reservoir. (b)Lead agencyThe Bureau of Reclamation shall serve as the lead agency with respect to any activities carried out under this section.
				(c)Scope of deferred maintenance activities and four horns dam safety improvements
 (1)In generalSubject to the conditions described in paragraph (2), the scope of the deferred maintenance activities and Four Horns Dam safety improvements shall be as generally described in—
 (A)the document entitled Engineering Evaluation and Condition Assessment, Blackfeet Irrigation Project, prepared by DOWL HKM, and dated August 2007; and (B)the provisions relating to Four Horns Rehabilitated Dam of the document entitled Four Horns Dam Enlarged Appraisal Evaluation Design Report, prepared by DOWL HKM, and dated April 2007.
 (2)ConditionsThe conditions referred to in paragraph (1) are that, before commencing construction activities, the Secretary shall—
 (A)review the design of the proposed rehabilitation or improvement; (B)perform value engineering analyses;
 (C)perform appropriate Federal environmental compliance activities; and (D)ensure that the deferred maintenance activities and dam safety improvements may be constructed using only the amounts made available under section 9018.
						(d)Scope of rehabilitation and enhancement of four horns feeder canal, dam, and reservoir
 (1)In generalThe scope of the rehabilitation and improvements shall be as generally described in the document entitled Four Horns Feeder Canal Rehabilitation with Export, prepared by DOWL HKM, and dated April 2013, subject to the condition that, before commencing construction activities, the Secretary shall—
 (A)review the design of the proposed rehabilitation or improvement; (B)perform value engineering analyses;
 (C)perform appropriate Federal environmental compliance activities; and (D)ensure that the rehabilitation and improvements may be constructed using only the amounts made available under section 9018.
 (2)InclusionsThe activities carried out by the Secretary under this subsection shall include— (A)the rehabilitation or improvement of the Four Horns feeder canal system to a capacity of not fewer than 360 cubic feet per second;
 (B)the rehabilitation or improvement of the outlet works of Four Horns Dam and Reservoir to deliver not less than 15,000 acre-feet of water per year, in accordance with subparagraph (C); and
 (C)construction of facilities to deliver not less than 15,000 acre-feet of water per year from Four Horns Dam and Reservoir, to a point on or near Birch Creek to be designated by the Tribe and the State for delivery of water to the water delivery system of the Pondera County Canal and Reservoir Company on Birch Creek, in accordance with the Birch Creek Agreement.
 (3)Negotiation with tribeOn the basis of the review described in paragraph (1)(A), the Secretary shall negotiate with the Tribe appropriate changes to the final design of any activity under this subsection to ensure that the final design meets applicable industry standards.
 (e)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $54,900,000, of which—
 (1)$40,900,000 shall be allocated to carry out the activities described in subsection (c); and (2)$14,000,000 shall be allocated to carry out the activities described in subsection (d)(2).
 (f)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable. (g)Non-Federal contributionNo part of the project under subsection (d) shall be commenced until the State has made available $20,000,000 to carry out the activities described in subsection (d)(2).
 (h)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under subsection (m), subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total project costs for each project.
 (i)Project efficienciesIf the total cost of planning, design, and construction activities relating to the projects described in this section results in cost savings and is less than the amounts authorized to be obligated, the Secretary, at the request of the Tribe, may—
 (1)use those cost savings to carry out a project described in section 9007(d), 9011, 9012, or 9013; or (2)deposit those cost savings to the Blackfeet OM&R Trust Account.
 (j)Ownership by tribe of birch creek delivery facilitiesNotwithstanding any other provision of law, the Secretary shall transfer to the Tribe, at no cost, title in and to the facilities constructed under subsection (d)(2)(C).
 (k)Ownership, operation, and maintenanceOn transfer to the Tribe of title under subsection (j), the Tribe shall— (1)be responsible for OM&R in accordance with the Birch Creek Agreement; and
 (2)enter into an agreement with the Bureau of Indian Affairs regarding the operation of the facilities described in that subsection.
 (l)Liability of united statesThe United States shall have no obligation or responsibility with respect the facilities described in subsection (d)(2)(C).
 (m)Applicability of ISDEAAAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out this section.
 (n)EffectNothing in this section— (1)alters any applicable law (including regulations) under which the Bureau of Indian Affairs collects assessments or carries out Blackfeet Irrigation Project OM&R; or
 (2)impacts the availability of amounts made available under subsection (a)(1)(B) of section 9018. 9011.Design and construction of MR&I System (a)In generalSubject to the availability of appropriations, the Secretary, acting through the Commissioner of Reclamation, shall plan, design, and construct the water diversion and delivery features of the MR&I System in accordance with 1 or more agreements between the Secretary and the Tribe.
 (b)Lead agencyThe Bureau of Reclamation shall serve as the lead agency with respect to any activity to design and construct the water diversion and delivery features of the MR&I System.
				(c)Scope
 (1)In generalThe scope of the design and construction under this section shall be as generally described in the document entitled Blackfeet Regional Water System, prepared by DOWL HKM, dated June 2010, and modified by DOWL HKM in the addendum to the report dated March 2013, subject to the condition that, before commencing final design and construction activities, the Secretary shall—
 (A)review the design of the proposed rehabilitation and construction; (B)perform value engineering analyses; and
 (C)perform appropriate Federal compliance activities. (2)Negotiation with tribeOn the basis of the review described in paragraph (1)(A), the Secretary shall negotiate with the Tribe appropriate changes, if any, to the final design—
 (A)to ensure that the final design meets applicable industry standards; (B)to improve the cost-effectiveness of the delivery of MR&I System water; and
 (C)to ensure that the MR&I System may be constructed using only the amounts made available under section 9018. (d)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable.
 (e)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $76,200,000.
				(f)Non-Federal contribution
 (1)ConsultationBefore completion of the final design of the MR&I System required by subsection (c), the Secretary shall consult with the Tribe, the State, and other affected non-Federal parties to discuss the possibility of receiving non-Federal contributions for the cost of the MR&I System.
 (2)NegotiationsIf, based on the extent to which non-Federal parties are expected to use the MR&I System, a non-Federal contribution to the MR&I System is determined by the parties described in paragraph (1) to be appropriate, the Secretary shall initiate negotiations for an agreement regarding the means by which the contributions shall be provided.
 (g)Ownership by tribeTitle to the MR&I System and all facilities rehabilitated or constructed under this section shall be held by the Tribe.
 (h)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under this section, subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total costs incurred under this section.
 (i)OM&R costsThe Federal Government shall have no obligation to pay for the operation, maintenance, or replacement costs for any facility rehabilitated or constructed under this section.
 (j)Project efficienciesIf the total cost of planning, design, and construction activities relating to the projects described in this section results in cost savings and is less than the amounts authorized to be obligated, the Secretary, at the request of the Tribe, may—
 (1)use those cost savings to carry out a project described in section 9007(d), 9010, 9011(a), 9012, or 9013; or
 (2)deposit those cost savings to the Blackfeet OM&R Trust Account. (k)Applicability of ISDEAAAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out this section.
				9012.Design and construction of water storage and irrigation facilities
 (a)In generalSubject to the availability of appropriations, the Secretary, acting through the Commissioner of Reclamation, shall plan, design, and construct 1 or more facilities to store water and support irrigation on the Reservation in accordance with 1 or more agreements between the Secretary and the Tribe.
 (b)Lead agencyThe Bureau of Reclamation shall serve as the lead agency with respect to any activity to design and construct the irrigation development and water storage facilities described in subsection (c).
				(c)Scope
 (1)In generalThe scope of the design and construction under this section shall be as generally described in the document entitled Blackfeet Water Storage, Development, and Project Report, prepared by DOWL HKM, and dated March 13, 2013, as modified and agreed to by the Secretary and the Tribe, subject to the condition that, before commencing final design and construction activities, the Secretary shall—
 (A)review the design of the proposed construction; (B)perform value engineering analyses; and
 (C)perform appropriate Federal compliance activities. (2)ModificationThe Secretary may modify the scope of construction for the projects described in the document referred to in paragraph (1), if—
 (A)the modified project is— (i)similar in purpose to the proposed projects; and
 (ii)consistent with the purposes of this title; and (B)the Secretary has consulted with the Tribe regarding any modification.
 (3)Negotiation with tribeOn the basis of the review described in paragraph (1)(A), the Secretary shall negotiate with the Tribe appropriate changes, if any, to the final design—
 (A)to ensure that the final design meets applicable industry standards; (B)to improve the cost-effectiveness of any construction; and
 (C)to ensure that the projects may be constructed using only the amounts made available under section 9018.
 (d)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable. (e)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $87,300,000.
 (f)Ownership by tribeTitle to all facilities rehabilitated or constructed under this section shall be held by the Tribe, except that title to the Birch Creek Unit of the Blackfeet Indian Irrigation Project shall remain with the Bureau of Indian Affairs.
 (g)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under this section, subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total costs incurred under this section.
 (h)OM&R costsThe Federal Government shall have no obligation to pay for the operation, maintenance, or replacement costs for the facilities rehabilitated or constructed under this section.
 (i)Project efficienciesIf the total cost of planning, design, and construction activities relating to the projects described in this section results in cost savings and is less than the amounts authorized to be obligated, the Secretary, at the request of the Tribe, may—
 (1)use those cost savings to carry out a project described in section 9007(d), 9010, 9011, or 9013; or (2)deposit those cost savings to the Blackfeet OM&R Trust Account.
 (j)Applicability of ISDEAAAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out this section.
				9013.Blackfeet water, storage, and development projects
				(a)In general
 (1)ScopeThe scope of the construction under this section shall be as generally described in the document entitled Blackfeet Water Storage, Development, and Project Report, prepared by DOWL HKM, and dated March 13, 2013, as modified and agreed to by the Secretary and the Tribe.
 (2)ModificationThe Tribe may modify the scope of the projects described in the document referred to in paragraph (1) if—
 (A)the modified project is— (i)similar to the proposed project; and
 (ii)consistent with the purposes of this title; and (B)the modification is approved by the Secretary.
 (b)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable. (c)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $91,000,000.
 (d)OM&R costsThe Federal Government shall have no obligation to pay for the operation, maintenance, or replacement costs for the facilities rehabilitated or constructed under this section.
 (e)Ownership by tribeTitle to any facility constructed under this section shall be held by the Tribe. 9014.Easements and rights-of-way (a)Tribal easements and rights-of-Way (1)In generalOn request of the Secretary, the Tribe shall grant, at no cost to the United States, such easements and rights-of-way over tribal land as are necessary for the construction of the projects authorized by sections 9010 and 9011.
 (2)JurisdictionAn easement or right-of-way granted by the Tribe pursuant to paragraph (1) shall not affect in any respect the civil or criminal jurisdiction of the Tribe over the easement or right-of-way.
 (b)Landowner easements and rights-of-WayIn partial consideration for the construction activities authorized by section 9011, and as a condition of receiving service from the MR&I System, a landowner shall grant, at no cost to the United States or the Tribe, such easements and rights-of-way over the land of the landowner as may be necessary for the construction of the MR&I System.
 (c)Land acquired by united states or tribeAny land acquired within the boundaries of the Reservation by the United States on behalf of the Tribe, or by the Tribe on behalf of the Tribe, in connection with achieving the purposes of this title shall be held in trust by the United States for the benefit of the Tribe.
				9015.Tribal water rights
				(a)Confirmation of tribal water rights
 (1)In generalThe Tribal water rights are ratified, confirmed, and declared to be valid. (2)UseAny use of the Tribal water rights shall be subject to the terms and conditions of the Compact and this title.
 (3)ConflictIn the event of a conflict between the Compact and this title, the provisions of this title shall control.
 (b)Intent of congressIt is the intent of Congress to provide to each allottee benefits that are equivalent to, or exceed, the benefits the allottees possess on the day before the date of enactment of this title, taking into consideration—
 (1)the potential risks, cost, and time delay associated with litigation that would be resolved by the Compact and this title;
 (2)the availability of funding under this title and from other sources; (3)the availability of water from the Tribal water rights; and
 (4)the applicability of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this title to protect the interests of allottees.
 (c)Trust status of tribal water rightsThe Tribal water rights— (1)shall be held in trust by the United States for the use and benefit of the Tribe and the allottees in accordance with this title; and
 (2)shall not be subject to forfeiture or abandonment. (d)Allottees (1)Applicability of act of February 8, 1887The provisions of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation purposes shall apply to the Tribal water rights.
 (2)Entitlement to waterAny entitlement to water of an allottee under Federal law shall be satisfied from the Tribal water rights.
 (3)AllocationsAn allottee shall be entitled to a just and equitable allocation of water for irrigation purposes. (4)Claims (A)Exhaustion of remediesBefore asserting any claim against the United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other applicable law, an allottee shall exhaust remedies available under the tribal water code or other applicable tribal law.
 (B)Action for reliefAfter the exhaustion of all remedies available under the tribal water code or other applicable tribal law, an allottee may seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or other applicable law.
 (5)Authority of secretaryThe Secretary shall have the authority to protect the rights of allottees in accordance with this section.
					(e)Authority of tribe
 (1)In generalThe Tribe shall have the authority to allocate, distribute, and lease the Tribal water rights for any use on the Reservation in accordance with the Compact, this title, and applicable Federal law.
 (2)Off-reservation useThe Tribe may allocate, distribute, and lease the Tribal water rights for off-Reservation use in accordance with the Compact, subject to the approval of the Secretary.
 (3)Land leases by allotteesNotwithstanding paragraph (1), an allottee may lease any interest in land held by the allottee, together with any water right determined to be appurtenant to the interest in land, in accordance with the tribal water code.
					(f)Tribal water code
 (1)In generalNotwithstanding article IV.C.1 of the Compact, not later than 4 years after the date on which the Tribe ratifies the Compact in accordance with this title, the Tribe shall enact a tribal water code that provides for—
 (A)the management, regulation, and governance of all uses of the Tribal water rights in accordance with the Compact and this title; and
 (B)establishment by the Tribe of conditions, permit requirements, and other requirements for the allocation, distribution, or use of the Tribal water rights in accordance with the Compact and this title.
 (2)InclusionsSubject to the approval of the Secretary, the tribal water code shall provide— (A)that use of water by allottees shall be satisfied with water from the Tribal water rights;
 (B)a process by which an allottee may request that the Tribe provide water for irrigation use in accordance with this title, including the provision of water under any allottee lease under section 4 of the Act of June 25, 1910 (25 U.S.C. 403);
 (C)a due process system for the consideration and determination by the Tribe of any request by an allottee (or a successor in interest to an allottee) for an allocation of water for irrigation purposes on allotted land, including a process for—
 (i)appeal and adjudication of any denied or disputed distribution of water; and (ii)resolution of any contested administrative decision; and
 (D)a requirement that any allottee asserting a claim relating to the enforcement of rights of the allottee under the tribal water code, or to the quantity of water allocated to land of the allottee, shall exhaust all remedies available to the allottee under tribal law before initiating an action against the United States or petitioning the Secretary pursuant to subsection (d)(4)(B).
						(3)Action by secretary
 (A)In generalDuring the period beginning on the date of enactment of this title and ending on the date on which a tribal water code described in paragraphs (1) and (2) is enacted, the Secretary shall administer, with respect to the rights of allottees, the Tribal water rights in accordance with this title.
 (B)ApprovalThe tribal water code described in paragraphs (1) and (2) shall not be valid unless— (i)the provisions of the tribal water code required by paragraph (2) are approved by the Secretary; and
 (ii)each amendment to the tribal water code that affects a right of an allottee is approved by the Secretary.
							(C)Approval period
 (i)In generalThe Secretary shall approve or disapprove the tribal water code or an amendment to the tribal water code not later than 180 days after the date on which the tribal water code or amendment is submitted to the Secretary.
 (ii)ExtensionThe deadline described in clause (i) may be extended by the Secretary after consultation with the Tribe.
							(g)Administration
 (1)No alienationThe Tribe shall not permanently alienate any portion of the Tribal water rights. (2)Purchases or grants of land from IndiansAn authorization provided by this title for the allocation, distribution, leasing, or other arrangement entered into pursuant to this title shall be considered to satisfy any requirement for authorization of the action by treaty or convention imposed by section 2116 of the Revised Statutes (25 U.S.C. 177).
 (3)Prohibition on forfeitureThe non-use of all or any portion of the Tribal water rights by a lessee or contractor shall not result in the forfeiture, abandonment, relinquishment, or other loss of all or any portion of the Tribal water rights.
 (h)EffectExcept as otherwise expressly provided in this section, nothing in this title— (1)authorizes any action by an allottee against any individual or entity, or against the Tribe, under Federal, State, tribal, or local law; or
 (2)alters or affects the status of any action brought pursuant to section 1491(a) of title 28, United States Code.
					9016.Blackfeet settlement trust fund
 (a)EstablishmentThere is established in the Treasury of the United States a trust fund, to be known as the Blackfeet Settlement Trust Fund (referred to in this section as the Trust Fund), to be managed, invested, and distributed by the Secretary and to remain available until expended.
 (b)AccountsThe Secretary shall establish in the Trust Fund the following accounts: (1)The Administration and Energy Account.
 (2)The OM&R Account. (3)The St. Mary Account.
 (4)The Blackfeet Water, Storage, and Development Projects Account. (c)DepositsThe Secretary shall deposit in the Trust Fund—
 (1)in the Administration and Energy Account, the amount made available pursuant to section 9018(a)(1)(A);
 (2)in the OM&R Account, the amount made available pursuant to section 9018(a)(1)(B); (3)in the St. Mary Account, the amount made available pursuant to section 9018(a)(1)(C); and
 (4)in the Blackfeet Water, Storage, and Development Projects Account, the amount made available pursuant to section 9018(a)(1)(D).
 (d)InterestIn addition to the deposits under subsection (c), any interest credited to amounts unexpended in the Trust Fund are authorized to be appropriated to be used in accordance with the uses described in subsection (i).
 (e)ManagementThe Secretary shall manage, invest, and distribute all amounts in the Trust Fund in a manner that is consistent with the investment authority of the Secretary under—
 (1)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); (2)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
 (3)this section. (f)Availability of amounts (1)In generalAmounts appropriated to, and deposited in, the Trust Fund, including any investment earnings, shall be made available to the Tribe by the Secretary beginning on the enforceability date.
 (2)Funding for tribal implementation activitiesNotwithstanding paragraph (1), on approval pursuant to this title and the Compact by a referendum vote of a majority of votes cast by members of the Tribe on the day of the vote, as certified by the Secretary and the Tribe and subject to the availability of appropriations, of the amounts in the Administration and Energy Account, $4,800,000 shall be made available to the Tribe for the implementation of this title.
					(g)Withdrawals under AIFRMRA
 (1)In generalThe Tribe may withdraw any portion of the funds in the Trust Fund on approval by the Secretary of a tribal management plan submitted by the Tribe in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
					(2)Requirements
 (A)In generalIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan under paragraph (1) shall require that the Tribe shall spend all amounts withdrawn from the Trust Fund in accordance with this title.
 (B)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce the tribal management plan to ensure that amounts withdrawn by the Tribe from the Trust Fund under this subsection are used in accordance with this title.
						(h)Withdrawals under expenditure plan
 (1)In generalThe Tribe may submit to the Secretary a request to withdraw funds from the Trust Fund pursuant to an approved expenditure plan.
 (2)RequirementsTo be eligible to withdraw funds under an expenditure plan under paragraph (1), the Tribe shall submit to the Secretary for approval an expenditure plan for any portion of the Trust Fund that the Tribe elects to withdraw pursuant to this subsection, subject to the condition that the funds shall be used for the purposes described in this title.
 (3)InclusionsAn expenditure plan under this subsection shall include a description of the manner and purpose for which the amounts proposed to be withdrawn from the Trust Fund will be used by the Tribe, in accordance with subsection (h).
 (4)ApprovalOn receipt of an expenditure plan under this subsection, the Secretary shall approve the plan, if the Secretary determines that the plan—
 (A)is reasonable; and (B)is consistent with, and will be used for, the purposes of this title.
 (5)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce an expenditure plan to ensure that amounts disbursed under this subsection are used in accordance with this title.
 (i)UsesAmounts from the Trust Fund shall be used by the Tribe for the following purposes: (1)The Administration and Energy Account shall be used for administration of the Tribal water rights and energy development projects under this title and the Compact.
 (2)The OM&R Account shall be used to assist the Tribe in paying OM&R costs. (3)The St. Mary Account shall be distributed pursuant to an expenditure plan approved under subsection (g), subject to the conditions that—
 (A)during the period for which the amount is available and held by the Secretary, $500,000 shall be distributed to the Tribe annually as compensation for the deferral of the St. Mary water right; and
 (B)any additional amounts deposited in the account may be withdrawn and used by the Tribe to pay OM&R costs or other expenses for 1 or more projects to benefit the Tribe, as approved by the Secretary, subject to the requirement that the Secretary shall not approve an expenditure plan under this paragraph unless the Tribe provides a resolution of the tribal council—
 (i)approving the withdrawal of the funds from the account; and (ii)acknowledging that the Secretary will not be able to distribute funds under subparagraph (A) indefinitely if the principal funds in the account are reduced.
 (4)The Blackfeet Water, Storage, and Development Projects Account shall be used to carry out section 9013.
 (j)LiabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure or investment of any amounts withdrawn from the Trust Fund by the Tribe under subsection (f) or (g).
 (k)No per capita distributionsNo portion of the Trust Fund shall be distributed on a per capita basis to any member of the Tribe. (l)Deposit of fundsOn request by the Tribe, the Secretary may deposit amounts from an account described in paragraph (1), (2), or (4) of subsection (b) to any other account the Secretary determines to be appropriate.
				9017.Blackfeet water settlement implementation fund
 (a)EstablishmentThere is established in the Treasury of the United States a nontrust, interest-bearing account, to be known as the Blackfeet Water Settlement Implementation Fund (referred to in this section as the Implementation Fund), to be managed and distributed by the Secretary, for use by the Secretary for carrying out this title.
 (b)AccountsThe Secretary shall establish in the Implementation Fund the following accounts: (1)The MR&I System, Irrigation, and Water Storage Account.
 (2)The Blackfeet Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements Account.
 (3)The St. Mary/Milk Water Management and Activities Fund. (c)DepositsThe Secretary shall deposit in the Implementation Fund—
 (1)in the MR&I System, Irrigation, and Water Storage Account, the amount made available pursuant to section 9018(a)(2)(A);
 (2)in the Blackfeet Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements Account, the amount made available pursuant to section 9018(a)(2)(B); and
 (3)in the St. Mary/Milk Water Management and Activities Fund, the amount made available pursuant to section 9018(a)(2)(C).
 (d)InterestIn addition to the deposits under subsection (c), any interest credited to amounts unexpended in the Implementation Fund are authorized to be appropriated to be used in accordance with the uses described in subsection (e).
				(e)Uses
 (1)MR&I system, irrigation, and water storage accountThe MR&I System, Irrigation, and Water Storage Account shall be used to carry out sections 9011 and 9012. (2)Blackfeet irrigation project deferred maintenance and four horns dam safety improvements accountThe Blackfeet Irrigation Project Deferred Maintenance and Four Horns Dam Safety Improvements Account shall be used to carry out section 9010.
 (3)St. mary/milk water management and activities accountThe St. Mary/Milk Water Management and Activities Account shall be used to carry out sections 9005 and 9007.
 (f)ManagementAmounts in the Implementation Fund shall not be available to the Secretary for expenditure until the enforceability date.
				9018.Authorization of appropriations
 (a)In generalSubject to subsection (b), there are authorized to be appropriated to the Secretary— (1)as adjusted on appropriation to reflect changes since April 2010 in the Consumer Price Index for All Urban Consumers West Urban 50,000 to 1,500,000 index for the amount appropriated—
 (A)for deposit in the Administration and Energy Account of the Blackfeet Settlement Trust Fund established under section 9016(b)(1), $28,900,000;
 (B)for deposit in the OM&R Account of the Blackfeet Settlement Trust Fund established under section 9016(b)(2), $27,760,000; (C)for deposit in the St. Mary Account of the Blackfeet Settlement Trust Fund established under section 9016(b)(3), $27,800,000;
 (D)for deposit in the Blackfeet Water, Storage, and Development Projects Account of the Blackfeet Settlement Trust Fund established under section 9016(b)(4), $91,000,000; and
 (E)such sums not to exceed the amount of interest credited to the unexpended amounts of the Blackfeet Settlement Trust Fund; and
 (2)as adjusted annually to reflect changes since April 2010 in the Bureau of Reclamation Construction Cost Trends Index applicable to the types of construction involved—
 (A)for deposit in the MR&I System, Irrigation, and Water Storage Account of the Blackfeet Water Settlement Implementation Fund established under section 9017(b)(1), $163,500,000;
 (B)for deposit in the Blackfeet Irrigation Project Deferred Maintenance, Four Horns Dam Safety, and Rehabilitation and Enhancement of the Four Horns Feeder Canal, Dam, and Reservoir Improvements Account of the Blackfeet Water Settlement Implementation Fund established under section 9017(b)(2), $54,900,000, of which—
 (i)$40,900,000 shall be made available for activities and projects under section 9010(c); and (ii)$14,000,000 shall be made available for activities and projects under section 9010(d)(2);
 (C)for deposit in the St. Mary/Milk Water Management and Activities Account of the Blackfeet Water Settlement Implementation Fund established under section 9017(b)(3), $28,100,000, of which—
 (i)$27,600,000 shall be allocated in accordance with section 9007(g); and (ii)$500,000 shall be used to carry out section 9005; and
 (D)such sums not to exceed the amount of interest credited to the unexpended amounts of the Blackfeet Water Settlement Implementation Fund.
						(b)Adjustments
 (1)In generalThe adjustment of the amounts authorized to be appropriated pursuant to subsection (a)(1) shall occur each time an amount is appropriated for an account and shall add to, or subtract from, as applicable, the total amount authorized.
 (2)RepetitionThe adjustment process under this subsection shall be repeated for each subsequent amount appropriated until the amount authorized, as adjusted, has been appropriated.
 (3)TreatmentThe amount of an adjustment may be considered— (A)to be authorized as of the date on which congressional action occurs; and
 (B)in determining the amount authorized to be appropriated. 9019.Water rights in Lewis and Clark National Forest and Glacier National ParkThe instream flow water rights of the Tribe on land within the Lewis and Clark National Forest and Glacier National Park—
 (1)are confirmed; and (2)shall be as described in the document entitled Stipulation to Address Claims by and for the Benefit of the Blackfeet Indian Tribe to Water Rights in the Lewis & Clark National Forest and Glacier National Park, and as finally decreed by the Montana Water Court, or, if the Montana Water Court is found to lack jurisdiction, by the United States district court with jurisdiction.
				9020.Waivers and releases of claims
				(a)In general
 (1)Waiver and release of claims by tribe and united states as trustee for tribeSubject to the reservation of rights and retention of claims under subsection (d), as consideration for recognition of the Tribal water rights and other benefits as described in the Compact and this title, the Tribe, acting on behalf of the Tribe and members of the Tribe (but not any member of the Tribe as an allottee), and the United States, acting as trustee for the Tribe and the members of the Tribe (but not any member of the Tribe as an allottee), shall execute a waiver and release of all claims for water rights within the State that the Tribe, or the United States acting as trustee for the Tribe, asserted or could have asserted in any proceeding, including a State stream adjudication, on or before the enforceability date, except to the extent that such rights are recognized in the Compact and this title.
 (2)Waiver and release of claims by united states as trustee for allotteesSubject to the reservation of rights and the retention of claims under subsection (d), as consideration for recognition of the Tribal water rights and other benefits as described in the Compact and this title, the United States, acting as trustee for allottees, shall execute a waiver and release of all claims for water rights within the Reservation that the United States, acting as trustee for the allottees, asserted or could have asserted in any proceeding, including a State stream adjudication, on or before the enforceability date, except to the extent that such rights are recognized in the Compact and this title.
 (3)Waiver and release of claims by tribe against united statesSubject to the reservation of rights and retention of claims under subsection (d), the Tribe, acting on behalf of the Tribe and members of the Tribe (but not any member of the Tribe as an allottee), shall execute a waiver and release of all claims against the United States (including any agency or employee of the United States)—
 (A)relating to— (i)water rights within the State that the United States, acting as trustee for the Tribe, asserted or could have asserted in any proceeding, including a stream adjudication in the State, except to the extent that such rights are recognized as Tribal water rights under this title;
 (ii)damage, loss, or injury to water, water rights, land, or natural resources due to loss of water or water rights (including damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights, claims relating to interference with, diversion, or taking of water, or claims relating to failure to protect, acquire, replace, or develop water, water rights, or water infrastructure) within the State that first accrued at any time on or before the enforceability date;
 (iii)a failure to establish or provide a municipal rural or industrial water delivery system on the Reservation;
 (iv)a failure to provide for operation or maintenance, or deferred maintenance, for the Blackfeet Irrigation Project or any other irrigation system or irrigation project on the Reservation;
 (v)the litigation of claims relating to the water rights of the Tribe in the State; and (vi)the negotiation, execution, or adoption of the Compact (including exhibits) or this title;
 (B)reserved in subsections (b) through (d) of section 6 of the settlement for the case styled Blackfeet Tribe v. United States, No. 02–127L (Fed. Cl. 2012); and
 (C)that first accrued at any time on or before the enforceability date— (i)arising from the taking or acquisition of the land of the Tribe or resources for the construction of the features of the St. Mary Unit of the Milk River Project;
 (ii)relating to the construction, operation, and maintenance of the St. Mary Unit of the Milk River Project, including Sherburne Dam, St. Mary Diversion Dam, St. Mary Canal and associated infrastructure, and the management of flows in Swiftcurrent Creek, including the diversion of Swiftcurrent Creek into Lower St. Mary Lake;
 (iii)relating to the construction, operation, and management of Lower Two Medicine Dam and Reservoir and Four Horns Dam and Reservoir, including any claim relating to the failure to provide dam safety improvements for Four Horns Reservoir; or
 (iv)relating to the allocation of waters of the Milk River and St. Mary River (including tributaries) between the United States and Canada pursuant to the International Boundary Waters Treaty of 1909 (36 Stat. 2448).
 (b)EffectivenessThe waivers and releases under subsection (a) shall take effect on the enforceability date. (c)Withdrawal of objectionsThe Tribe shall withdraw all objections to the water rights claims filed by the United States for the benefit of the Milk River Project, except objections to those claims consolidated for adjudication within Basin 40J, within 14 days of the certification under subsection (f)(5) that the Tribal membership has approved the Compact and this title.
 (1)Prior to withdrawal of the objections, the Tribe may seek leave of the Montana Water Court for a right to reinstate the objections in the event the conditions of enforceability in paragraphs (1) through (8) of subsection (f) are not satisfied by the date of expiration described in section 9023 of this title.
 (2)If the conditions of enforceability in paragraphs (1) through (8) of subsection (f) are satisfied, and any authority the Montana Water Court may have granted the Tribe to reinstate objections described in this section has not yet expired, the Tribe shall notify the Montana Water Court and the United States in writing that it will not exercise any such authority.
 (d)Reservation of rights and retention of claimsNotwithstanding the waivers and releases under subsection (a), the Tribe, acting on behalf of the Tribe and members of the Tribe, and the United States, acting as trustee for the Tribe and allottees, shall retain—
 (1)all claims relating to— (A)enforcement of, or claims accruing after the enforceability date relating to water rights recognized under, the Compact, any final decree, or this title;
 (B)activities affecting the quality of water, including any claim under— (i)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), including damages to natural resources;
 (ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (iii)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act); and
 (iv)any regulations implementing the Acts described in clauses (i) through (iii); or (C)damage, loss, or injury to land or natural resources that are not due to loss of water or water rights (including hunting, fishing, gathering, or cultural rights);
 (2)all rights to use and protect water rights acquired after the date of enactment of this title; and (3)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to this title or the Compact.
 (e)Effect of compact and actNothing in the Compact or this title— (1)affects the ability of the United States, acting as a sovereign, to take any action authorized by law (including any law relating to health, safety, or the environment), including—
 (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act); and
 (D)any regulations implementing the Acts described in subparagraphs (A) through (C); (2)affects the ability of the United States to act as trustee for any other Indian tribe or allottee of any other Indian tribe;
 (3)confers jurisdiction on any State court— (A)to interpret Federal law regarding health, safety, or the environment;
 (B)to determine the duties of the United States or any other party pursuant to a Federal law regarding health, safety, or the environment; or
 (C)to conduct judicial review of a Federal agency action; (4)waives any claim of a member of the Tribe in an individual capacity that does not derive from a right of the Tribe;
 (5)revives any claim waived by the Tribe in the case styled Blackfeet Tribe v. United States, No. 02–127L (Fed. Cl. 2012); or
 (6)revives any claim released by an allottee or a tribal member in the settlement for the case styled Cobell v. Salazar, No. 1:96CV01285–JR (D.D.C. 2012).
 (f)Enforceability dateThe enforceability date shall be the date on which the Secretary publishes in the Federal Register a statement of findings that—
					(1)
 (A)the Montana Water Court has approved the Compact, and that decision has become final and nonappealable; or
 (B)if the Montana Water Court is found to lack jurisdiction, the appropriate United States district court has approved the Compact, and that decision has become final and nonappealable;
 (2)all amounts authorized under section 9018(a) have been appropriated; (3)the agreements required by sections 9006(c), 9007(f), and 9009(c) have been executed;
 (4)the State has appropriated and paid into an interest-bearing escrow account any payments due as of the date of enactment of this title to the Tribe under the Compact, the Birch Creek Agreement, and this title;
 (5)the members of the Tribe have voted to approve this title and the Compact by a majority of votes cast on the day of the vote, as certified by the Secretary and the Tribe;
 (6)the Secretary has fulfilled the requirements of section 9009(a); (7)the agreement or terms and conditions referred to in section 9005 are executed and final; and
 (8)the waivers and releases described in subsection (a) have been executed by the Tribe and the Secretary.
					(g)Tolling of claims
 (1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this section shall be tolled during the period beginning on the date of enactment of this title and ending on the date on which the amounts made available to carry out this title are transferred to the Secretary.
 (2)Effect of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this title.
 (h)ExpirationIf all appropriations authorized by this title have not been made available to the Secretary by January 21, 2026, the waivers and releases described in this section shall—
 (1)expire; and (2)have no further force or effect.
 (i)Voiding of waiversIf the waivers and releases described in this section are void under subsection (h)— (1)the approval of the United States of the Compact under section 9004 shall no longer be effective;
 (2)any unexpended Federal funds appropriated or made available to carry out the activities authorized by this title, together with any interest earned on those funds, and any water rights or contracts to use water and title to other property acquired or constructed with Federal funds appropriated or made available to carry out the activities authorized under this title shall be returned to the Federal Government, unless otherwise agreed to by the Tribe and the United States and approved by Congress; and
 (3)except for Federal funds used to acquire or develop property that is returned to the Federal Government under paragraph (2), the United States shall be entitled to offset any Federal funds appropriated or made available to carry out the activities authorized under this title that were expended or withdrawn, together with any interest accrued, against any claims against the United States relating to water rights in the State asserted by the Tribe or any user of the Tribal water rights or in any future settlement of the water rights of the Tribe or an allottee.
					9021.Satisfaction of claims
 (a)Tribal claimsThe benefits realized by the Tribe under this title shall be in complete replacement of, complete substitution for, and full satisfaction of all—
 (1)claims of the Tribe against the United States waived and released pursuant to section 9020(a); and (2)objections withdrawn pursuant to section 9020(c).
 (b)Allottee claimsThe benefits realized by the allottees under this title shall be in complete replacement of, complete substitution for, and full satisfaction of—
 (1)all claims waived and released pursuant to section 9020(a)(2); and (2)any claim of an allottee against the United States similar in nature to a claim described in section 9020(a)(2) that the allottee asserted or could have asserted.
					9022.Miscellaneous provisions
 (a)Waiver of sovereign immunityExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666), nothing in this title waives the sovereign immunity of the United States.
 (b)Other tribes not adversely affectedNothing in this title quantifies or diminishes any land or water right, or any claim or entitlement to land or water, of an Indian tribe, band, or community other than the Tribe.
 (c)Limitation on claims for reimbursementWith respect to any Indian-owned land located within the Reservation— (1)the United States shall not submit against that land any claim for reimbursement of the cost to the United States of carrying out this title or the Compact; and
 (2)no assessment of that land shall be made regarding that cost. (d)Limitation on liability of united states (1)In generalThe United States has no obligation—
 (A)to monitor, administer, or account for, in any manner, any funds provided to the Tribe by the State; or
 (B)to review or approve any expenditure of those funds. (2)IndemnityThe Tribe shall indemnify the United States, and hold the United States harmless, with respect to all claims (including claims for takings or breach of trust) arising from the receipt or expenditure of amounts described in the subsection.
 (e)Effect on current lawNothing in this section affects any provision of law (including regulations) in effect on the day before the date of enactment of this title with respect to preenforcement review of any Federal environmental enforcement action.
 (f)Effect on reclamation lawsThe activities carried out by the Commissioner of Reclamation under this title shall not establish a precedent or impact the authority provided under any other provision of the reclamation laws, including—
 (1)the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and (2)the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991).
 (g)Irrigation efficiency in upper birch creek drainageAny activity carried out by the Tribe in the Upper Birch Creek Drainage (as defined in article II.50 of the Compact) using funds made available to carry out this title shall achieve an irrigation efficiency of not less than 50 percent.
 (h)Birch creek agreement approvalThe Birch Creek Agreement is approved to the extent that the Birch Creek Agreement requires approval under section 2116 of the Revised Statutes (25 U.S.C. 177).
 (i)Limitation on effectNothing in this title or the Compact— (1)makes an allocation or apportionment of water between or among States; or
 (2)addresses or implies whether, how, or to what extent the Tribal water rights, or any portion of the Tribal water rights, should be accounted for as part of, or otherwise charged against, an allocation or apportionment of water made to a State in an interstate allocation or apportionment.
 9023.Expiration on failure to meet enforceability dateIf the Secretary fails to publish a statement of findings under section 9020(f) by not later than January 21, 2025, or such alternative later date as is agreed to by the Tribe and the Secretary, after reasonable notice to the State, as applicable—
 (1)this title expires effective on the later of— (A)January 22, 2025; and
 (B)the day after such alternative later date as is agreed to by the Tribe and the Secretary; (2)any action taken by the Secretary and any contract or agreement entered into pursuant to this title shall be void;
 (3)any amounts made available under section 9018, together with any interest on those amounts, that remain unexpended shall immediately revert to the general fund of the Treasury, except for any funds made available under section 9016(e)(2) if the Montana Water Court denies the Tribe’s request to reinstate the objections in section 9020(c); and
 (4)the United States shall be entitled to offset against any claims asserted by the Tribe against the United States relating to water rights—
 (A)any funds expended or withdrawn from the amounts made available pursuant to this title; and (B)any funds made available to carry out the activities authorized by this title from other authorized sources, except for any funds provided under section 9016(e)(2) if the Montana Water court denies the Tribe’s request to reinstate the objections in section 9020(c).
 9024.AntideficiencyThe United States shall not be liable for any failure to carry out any obligation or activity authorized by this title (including any obligation or activity under the Compact) if—
 (1)adequate appropriations are not provided expressly by Congress to carry out the purposes of this title; or
 (2)there are not enough monies available to carry out the purposes of this title in the Reclamation Water Settlements Fund established under section 10501(a) of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407(a)).Passed the Senate September 15, 2016.Secretary